Exhibit 10.1

Execution Version

 

 

 

FOURTH AMENDED AND RESTATED

CREDIT AGREEMENT

Dated as of August 25, 2017

among

THE WILLIAM CARTER COMPANY,

as U.S. Borrower,

THE GENUINE CANADIAN CORP.,

as Canadian Borrower,

CARTER’S HOLDINGS B.V.,

as Dutch Borrower,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, U.S. Dollar Facility Swing Line Lender,

U.S. Dollar Facility L/C Issuer and Collateral Agent,

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,

as Canadian Agent, a Multicurrency Facility Swing Line Lender

and a Multicurrency Facility L/C Issuer,

J.P. MORGAN EUROPE LIMITED,

as European Agent,

JPMORGAN CHASE BANK, N.A., LONDON BRANCH,

as a Multicurrency Facility Swing Line Lender

and a Multicurrency Facility L/C Issuer,

BANK OF AMERICA, N.A. and

BANK OF MONTREAL,

as Co-Syndication Agents,

and

The Other Lenders Party Hereto,

and

JPMORGAN CHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and

BMO CAPITAL MARKETS CORP.,

as Joint Lead Arrangers and Bookrunners,

and

BRANCH BANKING & TRUST COMPANY, HSBC SECURITIES (USA) INC., ROYAL BANK

OF CANADA, SUNTRUST BANK, U.S. BANK NATIONAL ASSOCIATION and WELLS

FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I DEFINITIONS AND ACCOUNTING TERMS      2   1.01   

Defined Terms.

     2   1.02   

Other Interpretive Provisions.

     50   1.03   

Accounting Terms.

     51   1.04   

Rounding.

     52   1.05   

Times of Day.

     52   1.06   

Letter of Credit Amounts.

     52   1.07   

Resolution of Drafting Ambiguities.

     52   1.08   

Exchange Rates; Currency Equivalents; Reduction of Commitments.

     52   1.09   

Alternative Currencies.

     53   1.10   

Change of Currency.

     54   ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS      55   2.01   

Revolving Loans.

     55   2.02   

Borrowings, Conversions and Continuations of Revolving Loans.

     55   2.03   

Letters of Credit.

     58   2.04   

Swing Line Loans.

     70   2.05   

Prepayments.

     76   2.06   

Termination or Reduction of Commitments.

     78   2.07   

Repayment of Loans.

     79   2.08   

Interest.

     79   2.09   

Fees.

     80   2.10   

Computation of Interest and Fees.

     81   2.11   

Evidence of Debt.

     81   2.12   

Payments Generally; Applicable Facility Agent’s Clawback.

     82   2.13   

Sharing of Payments by Lenders.

     84   2.14   

Incremental Credit Extensions.

     85   2.15   

Cash Collateral.

     88   2.16   

Defaulting Lenders.

     90   ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY      92   3.01   

Taxes.

     92   3.02   

Illegality.

     94   3.03   

Inability to Determine Rates.

     95   3.04   

Increased Costs; Reserves on Eurodollar Rate Loans.

     96   3.05   

Compensation for Losses.

     97   3.06   

Mitigation Obligations; Replacement of Lenders.

     98   3.07   

Survival.

     98   ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS      99   4.01   

[Reserved].

     99   4.02   

Conditions to All Credit Extensions.

     99   4.03   

Conditions of Fourth Amendment and Restatement.

     99   ARTICLE V REPRESENTATIONS AND WARRANTIES      102   5.01   

Existence, Qualification and Power; Compliance with Laws.

     102   5.02   

Authorization; No Contravention.

     102   5.03   

Governmental Authorization; Other Consents.

     102  

 

i



--------------------------------------------------------------------------------

5.04   

Binding Effect.

     103   5.05   

Financial Statements; No Material Adverse Effect.

     103   5.06   

Litigation.

     103   5.07   

No Default.

     103   5.08   

Properties.

     104   5.09   

Environmental Matters.

     104   5.10   

Insurance.

     105   5.11   

Taxes.

     105   5.12   

ERISA Compliance.

     106   5.13   

Subsidiaries; Equity Interests.

     107   5.14   

Margin Regulations; Investment Company Act.

     107   5.15   

Disclosure.

     107   5.16   

Compliance with Laws.

     108   5.17   

Solvency.

     108   5.18   

Intellectual Property Matters.

     108   5.19   

Perfection, Etc.

     108   5.20   

Anti-Terrorism Laws; Anti-Corruption Laws; Sanctions.

     108   5.21   

EEA Financial Institutions.

     109   ARTICLE VI AFFIRMATIVE COVENANTS      109   6.01   

Financial Statements.

     110   6.02   

Certificates; Other Information.

     111   6.03   

Notices.

     113   6.04   

Payment of Obligations.

     113   6.05   

Preservation of Existence, Etc.

     113   6.06   

Maintenance of Properties.

     113   6.07   

Maintenance of Insurance.

     114   6.08   

Compliance with Laws.

     114   6.09   

Books and Records.

     115   6.10   

Inspection Rights.

     115   6.11   

Use of Proceeds.

     115   6.12   

Compliance with Environmental Laws.

     115   6.13   

Additional Collateral; Additional Subsidiary Guarantors; Collateral and Covenant
Release.

     116   6.14   

Further Assurances.

     119   6.15   

Information Regarding Collateral.

     119   6.16   

Designation of Subsidiaries.

     119   ARTICLE VII NEGATIVE COVENANTS      120   7.01   

Liens.

     120   7.02   

Investments.

     122   7.03   

Indebtedness and Disqualified Capital Stock.

     125   7.04   

Fundamental Changes.

     128   7.05   

Asset Sales.

     128   7.06   

Restricted Payments.

     130   7.07   

Change in Nature of Business/Partnerships/Accounting Changes.

     131   7.08   

Transactions with Affiliates.

     132   7.09   

Sales and Leasebacks.

     132   7.10   

Clauses Restricting Restricted Subsidiary Distributions.

     133   7.11   

Use of Proceeds.

     134   7.12   

Financial Covenants.

     134  

 

ii



--------------------------------------------------------------------------------

7.13   

Negative Pledges During Collateral and Covenant Release Periods.

     135   7.14   

Modifications of Organization Documents and Other Documents, Etc.

     135   7.15   

Prepayments, Etc. of Indebtedness.

     135   ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES      136   8.01   

Events of Default.

     136   8.02   

Remedies upon Event of Default.

     138   8.03   

Application of Funds.

     139  

ARTICLE IX ADMINISTRATIVE AGENT, CANADIAN AGENT, EUROPEAN AGENT

AND COLLATERAL AGENT

     140   9.01   

Appointment and Authority.

     140   9.02   

Rights as a Lender.

     140   9.03   

Exculpatory Provisions.

     141   9.04   

Reliance by Agents.

     141   9.05   

Delegation of Duties.

     142   9.06   

Resignation of Agent.

     142   9.07   

Non-Reliance on Agent and Other Lenders.

     143   9.08   

No Other Duties, Etc.

     143   9.09   

Agent May File Proofs of Claim.

     143   9.10   

Collateral and Guarantee Matters.

     144   9.11   

Treasury Management Agreements and Swap Contracts.

     144   9.12   

Withholding.

     145   9.13   

ERISA.

     145   ARTICLE X MISCELLANEOUS      145   10.01   

Amendments, Etc.

     145   10.02   

Notices; Effectiveness; Electronic Communication.

     147   10.03   

No Waiver; Cumulative Remedies.

     149   10.04   

Expenses; Indemnity; Damage Waiver.

     150   10.05   

Payments Set Aside.

     152   10.06   

Successors and Assigns.

     152   10.07   

Treatment of Certain Information; Confidentiality.

     158   10.08   

Right of Setoff.

     159   10.09   

Interest Rate Limitation.

     159   10.10   

Counterparts; Integration; Effectiveness.

     159   10.11   

Survival of Representations and Warranties.

     160   10.12   

Severability.

     160   10.13   

Replacement of Lenders.

     160   10.14   

Governing Law, Jurisdiction; Etc.

     161   10.15   

Waiver of Jury Trial.

     161   10.16   

No Advisory or Fiduciary Responsibility.

     162   10.17   

USA Patriot Act Notice.

     162   10.18   

Judgment Currency.

     162   10.19   

Separate and Distinct Obligations.

     163   10.20   

Amendment and Restatement; Reaffirmation.

     163   10.21   

Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

     164  

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

1.01(b)

  Mortgaged Property

1.01(c)

  2016 Reorganization

2.01

  Commitments

2.03

  Existing Letters of Credit

5.09

  Environmental Matters

5.13(a)

  Subsidiaries

5.13(b)

  Equity Interests

5.18

  Intellectual Property

7.01

  Existing Liens

7.02

  Existing Investments

7.03

  Existing Indebtedness

7.08(e)

  Affiliate Transactions

10.02

 
Administrative Agent’s Office; Canadian Agent’s Office; European Agent’s Office, Certain Addresses for Notices

10.06

  Processing and Recordation Fees

EXHIBITS

 

Exhibit A-1

  Form of Borrowing or Conversion Notice

Exhibit A-2

  Form of Prepayment Notice

Exhibit B-1

  Form of U.S. Dollar Facility Swing Line Loan Notice

Exhibit B-2

  Form of Multicurrency Facility Swing Line Loan Notice

Exhibit C-1

  Form of U.S. Dollar Facility Revolving Loan Note

Exhibit C-2

  Form of Multicurrency Facility Revolving Loan Note

Exhibit C-3

  Form of U.S. Dollar Facility Swing Line Loan Note

Exhibit C-4

  Form of Multicurrency Facility Swing Line Loan Note

Exhibit D

  Form of Compliance Certificate

Exhibit E

  Form of Assignment and Assumption

Exhibit F

  [Reserved]

Exhibit G

  [Reserved]

Exhibit H

  [Reserved]

Exhibit I

  [Reserved]

Exhibit J

  Form of Appointment of Collateral Agent

Exhibit K

  [Reserved]

Exhibit L

  Form of Tax Status Certificates

 

iv



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered
into as of August 25, 2017 (the “Closing Date” or the “Fourth Restatement
Date”), among THE WILLIAM CARTER COMPANY, a Massachusetts corporation (the “U.S.
Borrower”), the Canadian Borrower (as defined), CARTER’S HOLDINGS B.V., having
its official seat (statutaire zetel) in Amsterdam, the Netherlands, registered
with the Dutch trade register under number 63530201 (“Dutch Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), JPMORGAN CHASE BANK, N.A., as Administrative Agent,
U.S. Dollar Facility Swing Line Lender (in such capacity, the “U.S. Dollar
Facility Swing Line Lender”), U.S. Dollar Facility L/C Issuer (as defined) and
Collateral Agent (in such capacity, the “Collateral Agent”), JPMORGAN CHASE
BANK, N.A., TORONTO BRANCH, as Canadian Agent, a Multicurrency Facility Swing
Line Lender (as defined) and a Multicurrency Facility L/C Issuer (as defined),
J.P. MORGAN EUROPE LIMITED, as European Agent, JPMORGAN CHASE BANK, N.A., LONDON
BRANCH, as a Multicurrency Facility Swing Line Lender and a Multicurrency
Facility L/C Issuer, BANK OF AMERICA, N.A., and BANK OF MONTREAL, as
Co-Syndication Agents (in such capacity, the “Syndication Agents”), BRANCH
BANKING & TRUST COMPANY, HSBC SECURITIES (USA) INC., ROYAL BANK OF CANADA,
SUNTRUST BANK, U.S. BANK NATIONAL ASSOCIATION and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Co-Documentation Agents (in such capacities, the
“Co-Documentation Agents”) and J.P. MORGAN CHASE BANK, N.A., MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED (or any other registered broker-dealer,
organized under the laws of the United States or a state thereof, wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the date of
this Agreement) and BMO CAPITAL MARKETS CORP. as Joint Lead Arrangers and
Bookrunners (in such capacities, the “Arrangers”).

WHEREAS, the U.S. Borrower, the Lenders, Bank of America, N.A., as
administrative agent, collateral agent, letter of credit issuer and swingline
lender, and the other parties previously entered into that certain credit
agreement, dated as of October 15, 2010 (the “Original Credit Agreement”);

WHEREAS, the Original Credit Agreement was amended and restated (the “First
Amended and Restated Credit Agreement”) on December 22, 2011 (the “First
Restatement Date”) to add the Canadian Borrower and to provide for Multicurrency
Facility Revolving Loans, Multicurrency Facility Letters of Credit and
Multicurrency Facility Swing Line Loans;

WHEREAS, the First Amended and Rested Credit Agreement was amended and restated
(the “Second Amended and Restated Credit Agreement”) on August 31, 2012 (the
“Second Restatement Date”);

WHEREAS, the Second Amended and Restated Credit Agreement was amended and
restated (the “Third Amended and Restated Credit Agreement”) on September 16,
2015 (the “Third Restatement Date”);

WHEREAS, pursuant to that certain Agency Resignation, Assignment and Acceptance
Agreement, dated as of the Third Restatement Date, in accordance with the terms
of Section 9.06 of the Second Amended and Restated Credit Agreement, (i) Bank of
America, N.A. and Bank of America, N.A., Canada Branch, resigned from their
respective roles as Administrative Agent, U.S. Dollar Facility Swing Line
Lender, Collateral Agent, Canadian Agent and Multicurrency Facility Swing Line
Lender (in each case, under, and as defined in, the Second Amended and Restated
Credit Agreement) and (ii) Required Lenders (under, and as defined in, the
Second Amended and Rested Credit Agreement) appointed JPMorgan Chase Bank, N.A.
as Administrative Agent, U.S. Dollar Facility Swing Line Lender and Collateral
Agent and JPMorgan Chase Bank, N.A, Toronto Branch, as Canadian Agent and
Multicurrency Facility Swing Line Lender (in each case, under, and as defined
in, the Second Amended and Restated Credit Agreement) (the “Agency Resignation
and Appointment Agreement”);

 

1



--------------------------------------------------------------------------------

WHEREAS, the Borrowers have requested that the Third Amended and Restated Credit
Agreement be amended and restated on the Fourth Restatement Date as set forth
herein, which amendment and restatement shall become effective upon the Fourth
Restatement Date;

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Third Amended and Restated Credit Agreement and that this Agreement amend
and restate in its entirety the Third Amended and Restated Credit Agreement and
re-evidence the “Obligations” (under, and as defined in, the Third Amended and
Restated Credit Agreement) outstanding on the Fourth Restatement Date as
contemplated hereby; and

WHEREAS, except as otherwise provided herein, all Obligations are and shall
continue to be secured by all Collateral on which a Lien is granted to the
Collateral Agent pursuant to any Loan Document.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree to amend and restate
the Third Amended and Restated Credit Agreement, and the Third Amended and
Restated Credit Agreement is hereby amended and restated in its entirety as
follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“2016 Reorganization” means the intercompany transactions among the Borrowers
and its Subsidiaries, consummated after the Third Restatement Date and on or
before March 31, 2016, reasonably necessary to achieve the restructuring set
forth on Schedule 1.01(c) attached hereto.

“2016 Reorganization Documents” means, collectively, each document, instrument,
certificate and agreement executed and delivered in connection with the 2016
Reorganization.

“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition (including, without limitation, Indebtedness assumed by the U.S.
Borrower or any of its Restricted Subsidiaries), whether paid in cash or by
exchange of Equity Interests or of properties or otherwise and whether payable
at or prior to the consummation of such Permitted Acquisition or deferred for
payment at any future time, whether or not any such future payment is subject to
the occurrence of any contingency, and includes any and all payments
representing the purchase price and any assumptions of Indebtedness, “earn-outs”
and other similar agreements to make any payment the amount of which is, or the
terms of payment of which are, in any respect subject to or contingent upon the
revenues, income, cash flow or profits (or the like) of any Person or business
acquired in such Permitted Acquisition; provided that any such future payment
that is subject to a contingency shall not be considered Acquisition
Consideration except for any such payment which has become due and payable, at
which point such payment shall be deemed Acquisition Consideration.

“Additional Lender” has the meaning assigned to such term in Section 2.14.

 

2



--------------------------------------------------------------------------------

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent hereunder, and includes any successor administrative agent.
It is understood that, without limiting the other provisions of this Agreement,
the Administrative Agent may utilize the services of its Affiliates and branches
in connection with administrative matters related to this Agreement.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the U.S.
Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided, however, that, for
purposes of Section 7.08, the term “Affiliate” shall also include another Person
that directly or indirectly owns more than 10% of the Voting Stock of such
Person.

“Affiliated Charitable Organization” means any charitable organization that is
an Affiliate of the U.S. Borrower or any Restricted Subsidiary that meets the
requirements of Section 501(c)(3) of the Code to the extent, and only for so
long as, such organization is eligible to receive tax-deductible contributions
in accordance with Section 170 of the Code.

“Agency Resignation and Appointment Agreement” has the meaning given to such
term in the recitals hereto.

“Agent Parties” has the meaning assigned to such term in Section 10.02(c).

“Agents” means the Administrative Agent, the Collateral Agent, the Canadian
Agent, the European Agent, any Facility Agent and the Arrangers; and “Agent”
shall mean any of them.

“Aggregate Commitments” means the Commitments of all of the Lenders.

“Aggregate Multicurrency Facility Commitments” means the Multicurrency Facility
Commitments of all of the Multicurrency Facility Lenders.

“Aggregate U.S. Dollar Facility Commitments” means the U.S. Dollar Facility
Commitments of all of the U.S. Dollar Facility Lenders.

“Agreement” has the meaning assigned to such term in the introductory paragraph
hereto.

“Agreement Currency” has the meaning assigned to such term in Section 10.18.

“Alternative Currency” means any currency that is approved in accordance with
Section 1.09(a).

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the applicable Facility Agent or L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

3



--------------------------------------------------------------------------------

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Multicurrency Facility Commitments and $100,000,000. The Alternative
Currency Sublimit is part of, and not in addition to, the Aggregate
Multicurrency Facility Commitments.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Anti-Terrorism Laws” has the meaning assigned to such term in Section 5.20.

“Applicable Commitment Fee Rate” means a rate equal to (a) from and including
the Fourth Restatement Date until the delivery of financial statements for the
first fiscal quarter ending after the Fourth Restatement Date, 0.20% per annum
and (b) thereafter, a percentage per annum determined by reference to the Lease
Adjusted Leverage Ratio in effect from time to time as set forth below:

 

Pricing Level

  

Lease Adjusted Leverage Ratio

  

Applicable Commitment

Fee Rate

I

   ³ 3.00:1.00    0.30%

II

   < 3.00:1.00


³ 2.50:1.00

   0.25%

III

   < 2.50:1.00


³ 2.00:1.00

   0.20%

IV

   < 2.00:1.00    0.15%

Any increase or decrease in the Applicable Commitment Fee Rate resulting from a
change in the Lease Adjusted Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered with respect to the financial statements for the most recently ended
fiscal quarter or fiscal year, as applicable pursuant to Section 6.02(b) and be
based on the Lease Adjusted Leverage Ratio set forth therein; provided that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then the Pricing Level I set forth in the table above shall apply as of
the first Business Day after the date on which such Compliance Certificate was
required to have been delivered until the Compliance Certificate is delivered.

If, at a time when this Agreement is in effect or any unpaid Obligations are
outstanding (other than indemnities and other contingent obligations not yet due
and payable), as a result of any restatement of or other adjustment to the
financial statements of the U.S. Borrower or Holdings or for any other reason,
the U.S. Borrower or the Required Lenders determine that (i) the Lease Adjusted
Leverage Ratio as calculated by the U.S. Borrower or Holdings as of any
applicable date was inaccurate and (ii) a proper calculation of the Lease
Adjusted Leverage Ratio would have resulted in higher pricing for such period,
each applicable Borrower shall immediately and retroactively be obligated to pay
to the applicable Facility Agent, for the account of the applicable Lenders
promptly on demand by each applicable Facility Agent (or, after the occurrence
of an actual or deemed entry of an order for relief with respect to the U.S.
Borrower under the Bankruptcy Code of the United States, automatically and
without further action by such Facility Agent or any Lender), an amount equal to
the excess of the amount of fees that should have been paid for such period over
the amount of fees actually paid for such period; provided, that such inaccuracy
shall not in any event be deemed retroactively to be a Default or Event of
Default pursuant to Section 8.01(a) if such amount is paid promptly on demand as
set forth above. This paragraph shall not limit the rights of the Administrative
Agent, the applicable Facility Agent or any Lender, as the case may be, under
Section 2.08(b) or under Article VIII.

 

4



--------------------------------------------------------------------------------

“Applicable Rate” means (i) from and including the Fourth Restatement Date until
the delivery of financial statements for the first fiscal quarter ending after
the Fourth Restatement Date, (A) 0.375% with respect to Loans that are Base Rate
Loans, Canadian U.S. Base Rate Loans or Canadian Prime Rate Loans and 0.6875%
with respect to commercial Letters of Credit and (B) 1.375% with respect to
Loans that are Eurodollar Rate Loans or Overnight LIBO Rate Loans and standby
Letters of Credit and (ii) thereafter, a percentage per annum determined by
reference to the Lease Adjusted Leverage Ratio in effect from time to time as
set forth below:

 

          Applicable Rate

Pricing Level

   Lease Adjusted
Leverage Ratio    Base Rate Loans,
Canadian U.S. Base
Rate Loans and
Canadian Prime Rate Loans   Commercial
Letters of Credit   Eurodollar Rate Loans,
Overnight LIBO Rate Loans
and standby Letters of Credit

I

   ³ 3.00:1.00    0.875%   0.9375%   1.875%

II

   < 3.00:1.00


³ 2.50:1.00

   0.625%   0.8125%   1.625%

III

   < 2.50:1.00


³ 2.00:1.00

   0.375%   0.6875%   1.375%

IV

   < 2.00:1.00    0.125%   0.5625%   1.125%

Any increase or decrease in the Applicable Rate resulting from a change in the
Lease Adjusted Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b) with respect to the financial statements for the
most recently ended fiscal quarter or fiscal year, as applicable, and be based
on the Lease Adjusted Leverage Ratio set forth therein; provided that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then the Pricing Level I set forth in the table above shall apply as of
the first Business Day after the date on which such Compliance Certificate was
required to have been delivered until the Compliance Certificate is delivered.

If, at a time when this Agreement is in effect or any unpaid Obligations are
outstanding (other than indemnities and other contingent obligations not yet due
and payable), as a result of any restatement of or other adjustment to the
financial statements of the U.S. Borrower or Holdings or for any other reason,
the U.S. Borrower or the Required Lenders determine that (i) the Lease Adjusted
Leverage Ratio as calculated by the U.S. Borrower or Holdings as of any
applicable date was inaccurate and (ii) a proper calculation of the Lease
Adjusted Leverage Ratio would have resulted in higher pricing for such period,
the applicable Borrower shall immediately and retroactively be obligated to pay
to the applicable Facility Agent for the account of the applicable Lenders or
the applicable L/C Issuer, as the case may be, promptly on demand by the
applicable Facility Agent (or, after the occurrence of an actual or deemed entry
of an order for relief with respect to the U.S. Borrower under the Bankruptcy
Code of the United States, automatically and without further action by the
Administrative Agent, the applicable Facility Agent, any Lender or any L/C
Issuer), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period; provided,

 

5



--------------------------------------------------------------------------------

that such inaccuracy shall not in any event be deemed retroactively to be a
Default or Event of Default pursuant to Section 8.01(a) if such amount is paid
promptly on demand as set forth above. This paragraph shall not limit the rights
of the Administrative Agent, the applicable Facility Agent, any Lender or any
L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(i) or 2.08(b)
or under Article VIII.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable Multicurrency Facility L/C Issuer, as the case may be, to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.

“Approved Fund” means any Fund that is advised or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
advises or manages a Lender.

“Arrangers” has the meaning assigned to such term in the introductory paragraph
hereto.

“Asset Sale” means a sale, lease or sublease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to (other than
(i) a U.S. Borrower or any Subsidiary Guarantor to another U.S. Borrower or
Subsidiary Guarantor, (ii) Foreign Subsidiaries that do not constitute Loan
Parties to other Foreign Subsidiaries that do not constitute Loan Parties, and
(iii) Foreign Subsidiaries that constitute Loan Parties to other Foreign
Subsidiaries that constitute Loan Parties)), or any exchange of property with,
any Person (other than an exchange where the U.S. Borrower or a Subsidiary
Guarantor is the only Person to which any property is provided in such
exchange), in one transaction or a series of transactions, of all or any part of
the U.S. Borrower’s or any of its Restricted Subsidiaries’ businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, including, without
limitation, the Equity Interests of any of the U.S. Borrower’s Restricted
Subsidiaries, other than (i) inventory (or other assets, including Cash
Equivalents and intellectual property) sold, leased or licensed in the ordinary
course of business, (ii) obsolete, worn out or surplus property sold in the
ordinary course of business (or in the case of leased or subleased properties,
properties which are no longer useful or necessary in the U.S. Borrower’s or any
of its Restricted Subsidiaries’ businesses and disposed of in the ordinary
course of business), (iii) intellectual property licensed in the ordinary course
of business, (iv) casualty and condemnation events, (v) the discount, settlement
or write off of accounts receivable or overdue accounts receivable for
collection in the ordinary course of business, (vi) the sale or other
disposition of cash and Cash Equivalents, and (vii) to the extent not resulting
in aggregate proceeds in any fiscal year in excess of $60,000,000, sales of
other assets in such fiscal year for aggregate consideration of less than
$30,000,000 with respect to any transaction or series of related transactions.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the applicable Facility Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
Obligation, the capitalized amount thereof that would appear on a balance sheet
of such Person prepared as of such date in accordance with GAAP.

 

6



--------------------------------------------------------------------------------

“Audited Financial Statements” means the audited consolidated balance sheet of
Holdings and its Subsidiaries as of January 3, 2015, January 2, 2016 and
December 31, 2016 and the related consolidated statements of operations,
shareholders’ equity and cash flows for the fiscal years then ended, including
the notes thereto.

“Auto-Extension Letter of Credit” has the meaning assigned to such term in
Section 2.03(b)(iii).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the FRBNY Rate in effect on such day plus 1/2 of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate,” and (c) the Eurodollar Rate plus
1.00%; provided that if any the above rates shall be less than zero, such rate
shall be deemed to be zero. The “prime rate” is a rate set by the Administrative
Agent based upon various factors including the Administrative Agent’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by the Administrative
Agent shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.

“BIA” means Bankruptcy and Insolvency Act (Canada), as amended, and any
successor thereto, and any regulations promulgated thereunder, as in effect from
time to time.

“Borrower Materials” has the meaning assigned to such term in Section 6.02.

“Borrowers” means the U.S. Borrower, the Canadian Borrower and the Dutch
Borrower.

“Borrowing” means a Revolving Loan Borrowing, a Swing Line Borrowing or a
borrowing of Incremental Term Loans, as the context may require.

“Borrowing or Conversion Notice” means a notice of (a) a Revolving Loan
Borrowing, (b) a borrowing of an Incremental Term Loan, (c) a conversion of
Loans from one Type to the other, or (d) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be executed by
the applicable Borrower, and substantially in the form of Exhibit A-1.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York or the jurisdiction where the Administrative Agent’s Office
with respect to Obligations under the U.S. Dollar Facility Revolving Loans,
U.S. Dollar Facility Commitments, U.S. Dollar Facility L/C Obligations, or
U.S. Dollar Facility Swing Line Loans is located and, if such day relates to any
Eurodollar Rate Loan or Overnight LIBO Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market; provided that, when used in connection with any

 

7



--------------------------------------------------------------------------------

Multicurrency Facility Revolving Loan, Multicurrency Facility Commitment,
Multicurrency Facility L/C Obligations, or Multicurrency Facility Swing Line
Loan, the term “Business Day” shall also exclude (i) with respect to the
Canadian Agent, any day on which commercial banks in Ontario or in the
jurisdiction where the Canadian Agent’s principal Canadian lending branch is
located are authorized or required by law to remain closed, (ii) with respect to
the European Agent, any day on which commercial banks in London, England or in
the jurisdiction where the European Agent’s principal European lending branch is
located are authorized or required by law to remain closed and (iii) with
respect to any other applicable Facility Agent, any day on which commercial
banks in the jurisdiction where such applicable Facility Agent’s principal
lending branch is located are authorized or required by law to remain closed.

“Canadian Agent” means JPMorgan Chase Bank, N.A., Toronto Branch, in its
capacity as Canadian agent hereunder, and includes any successor Canadian agent.

“Canadian Agent’s Office” means the Canadian Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Canadian Agent may from time to time notify to the Canadian
Borrower and the Lenders.

“Canadian Anti-Terrorism Laws” means the anti-terrorist provisions of the
Criminal Code (Canada), the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada), the United Nations Suppression of Terrorism Regulations
and the Anti-terrorism Act (Canada) and all regulations and orders made
thereunder.

“Canadian Benefit Plans” means all material employee benefit plans or
arrangements maintained or contributed to by the Canadian Borrower that are not
Canadian Pension Plans, including all profit sharing, savings, supplemental
retirement, retiring allowance, severance, pension, deferred compensation,
welfare, bonus, incentive compensation, phantom stock, legal services,
supplementary unemployment benefit plans or arrangements and all life, health,
dental and disability plan and arrangements in which the employees or former
employees of the Canadian Borrower participate or are eligible to participate
but excluding all stock option or stock purchase plans.

“Canadian Borrower” means The Genuine Canadian Corp., an Ontario corporation (as
successor by amalgamation to Northstar Canadian Operations Corp.).

“Canadian Dollar” or “C$” mean lawful money of Canada.

“Canadian Dollar Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in Canadian Dollars as
determined by the Administrative Agent or the applicable Multicurrency Facility
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Canadian Dollars with Dollars.

“Canadian Obligations” means all obligations, liabilities and indebtedness of
every nature of the Canadian Borrower from time to time owed to the Secured
Parties under the Loan Documents including, without limitation, (i) the
principal amount of all debts, claims and indebtedness, accrued and unpaid
interest and all fees, costs and expenses, whether primary, secondary, direct,
contingent, fixed or otherwise, heretofore, now and/or from time to time
hereafter owing, due or payable including, without limitation, all interest,
fees, cost and expenses accrued or incurred after the filing of any petition
under any bankruptcy or insolvency law (regardless of whether allowed or
allowable in whole or in part as a claim therein), (ii) the due and punctual
payment and performance of all obligations of the Canadian Borrower under each
Swap Contract permitted to be incurred pursuant to Section 7.03(n) entered into
with any counterparty that is a Secured Party; provided that the Canadian
Obligations shall exclude any Excluded Swap Obligations and (iii) the due and
punctual payment and performance of all obligations in respect of any Treasury
Management Agreement between the Canadian Borrower and any Person that is a
Secured Party.

 

8



--------------------------------------------------------------------------------

“Canadian Pension Plans” means all plans and arrangements which are or which are
intended to be registered under or subject to pension minimum standards
legislation in Canada that is established, maintained or contributed to by the
Canadian Borrower for its employees or former employees.

“Canadian Prime Rate” means, on any day, the rate determined by the Canadian
Agent to be the higher of (i) the rate equal to the PRIMCAN Index rate that
appears on the Bloomberg screen at 10:15 a.m. Toronto time on such day (or, in
the event that the PRIMCAN Index is not published by Bloomberg, any other
information services that publishes such index from time to time, as selected by
the Canadian Agent in its reasonable discretion) and (ii) the average rate for
30 day Canadian Dollar bankers’ acceptances that appears on the Reuters Screen
CDOR Page (or, in the event such rate does not appear on such page or screen, on
any successor or substitute page or screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time, as selected by the Canadian Agent in its reasonable discretion) at
10:15 a.m. Toronto time on such day, plus 1.00% per annum; provided that (a) if
any the above rates shall be less than zero, such rate shall be deemed to be
zero and (b) any change in the Canadian Prime Rate due to a change in the
PRIMCAN Index or the CDOR Rate shall be effective from and including the
effective date of such change in the PRIMCAN Index or CDOR Rate, respectively.

“Canadian Prime Rate Loans” means Multicurrency Facility Revolving Loans and
Multicurrency Facility Swing Line Loans for which the applicable rate of
interest is based upon the Canadian Prime Rate.

“Canadian U.S. Base Rate” means, at any time, the rate of interest per annum
equal to the greatest of (i) the rate which the principal office of the Canadian
Agent in Toronto, Ontario announces from time to time as the reference rate of
interest for loans in Dollars to its Canadian borrowers; (ii) the FRBNY Rate
plus 0.50% and (iii) the Eurodollar Rate plus 1.00%, in each case adjusted
automatically with each change in such rates all without the necessity of any
notice to the Canadian Borrower or any other Person; provided that if any the
above rates shall be less than zero, such rate shall be deemed to be zero.

“Canadian U.S. Base Rate Loans” means Multicurrency Facility Revolving Loans and
Multicurrency Facility Swing Line Loans for which the applicable rate of
interest is based on the Canadian U.S. Base Rate.

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the
applicable L/C Issuer or the applicable Swing Line Lender (as applicable) and,
if applicable, the Lenders, as collateral for L/C Obligations, Obligations in
respect of Swing Line Loans, or obligations of Lenders to fund participations in
respect of either thereof (as the context may require), cash or deposit account
balances or, if the applicable L/C Issuer or Swing Line Lender benefiting from
such collateral shall agree in its sole discretion, other credit support, in
each case pursuant to documentation in form and substance satisfactory to
(a) the Administrative Agent and (b) the applicable L/C Issuer or the applicable
Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

9



--------------------------------------------------------------------------------

“Cash Equivalents” means, as to any Person, (a) securities issued, or directly,
unconditionally and fully guaranteed or insured, by the United States or any
agency or instrumentality thereof having maturities of not more than one year
from the date of acquisition by such Person; provided the full faith and credit
of the United States is pledged in support thereof; (b) time deposits,
certificates of deposit and bankers’ acceptances of any Lender or any commercial
bank, or which is the principal banking subsidiary of a bank holding company, in
each case, organized under the laws of the United States, any state thereof or
the District of Columbia having, capital and surplus aggregating in excess of
$500,000,000 with maturities of not more than one year from the date of
acquisition by such Person; (c) repurchase obligations with a term of not more
than 30 days for underlying securities of the types described in clause
(a) above entered into with any bank meeting the qualifications specified in
clause (b) above, which repurchase obligations are secured by a valid perfected
security interest in the underlying securities; (d) commercial paper issued by
any Person incorporated in the United States rated at least A-2 or the
equivalent thereof by S&P or at least P-2 or the equivalent thereof by Moody’s
and in each case maturing not more than one year after the date of acquisition
by such Person; (e) direct obligations issued by any state of the United States
or any political subdivision thereof having one of the two highest rating
categories obtainable from either S&P or Moody’s with maturities of not more
than one year from the date of acquisition thereof; (f) demand deposit accounts
maintained in the ordinary course of business with any Lender or any commercial
bank, or which is the principal banking subsidiary of a bank holding company, in
each case, organized under the laws of the United States, any state thereof or
the District of Columbia having capital and surplus aggregating in excess of
$500,000,000; (g) investments in money market funds substantially all of whose
assets comprise securities of the types described in clauses (a) through
(f) above; and (h) in the case of Foreign Subsidiaries, Investments made locally
of a type comparable to those described in clauses (a) through (g) of this
definition.

“CDOR Rate” means, the rate per annum, equal to the average of the annual yield
rates applicable to Canadian Dollar banker’s acceptances at or about 10:00 a.m.
(Toronto, Ontario time) on the Rate Determination Date of such Interest Period
(or if such day is not a Business Day, then on the immediately preceding
business Day) as reported on the “CDOR page” (or any display substituted
therefor) of Reuters Monitor Money Rates Service (or such other page or
commercially available source displaying Canadian interbank bid rates for
Canadian Dollar bankers’ acceptances as may be designated by the Administrative
Agent from time to time) (in each case, the “Published CDOR Rate”) for a term
equivalent to such Interest Period (or if such Interest Period is not equal to a
number of months, for a term equivalent to the number of months closest to such
Interest Period).

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.

“CFC” means a controlled foreign corporation within the meaning of Section 957
of the Code.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, order, policy, rule,
regulation or treaty, (b) any change in any law, order, policy, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

10



--------------------------------------------------------------------------------

“Change of Control” means, at any time,

(a) the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger, amalgamation or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the U.S. Borrower and its Restricted Subsidiaries, taken as a whole, to any
“person” (as that term is used in Section 13(d)(3) of the Exchange Act);

(b) Holdings shall cease to own, directly or indirectly, 100% of the Equity
Interests of any Borrower, except, in the case of any Foreign Borrower, pursuant
to a transaction permitted under Sections 7.04 and 7.05 so long as (i) such
Foreign Borrower shall cease to be a Borrower under this Agreement, (ii) all
commitments to make Loans to, and to issue Letters of Credit on behalf of, such
Foreign Borrower shall have been terminated, (iii) all Obligations (other than
(A) contingent indemnification obligations and (B) obligations and liabilities
under Swap Contracts and Treasury Management Agreements not then due and
payable) of such Foreign Borrower shall have been paid or otherwise satisfied in
full and (iv) all Letters of Credit issued on behalf of such Foreign Borrower
shall have expired or shall have been terminated or Cash Collateralized (other
than Letters of Credit as to which other arrangements reasonably satisfactory to
the Administrative Agent and the L/C Issuers shall have been made), in the case
of each of the foregoing clauses (i) through (iv), pursuant documentation
reasonably acceptable to the Agents;

(c) the adoption of a plan relating to the liquidation or dissolution of
Holdings or the U.S. Borrower;

(d) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act) becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time), directly or indirectly, 35% or more of the Voting
Stock of Holdings, measured by voting power rather than number of shares; or

(e) the first day on which a majority of the members of the board of directors
of Holdings are not Continuing Directors.

“Closing Date” has the meaning assigned to such term in the introductory
paragraph hereto.

“Co-Documentation Agents” has the meaning assigned to such term in the
introductory paragraph hereto.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means, collectively, all of the Security Agreement Collateral, the
Mortgaged Property and all other property of whatever kind and nature subject or
purported to be subject from time to time to a Lien under any Security Document.
For purposes of clarification, the foregoing shall no longer constitute
“Collateral” during a Collateral and Covenant Release Period and during a
Collateral and Covenant Release Period there shall be no “Collateral”.

“Collateral Agent” has the meaning assigned to such term in the introductory
paragraph hereto, and includes any successor collateral agent.

 

11



--------------------------------------------------------------------------------

“Collateral and Covenant Release Period” means any period after the Fourth
Restatement Date commencing on the occurrence of a Collateral and Covenant
Release Date and ending on the Collateral and Covenant Trigger Date, if any,
subsequent to such Collateral and Covenant Release Date.

“Collateral and Covenant Release Date” means any date after the Fourth
Restatement Date on which no Default or Event of Default is continuing and all
of the following events shall have occurred: (a) Moody’s has in effect a
corporate family rating (that has not been placed on negative watch) of Baa3 or
higher (with a stable or better outlook), (b) S&P has in effect a corporate
credit rating (that has not been placed on negative watch) of BBB- or higher
(with a stable or better outlook) and (c) the Administrative Agent shall have
received a certificate signed by the chief executive officer or the chief
financial officer of the U.S. Borrower certifying that the foregoing conditions
have all been satisfied.

“Collateral and Covenant Trigger Date” means any date after the Fourth
Restatement Date, after the occurrence and during the Collateral and Covenant
Release Period, on which one of the following events occurs: (w) both
(a) Moody’s issues a corporate family rating of Ba1 or lower (with a stable or
better outlook) and (b) S&P issues a corporate credit rating of BB+ or lower
(with a stable or better outlook), (x) either (a) Moody’s issues a corporate
family rating of Ba2 or lower (with a stable or better outlook) or (b) S&P
issues a corporate credit rating of BB or lower (with a stable or better
outlook), (y) Moody’s or S&P ceases to issue a corporate family rating or
corporate credit rating, as the case may be, or (z) any Event of Default shall
occur and continue and have not been waived or cured under Section 8.01(a),
8.01(b) (as a result of any failure to comply with Section 7.12), 8.01(f) or
8.01(g).

“Commitment” means a U.S. Dollar Facility Commitment or a Multicurrency Facility
Commitment, as applicable.

“Commitment Increase” means a U.S. Dollar Facility Commitment Increase or a
Multicurrency Facility Commitment Increase, as applicable.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated EBITDA” means, for any period, (a) Consolidated EBITDAR for such
period minus (b) to the extent added back to such Consolidated EBITDAR, Rent
Expense.

“Consolidated EBITDAR” means, for any period, (a) Consolidated Net Income for
such Measurement Period plus (b) the following (without duplication) to the
extent deducted (other than clause (vii)) in calculating such Consolidated Net
Income (and not added back in the definition thereof):

(i) total interest expense,

(ii) provisions for taxes (including any taxes actually paid and franchise
taxes) of the U.S. Borrower and its Restricted Subsidiaries based upon income as
reflected in the provision for income taxes in the U.S. Borrower’s (or, if so
delivered pursuant to Section 6.01, Holdings’) consolidated financial
statements, subject to adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any),

(iii) depreciation and amortization expense of the U.S. Borrower and its
Restricted Subsidiaries,

 

12



--------------------------------------------------------------------------------

(iv) non-cash charges and expenses of the U.S. Borrower and its Restricted
Subsidiaries (including any non-cash charges resulting from purchase accounting,
but excluding any such charge or expense that constitutes an accrual of or a
reserve for potential cash charges for any future period or amortization of a
prepaid cash item that was paid in a prior period),

(v) expenses incurred in connection with any Investment made pursuant to
Section 7.02(f), (g), (h), (i), (n), (o), (r), or (y) of this Agreement or under
the Third Amended and Restated Credit Agreement, any issuance of Disqualified
Capital Stock, any Debt Issuance or any issuance of Equity Interests of
Holdings, U.S. Borrower and its Restricted Subsidiaries (in each case, whether
or not consummated), or early extinguishment of Indebtedness,

(vi) to the extent actually reimbursed, expenses incurred to the extent covered
by indemnification provisions in any agreement in connection with a Permitted
Acquisition,

(vii) to the extent covered by insurance under which the insurer has been
properly notified and has not denied or contested coverage, expenses with
respect to liability or casualty events or proceeds from business interruption
insurance,

(viii) non-recurring or unusual costs, charges and expenses during such four
quarter period in an aggregate amount not to exceed the greater of
(A) $35,000,000 and (B) 5% of Consolidated EBITDAR calculated (without giving
effect to this clause (viii)) on a Pro forma Basis for the Measurement Period
most recently ended for which financial statements have been delivered pursuant
to Section 6.01;

(ix) fees and expenses in connection with refinancings permitted by Sections
7.03 and 7.15;

(x) unrealized losses (and minus unrealized gains) in respect of Swap Contracts;

(xi) Fourth Restatement Date Transaction Costs; and

(xii) Rent Expense;

minus (c) non-cash items increasing such Consolidated Net Income (other than
with respect to cash actually received in prior periods but not recognized as
income until the current period and other than with respect to the accrual of
revenue or the reversal of any accrual of, or reserve for, anticipated cash
charges made that reduced Consolidated EBITDAR in any prior period) minus
(d) cash interest income for such period.

Consolidated EBITDAR shall be calculated on a Pro forma Basis to give effect to
any Specified Transaction (other than any Permitted Acquisitions involving the
payment of Acquisition Consideration of less than $1,000,000) consummated at any
time on or after the first day of the relevant Test Period and on or prior to
the calculation date as if each Permitted Acquisition had been effected on the
first day of such period and as if each such Asset Sale had been consummated on
the day prior to the first day of such period.

“Consolidated First Lien Leverage Ratio” means, at any date of determination,
the ratio of (x) Consolidated Indebtedness that is secured by a Lien on any
asset or property of the U.S. Borrower or any of its Restricted Subsidiaries on
such date (other than Liens expressly subordinated in writing to any Liens
securing the Obligations), without giving effect to any Collateral release
required pursuant to Section 6.13(c) upon the occurrence of a Collateral and
Covenant Release Date, to (y) Consolidated EBITDA for the Test Period most
recently ended on or before such date.

 

13



--------------------------------------------------------------------------------

“Consolidated Fixed Charge Coverage Ratio” means, for any Test Period, the ratio
of (a) Consolidated EBITDAR for such Test Period to (b) Consolidated Fixed
Charges for such Test Period.

“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of the amounts determined for the U.S. Borrower and its Restricted
Subsidiaries on a consolidated basis equal to (i) Consolidated Interest Expense
and (ii) Rent Expense for such period.

“Consolidated Indebtedness” means, as at any date of determination, the
aggregate amount of all Indebtedness of the U.S. Borrower and its Restricted
Subsidiaries required to be shown as a liability on a consolidated balance sheet
of the U.S. Borrower and its Restricted Subsidiaries on such date, determined on
a consolidated basis in accordance with GAAP, but excluding Indebtedness of the
U.S. Borrower and its Restricted Subsidiaries (i) of the type referred to in
clause (c) of the definition of “Indebtedness” and (ii) of the type referred to
in clause (b) of the definition of “Indebtedness” for which the reimbursement
obligation is contingent or unmatured or in respect of which the reimbursement
obligation has been paid or extinguished. For the avoidance of doubt,
“Consolidated Indebtedness” shall also exclude Indebtedness of the U.S. Borrower
and its Restricted Subsidiaries of the type referred to in clause (h) of the
definition of “Indebtedness” to the extent it relates to Indebtedness described
in clauses (i) or (ii) of the immediately preceding sentence.

“Consolidated Interest Expense” means, for any period, the total consolidated
cash interest expense of the U.S. Borrower and its Restricted Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP, net of
cash interest income, plus, without duplication, imputed interest on
Attributable Indebtedness of the U.S. Borrower and its Restricted Subsidiaries
for such period; provided that (i) to the extent directly related to the Fourth
Restatement Date Transaction, debt issuance costs, debt discount or premium and
other financing fees and expenses, together with any amortization in respect
thereof, shall be excluded from the calculation of Consolidated Interest Expense
and (ii) Consolidated Interest Expense shall be calculated after giving effect
to Swap Contracts (including associated costs), but excluding unrealized gains
and losses with respect to Swap Contracts. Consolidated Interest Expense shall
be calculated on a Pro forma Basis to give effect to any Indebtedness incurred,
assumed or permanently repaid or extinguished during the relevant Test Period
and the period on or prior to the calculation date in connection with any
Specified Transactions (other than any Permitted Acquisitions involving the
payment of Acquisition Consideration of less than $1,000,000) as if such
incurrence, assumption, repayment or extinguishing had been effected on the
first day of such period.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the U.S. Borrower and its Restricted Subsidiaries determined on a
consolidated basis for such Measurement Period taken as a single accounting
period in conformity with GAAP, provided that there shall be excluded to the
extent otherwise included therein, without duplication:

(a) the income (or loss) of any Person that is not a Restricted Subsidiary of
the U.S. Borrower, or that is accounted for by the equity method of accounting,
except to the extent of the amount of dividends or other distributions actually
paid to the U.S. Borrower or any of its Restricted Subsidiaries by such Person
during such period;

(b) subject to the last paragraph of the definition of Consolidated EBITDAR, the
income (or loss) of any Person accrued prior to the date it becomes a Restricted
Subsidiary of the U.S. Borrower or is merged into or amalgamated or consolidated
with the U.S. Borrower or any of its Restricted Subsidiaries or that Person’s
assets are acquired by the U.S. Borrower or any of its Restricted Subsidiaries;

 

14



--------------------------------------------------------------------------------

(c) the cumulative effect of a change in accounting principles as well as any
current period impact of new accounting pronouncements including those related
to purchase accounting;

(d) the income of any Restricted Subsidiary of the U.S. Borrower (other than a
Loan Party) to the extent that the declaration or payment of dividends or
similar distributions by that Restricted Subsidiary of that income is not at the
time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Restricted Subsidiary, except to the extent of the amount of
dividends or other distributions actually paid or permitted to be paid (by
consent, waiver or otherwise) to the U.S. Borrower or any of its Restricted
Subsidiaries by such Person during such period;

(e) any net after-tax gains or losses attributable to the early extinguishment
of Indebtedness, including any write-off of debt issuance costs incurred in the
Fourth Restatement Date Refinancing or any prior refinancing on the Original
Closing Date, the First Restatement Date, the Second Restatement Date, or the
Third Restatement Date;

(f) any net unrealized gain or loss (after any offset) resulting from currency
translation gains or losses related to currency remeasurements of Indebtedness
(including any net gain or loss resulting from obligations under any Swap
Contracts for currency exchange risk) and any foreign currency translation gains
or losses;

(g) any adjustments resulting from the application of FASB Interpretation No. 45
(Guarantees);

(h) any impairment charge or asset write-off or write-down (other than a write
down of accounts receivable or inventory), including impairment charges or asset
write-offs or write-downs related to intangible assets, long-lived assets,
investments in debt and equity securities or as a result of a change in law or
regulation, in each case, pursuant to GAAP, and the amortization of intangibles
arising pursuant to GAAP;

(i) inventory purchase accounting adjustments and amortization, impairment and
other non-cash charges (including asset revaluations) resulting from purchase
accounting adjustments with respect to any Permitted Acquisition;

(j) non-cash compensation charges, including any such charges arising from stock
options, restricted stock grants or other equity-incentive programs;

(k) any after-tax gains or losses attributable to Asset Sales or returned
surplus assets of any Pension Plan; and

(l) (to the extent not included in clauses (a) through (k) above) any net
extraordinary gains or net extraordinary losses.

“Consolidated Total Assets” means, as of any date of determination, the total
amount of assets of the U.S. Borrower and its Restricted Subsidiaries,
determined on a consolidated basis in accordance with GAAP, as reflected in most
recent balance sheet delivered pursuant to Section 6.01(a) or 6.01(b), as
applicable.

 

15



--------------------------------------------------------------------------------

“Continuing Directors” means, as of any date of determination, any member of the
board of directors of Holdings who: (a) was a member of such board of directors
on the Closing Date; or (b) was nominated for election or elected to such board
of directors with the approval of a majority of the Continuing Directors who
were members of such board at the time of such nomination or election.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument, contract, indenture,
mortgage, deed of trust, undertaking or other instrument to which such Person is
a party or by which it or any of its property is bound or to which it or any of
its properties is subject.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Covenant Transaction” has the meaning assigned to such term in Section 1.08(c).

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt Issuance” means the incurrence by the U.S. Borrower or any of its
Restricted Subsidiaries of any Indebtedness pursuant to Section 7.03(d), (l),
(m), (p), (r) or (s) after the Original Closing Date.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Deemed Year” has the meaning assigned to such term in Section 2.10.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” has the meaning assigned to such term in Section 2.08(b).

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, unless the
subject of a good faith dispute, (b) has notified the applicable Borrower or the
applicable Facility Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination (made in good faith) that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after request by the
applicable Facility Agent, to confirm in a manner satisfactory to the applicable
Facility Agent that it will comply with its funding obligations, or (d) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or

 

16



--------------------------------------------------------------------------------

appointment or (iv) become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.

“Disqualified Capital Stock” means any Equity Interest which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof or upon a
“change of control” (as defined therein)) or is mandatorily redeemable, pursuant
to a sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, on or prior to the date that is ninety-one
days following the latest Maturity Date, (b) is convertible into or exchangeable
(unless at the sole option of the issuer thereof or upon a “change of control”
(as defined therein)) for (i) Indebtedness or (ii) any Equity Interests referred
to in (a) above, in each case at any time on or prior to the date that is
ninety-one days following the latest Maturity Date, or (c) contains any
mandatory repurchase obligation which may come into effect prior to payment in
full of all Obligations other than in connection with or upon a “change of
control” (as defined therein); provided that any Equity Interests that would not
constitute Disqualified Capital Stock but for provisions thereof giving holders
thereof (or the holders of any security into or for which such Equity Interests
is convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Equity Interests upon the occurrence of a change in
control or an asset sale occurring prior to the date that is ninety-one days
following the latest Maturity Date shall not constitute Disqualified Capital
Stock if such Equity Interests provide that the issuer thereof will not redeem
any such Equity Interests pursuant to such provisions prior to the repayment in
full of the Obligations.

“Dollar” and “$” mean lawful currency of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, (b) with respect to any amount denominated
in Canadian Dollars, the equivalent amount thereof in Dollars as determined by
the Administrative Agent or the applicable Multicurrency Facility L/C Issuer, as
the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
Canadian Dollars, (c) with respect to any amount denominated in Euros, the
equivalent amount thereof in Dollars as determined by the Administrative Agent
or the applicable Multicurrency Facility L/C Issuer, as the case may be, at such
time on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of Dollars with Euros, (d) with respect to
any amount denominated in Pounds Sterling, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable
Multicurrency Facility L/C Issuer, as the case may be, at such time on the basis
of the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with Pounds Sterling, and (e) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable
Multicurrency Facility L/C Issuer, as the case may be, at such time on the basis
of the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.

“Domestic Loan Parties” means, collectively, each Loan Party that is organized
under the laws of the United States, any state thereof or the District of
Columbia, other than Excluded Domestic Subsidiaries and Foreign Subsidiary
Holding Companies.

“Domestic Restricted Subsidiary” means any Restricted Subsidiary that is
organized under the laws of the United States, any state thereof or the District
of Columbia.

“Dutch Borrower” has the meaning assigned to such term in the introductory
paragraph hereto.

 

17



--------------------------------------------------------------------------------

“Dutch Obligations” means all obligations, liabilities and indebtedness of every
nature of the Dutch Borrower from time to time owed to the Secured Parties under
the Loan Documents including, without limitation, (i) the principal amount of
all debts, claims and indebtedness, accrued and unpaid interest and all fees,
costs and expenses, whether primary, secondary, direct, contingent, fixed or
otherwise, heretofore, now and/or from time to time hereafter owing, due or
payable including, without limitation, all interest, fees, cost and expenses
accrued or incurred after the filing of any petition under any bankruptcy or
insolvency law (regardless of whether allowed or allowable in whole or in part
as a claim therein), (ii) the due and punctual payment and performance of all
obligations of the Dutch Borrower under each Swap Contract permitted to be
incurred pursuant to Section 7.03(n) entered into with any counterparty that is
a Secured Party; provided that the Dutch Obligations shall exclude any Excluded
Swap Obligations and (iii) the due and punctual payment and performance of all
obligations in respect of any Treasury Management Agreement between the Dutch
Borrower and any Person that is a Secured Party.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person approved by (i) the Administrative
Agent, (ii)(A) the applicable L/C Issuer and (B) the applicable Swing Line
Lender and (iii) unless an Event of Default has occurred and is continuing, the
U.S. Borrower (each such approval not to be unreasonably withheld or delayed and
provided that the U.S. Borrower shall be deemed to have given such approval if
it has not objected to such “Eligible Assignee” within 10 Business Days after
having received notice thereof); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include (x) any natural person (or to a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural person) or (y) the U.S. Borrower or any of the U.S.
Borrower’s Affiliates or Subsidiaries; provided, further, that (I) until the
interpretation of the term “public” (as referred to in Article 4.1(1) of the
Capital Requirements Regulation (EU/575/2013) (“CRR”)) has been published by the
competent authority, any “Eligible Assignee’s” participation in respect of
Commitments towards, or Borrowings by, the Dutch Borrower is at least equal to
EUR 100,000 (or the foreign currency equivalent thereof), or such “Eligible
Assignee” is otherwise not forming part of the public, and (II) as soon as the
interpretation of the term “public” has been published by the competent
authority, such “Eligible Assignee” is not considered to be part of the public
on the basis of such interpretation.

“Employee Benefit Plan” means an employee benefit plan (as defined in
Section 3(3) of ERISA) that is maintained or contributed to by a Loan Party or
any ERISA Affiliate or with respect to which a Loan Party or a Restricted
Subsidiary could reasonably be expected to incur liability.

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

18



--------------------------------------------------------------------------------

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environment” means ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, natural resources, the workplace or as otherwise defined in any
Environmental Law.

“Environmental Claim” means any claim, notice, demand, order, action, suit,
proceeding or other communication alleging liability for investigation,
remediation, removal, cleanup, response, corrective action, damages to natural
resources, personal injury, property damage, fines, penalties or other costs
resulting from, related to or arising out of (i) the presence, Release or
threatened Release in or into the Environment of Hazardous Material at any
location or (ii) any violation of Environmental Law, and shall include any claim
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to health, safety or the Environment.

“Environmental Law” means any and all applicable present and future treaties,
laws, statutes, ordinances, regulations, rules, decrees, orders, judgments,
consent orders, consent decrees, code or other binding requirements, and the
common law, relating to protection of the Environment or of public health as it
relates to Releases of or exposure to Hazardous Materials, or to the Release or
threatened Release of Hazardous Materials, or natural resource damages and any
and all Environmental Permits.

“Environmental Permit” means any permit, license, approval, consent or other
authorization required by or from a Governmental Authority under Environmental
Law.

“Equity Interest” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the
Closing Date or issued after the Closing Date, but excluding debt securities
convertible or exchangeable into such equity.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by a Loan Party or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Pension Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the “substantial
cessation of operations” within the meaning of Section 4062(e) of ERISA with
respect to a Pension Plan;

 

19



--------------------------------------------------------------------------------

(g) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon a Loan Party
or any ERISA Affiliate; (h) any failure by a Pension Plan to satisfy the minimum
funding standard (within the meaning of Section 412 of the Code or Section 302
of ERISA) applicable to such Pension Plan, whether or not waived, (unless such
failure is corrected by the final due date for all contributions for the plan
year for which such failure occurred) or the failure to make any required
contribution to a Multiemployer Plan; (i) the making of any amendment to any
Pension Plan which could result in the imposition of a lien or the posting of a
bond or other security; or (j) the occurrence of a non-exempt prohibited
transaction (within the meaning of Section 4975 of the Code or Section 406 of
ERISA) which could reasonably be expected to result in liability to a Loan Party
or a Restricted Subsidiary thereof.

“EU” means the European Union.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro” or “EUR” means the single currency of the participating member states of
the EU.

“Euro Equivalent” means, at any time, with respect to any amount denominated in
Dollars, the equivalent amount thereof in Euros as determined by the
Administrative Agent or the applicable Multicurrency Facility L/C Issuer, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of Euros with Dollars.

“Eurodollar Base Rate” means:

(a) for any Interest Period (i)(A) with respect to a Eurodollar Rate Loan (other
than a Eurodollar Rate Loan denominated in Canadian Dollars), the rate per annum
equal to the London interbank offered rate as administered by ICE Benchmark
Administration Limited (or any other person that takes over the administration
of such rate) (“LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of LIBOR as may be designated by the
Administrative Agent from time to time) (in each case, the “Published LIBOR
Rate”) at approximately 11:00 a.m., London time, two London Banking Days prior
to the commencement of such Interest Period (or, in the case of Eurodollar Rate
Loans denominated in Pounds Sterling, on the first day of such Interest Period),
for deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in the relevant currency, or (B) if such rate
described in clause (i)(A) is not available at such time for any reason, such
Eurodollar Base Rate shall be the Interpolated Rate, or (ii) in the case of a
Eurodollar Rate Loan denominated in Canadian Dollars, (A) the CDOR Rate, or
(B) if such rate described in clause (ii)(A) is not available at such time for
any reason, such Eurodollar Base Rate shall be the Interpolated Rate; and

(b) for any interest calculation with respect to a Base Rate Loan or a Canadian
U.S. Base Rate Loan on any date, the rate per annum equal to (i) the Published
LIBOR Rate, at approximately 11:00 a.m., London time, two London Banking Days
prior to such date for Dollar deposits being delivered in the London interbank
market for a term of one month commencing that day or (ii) if such published
rate is not available at such time for any reason, such Eurodollar Base Rate
shall be the Interpolated Rate.

Notwithstanding the foregoing, if any the above rates shall be less than zero,
such rate shall be deemed to be zero.

 

20



--------------------------------------------------------------------------------

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan or a Base Rate Loan determined pursuant to clause (c) of the
definition thereof, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

Eurodollar Rate      =      Eurodollar Base Rate      
1.00 – Eurodollar Reserve Percentage

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate. All Loans denominated in an Alternative Currency must be
Eurodollar Rate Loans.

“Eurodollar Rate Revolving Loan” means a Revolving Loan that is a Eurodollar
Rate Loan.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurodollar funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

“European Agent” means J.P. Morgan Europe Limited, in its capacity as European
agent hereunder, and includes any successor European agent.

“European Agent’s Office” means the European Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the European Agent may from time to time notify to the Dutch Borrower
and the Lenders.

“Event of Default” has the meaning assigned to such term in Section 8.01.

“Excess Amount” has the meaning assigned to such term in Section 2.05(c).

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Domestic Subsidiary” means any Subsidiary organized under the laws of
the United States, any state thereof or the District of Columbia (whether
treated as a disregarded entity for U.S. federal income tax purposes or not)
that is a Subsidiary of a Foreign Subsidiary described in clause (i) of the
definition of Foreign Subsidiary.

“Excluded Issuance” means the issuance of Equity Interests by Holdings, the
proceeds of which are promptly contributed to U.S. Borrower.

“Excluded Subsidiary” means any Subsidiary that is (a) a Foreign Subsidiary,
(b) a captive insurance company, (c) an Unrestricted Subsidiary or (d) not
permitted by law, regulation or contract existing on the Closing Date or on the
date any such Subsidiary is acquired (so long as in respect of any such
contractual prohibition such prohibition is not incurred in contemplation of
such acquisition) to provide a guarantee, or would require governmental
(including regulatory) consent, approval, license or authorization to provide
such guarantee, (unless such consent, approval, license or authorization has
been received).

 

21



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 8.03, Section 2 of the Guarantee and
any other “keepwell, support or other agreement” for the benefit of such
Guarantor and any and all guarantees of such Guarantor’s Swap Obligations by
other Loan Parties) at the time the Guarantee of such Guarantor, or a grant by
such Guarantor of a security interest, becomes effective with respect to such
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes excluded in accordance with the first sentence of this
definition.

“Excluded Taxes” means, with respect to the Administrative Agent, the Canadian
Agent, the European Agent, and other applicable Facility Agent, any Lender, any
L/C Issuer, any Swing Line Lender or any other recipient of any payment to be
made by or on account of any obligation of any Loan Party under any Loan
Document, (a) taxes imposed on or measured by its overall net income (however
denominated), franchise taxes imposed on it in lieu of net income taxes
(including, for the avoidance of doubt, any such taxes measured by overall gross
receipts) and branch profits taxes imposed on it, in each case, as a result of
the recipient being organized, resident or engaged in business (other than a
business arising (or being deemed to arise) solely as a result of the Loan
Documents or any transactions occurring pursuant thereto) in the jurisdiction
imposing such tax, (b) in the case of a Foreign Lender to the U.S. Borrower
(other than an assignee pursuant to a request by the U.S. Borrower under
Section 10.13), any U.S. federal withholding tax that is imposed under any Laws
in effect at the time such Foreign Lender becomes a party hereto (or designates
a new lending office), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, immediately prior to the time of designation of
a new lending office (or assignment), to receive additional amounts from the
U.S. Borrower with respect to such withholding tax pursuant to Section 3.01(a),
(c) any tax that is attributable to the failure of the Administrative Agent, the
Canadian Agent, the European Agent, any other applicable Facility Agent, or any
Lender, any L/C Issuer or any Swing Line Lender to comply with Section 3.01(e);
provided that any such tax shall only constitute an Excluded Tax with respect to
any such failing party, (d) any U.S. federal withholding Tax that is imposed
under current Sections 1471 through 1474 of the Code or any Treasury regulations
or other administrative guidance promulgated thereunder or any amended or
successor version thereof that is substantively comparable (“FATCA”), (e) U.S.
federal backup withholding taxes imposed under Section 3406 of the Code and
(f) any interest, additions to tax or penalties in respect of the foregoing.

“Executive Order” has the meaning assigned to such term in Section 5.20(a).

“Existing Credit Agreement” means that certain Credit and Guaranty Agreement
dated as of July 14, 2005 by and among The William Carter Company, as borrower,
Carter’s, Inc. and certain subsidiaries of The William Carter Company, as
guarantors, the various lenders from time to time party thereto and Bank of
America, N.A., as administrative agent and collateral agent, as amended,
modified and otherwise supplemented from time to time to the First Restatement
Date.

“Existing Letters of Credit” means each of those letters of credit previously
issued under the Existing Credit Agreement, the Original Credit Agreement, the
First Amended and Restated Credit Agreement, the Second Amended and Restated
Credit Agreement or the Third Amended and Restated Credit Agreement, as
applicable, for the account of Holdings, the U.S. Borrower or any of the U.S.
Borrower’s Subsidiaries, in each case that is outstanding on the Fourth
Restatement Date and listed on Schedule 2.03.

 

22



--------------------------------------------------------------------------------

“Facility Agents” means the Administrative Agent, the Canadian Agent, the
European Agent or, in the case of any borrowing in an Alternative Currency, any
other Affiliate or branch of the Administrative Agent; and “Facility Agent”
shall mean any of them. It is understood that, without limiting the other
provisions of this Agreement, the Administrative Agent may utilize the services
of its Affiliates and branches in connection with administrative matters related
to this Agreement.

“Facility Agent’s Office” means the address and, as appropriate, account as any
applicable Facility Agent may from time to time notify to the U.S. Borrower and
the Lenders.

“FATCA” has the meaning assigned to such term in the definition of Excluded
Taxes.

“Federal Funds Rate” means, for any day, the rate calculated by the FRBNY based
on such day’s federal funds transactions by depository institutions (as
determined in such manner as the New York Fed shall set forth on its public
website from time to time) and published on the next succeeding Business Day by
the FRBNY as the federal funds effective rate; provided that if the aforesaid
rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

“Fee Letters” means, collectively, (i) the fee letter dated as of August 3, 2017
among JPMCB and the Borrowers, (ii) the fee letter dated as of August 2, 2017
among Bank of America, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated
and the Borrowers and (iii) the fee letter dated as of August 1, 2017 among Bank
of Montreal, BMO Capital Markets Corp. and the Borrowers, in each case, as
amended, restated, supplemented or otherwise modified from time to time.

“Financial Plan” has the meaning assigned to such term in Section 6.01(d).

“First Amended and Restated Credit Agreement” has the meaning given to such term
in the recitals hereto.

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that such Lien is the most senior
Lien to which such Collateral is subject (subject to Permitted Liens).

“First Restatement Date” has the meaning given to such term in the recitals
hereto.

“Foreign Lender” means any Lender that is not a U.S. Person within the meaning
of Section 7701(a)(30) of the Code.

“Foreign Loan Party” means any Loan Party which is not organized under the laws
of the United States, any State thereof or the District of Columbia.

“Foreign Plan” means any Employee Benefit Plan that is a defined benefit plan
described in Section 4(b)(4) of ERISA.

“Foreign Restricted Subsidiary” means any direct or indirect Restricted
Subsidiary of the U.S. Borrower which is a Foreign Subsidiary.

“Foreign Subsidiary” means (i) any Subsidiary of the U.S. Borrower which is not
organized under the laws of the United States, any State thereof or the District
of Columbia, (ii) Excluded Domestic Subsidiaries, and (iii) Foreign Subsidiary
Holding Companies.

 

23



--------------------------------------------------------------------------------

“Foreign Subsidiary Holding Company” means any Subsidiary, whose assets (other
than a de minimis amount) consists primarily of the stock and related debt of
one or more Foreign Subsidiaries.

“Fourth Restatement Date” has the meaning assigned to such term in the
introductory paragraph hereto, and is the date on which the conditions set forth
in Section 4.03 are satisfied or waived.

“Fourth Restatement Date Refinancing” means the refinancing in full of all the
then outstanding obligations under the Third Amended and Restated Credit
Agreement simultaneously with the execution of this Agreement on the Fourth
Restatement Date.

“Fourth Restatement Date Transaction” means, collectively, (a) the Fourth
Restatement Date Refinancing, (b) the amendment and restatement of the Third
Amended and Restated Credit Agreement on the Fourth Restatement Date and (c) the
payment of the fees and expenses incurred in connection with the foregoing.

“Fourth Restatement Date Transaction Costs” means the fees, costs and expenses
payable by Holdings, the U.S. Borrower or any of their Subsidiaries in
connection with the Fourth Restatement Date Transaction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“FRBNY” means the Federal Reserve Bank of New York.

“FRBNY Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day; provided that if both such rates are not so published for any day that is a
Business Day, the term “FRBNY Rate” means the rate quoted for such day for a
federal funds transaction at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the U.S. Dollar Facility L/C Issuer, such Defaulting Lender’s Pro
rata Share of the outstanding U.S. Dollar Facility L/C Obligations other than
U.S. Dollar Facility L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other U.S. Dollar Facility
Lenders or Cash Collateralized in accordance with the terms hereof, (b) with
respect to the Multicurrency Facility L/C Issuer, such Defaulting Lender’s Pro
rata Share of the outstanding Multicurrency Facility L/C Obligations other than
Multicurrency Facility L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Multicurrency Facility
Lenders or Cash Collateralized in accordance with the terms hereof, (c) with
respect to the U.S. Dollar Facility Swing Line Lender, such Defaulting Lender’s
Pro rata Share of U.S. Dollar Facility Swing Line Loans other than U.S. Dollar
Facility Swing Line Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other U.S. Dollar Facility Lenders or Cash
Collateralized in accordance with the terms hereof and (d) with respect to the
Multicurrency Facility Swing Line Lender, such Defaulting Lender’s Pro rata
Share of Multicurrency Facility Swing Line Loans other than Multicurrency
Facility Swing Line Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Multicurrency Facility Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

 

24



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession), including, without limitation, the FASB Accounting
Standards Codification™, which are applicable to the circumstances as of the
date of determination, subject to Section 1.03 hereof.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).

“Governmental Real Property Disclosure Requirements” means any applicable law of
any Governmental Authority requiring notification of the buyer, lessee,
mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any Real
Property, facility, establishment or business, of the actual or threatened
presence or Release in or into the Environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the Real Property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.

“Granting Lender” has the meaning assigned to such term in Section 10.06(h).

“Guarantee” means, collectively, (i) the guarantee made by Holdings, the U.S.
Borrower and the Subsidiary Guarantors (other than the Dutch Borrower and the
Canadian Borrower) in favor of the Collateral Agent on behalf of the Secured
Parties, substantially in the form of Exhibit F attached to the Third Amended
and Restated Credit Agreement, (ii) the guarantee by the Canadian Borrower of
the Dutch Obligations (to the extent no material adverse tax consequences would
result therefrom), (iii) the guarantee by the Dutch Borrower of the Canadian
Obligations (to the extent no material adverse tax consequences would result
therefrom), and (iv) each other guarantee and guarantee supplement in respect of
the Secured Obligations delivered pursuant to Section 6.13(b); provided, that,
for the avoidance of doubt, in no event shall the Canadian Obligations of the
Canadian Borrower, the Dutch Obligations of the Dutch Borrower, or, in any case,
of any other Foreign Subsidiary include any Obligations, interest or fees
thereon, or any indemnification or reimbursement obligations of U.S. Loan
Parties.

“Guarantor” means each of (a) Holdings, (b) the U.S. Borrower (other than with
respect to its direct Obligations as a primary obligor (as opposed to a
guarantor) under (i) the Loan Documents, (ii) each Swap Contract permitted to be
incurred pursuant to Section 7.03(n) entered into with any counterparty that is
a Secured Party and (iii) all obligations in respect of any Treasury Management
Agreement between any Loan Party and any Person that is a Secured Party),
(c) solely with respect to the Dutch Obligations and to the extent no material
adverse tax consequences would result therefrom, the Canadian Borrower (other
than with respect to its direct Obligations as a primary obligor (as opposed to
a guarantor) under (i) the Loan Documents, (ii) each Swap Contract permitted to
be incurred pursuant to Section 7.03(n) entered into with any counterparty that
is a Secured Party, (iii) all obligations in respect of any Treasury Management
Agreement between any Loan Party and any Person that is a Secured Party and
(iv) any Obligations, interest or fees thereon, or any indemnification or
reimbursement obligations of U.S. Loan Parties), (d) solely with respect to the
Canadian Obligations and to the extent no material adverse tax consequences
would result therefrom, the Dutch Borrower (other than with respect to its
direct Obligations as a primary obligor (as opposed to a guarantor) under
(i) the Loan Documents, (ii) each Swap Contract permitted to be incurred
pursuant to Section 7.03(n) entered into with any

 

25



--------------------------------------------------------------------------------

counterparty that is a Secured Party, (iii) all obligations in respect of any
Treasury Management Agreement between any Loan Party and any Person that is a
Secured Party and (iv) any Obligations, interest or fees thereon, or any
indemnification or reimbursement obligations of U.S. Loan Parties) and (e) each
Subsidiary Guarantor (other than the Dutch Borrower and the Canadian Borrower);
provided that if any such Guarantor is released from its obligations hereunder
as provided in Section 9.10, such Person shall cease to be a Guarantor hereunder
effective upon such release; provided, that, for the avoidance of doubt, in no
event shall the Canadian Obligations of the Canadian Borrower, the Dutch
Obligations of the Dutch Borrower, or, in any case, of any other Foreign
Subsidiary include any Obligations, interest or fees thereon, or any
indemnification or reimbursement obligations of U.S. Loan Parties.

“Hazardous Materials” means the following: hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances, subject to regulation or which can give
rise to liability under any Environmental Laws.

“Hedge Bank” means each counterparty to a Swap Contract permitted by
Section 7.03(n) with U.S. Borrower, the Canadian Borrower, the Dutch Borrower or
any Subsidiary Guarantor if at the date of entering into such Swap Contract such
Person was a Lender or Affiliate of a Lender and such Person executes and
delivers to the Administrative Agent a letter agreement in the form of Exhibit J
pursuant to which such Person (x) appoints the Collateral Agent as its agent
under the applicable Loan Documents and (y) agrees to be bound by the provisions
of Sections 10.04 and 10.14. For the avoidance of doubt, Persons that were Hedge
Banks under the Third Amended and Restated Credit Agreement immediately prior to
the effectiveness of this Agreement shall not cease to be Hedge Banks solely by
virtue of the effectiveness of this Agreement.

“Holdings” means Carter’s, Inc., a Delaware corporation.

“Honor Date” has the meaning assigned to such term in Section 2.03(c)(i).

“Immaterial Subsidiary” means one or more Restricted Subsidiaries of the U.S.
Borrower that, on a combined consolidated Pro forma Basis for all such
Restricted Subsidiaries, did not (i) for the most recently concluded fiscal year
account for more than 5.0% of consolidated revenues of the Borrower and its
Restricted Subsidiaries and (ii) as of the last day of such fiscal year own more
than 5.0% of the consolidated assets of the U.S. Borrower and its Restricted
Subsidiaries.

“Improvements” means all on-site and off-site improvements to the Property,
constructed on the Property, together with all fixtures, tenant improvements,
and appurtenances now or later to be located on the Property and/or in such
improvements.

“Incremental Amendment” has the meaning assigned to such term in Section 2.14.

“Incremental Facility Closing Date” has the meaning assigned to such term in
Section 2.14.

“Incremental Term Loan” has the meaning assigned to such term in Section 2.14.

 

26



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, all of the
following, whether or not included as indebtedness or liabilities in accordance
with GAAP (without duplication):

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guarantees, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of such Person’s business payable on terms customary in the trade, in each case,
(x) not past due for more than ninety (90) days after the due date of such trade
account payable or (y) past due for more than 90 days but not exceeding
$15,000,000 in the aggregate);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; provided that the amount of such Indebtedness shall be limited to the
value of the property subject to such Lien if such Person has not assumed or
become liable for the payment of such obligation;

(f) Capital Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Disqualified Capital Stock in such
Person or any other Person (except any obligation to purchase, redeem, retire or
otherwise acquire for value any Equity Interests of Holdings from present or
former officers, directors or employees of Holdings, the U.S. Borrower or any
Subsidiary upon the death, disability, retirement or termination of employment
or service of such officer, director or employee, or otherwise under any stock
option or employee stock ownership plan approved by the board of directors of
Holdings), valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all guarantees of such Person in respect of any of the foregoing;

provided that “Indebtedness” shall not include any post-closing payment
adjustments or earn-out, non-competition or consulting obligations existing on
the Fourth Restatement Date or incurred in connection with Permitted
Acquisitions, in each case, except to the extent such adjustments or obligations
are not paid when due.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership in which such Person is a general partner,
unless such Indebtedness is expressly made non-recourse to such Person. The
amount of any net obligation under any Swap Contract on any date shall be deemed
to be the Swap Termination Value thereof as of such date. The amount of any
Capital Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means all Taxes other than Excluded Taxes.

“Indemnitee” has the meaning assigned to such term in Section 10.04(b).

 

27



--------------------------------------------------------------------------------

“Information” has the meaning assigned to such term in Section 10.07.

“Intellectual Property” has the meaning assigned to such term in Section 5.18.

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan, a
Canadian U.S. Base Rate Loan, a Canadian Prime Rate Loan or an Overnight LIBO
Rate Loan, the last day of each Interest Period applicable to such Loan and the
applicable Maturity Date; provided that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan),
any Canadian U.S. Base Rate Loan (including a Multicurrency Facility Swing Line
Loan), any Canadian Prime Rate Loan (including a Multicurrency Facility Swing
Line Loan) or any Overnight LIBO Rate Loan (including a Multicurrency Facility
Swing Line Loan), the last Business Day of each March, June, September and
December and the applicable Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or twelve months thereafter (to the extent agreed by all applicable
Lenders), as selected by the applicable Borrower, in each case, in its Borrowing
or Conversion Notice; provided, further, that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the applicable Maturity Date.

“Interpolated Rate” means, at any time, for a given currency and for a given
Interest Period, the rate per annum determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between
(a) the Published LIBOR Rate or Published CDOR Rate, as applicable, for the
longest period (for which a Published LIBOR Rate or a Published CDOR Rate, as
applicable, is available for such currency) that is shorter than such Interest
Period; and (b) the Published LIBOR Rate or Published CDOR Rate, as applicable,
for the shortest period (for which a Published LIBOR Rate or a Published CDOR
Rate, as applicable, is available for such currency) that exceeds than such
Interest Period, in each case, at such time; provided that, if any Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in any other Person, whether by means of (a) the
purchase or other acquisition of capital stock or other securities of another
Person, (b) a loan, advance or capital contribution to, guarantee or assumption
of obligations of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person and any arrangement pursuant to which the
investor guarantees Indebtedness of such other Person, or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
net of cash repayments and sale proceeds in the case of Investments in the

 

28



--------------------------------------------------------------------------------

form of Indebtedness and cash equity returns received as a distribution or
dividend or by redemption or sale, in each case to the extent such repayments,
proceeds, distributions or dividends are received (x) if such Investment was
made by U.S. Borrower or a Subsidiary Guarantor, by U.S. Borrower or a
Subsidiary Guarantor and (y) if such Investment was made by a Restricted
Subsidiary that was not a Guarantor, by U.S. Borrower or any Restricted
Subsidiary.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any standby Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by
the applicable L/C Issuer and the applicable Borrower (or any Subsidiary) in
favor such L/C Issuer and relating to any such Letter of Credit.

“ITA” means the Income Tax Act (Canada), as amended, and any successor thereto,
and any regulations promulgated thereunder, as in effect on the Fourth
Restatement Date.

“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.

“Judgment Currency” has the meaning assigned to such term in Section 10.18.

“Junior Financing” has the meaning assigned to such term in Section 7.15.

“Laws” means, collectively, all international, foreign, Federal, state,
provincial, territorial and local statutes, treaties, rules, regulations,
ordinances, codes and administrative or judicial precedents, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority.

“L/C Advance” means a U.S. Dollar Facility L/C Advance or a Multicurrency
Facility L/C Advance, as applicable.

“L/C Borrowing” means a U.S. Dollar Facility L/C Borrowing or a Multicurrency
Facility L/C Borrowing, as applicable.

“L/C Credit Extension” means a U.S. Dollar Facility L/C Credit Extension or a
Multicurrency Facility L/C Credit Extension, as applicable.

“L/C Issuer” means a U.S. Dollar Facility L/C Issuer or a Multicurrency Facility
L/C Issuer, as applicable. Unless otherwise indicated, references to “the L/C
Issuer” shall be deemed to be a reference to each applicable L/C Issuer.

“L/C Obligations” means U.S. Dollar Facility L/C Obligations or Multicurrency
Facility L/C Obligations, as applicable.

“Lease Adjusted Leverage Ratio” means, at any date of determination, the ratio
of (x) Consolidated Indebtedness on such date plus six times the Rent Expense
for the Test Period most recently ended on or before such date to
(y) Consolidated EBITDAR for the Test Period most recently ended on or before
such date.

 

29



--------------------------------------------------------------------------------

“Leases” means any and all leases, subleases, tenancies, options, concession
agreements, rental agreements, occupancy agreements, franchise agreements,
access agreements and any other agreements (including all amendments,
extensions, replacements, renewals, modifications and/or guarantees thereof),
whether or not of record and whether now in existence or hereafter entered into,
affecting the use or occupancy of all or any portion of any Real Property.

“Lender” has the meaning assigned to such term in the introductory paragraph
hereto, together with any Person that subsequently becomes a Lender by way of
assignment in accordance with the terms of Section 10.06, together with their
respective successors, other than any Person that ceases to be a Lender as a
result of an assignment in accordance with Section 10.06 or an amendment of this
Agreement and, as the context requires, includes each L/C Issuer and each Swing
Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the U.S. Borrower and
the Administrative Agent.

“Letter of Credit” means a U.S. Dollar Facility Letter of Credit or a
Multicurrency Facility Letter of Credit, as applicable.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any L/C Issuer.

“Letter of Credit Expiration Date” means (a) with respect to any U.S. Dollar
Facility Letter of Credit, the day that is five days prior to the U.S. Dollar
Facility Maturity Date then in effect (or, if such day is not a Business Day,
the next preceding Business Day) and (b) with respect to any Multicurrency
Facility Letter of Credit, the day that is five days prior to the Multicurrency
Facility Maturity Date then in effect (or, if such day is not a Business Day,
the next preceding Business Day).

“Letter of Credit Fee” means the U.S. Dollar Facility Letter of Credit Fee or
the Multicurrency Facility Letter of Credit Fee, as applicable.

“Lien” means, with respect to any property, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, claim, charge, assignment, hypothecation, security
interest or encumbrance of any kind or any arrangement to provide priority or
preference, including any easement, right-of-way or other encumbrance on title
to Real Property, in each of the foregoing cases whether voluntary or imposed by
law, and any agreement to give any of the foregoing; (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement or any financing lease having substantially the same
economic effect as any of the foregoing relating to such property; and (c) in
the case of securities, any purchase option, call or similar right of a third
party with respect to such securities (but not including rights of first
refusal, tag, drag or similar rights in joint venture or shareholder
agreements).

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of an Incremental Term Loan, a Revolving Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, the
Security Documents, the Guarantee and the Fee Letters; provided, that, during a
Collateral and Covenant Release Period, the “Loan Documents” shall not include
the Security Documents.

“Loan Parties” means, collectively, Holdings, the U.S. Borrower, the Canadian
Borrower, the Dutch Borrower and each Subsidiary Guarantor.

 

30



--------------------------------------------------------------------------------

“London Banking Day” means any day on which dealings in deposits of the relevant
currency are conducted by and between banks in the London interbank eurodollar
market.

“Material Acquisition” means any Permitted Acquisition in respect of which the
Acquisition Consideration therefor exceeds $150,000,000.

“Material Adverse Effect” means (a) a material adverse effect upon the business,
operations, assets, liabilities (actual or contingent), results of operations or
financial condition of the U.S. Borrower and its Restricted Subsidiaries, taken
as a whole; or (b) a material adverse effect on the rights and remedies of the
Lenders under the applicable Loan Documents.

“Maturity Date” means the U.S. Dollar Facility Maturity Date or the
Multicurrency Facility Maturity Date, as applicable.

“Maximum Rate” has the meaning assigned to such term in Section 10.09.

“Measurement Period” means the most recently completed four fiscal quarters for
which financial statements have been delivered pursuant to Section 6.01.

“Mexico Acquisition” means the acquisition of Industrias Bunny Baby, S.A. de
C.V., and Operación Eficaz, S.A. de C.V., by the Dutch Borrower, on August 1,
2017.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means an agreement, including, but not limited to, a mortgage, deed
of trust or any other document, creating and evidencing a Lien on a Mortgaged
Property, which shall be substantially in form and substance reasonably
satisfactory to the Collateral Agent and the U.S. Borrower, with such schedules
and including such provisions as shall be necessary to conform such document to
applicable local or foreign law or as shall be customary under applicable local
or foreign law.

“Mortgaged Property” means each fee owned Real Property listed on Schedule
1.01(b), the fee simple interest of which is owned on the Closing Date by any
Loan Party (other than the Canadian Borrower or the Dutch Borrower), or acquired
by any Loan Party (other than the Canadian Borrower or the Dutch Borrower) after
the Closing Date which shall be subject to a Mortgage delivered after the
Closing Date pursuant to Section 6.13(a).

“Multicurrency Facility Availability Period” means the period from and including
the Fourth Restatement Date to the earliest of (a) the fifth anniversary of the
Fourth Restatement Date, (b) the date of termination of the Aggregate
Multicurrency Facility Commitments pursuant to Section 2.06 and (c) the date of
termination of the commitment of each Multicurrency Facility Lender (including
each Multicurrency Facility Swing Line Lender) to make Multicurrency Facility
Revolving Loans and Multicurrency Facility Swing Line Loans and of the
obligation of the Multicurrency Facility L/C Issuer to make Multicurrency
Facility L/C Credit Extensions pursuant to Section 8.02.

“Multicurrency Facility Commitment” means, as to each Multicurrency Facility
Lender, its obligation to (a) make Multicurrency Facility Revolving Loans in
Dollars, Canadian Dollars, Euros or Pounds Sterling or an Alternative Currency
to the Borrowers pursuant to Section 2.01(b), (b) purchase participations in
Multicurrency Facility L/C Obligations, and (c) purchase participations in
Multicurrency Facility Swing Line Loans, in an aggregate principal amount at any
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the heading “Multicurrency Facility Commitment” or in the
Assignment and Assumption pursuant to which such Lender becomes a party

 

31



--------------------------------------------------------------------------------

hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate Multicurrency Facility Commitments
of all Lenders shall be $100,000,000 on the Fourth Restatement Date, as such
amount may be adjusted from time to time in accordance with the terms of this
Agreement.

“Multicurrency Facility Commitment Increase” has the meaning assigned to such
term in Section 2.14.

“Multicurrency Facility Commitment Increase Lender” has the meaning assigned to
such term in Section 2.14.

“Multicurrency Facility L/C Advance” means, with respect to each Multicurrency
Facility Lender, such Lender’s funding of its participation in any Multicurrency
Facility L/C Borrowing in accordance with its Pro rata Share.

“Multicurrency Facility L/C Borrowing” means an extension of credit resulting
from a drawing under any Multicurrency Facility Letter of Credit which has not
been reimbursed on the date when made or refinanced as a Multicurrency Facility
Revolving Loan Borrowing.

“Multicurrency Facility L/C Credit Extension” means, with respect to any
Multicurrency Facility Letter of Credit, the issuance thereof, extension of the
expiry date thereof or the increase of the amount thereof.

“Multicurrency Facility L/C Issuer” means (a) JPMorgan Chase Bank, N.A., Toronto
Branch, or any of its Affiliates (including JPMorgan Chase Bank, N.A., London
Branch) or branches designated by it, and its permitted successors and assigns,
as an issuer of Multicurrency Facility Letters of Credit hereunder, (b) Bank of
America, N.A., Canada Branch, or any of its Affiliates or branches designated by
it, and its permitted successors and assigns, as an issuer of Multicurrency
Facility Letters of Credit hereunder and (c) any other Multicurrency Facility
Lender approved by the Administrative Agent and the applicable Facility Agent
(such approval not to be unreasonably withheld) which agrees with the Borrowers
to act as an issuer of Multicurrency Facility Letters of Credit hereunder, in
its capacity as a Multicurrency Facility L/C Issuer.

“Multicurrency Facility L/C Obligations” means, as at any date of determination,
the aggregate amount available to be drawn under all outstanding Multicurrency
Facility Letters of Credit plus the aggregate of all Multicurrency Facility
Unreimbursed Amounts, including all Multicurrency Facility L/C Borrowings. For
purposes of computing the amount available to be drawn under any Multicurrency
Facility Letter of Credit, the amount of such Multicurrency Facility Letter of
Credit shall be determined in accordance with Section 1.06. For all purposes of
this Agreement, if on any date of determination a Multicurrency Facility Letter
of Credit has expired by its terms but any amount may still be drawn thereunder
by reason of the operation of Rule 3.14 of the ISP, such Multicurrency Facility
Letter of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn.

“Multicurrency Facility Lender” means each financial institution listed on the
signature pages hereto as a Lender that has a Multicurrency Facility Commitment
or holds Multicurrency Facility Revolving Loans, together with any Person that
subsequently becomes a Multicurrency Facility Lender by way of assignment in
accordance with the terms of Section 10.06, together with their respective
successors, other than any Person that ceases to be a Multicurrency Facility
Lender as a result of an assignment in accordance with Section 10.06 or an
amendment of this Agreement and, as the context requires, includes the
Multicurrency Facility L/C Issuer and the Multicurrency Facility Swing Line
Lender.

 

32



--------------------------------------------------------------------------------

“Multicurrency Facility Letter of Credit” means any letter of credit issued
under the Multicurrency Facility Commitment. A Multicurrency Facility Letter of
Credit may be a commercial letter of credit or a standby letter of credit and
shall be denominated in Dollars, Canadian Dollars, Euros, Pounds Sterling or an
Alternative Currency. For the avoidance of doubt, a Multicurrency Facility
Letter of Credit that is a commercial letter of credit shall not include a
banker’s acceptance.

“Multicurrency Facility Letter of Credit Fee” has the meaning assigned to such
term in Section 2.03(i).

“Multicurrency Facility Letter of Credit Sublimit” means the lesser of
(a) $40,000,000 and (b) the Aggregate Multicurrency Facility Commitments. The
Multicurrency Facility Letter of Credit Sublimit is part of, and not in addition
to, the Aggregate Multicurrency Facility Commitment.

“Multicurrency Facility Maturity Date” means the earlier of (i) the fifth
anniversary of the Fourth Restatement Date and (ii) the date of termination in
whole of the Multicurrency Facility Commitments, the Multicurrency Facility L/C
Obligations, and the Multicurrency Facility Swing Line pursuant to Section 2.06
or 8.02.

“Multicurrency Facility Register” has the meaning assigned to such term in
Section 10.06(c).

“Multicurrency Facility Revolving Loan” has the meaning assigned to such term in
Section 2.01(b).

“Multicurrency Facility Revolving Loan Borrowing” means a borrowing consisting
of Multicurrency Facility Revolving Loans of the same Type, and, in the case of
Eurodollar Rate Loans, having the same Interest Period.

“Multicurrency Facility Revolving Loan Note” means a promissory note made by the
U.S. Borrower, the Canadian Borrower or the Dutch Borrower in favor of a Lender
or its registered assigns, in substantially the form of Exhibit C-2, evidencing
Multicurrency Facility Revolving Loans made by such Lender to such Borrower.

“Multicurrency Facility Swing Line” means the revolving credit facility made
available by the Multicurrency Facility Swing Line Lender pursuant to
Section 2.04.

“Multicurrency Facility Swing Line Borrowing” means a borrowing of a
Multicurrency Facility Swing Line Loan pursuant to Section 2.04.

“Multicurrency Facility Swing Line Lender” means (a) in the case of (i) Dollar
denominated Multicurrency Facility Swing Line Loans to the U.S. Borrower or the
Canadian Borrower and (ii) Canadian Dollar denominated Multicurrency Facility
Swingline Loans to any Borrower, JPMorgan Chase Bank, N.A., Toronto Branch, or
any of its Affiliates or branches designated by it, and its permitted successors
and assigns, as a swing line lender hereunder, (b) in the case of (i) Dollar
denominated Multicurrency Facility Swing Line Loans to the Dutch Borrower and
(ii) Euro and Pounds Sterling denominated Multicurrency Facility Swing Line
Loans to any Borrower, JPMorgan Chase Bank, N.A., London Branch, or any of its
Affiliates or branches designated by it, and its permitted successors and
assigns, as a swing line lender hereunder, or (c) any other Multicurrency
Facility Lender approved by the Administrative Agent and the applicable Facility
Agent (such approval not to be unreasonably withheld) which agrees with the
Borrowers to act as a Multicurrency Facility Swing Line Lender hereunder.

 

33



--------------------------------------------------------------------------------

“Multicurrency Facility Swing Line Loan” has the meaning assigned to such term
in Section 2.04(a)(ii).

“Multicurrency Facility Swing Line Loan Note” means a promissory note made by a
Borrower in favor of the Multicurrency Facility Swing Line Lender or its
registered assigns, in substantially the form of Exhibit C-4 hereto, evidencing
Multicurrency Facility Swing Line Loans made by the Multicurrency Facility Swing
Line Lender.

“Multicurrency Facility Swing Line Loan Notice” means a notice of a
Multicurrency Facility Swing Line Borrowing pursuant to Section 2.04(b)(i),
which, if in writing, shall be substantially in the form of Exhibit B-2.

“Multicurrency Facility Swing Line Sublimit” means the lesser of (a) $15,000,000
and (b) the Aggregate Multicurrency Facility Commitments. The Multicurrency
Facility Swing Line Sublimit is part of, and not in addition to, the Aggregate
Multicurrency Facility Commitments.

“Multicurrency Facility Unreimbursed Amount” has the meaning assigned to such
term in Section 2.03(c)(i).

“Multiemployer Plan” means any employee benefit plan as defined in
Section 4001(a)(3) of ERISA, to which a Loan Party or any ERISA Affiliate
(i) makes or is obligated to make contributions or (ii) during the preceding six
plan years, has made or been obligated to make contributions.

“Net Cash Proceeds” means, with respect to any Debt Issuance or any issuance of
Disqualified Capital Stock by any Person or any of its Restricted Subsidiaries
or issuance of Qualified Capital Stock, the cash proceeds thereof, net of
reasonable fees, commissions, costs and other expenses incurred in connection
therewith including reasonable legal fees and expenses.

“Non-Extension Notice Date” has the meaning assigned to such term in
Section 2.03(b)(iii).

“Note” means a Revolving Loan Note or a Swing Line Loan Note.

“Obligations” means (a) obligations of the U.S. Borrower and the other Loan
Parties from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the U.S. Borrower and the
other Loan Parties under this Agreement in respect of any Letter of Credit, when
and as due, including payments in respect of L/C Advances, interest thereon and
obligations to provide cash collateral and (iii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise, of the U.S. Borrower and the other Loan
Parties under this Agreement and the other Loan Documents and (b) the due and
punctual performance of all covenants, agreements, obligations and liabilities
of the U.S. Borrower and the other Loan Parties under or pursuant to this
Agreement and the other Loan Documents.

“on” when used with respect to the Property or any property adjacent to the
Property, means “on, in, under, above or about.”

 

34



--------------------------------------------------------------------------------

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Credit Agreement” has the meaning assigned to such term in the
recitals hereto.

“Original Closing Date” means October 15, 2010.

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, in each case, arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document, but excluding any such Taxes imposed upon a voluntary transfer of an
Obligation by a Lender, L/C Issuer or Swing Line Lender if such Taxes result
from such Lender, L/C Issuer or Swing Line Lender being organized, resident or
engaged in business (other than a business arising (or being deemed to arise)
solely as a result of the Loan Documents or any transactions occurring pursuant
thereto) in such jurisdiction. For the avoidance of doubt, “Other Taxes” shall
not include “Excluded Taxes.”

“Outstanding Amount” means (a) with respect to U.S. Dollar Facility Revolving
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such
U.S. Dollar Facility Revolving Loans occurring on such date; (b) with respect to
Multicurrency Facility Revolving Loans on any date, the Dollar Equivalent of the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Multicurrency Facility
Revolving Loans occurring on such date; (c) with respect to U.S. Dollar Facility
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
U.S. Dollar Facility Swing Line Loans occurring on such date; (d) with respect
to Multicurrency Facility Swing Line Loans on any date, the Dollar Equivalent of
the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Multicurrency Facility Swing
Line Loans occurring on such date; (e) with respect to any U.S. Dollar Facility
L/C Obligations on any date, the amount of such U.S. Dollar Facility L/C
Obligations on such date after giving effect to any U.S. Dollar Facility L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the U.S. Dollar Facility L/C Obligations as of such date, including as
a result of any reimbursements by the U.S. Borrower of U.S. Dollar Facility
Unreimbursed Amounts and (f) with respect to any Multicurrency Facility L/C
Obligations on any date, the Dollar Equivalent of the amount of such
Multicurrency Facility L/C Obligations on such date after giving effect to any
Multicurrency Facility L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the Multicurrency Facility L/C Obligations as
of such date, including as a result of any reimbursements by a Borrower of
Multicurrency Facility Unreimbursed Amounts.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the FRBNY as set forth on its public website from time to time)
and published on the next succeeding Business Day by the FRBNY as an overnight
bank funding rate (from and after such date as the FRBNY shall commence to
publish such composite rate).

 

35



--------------------------------------------------------------------------------

“Overnight LIBO Rate” means, on any day, a rate per annum equal to the London
interbank offered rate as administered by ICE Benchmark Administration Limited
(or any other person that takes over the administration of such rate) for
overnight deposits in Euros or Pounds Sterling (as the case may be) as displayed
on the applicable Thomson Reuters screen page (currently page LIBOR01) (or, in
the event such rate does not appear on a page of the Thomson Reuters screen, on
the appropriate page of such other information service that publishes such rate
as shall be reasonably selected by the European Agent from time to time in its
reasonable discretion) at approximately 11:00 a.m., London time, on such day;
provided that if an Overnight LIBO Rate shall be less than zero, such rate shall
be deemed to be zero.

“Overnight LIBO Rate Loans” means Multicurrency Facility Revolving Loans and
Multicurrency Facility Swing Line Loans for which the applicable rate of
interest is based upon the Overnight LIBO Rate.

“Participant” has the meaning assigned to such term in Section 10.06(d).

“Participant Register” has the meaning assigned to such term in
Section 10.06(d).

“Patriot Act” means the USA Patriot Act, Title III of Pub. L. 107-56, signed
into law October 26, 2001.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is, or at any time during the immediately
preceding six years was, sponsored or maintained by a Loan Party or any ERISA
Affiliate or to which a Loan Party or any ERISA Affiliate does, or at any time
during the immediately preceding six years did, contribute or have an obligation
to contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five plan years.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit H attached to the Third Amended and Restated Credit Agreement.

“Permitted Acquisition” means any acquisition by the U.S. Borrower or any of its
Restricted Subsidiaries, whether by purchase, merger, amalgamation or otherwise,
of at least a majority of the assets of, the Equity Interests of, or a business
line or unit or a division of, any Person; provided,

(i) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;

(ii) in the case of the acquisition of Equity Interests, at least a majority of
the voting power of the Voting Stock (except for any such securities issued to
foreign nationals or in the nature of directors’ qualifying shares, in each case
required pursuant to applicable law) acquired or otherwise issued by such Person
or any newly formed Restricted Subsidiary of the U.S. Borrower in connection
with such acquisition shall be owned by the U.S. Borrower or a Restricted
Subsidiary, and the U.S. Borrower shall have taken, or caused to be taken, as of
the date such Person becomes a Restricted Subsidiary of the U.S. Borrower, each
of the actions set forth in Section 6.13, but solely to the extent required to
be taken by Section 6.13;

 

36



--------------------------------------------------------------------------------

(iii) the U.S. Borrower and its Restricted Subsidiaries shall be in compliance
with the financial covenants set forth in Section 7.12 on a Pro forma Basis
after giving effect to such acquisition as of the last day of the most recently
ended Test Period;

(iv) any Person or assets or division as acquired in accordance herewith shall
be in the same business or lines of business in which the U.S. Borrower and/or
its Restricted Subsidiaries are engaged as of the Fourth Restatement Date or a
similar or related business or line of business or any business reasonably
related or ancillary thereto or constituting a reasonable extension thereof or
such other lines of businesses as may be consented to by the Required Lenders;
and

(v) the U.S. Borrower shall have delivered to the Administrative Agent at least
ten Business Days (or such later date agreed to by the Administrative Agent)
prior to such proposed acquisition (and the Administrative Agent shall deliver
to the Lenders upon their request), a Compliance Certificate evidencing
compliance with Section 7.12 as required under clause (iii) above, together with
all relevant financial information with respect to such acquired assets,
including, without limitation, the aggregate Acquisition Consideration for such
acquisition and any other information required to demonstrate compliance with
Section 7.12;

provided that Acquisition Consideration may only be provided by the U.S.
Borrower and the Subsidiary Guarantors with respect to Permitted Acquisitions of
any Persons that do not become Subsidiary Guarantors or of any assets not to be
held by the U.S. Borrower or a Subsidiary Guarantor to the extent (x) such
Acquisition Consideration is funded with the Net Cash Proceeds from the issuance
of Equity Interests (other than Disqualified Capital Stock) of Holdings that are
not used for any other purpose or consists of Equity Interests of Holdings
issued as consideration (the Acquisition Consideration so funded or issued as
contemplated by this clause (x), the “Equity Acquisition Consideration”) or
(y) the Acquisition Consideration (other than Equity Acquisition Consideration)
therefor does not exceed (i) $500,000,000 (net of any return to the U.S.
Borrower or a Subsidiary Guarantor from such Persons in respect thereof in cash
including dividends, interest distributions, return of capital and similar
amounts) since the Fourth Restatement Date plus (ii) an additional amount, so
long as, in the case of this clause (ii), at the time of the consummation of any
Permitted Acquisition relating to such Acquisition Consideration (A) the Lease
Adjusted Leverage Ratio (calculated on a Pro forma Basis after giving effect to
such Permitted Acquisition) is less than or equal to 3.75:1.00 and (B) after
giving effect to such Permitted Acquisition, the aggregate Commitments exceed
the sum of the Outstanding Amount of all Revolving Loans, the Outstanding Amount
of all L/C Obligations and the Outstanding Amount of all Swing Line Loans by no
less than $50,000,000.

“Permitted Liens” has the meaning assigned to such term in Section 7.01.

“Permitted Refinancing Indebtedness” shall mean Indebtedness issued or incurred
(including by means of the extension or renewal of existing Indebtedness) to
refinance, refund, extend, renew or replace existing Indebtedness of any Loan
Party or any of its Restricted Subsidiaries permitted hereunder (the “Refinanced
Indebtedness”); provided, that the principal amount of such refinancing,
refunding, extending, renewing or replacing Indebtedness does not exceed the
principal amount of such Refinanced Indebtedness plus the amount of any
interest, premiums or penalties reasonably required to be paid plus fees and
expenses associated therewith.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platform” has the meaning assigned to such term in Section 6.02.

 

37



--------------------------------------------------------------------------------

“Portfolio Interest Exemption” has the meaning assigned to such term in
Section 3.01(e)(iii).

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Pounds Sterling Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in Pounds Sterling as
determined by the Administrative Agent or the applicable Multicurrency Facility
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Pounds Sterling with Dollars.

“Pro forma Basis” means that such Specified Transaction (and all other Specified
Transactions that have been consummated during the applicable period) and the
following adjustments in connection therewith shall be deemed to have occurred
as of the first day of the applicable period of measurement in such test or
covenant: (a) income statement items (whether positive or negative) attributable
to the property or Person subject to such Specified Transaction, (i) in the case
of an Asset Sale or any designation of a Subsidiary as an Unrestricted
Subsidiary shall be excluded, and (ii) in the case of a Permitted Acquisition,
any designation of a Subsidiary as a Restricted Subsidiary and any Investment
that results in a Person becoming a Restricted Subsidiary shall be included,
(b) any retirement of Indebtedness, (c) operating expense reductions relating to
such Specified Transaction and (d) any Indebtedness incurred or assumed by the
U.S. Borrower or any of its Restricted Subsidiaries in connection therewith and
if such Indebtedness has a floating or formula rate, shall have an implied rate
of interest for the applicable period for purposes of this definition determined
by utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that the
foregoing pro forma adjustments (to the extent related to operating expense
reductions) may be applied to any such test or financial covenant solely to the
extent that such adjustments are consistent with the definition of Consolidated
EBITDAR and give effect to events (including operating expense reductions) that
are (x) attributable to such transaction and (y) factually supportable (provided
that pro forma effect shall only be given to operating expense reductions or
similar anticipated benefits from any Specified Transaction to the extent that
such adjustments and the bases therefor are set forth in reasonable detail in a
certificate of the chief financial officer of the U.S. Borrower delivered to the
Administrative Agent and dated the relevant date of determination and which
certifies that all necessary steps for the realization thereof have been taken
or the U.S. Borrower reasonably anticipates that all necessary steps for the
realization thereof will be taken within six months following such date of
determination).

“Pro rata Share” means,

(a) with respect to each U.S. Dollar Facility Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the U.S. Dollar Facility Commitments of such
Lender at such time and the denominator of which is the amount of the Aggregate
U.S. Dollar Facility Commitments at such time; provided that if such U.S. Dollar
Facility Commitments have been terminated, then the Pro rata Share of each
U.S. Dollar Facility Lender shall be determined based on the Pro rata Share of
such Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof; and

(b) with respect to each Multicurrency Facility Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Multicurrency Facility Commitments of
such Lender at such time and the denominator of which is the amount of the
Aggregate Multicurrency Facility Commitments at such time; provided that if such
Multicurrency Facility Commitments have been terminated, then the Pro rata Share
of each Multicurrency Facility Lender shall be determined based on the Pro rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof.

 

38



--------------------------------------------------------------------------------

“Property” means the property, the Improvements and all other property
constituting the “Mortgaged Property,” as described in the Mortgage, or subject
to a right, lien or security interest to secure the Loan pursuant to any other
Loan Document.

“Public Lender” has the meaning assigned to such term in Section 6.02.

“Published CDOR Rate” has the meaning assigned to such term in the definition of
CDOR Rate.

“Published LIBOR Rate” has the meaning assigned to such term in the definition
of Eurodollar Base Rate.

“Qualified Capital Stock” means, of any Person, any Equity Interests of such
Person that are not Disqualified Capital Stock.

“Qualified ECP Guarantor” means, at any time, in respect of any Swap Obligation,
each Guarantor that at the time the relevant guarantee or grant of the relevant
security interest becomes effective with respect to such Swap Obligation has
total assets exceeding $10,000,000 or such other amount specified under
applicable law (including, without limitation, the Commodity Exchange Act) or
that qualifies at such time as an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as an “eligible contract participant” at such time by
entering into a keepwell under §1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Rate Determination Date” means (i) in the case of any Loans based on the CDOR
Rate, on the first day of such Interest Period and (ii) in all other cases, two
(2) Business Days prior to the commencement of such Interest Period (or, in each
case, such other day as is generally treated as the rate fixing day by market
practice in such interbank market, as determined by the Administrative Agent in
its reasonable discretion).

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned, leased or operated by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

“Refinancing” means the refinancing in full and the termination of all the then
outstanding obligations under the Existing Credit Agreement simultaneously with
the execution of the Original Credit Agreement on October 15, 2010.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates,
successors and assigns and the partners, directors, officers, employees, agents,
attorneys, accountants, trustees, advisors and other representatives of such
Person and of such Person’s Affiliates.

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.

 

39



--------------------------------------------------------------------------------

“Rent Expense” means the consolidated rent expense of the U.S. Borrower and its
Restricted Subsidiaries, as determined in accordance with GAAP, it being
understood that common area maintenance charges, any other contingent rent and
any other non-rent charges (including property taxes and insurance obligations)
shall be excluded from the calculation of Rent Expense. For purposes of this
Agreement, Rent Expense shall be calculated on a Pro forma Basis to give effect
to Specified Transactions (other than any Permitted Acquisitions involving the
payment of Acquisition Consideration of less than $1,000,000) consummated at any
time on or after the first day of the relevant Test Period and on or prior to
the calculation date as if (i) each Permitted Acquisition had been effected on
the first day of such period, (ii) each Investment that resulted in a Person
becoming a Restricted Subsidiary or any designation of a Subsidiary as a
Restricted Subsidiary had been effected on the first day of such period and
(iii) each such Asset Sale and designation of a Subsidiary as an Unrestricted
Subsidiary had been consummated on the day prior to the first day of such
period.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing of
Revolving Loans, a Borrowing, (b) with respect to an L/C Credit Extension, a
Letter of Credit Application and (c) with respect to a Swing Line Loan, a Swing
Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) aggregate Outstanding Amount of all Loans and L/C
Obligations (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Lender for purposes of this definition) and (b) aggregate unused
Commitments; provided that the unused Commitment of, and the portion of the
total Outstanding Amount held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Required Multicurrency Facility Lenders” means, as of any date of
determination, Multicurrency Facility Lenders having more than 50% of the sum of
the (a) aggregate Outstanding Amount of all Multicurrency Facility Revolving
Loans and Multicurrency Facility L/C Obligations (with the aggregate amount of
each Multicurrency Facility Lender’s risk participation and funded participation
in Multicurrency Facility L/C Obligations and Multicurrency Facility Swing Line
Loans being deemed “held” by such Lender for purposes of this definition) and
(b) aggregate unused Multicurrency Facility Commitments; provided that the
unused Multicurrency Facility Commitment of, and the portion of the total
Outstanding Amount of Multicurrency Facility Revolving Loans, Multicurrency
Facility L/C Obligations and Multicurrency Facility Swing Line Loans held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Multicurrency Facility Lenders.

“Response” means (a) “response” as such term is defined in CERCLA, 42 U.S.C. §
9601(24), and (b) all other actions required by any Governmental Authority or
voluntarily undertaken to (i) clean up, remove, treat, abate or in any other way
address any Hazardous Material in the environment; (ii) prevent the Release or
threat of Release, or minimize the further Release, of any Hazardous Material;
or (iii) perform studies and investigations in connection with, or as a
precondition to, clause (i) or (ii) above.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of Equity Interests of the U.S.
Borrower or any of its Restricted Subsidiaries now or hereafter outstanding,
except a dividend payable solely in shares of that class of Equity Interests to

 

40



--------------------------------------------------------------------------------

the holders of that class; (b) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any shares of any class of Equity Interests of the U.S. Borrower now or
hereafter outstanding; and (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of Equity Interests of the U.S. Borrower now or hereafter
outstanding, except, in the case of the foregoing clauses (a), (b) or (c), a
dividend or distribution payable or other payment made solely in (i) shares in
any other class of Equity Interests not constituting Disqualified Capital Stock,
with terms that are not materially more favorable, taken as a whole and in the
good faith determination of the U.S. Borrower, than the Equity Interests with
respect to which such dividend, distribution or other payment was made and
(ii) shares of any class of common Equity Interests.

“Restricted Subsidiary” means any Subsidiary of the U.S. Borrower other than an
Unrestricted Subsidiary.

“Revaluation Date” means (a) with respect to any Multicurrency Facility
Revolving Loan, each of the following: (i) each date of a Borrowing of a
Eurodollar Rate Revolving Loan or Canadian Prime Rate Loan denominated in
Canadian Dollars, a Eurodollar Rate Revolving Loan or Overnight LIBO Rate Loan
denominated in Euros or Pounds Sterling or a Eurodollar Rate Revolving Loan
denominated in an Alternative Currency, (ii) each date of a continuation or
conversion of a Eurodollar Rate Revolving Loan or Canadian Prime Rate Loan
denominated in Canadian Dollars, a Eurodollar Rate Revolving Loan or Overnight
LIBO Rate Loan denominated in Euros or Pounds Sterling or a Eurodollar Rate
Revolving Loan denominated in an Alternative Currency pursuant to Section 2.02,
and (iii) such additional dates as the applicable Facility Agent shall determine
or the Required Multicurrency Facility Lenders shall require; (b) with respect
to any Multicurrency Facility Letter of Credit, each of the following: (i) each
date of issuance of a Multicurrency Facility Letter of Credit denominated in
Canadian Dollars, Euros, Pounds Sterling or an Alternative Currency, (ii) each
date of an amendment of any such Multicurrency Facility Letter of Credit having
the effect of increasing the amount thereof (solely with respect to the
increased amount), (iii) each date of any payment by the applicable
Multicurrency Facility L/C Issuer under any Multicurrency Facility Letter of
Credit denominated in Canadian Dollars, Euros, Pounds Sterling or an Alternative
Currency, and (iv) such additional dates as the applicable Facility Agent or the
applicable Multicurrency Facility L/C Issuer shall determine or the Required
Multicurrency Facility Lenders shall require; and (c) with respect to any
Multicurrency Facility Swing Line Loan, each of the following: (i) each date of
a Borrowing of a Multicurrency Facility Swing Line Loan denominated in Canadian
Dollars, Euros, Pounds Sterling or an Alternative Currency and (ii) such
additional dates as the Administrative Agent or the Multicurrency Facility Swing
Line Lender shall determine.

“Revolving Loan” means a U.S. Dollar Facility Revolving Loan or a Multicurrency
Facility Revolving Loan, as applicable.

“Revolving Loan Borrowing” means a U.S. Dollar Facility Revolving Loan Borrowing
or a Multicurrency Facility Revolving Loan Borrowing, as applicable.

“Revolving Loan Note” means a U.S. Dollar Facility Revolving Loan Note or a
Multicurrency Facility Revolving Loan Note, as applicable.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Sale-Leaseback Transaction” has the meaning assigned to such term in
Section 7.09.

 

41



--------------------------------------------------------------------------------

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, Canadian Dollars, Euros or Pounds Sterling, immediately available
funds, and (b) with respect to disbursements and payments in an Alternative
Currency, same day or other funds as may be determined by the applicable
Facility Agent or the applicable Multicurrency Facility L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or the federal government of Canada
or other sanctions authority.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, any
European Union member state or any similarly designated Person under other
applicable Laws, including any “designated person”, “politically exposed foreign
person” or “terrorist groups” under the Canadian Economic Sanctions and Export
Control Laws and the regulations thereunder, (b) any Person operating, organized
or resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Amended and Restated Credit Agreement” has the meaning assigned to such
term in the recitals hereto.

“Second Restatement Date” has the meaning assigned to such term in the recitals
hereto.

“Secured Obligations” means (a) the Obligations, (b) the due and punctual
payment and performance of all obligations of the U.S. Borrower and the other
Loan Parties under each Swap Contract permitted to be incurred pursuant to
Section 7.03(n) entered into with any counterparty that is a Secured Party;
provided that the Secured Obligations shall exclude any Excluded Swap
Obligations and (c) the due and punctual payment and performance of all
obligations in respect of any Treasury Management Agreement between any Loan
Party and any Person that is a Secured Party.

“Secured Parties” means, collectively, (a) the Administrative Agent, (b) the
Collateral Agent, (c) each other Agent, (d) the Lenders, (e) each Hedge Bank and
Treasury Management Bank and (f) solely with respect to Secured Obligations
under Section 10.04(b), the other Indemnitees.

“Securities Act” means the Securities Act of 1933.

“Securities Collateral” has the meanings assigned to such term in the Security
Agreement.

 

42



--------------------------------------------------------------------------------

“Security Agreement” means a security agreement, substantially in the form of
Exhibit G attached to the Third Amended and Restated Credit Agreement, among the
Loan Parties (other than the Canadian Borrower and the Dutch Borrower) and the
Collateral Agent for the benefit of the Secured Parties, as amended by that
certain First Amendment to Security Agreement, dated as of the Fourth Amendment
Restatement Date, by and among the Loan Parties (other than the Canadian
Borrower and the Dutch Borrower) and the Collateral Agent.

“Security Agreement Collateral” means all property pledged or granted as
collateral pursuant to the Security Agreement (a) on the Closing Date or
(b) thereafter pursuant to Section 6.13.

“Security Documents” means the Security Agreement, the Mortgages, and each other
security agreement, pledge agreement or other document or agreement delivered in
accordance with applicable law to grant, or purport to grant, a security
interest in any property as collateral for the Secured Obligations.

“Significant Subsidiary” has the meaning assigned to such term in Rule 1.02(w)
of Regulation S-X under the Securities Act as in effect on the Closing Date.

“Skip Hop Acquisition” means the acquisition of Skip Hop Holdings, Inc., a
Delaware corporation, by the U.S. Borrower, on February 22, 2017.

“SPC” has the meaning assigned to such term in Section 10.06(h).

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Transaction” means any Investment that results in a Person becoming a
Restricted Subsidiary, any designation of a Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition or any Asset
Sale that results in a Restricted Subsidiary ceasing to be a Subsidiary of the
Borrower or any Asset Sale with respect to a business unit, line of business or
division of the Borrower or a Restricted Subsidiary, in each case whether by
merger, consolidation, amalgamation or otherwise. For the avoidance of doubt,
each of the Skip Hop Acquisition and the Mexico Acquisition shall be deemed a
Specified Transaction hereunder.

“Spot Rate” for a currency means the rate determined by the applicable Facility
Agent or the applicable Multicurrency Facility L/C Issuer, as applicable, to be
the rate quoted by the Person acting in such capacity as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the applicable Facility Agent or the
applicable Multicurrency Facility L/C Issuer, as applicable, may obtain such
spot rate from another financial institution designated by the applicable
Facility Agent or the applicable Multicurrency Facility L/C Issuer, as
applicable, if the Person acting in such capacity does not have as of the date
of determination a spot buying rate for any such currency; and provided further
that such Multicurrency Facility L/C Issuer may use such spot rate quoted on the
date as of which the foreign exchange computation is made in the case of any
Multicurrency Facility Letter of Credit denominated in Canadian Dollars, Euros
or Pounds Sterling; and provided further that a Multicurrency Facility L/C
Issuer may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternative Currency.

 

43



--------------------------------------------------------------------------------

“Subordinated Indebtedness” means Indebtedness of the U.S. Borrower or any other
Loan Party (other than the Canadian Borrower and the Dutch Borrower) that is by
its terms subordinated in right of payment to the Obligations of the U.S.
Borrower and such other Loan Party (other than the Canadian Borrower and the
Dutch Borrower), as applicable.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person, other than any Affiliated Charitable Organization. Unless the
context otherwise requires, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the U.S. Borrower.

“Subsidiary Guarantors” means, collectively (x) each Restricted Subsidiary of
U.S. Borrower that is, as of the Closing Date, a signatory to a Guarantee, and
(y) each Restricted Subsidiary of U.S. Borrower that executes a joinder to the
Guarantee pursuant to clause (ii) of the second paragraph of Section 6.13(a),
other than, in each case, any Restricted Subsidiary that is released from the
Guarantee pursuant to Section 9.10(c); provided, that, for the avoidance of
doubt, in no event shall the Canadian Borrower or the Dutch Borrower, or, in any
case, of any other Foreign Subsidiary guaranty any Obligations, interest or fees
thereon, or any indemnification or reimbursement obligations of U.S. Loan
Parties.

“Successor Company” has the meaning assigned to such term in Section 7.04(a).

“Survey” means a survey of any Mortgaged Property (and all improvements thereon)
which is (a) (i) prepared by a surveyor or engineer licensed to perform surveys
in the jurisdiction where such Mortgaged Property is located, (ii) dated (or
redated) not earlier than one year prior to the date of delivery thereof unless
there shall have occurred within one year prior to such date of delivery any
exterior construction on the site of such Mortgaged Property or any easement, or
right of way or other interest in the Mortgaged Property has been granted or
become effective through operation of law or otherwise with respect to such
Mortgaged Property which, in either case, can be depicted on a survey, in which
events, as applicable, such survey shall be dated (or redated) after the
completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged Property, (iii) certified by the
surveyor (in a manner reasonably acceptable to the Administrative Agent) to the
Administrative Agent, the Collateral Agent and the Title Company, (iv) complying
in all material respects with the minimum detail requirements of the American
Land Title Association as such requirements are in effect on the date of
preparation of such survey and (v) sufficient for the Title Company to remove
all standard survey exceptions from the title insurance policy (or commitment)
relating to such Mortgaged Property and issue the endorsements of the type
required under the definition of “Title Policy” hereunder or (b) otherwise
reasonably acceptable to the Collateral Agent.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc. or any International
Foreign Exchange Master Agreement (any such master agreement, together with any
related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.

 

44



--------------------------------------------------------------------------------

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line” means U.S. Dollar Facility Swing Line or the Multicurrency Facility
Swing Line.

“Swing Line Borrowing” means a U.S. Dollar Facility Swing Line Borrowing or a
Multicurrency Facility Swing Line Borrowing, as applicable.

“Swing Line Lender” means the U.S. Dollar Facility Swing Line Lender or the
Multicurrency Facility Swing Line Lender, as applicable. Unless otherwise
indicated, references to “the Swing Line Lender” shall be deemed to be a
reference to each applicable Swing Line Lender.

“Swing Line Loan” means a U.S. Dollar Facility Swing Line Loan or a
Multicurrency Facility Swing Line Loan.

“Swing Line Loan Note” means a U.S. Dollar Facility Swing Line Loan Note or a
Multicurrency Facility Swing Line Loan Note.

“Swing Line Loan Notice” means a U.S. Dollar Facility Swing Line Loan Notice or
a Multicurrency Facility Swing Line Loan Notice.

“Syndication Agents” has the meaning assigned to such term in the introductory
paragraph hereto.

“Tax Return” means all returns, statements, filings, attachments and other
documents or certifications filed or required to be filed in respect of Taxes.

“Tax Status Certificate” has the meaning assigned to such term in
Section 3.01(e)(iii).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Test Period” means, at any time, the four consecutive fiscal quarters of the
U.S. Borrower (taken as one accounting period) (x) in the case of Section 7.12,
then last ended and (y) otherwise, for which financial statements have been or
are required to be delivered pursuant to Section 6.01(a) or (b).

“Third Amended and Restated Credit Agreement” has the meaning assigned to such
term in the recitals hereto.

 

45



--------------------------------------------------------------------------------

“Third Restatement Date” has the meaning assigned to such term in the recitals
hereto.

“Threshold Amount” means an amount not to exceed $65,000,000.

“Title Company” means any title insurance company as shall be retained by the
U.S. Borrower and reasonably acceptable to the Administrative Agent.

“Title Policy” means a policy of title insurance (or commitment to issue such a
policy having the effect of a policy of title insurance) issued by the Title
Company insuring (or committing to insure) the Lien of such Mortgage as a valid
and enforceable first priority mortgage Lien on the Mortgaged Property described
therein, in an amount equal to the fair market value of such Mortgaged Property
as reasonably determined, in good faith, by the U.S. Borrower and reasonably
acceptable to the Administrative Agent to the extent permitted by the laws of
the local jurisdiction and in compliance with the Title Company’s underwriting
policies, which reasonably assures the Administrative Agent that the Mortgage on
such Mortgaged Property is a valid and enforceable mortgage Lien on the subject
Mortgaged Property, free and clear of all Liens except for Permitted Liens and
such Title Policy shall otherwise be in form and substance reasonably
satisfactory to the Administrative Agent and shall include, as appropriate, to
the extent available at commercially reasonably rates, a “tie-in” or “cluster”
endorsement, if available under applicable law (i.e., policies which insure
against losses regardless of location or allocated value of the insured property
up to a stated maximum coverage amount), and have been supplemented by such
endorsements as shall be reasonably requested by the Administrative Agent,
including endorsements on matters relating to usury, first loss, last dollar,
zoning, contiguity, revolving credit, doing business, non-imputation, public
road access, survey, variable rate, environmental lien, subdivision, separate
tax lot revolving credit, so-called comprehensive coverage over covenants and
restrictions and for any and all other matters that the Administrative Agent may
reasonably request, in each case, if available in the appropriate jurisdiction
at commercially reasonable rates.

“Transaction” means, collectively, (a) the Refinancing, (b) the initial funding
of the Loans and the effectiveness of the Loan Documents and (c) the payment of
the fees and expenses incurred in connection with any of the foregoing.

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including netting services, deposit
accounts, debit, purchase or credit cards, funds transfer, automated
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, cash pooling, account reconciliation and reporting and
trade finance services.

“Treasury Management Bank” means each counterparty to a Treasury Management
Agreement with the U.S. Borrower, the Canadian Borrower, the Dutch Borrower or
any Subsidiary Guarantor if at the date of entering into such Treasury
Management Agreement such Person was a Lender or Affiliate of a Lender and such
Person executes and delivers to the Administrative Agent a letter agreement in
the form of Exhibit J pursuant to which such Person (x) appoints the Collateral
Agent as its agent under the applicable Loan Documents and (y) agrees to be
bound by the provisions of Sections 10.04 and 10.14. For the avoidance of doubt,
Persons that were Treasury Management Banks under the Third Amended and Restated
Credit Agreement immediately prior to the effectiveness of this Agreement shall
not cease to be Treasury Management Banks solely by virtue of the effectiveness
of this Agreement.

“Type” means with respect to a Revolving Loan, its character as a Base Rate
Loan, a Canadian U.S. Base Rate Loan, a Canadian Prime Rate Loan, an Overnight
LIBO Rate Loan or a Eurodollar Rate Loan.

 

46



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect from time to time (except
as otherwise specified) in any applicable state or jurisdiction.

“Uniform Customs” or “UCP” means, with respect to any Letter of Credit, the
Uniform Customs and Practice for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600 (or such later version
thereof as may be in effect at the time of issuance).

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” means a U.S. Dollar Facility Unreimbursed Amount or a
Multicurrency Facility Unreimbursed Amount, as applicable.

“Unrestricted Subsidiary” means (a) any Subsidiary of the U.S. Borrower
designated by the Board of Directors of the U.S. Borrower as an Unrestricted
Subsidiary pursuant to Section 6.16 on or subsequent to the Fourth Restatement
Date and (b) any Subsidiary of an Unrestricted Subsidiary. Neither the Canadian
Borrower nor the Dutch Borrower may be designated as an Unrestricted Subsidiary.

“U.S. Borrower” has the meaning assigned to such term in the introductory
paragraph hereto.

“U.S. Dollar Facility Availability Period” means the period from and including
the Closing Date to the earliest of (a) the fifth anniversary of the Fourth
Restatement Date, (b) the date of termination of the Aggregate U.S. Dollar
Facility Commitments pursuant to Section 2.06 and (b) the date of termination of
the commitment of each U.S. Dollar Facility Lender (including each U.S. Dollar
Facility Swing Line Lender) to make U.S. Dollar Facility Revolving Loans and
U.S. Dollar Facility Swing Line Loans and of the obligation of the U.S. Dollar
Facility L/C Issuer to make U.S. Dollar Facility L/C Credit Extensions pursuant
to Section 8.02.

“U.S. Dollar Facility Commitment” means, as to each U.S. Dollar Facility Lender,
its obligation to (a) make U.S. Dollar Facility Revolving Loans to the U.S.
Borrower pursuant to Section 2.01(a), (b) purchase participations in U.S. Dollar
Facility L/C Obligations, and (c) purchase participations in U.S. Dollar
Facility Swing Line Loans, in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 under the heading “U.S. Dollar Facility Commitment” or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. The aggregate U.S. Dollar Facility Commitments of all
Lenders shall be $650,000,000 on the Fourth Restatement Date, as such amount may
be adjusted from time to time in accordance with the terms of this Agreement.

“U.S. Dollar Facility Commitment Increase” has the meaning assigned to such term
in Section 2.14.

“U.S. Dollar Facility Commitment Increase Lender” has the meaning assigned to
such term in Section 2.14.

“U.S. Dollar Facility L/C Advance” means, with respect to each U.S. Dollar
Facility Lender, such Lender’s funding of its participation in any U.S. Dollar
Facility L/C Borrowing in accordance with its Pro rata Share.

“U.S. Dollar Facility L/C Borrowing” means an extension of credit resulting from
a drawing under any U.S. Dollar Facility Letter of Credit which has not been
reimbursed on the date when made or refinanced as a U.S. Dollar Facility
Revolving Loan Borrowing.

 

47



--------------------------------------------------------------------------------

“U.S. Dollar Facility L/C Credit Extension” means, with respect to any
U.S. Dollar Facility Letter of Credit, the issuance thereof, extension of the
expiry date thereof or the increase of the amount thereof.

“U.S. Dollar Facility L/C Issuer” means (a) JPMorgan Chase Bank, N.A., or any of
its Affiliates or branches designated by it, and its permitted successors and
assigns, as an issuer of U.S. Dollar Facility Letters of Credit hereunder,
(b) Bank of America, N.A., or any of its Affiliates or branches designated by
it, and its permitted successors and assigns, as an issuer of U.S. Dollar
Facility Letters of Credit hereunder, and (c) any other U.S. Dollar Facility
Lender approved by the Administrative Agent (such approval not to be
unreasonably withheld) which agrees with the U.S. Borrower to act as an issuer
of U.S. Dollar Facility Letters of Credit hereunder, in its capacity as a
U.S. Dollar Facility L/C Issuer.

“U.S. Dollar Facility L/C Obligations” means, as at any date of determination,
the aggregate amount available to be drawn under all outstanding U.S. Dollar
Facility Letters of Credit plus the aggregate of all U.S. Dollar Facility
Unreimbursed Amounts, including all U.S. Dollar Facility L/C Borrowings. For
purposes of computing the amount available to be drawn under any U.S. Dollar
Facility Letter of Credit, the amount of such U.S. Dollar Facility Letter of
Credit shall be determined in accordance with Section 1.06. For all purposes of
this Agreement, if on any date of determination a U.S. Dollar Facility Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such U.S. Dollar Facility
Letter of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn.

“U.S. Dollar Facility Lender” means each financial institution listed on the
signature pages hereto as a Lender that has a U.S. Dollar Facility Commitment or
holds U.S. Dollar Facility Revolving Loans, together with any Person that
subsequently becomes a U.S. Dollar Facility Lender by way of assignment in
accordance with the terms of Section 10.06, together with their respective
successors, other than any Person that ceases to be a U.S. Dollar Facility
Lender as a result of an assignment in accordance with Section 10.06 or an
amendment of this Agreement and, as the context requires, includes the
U.S. Dollar Facility L/C Issuer and the U.S. Dollar Facility Swing Line Lender.

“U.S. Dollar Facility Letter of Credit” means any letter of credit issued
hereunder (other than a Multicurrency Facility Letter of Credit) and shall
include the Existing Letters of Credit. A U.S. Dollar Facility Letter of Credit
may be a commercial letter of credit or a standby letter of credit and shall be
denominated in Dollars. For the avoidance of doubt, a U.S. Dollar Facility
Letter of Credit that is a commercial letter of credit shall not include a
banker’s acceptance.

“U.S. Dollar Facility Letter of Credit Fee” has the meaning assigned to such
term in Section 2.03(i).

“U.S. Dollar Facility Letter of Credit Sublimit” means the lesser of
(a) $100,000,000 and (b) the Aggregate U.S. Dollar Facility Commitments. The
U.S. Dollar Facility Letter of Credit Sublimit is part of, and not in addition
to, the Aggregate U.S. Dollar Facility Commitment.

“U.S. Dollar Facility Maturity Date” means the earlier of (i) the fifth
anniversary of the Fourth Restatement Date and (ii) the date of termination in
whole of the U.S. Dollar Facility Commitments, the U.S. Dollar Facility L/C
Obligations, and the U.S. Dollar Facility Swing Line pursuant to Section 2.06 or
8.02.

“U.S. Dollar Facility Register” has the meaning assigned to such term in
Section 10.06(c).

“U.S. Dollar Facility Revolving Loan” has the meaning assigned to such term in
Section 2.01(a).

 

48



--------------------------------------------------------------------------------

“U.S. Dollar Facility Revolving Loan Borrowing” means a borrowing consisting of
U.S. Dollar Facility Revolving Loans of the same Type, and, in the case of
Eurodollar Rate Loans, having the same Interest Period.

“U.S. Dollar Facility Revolving Loan Note” means a promissory note made by the
U.S. Borrower in favor of a Lender or its registered assigns, in substantially
the form of Exhibit C-1, evidencing U.S. Dollar Facility Revolving Loans made by
such Lender to the U.S. Borrower.

“U.S. Dollar Facility Swing Line” means the revolving credit facility made
available by the U.S. Dollar Facility Swing Line Lender pursuant to
Section 2.04.

“U.S. Dollar Facility Swing Line Borrowing” means a borrowing of a U.S. Dollar
Facility Swing Line Loan pursuant to Section 2.04.

“U.S. Dollar Facility Swing Line Lender” has the meaning assigned to such term
in the introductory paragraph hereof, or any successor swing line lender
hereunder.

“U.S. Dollar Facility Swing Line Loan” has the meaning assigned to such term in
Section 2.04(a)(i).

“U.S. Dollar Facility Swing Line Loan Note” means a promissory note made by the
U.S. Borrower in favor of the U.S. Dollar Facility Swing Line Lender or its
registered assigns, in substantially the form of Exhibit C-3 hereto, evidencing
U.S. Dollar Facility Swing Line Loans made by the U.S. Dollar Facility Swing
Line Lender.

“U.S. Dollar Facility Swing Line Loan Notice” means a notice of a U.S. Dollar
Facility Swing Line Borrowing pursuant to Section 2.04(b)(ii), which, if in
writing, shall be substantially in the form of Exhibit B-1.

“U.S. Dollar Facility Swing Line Sublimit” means the lesser of (a) $70,000,000
and (b) the Aggregate U.S. Dollar Facility Commitments. The U.S. Dollar Facility
Swing Line Sublimit is part of, and not in addition to, the Aggregate
U.S. Dollar Facility Commitments.

“U.S. Dollar Facility Unreimbursed Amount” has the meaning assigned to such term
in Section 2.03(c)(i).

“U.S. Loan Parties” means Holdings, the U.S. Borrower, and each Domestic
Subsidiary that is a Loan Party.

“Voting Stock” means, with respect to any Person, any class or classes of Equity
Interests pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the board of
directors of such Person.

“Wholly-Owned Subsidiary” means, as to any Person, (a) any corporation 100% of
whose Equity Interests (other than directors’ qualifying shares or, in the case
of a Foreign Subsidiary, nominal shares owned by foreign nationals as required
by Law) is at the time owned by such Person and/or one or more Wholly-Owned
Subsidiaries of such Person and (b) any partnership, association, joint venture,
limited liability company or other entity in which such Person and/or one or
more Wholly-Owned Subsidiaries of such Person have a 100% equity interest at
such time. For the avoidance of doubt, a “Wholly-Owned Domestic Restricted
Subsidiary” shall mean a Wholly-Owned Subsidiary that is a Domestic Restricted
Subsidiary, and “Wholly-Owned Foreign Restricted Subsidiary” shall mean a
Wholly-Owned Subsidiary that is a Foreign Restricted Subsidiary.

 

49



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s permitted successors and assigns, (iii) the words “herein,”
“hereof,” “hereto” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including,” the words “to” and
“until” each mean “to but excluding,” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) On the Fourth Restatement Date, Schedules 1.01(b) through 10.06 to the Third
Amended and Restated Credit Agreement shall be replaced in their entirety with
Schedules 1.01(b) through 10.06 to this Agreement.

(e) On the Fourth Restatement Date, all Exhibits to the Third Amended and
Restated Credit Agreement shall be replaced in their entirety with the Exhibits
to this Agreement.

(f) Each reference to a “Revolving Loan Note”, the “Borrower”, and a “Revolving
Loan” set forth in each Revolving Loan Note (as defined in the Original Credit
Agreement) that is outstanding as of the Fourth Restatement Date shall be deemed
to be a reference to a “U.S. Dollar Facility Revolving Loan Note”, the “U.S.
Borrower” and a “U.S. Dollar Facility Revolving Loan”, respectively,
automatically and without any requirement of for any holder of such Revolving
Loan Note to exchange its Revolving Loan Note for a U.S. Dollar Facility
Revolving Loan Note.

 

50



--------------------------------------------------------------------------------

(g) In this Agreement, where it relates to a Dutch entity, a reference to:

(i) a necessary corporate or other organizational action, where applicable,
includes without limitation: (A) any action required to comply with the Dutch
Works Council Act (Wet op de ondernemingsraden) and (B) obtaining unconditional
positive advice (advies) from each competent works council;

(ii) a dissolution includes a Dutch entity being (A) declared bankrupt (failliet
verklaard) and/or (B) dissolved (ontbonden);

(iii) a moratorium includes surseance van betaling and granted a moratorium
includes surseance verleend;

(iv) a liquidator or a trustee includes a curator;

(v) an interim receiver or an administrator includes a bewindvoerder; and

(vi) an attachment includes a beslag.

1.03    Accounting Terms.

(a) Generally. Subject to Section 1.03(b), all accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, (i) for purposes of determining compliance with
any covenant (including the computation of any financial covenant) contained
herein, Indebtedness of the U.S. Borrower and its Restricted Subsidiaries shall
be deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded and (ii) each lease that is classified and accounted for as an
operating lease under GAAP as in effect on the Closing Date shall continue to be
classified and accounted for as an operating lease (instead of being classified
and accounted for as a capital lease) for purposes of all financial computations
and covenants under this Agreement notwithstanding that such lease may be
classified and accounted for as a capital lease after the Closing Date under
GAAP

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio, covenant or requirement set forth in any
Loan Document, and either the U.S. Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the U.S. Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the U.S. Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio, covenant or requirement made
before and after giving effect to such change in GAAP; provided further that
such reconciliation shall be required to be provided only for the four fiscal
quarters following such change or such longer period as may be reasonably
requested by the Administrative Agent.

 

51



--------------------------------------------------------------------------------

1.04    Rounding. Any financial ratios required to be maintained by the U.S.
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).

1.06    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time.

1.07    Resolution of Drafting Ambiguities. The U.S. Borrower acknowledges and
agrees that it was represented by counsel in connection with the execution and
delivery of the Loan Documents, that it and its counsel reviewed and
participated in the preparation and negotiation of the Loan Documents and that
any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of the
Loan Documents.

1.08    Exchange Rates; Currency Equivalents; Reduction of Commitments.

(a) The Canadian Agent or the applicable Multicurrency Facility L/C Issuer, as
applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Credit Extensions and
Outstanding Amounts denominated in Canadian Dollars, the European Agent or the
applicable Multicurrency Facility L/C Issuer, as applicable, shall determine the
Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Euros or Pounds Sterling, and the applicable Facility Agent or the applicable
Multicurrency Facility L/C Issuer, as the case may be, shall determine the Spot
Rates as of each Revaluation Date to be used for calculating Dollar Equivalent
amounts of Credit Extensions and Outstanding Amounts denominated in an
Alternative Currency. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the applicable Facility Agent or the applicable Multicurrency Facility L/C
Issuer, as applicable.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurodollar Rate Revolving Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurodollar Rate Revolving Loan or Letter of Credit is denominated in Canadian
Dollars, Euros, Pounds Sterling or in an Alternative Currency, such amount shall
be the relevant Canadian Dollar Equivalent, Euro Equivalent, Pounds Sterling
Equivalent or Alternative Currency Equivalent, as applicable, of such Dollar
amount (rounded to the nearest unit of such currency, with 0.5 of a unit being
rounded upward, as applicable), as determined by the applicable Facility Agent
or the applicable Multicurrency Facility L/C Issuer, as the case may be.

 

52



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, for purposes of determining compliance with
Sections 7.01, 7.02, 7.03, 7.05, 7.06, 7.09 and 7.15, with respect to any
Indebtedness, Investment, Restricted Payment, Lien, Asset Sale, Attributable
Indebtedness, sale leaseback or prepayment of Indebtedness (each, a “Covenant
Transaction”) in a currency other than Dollars, no Default or Event of Default
shall be deemed to have occurred solely as a result of changes in rates of
exchange occurring after the time such Covenant Transaction is incurred or made.

(d) For purposes of determining compliance with the Lease Adjusted Leverage
Ratio, the amount of any Indebtedness denominated in any currency other than
Dollars will be converted into Dollars based on the relevant currency exchange
rate in effect on the date of the financial statements on which the applicable
Consolidated Indebtedness is calculated. For purposes of determining compliance
with Sections 7.01, 7.02, 7.03, 7.05, 7.06, 7.09 and 7.15, with respect to the
amount of any Covenant Transaction in a currency other than Dollars, such amount
will be converted into Dollars based on the relevant currency exchange rate in
effect on the date such Covenant Transaction is incurred or made and such basket
will be measured at the time such Covenant Transaction is incurred or made.

(e) For the avoidance of doubt, in the case of a Multicurrency Facility
Revolving Loan or Multicurrency Facility Swing Line Loan denominated in Canadian
Dollars, Euros, Pounds Sterling or in an Alternative Currency, except as
expressly provided herein, all interest and fees shall accrue and be payable
thereon based on the actual amount outstanding in Canadian Dollars, Euros,
Pounds Sterling or such Alternative Currency (without any translation into the
Dollar Equivalent thereof), as applicable.

(f) In connection with this Agreement, it is understood and agreed that the
commitments under the Third Amended and Restated Credit Agreement are being
reduced on a non-pro rata basis on the Fourth Restatement Date and that any
requirement under the Third Amended and Restated Credit Agreement or this
Agreement that (x) notice be provided by any Borrower of a reduction in
commitments under the Third Amended and Restated Credit Agreement is waived,
(y) any reduction of the commitments be reduced ratably among the lenders under
the Third Amended and Restated Credit Agreement is waived and (z) notice be
provided by any Borrower of a prepayment of any amounts outstanding under the
Third Amended and Restated Credit Agreement is waived, in each case, with
respect to that (and only that) commitment reduction or prepayment taking effect
on the Fourth Restatement Date.

1.09    Alternative Currencies.

(a) The Borrower may from time to time request that Eurodollar Rate Loans be
made and/or Multicurrency Facility Letters of Credit be issued in a currency
other than Dollars, Canadian Dollars, Euros and Pounds Sterling; provided that
such requested currency is a lawful currency that is readily available and
freely transferable and convertible into Dollars. In the case of any such
request with respect to the making of Eurodollar Rate Loans, such request shall
be subject to the approval of the Administrative Agent and the Multicurrency
Facility Lenders; and in the case of any such request with respect to the
issuance of Letters of Credit, such request shall be subject to the approval of
the Administrative Agent and the applicable Multicurrency Facility L/C Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the L/C Issuer, in
its or their sole discretion). In the case of any such request pertaining to
Eurodollar Rate Loans, the Administrative Agent shall promptly notify each
Multicurrency Facility Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the L/C Issuer shall promptly notify the
applicable Multicurrency Facility L/C Issuer thereof. Each Multicurrency
Facility Lender (in the case of

 

53



--------------------------------------------------------------------------------

any such request pertaining to Eurodollar Rate Loans) or the applicable
Multicurrency Facility L/C Issuer (in the case of a request pertaining to
Letters of Credit) shall notify the Administrative Agent, not later than 11:00
a.m., ten Business Days after receipt of such request whether it consents, in
its sole discretion, to the making of Eurodollar Rate Loans or the issuance of
Letters of Credit, as the case may be, in such requested currency.

(c) Any failure by a Multicurrency Facility Lender or the applicable
Multicurrency Facility L/C Issuer, as the case may be, to respond to such
request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Multicurrency Facility Lender or the applicable
Multicurrency Facility L/C Issuer, as the case may be, to permit Eurodollar Rate
Loans to be made or Letters of Credit to be issued in such requested currency.
If the Administrative Agent and all the Multicurrency Facility Lenders consent
to making Eurodollar Rate Loans in such requested currency, the Administrative
Agent shall so notify the Borrower and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
borrowings of Eurodollar Rate Loans; and if the Administrative Agent and the
applicable Multicurrency Facility L/C Issuer consents to the issuance of Letters
of Credit in such requested currency, the Administrative Agent shall so notify
the U.S. Borrower and such currency shall thereupon be deemed for all purposes
to be an Alternative Currency hereunder for purposes of any Letter of Credit
issuances. If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.09, the Administrative
Agent shall promptly so notify the U.S. Borrower.

(d) The Administrative Agent and the U.S. Borrower, may, without the consent of
any Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the U.S. Borrower, to effect the provisions of this
Section 1.09, and for the avoidance of doubt, this Section 1.09(d) shall
supersede any provisions in Sections 1.09(b) and (c) or Section 10.01 to the
contrary (other than Section 10.01(h)), but no such amendment shall curtail any
right specifically granted to any Lender under Section 1.09 (a) or (b).

1.10    Change of Currency.

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any country and any
relevant market conventions or practices relating to the change in currency.

 

54



--------------------------------------------------------------------------------

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01    Revolving Loans.

(a) Subject to the terms and conditions set forth herein, each U.S. Dollar
Facility Lender severally agrees to make loans (each such loan, a “U.S. Dollar
Facility Revolving Loan”) to the U.S. Borrower from time to time, on any
Business Day during the U.S. Dollar Facility Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s U.S. Dollar Facility Commitment as set forth on Schedule 2.01; provided
that after giving effect to any borrowing of U.S. Dollar Facility Revolving
Loans, the Outstanding Amount of the U.S. Dollar Facility Revolving Loans of any
Lender, plus such Lender’s Pro rata Share of the Outstanding Amount of all
U.S. Dollar Facility L/C Obligations, plus such Lender’s Pro rata Share of the
Outstanding Amount of all U.S. Dollar Facility Swing Line Loans shall not exceed
such Lender’s U.S. Dollar Facility Commitment. Within the limits of each
U.S. Dollar Facility Lender’s U.S. Dollar Facility Commitment, and subject to
the other terms and conditions hereof, the U.S. Borrower may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01.
U.S. Dollar Facility Revolving Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

(b) Subject to the terms and conditions set forth herein, each Multicurrency
Facility Lender severally agrees to make loans (each such loan, a “Multicurrency
Facility Revolving Loan”) to each Borrower from time to time, on any Business
Day during the Multicurrency Facility Availability Period, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Multicurrency Facility Commitment as set forth on Schedule 2.01; provided that
after giving effect to any borrowing of Multicurrency Facility Revolving Loans,
the Outstanding Amount of the Multicurrency Facility Revolving Loans of any
Lender, plus such Lender’s Pro rata Share of the Outstanding Amount of all
Multicurrency Facility L/C Obligations, plus such Lender’s Pro rata Share of the
Outstanding Amount of all Multicurrency Facility Swing Line Loans shall not
exceed such Lender’s Multicurrency Facility Commitment; and provided, further,
that after giving effect to any borrowing of Multicurrency Facility Revolving
Loans in an Alternative Currency, the aggregate Outstanding Amount of all
Multicurrency Facility Revolving Loans of any Lender denominated in Alternative
Currencies, plus such Lender’s Pro rata Share of the Outstanding Amount of all
Multicurrency Facility L/C Obligations denominated in Alternative Currencies
shall not exceed the Alternative Currency Sublimit. Within the limits of each
Multicurrency Facility Lender’s Multicurrency Facility Commitment, and subject
to the other terms and conditions hereof, each Borrower may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01.
Multicurrency Facility Revolving Loans denominated in Dollars may be Canadian
U.S. Base Rate Loans or Eurodollar Rate Loans, Multicurrency Facility Revolving
Loans denominated in Canadian Dollars may be Canadian Prime Rate Loans or
Eurodollar Rate Loans and Multicurrency Facility Revolving Loans denominated in
Euros or Pounds Sterling may be Overnight LIBO Rate Loans or Eurodollar Rate
Loans, in each case as further provided herein. Multicurrency Facility Revolving
Loans denominated in an Alternative Currency must be Eurodollar Rate Loans.

2.02    Borrowings, Conversions and Continuations of Revolving Loans.

(a) Each borrowing of Loans, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
applicable Borrower’s irrevocable notice to, in the case of U.S. Dollar Facility
Revolving Loans, the Administrative Agent and, in the case of Multicurrency
Facility Revolving Loans, the applicable Facility Agent, which may be given by
telephone. Each such notice must be received by the applicable Facility Agent
not later than (i) 12:30 p.m., three Business Days prior to the requested date
of any borrowing of, conversion to or continuation of Eurodollar

 

55



--------------------------------------------------------------------------------

Rate Loans (excluding any Eurodollar Rate Loans denominated in Euros or Pounds
Sterling) or of any conversion of Eurodollar Rate Loans to Base Rate Loans,
Canadian U.S. Base Rate Loans, Canadian Prime Rate Loans or Overnight LIBO Rate
Loans, as applicable, (ii) 4:00 p.m., one Business Day prior to the requested
date of any borrowing of Overnight LIBO Rate Loans, (iii) 11:00 a.m., on the
Business Day of the requested date of any borrowing of Base Rate Loans, Canadian
U.S. Base Rate Loans, or Canadian Prime Rate Loans, (iv) 12:30 p.m., London
Time, four Business Days prior to the requested date of any Borrowing or
continuation of Eurodollar Rate Loans denominated in Euros or Pounds Sterling
and (v) four Business Days (or five Business Days in the case of a Special
Notice Currency) prior to the requested date of any Borrowing or continuation of
Eurodollar Rate Loans denominated in Alternative Currencies. Each telephonic
notice in respect of U.S. Dollar Facility Revolving Loans by the U.S. Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Borrowing or Conversion Notice, appropriately
completed and signed by a Responsible Officer of the U.S. Borrower. Each
telephonic notice in respect of Multicurrency Facility Revolving Loans by the
applicable Borrower pursuant to this Section 2.02(a) must be confirmed promptly
by delivery to the applicable Facility Agent of a written Borrowing or
Conversion Notice, appropriately completed and signed by a Responsible Officer
of the applicable Borrower. Each borrowing of, conversion to or continuation of
Eurodollar Rate Loans denominated in Dollars or Canadian Dollars shall be in an
amount equal to $1,000,000 or C$1,000,000, as applicable, or a whole multiple of
$500,000 or C$500,000, as applicable, in excess thereof. Each borrowing of,
conversion to or continuation of Eurodollar Rate Loans denominated in Euros,
Pounds Sterling or an Alternative Currency shall be in an amount equal to the
Euro Equivalent, Pounds Sterling Equivalent or Alternative Currency Equivalent,
as applicable, of $1,000,000 or a whole multiple of $500,000 of such equivalent
in excess thereof. Except as provided in Sections 2.03(c) and 2.04(c), (i) each
borrowing of or conversion to Base Rate Loans, Canadian U.S. Base Rate Loans or
Canadian Prime Rate Loans (other than Swing Line Loans) shall be in a principal
amount of $200,000 or C$200,000, as applicable, or a whole multiple of $100,000
or C$100,000, as applicable, in excess thereof, and (ii) each borrowing of or
conversion to Overnight LIBO Rate Loans (other than Swing Line Loans) shall be
in a principal amount of the Euro Equivalent or Pounds Sterling Equivalent, as
applicable, of $200,000 or a whole multiple of $100,000 of such equivalent in
excess thereof. Each Borrowing or Conversion Notice (whether telephonic or
written) shall specify (i) whether the requested borrowing is to be a
U.S. Dollar Facility Revolving Loan Borrowing or a Multicurrency Facility
Revolving Loan Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Revolving Loans to be borrowed, converted,
continued or rolled over, (iv) if applicable, the Type of Loans to be borrowed
or to which existing Loans are to be converted, (v) if applicable, the duration
of the Interest Period with respect thereto, (vi) in the case of the
Multicurrency Facility Commitments, whether such requested Loans are to be
denominated in Dollars, Canadian Dollars, Euros, Pounds Sterling or an
Alternative Currency and (vii) in the case of the Multicurrency Facility
Commitments, whether such Loans are to be borrowed by the U.S. Borrower, the
Canadian Borrower or the Dutch Borrower. If the U.S. Borrower fails to specify a
Type of U.S. Dollar Facility Revolving Loan in a Borrowing or Conversion Notice
or if the U.S. Borrower fails to give a timely notice requesting a conversion or
continuation, then the U.S. Dollar Facility Revolving Loan, shall be made as, or
converted to, a Base Rate Loan. If any Borrower fails to specify a Type of
Multicurrency Facility Revolving Loan in a Borrowing or Conversion Notice or if
any Borrower fails to give a timely notice requesting a conversion or
continuation, then the Multicurrency Facility Revolving Loan shall be made as,
or converted to, a Canadian U.S. Base Rate Loan (if such Loan is denominated in
Dollars), a Canadian Prime Rate Loan (if such Loan is denominated in Canadian
Dollars) or an Overnight LIBO Rate Loan (if such Loan is denominated in Euros or
Pounds Sterling); provided, however, that in the case of a failure to timely
request a continuation of Multicurrency Facility Revolving Loans denominated in
an Alternative Currency, such Loans shall be continued as Eurodollar Rate Loans
in their original currency with an Interest Period of one month. Any such
automatic conversion to Base Rate Loans, Canadian U.S. Base Rate Loans, Canadian
Prime Rate Loans or Overnight LIBO Rate Loans shall be effective as of the

 

56



--------------------------------------------------------------------------------

last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If a Borrower requests a borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Borrowing or Conversion
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

(b) Following receipt of a Borrowing or Conversion Notice of U.S. Dollar
Facility Revolving Loans or Multicurrency Facility Revolving Loans, the
applicable Facility Agent shall promptly notify each applicable Lender of the
amount of its Pro rata Share of the Loans, and if no timely notice of a
conversion or continuation is provided by a Borrower, the applicable Facility
Agent shall notify each applicable Lender of the details of any automatic
conversion to Base Rate Loans, Canadian U.S. Base Rate Loans, Canadian Prime
Rate Loans or Overnight LIBO Rate Loans or continuation described in
Section 2.02(a). In the case of each borrowing of U.S. Dollar Facility Revolving
Loans, each U.S. Dollar Facility Lender shall make the amount of its U.S. Dollar
Facility Revolving Loan available to the Administrative Agent in Dollars in
immediately available funds at the Administrative Agent’s Office not later than
1:00 p.m. on the Business Day specified in the applicable Borrowing or
Conversion Notice. In the case of each borrowing of Multicurrency Facility
Revolving Loans by any Borrower, each Multicurrency Facility Lender shall make
the amount of its Multicurrency Facility Revolving Loan available to the
applicable Facility Agent in Dollars, Canadian Dollars, Euros, Pounds Sterling
or an Alternative Currency, as applicable, in immediately available funds at the
applicable Facility Agent’s Office not later than 1:00 p.m. and not later than
the Applicable Time specified by the applicable Facility Agent in the case of
any Multicurrency Facility Revolving Loans denominated in an Alternative
Currency, in each case on the Business Day specified in the applicable Borrowing
or Conversion Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.02, the applicable Facility Agent shall make all funds so received
available to the applicable Borrower in like funds as received by such Facility
Agent, either by (i) crediting the account of such Borrower on the books of
JPMCB, JPMorgan Chase Bank, N.A., Toronto Branch, J.P. Morgan Europe Limited or
any other applicable Facility Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the applicable Facility Agent by such Borrower;
provided that if, on the date the Borrowing or Conversion Notice with respect to
such Borrowing of U.S. Dollar Facility Revolving Loans is given by the U.S.
Borrower, there are U.S. Dollar Facility Swing Line Loans or U.S. Dollar
Facility L/C Borrowings outstanding, then the proceeds of such Borrowing shall
be applied, first, to the payment in full of any such U.S. Dollar Facility L/C
Borrowings, and second, to the payment in full of any such U.S. Dollar Facility
Swing Line Loans, and third, to the U.S. Borrower as provided above; provided
further that if, on the date the Borrowing or Conversion Notice with respect to
such Borrowing of Multicurrency Facility Revolving Loans (including
Multicurrency Facility Revolving Loans denominated in an Alternative Currency)
is given by a Borrower, there are Multicurrency Facility Swing Line Loans or
Multicurrency Facility L/C Borrowings (including Multicurrency Facility L/C
Borrowings denominated in an Alternative Currency) outstanding, then the
proceeds of such Borrowing shall be applied, first, to the payment in full of
any such Multicurrency Facility L/C Borrowings, and second, to the payment in
full of any such Multicurrency Facility Swing Line Loans, and third, to the
applicable Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no U.S. Dollar Facility Revolving Loans
may be requested as, converted to or continued as Eurodollar Rate Loans without
the consent of the Required Lenders. During the existence of a Default, no
Multicurrency Facility Revolving Loans (whether in Dollars, Canadian Dollars,
Euros or Pounds Sterling or in any Alternative Currency) may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Multicurrency Facility Lenders.

 

57



--------------------------------------------------------------------------------

(d) The applicable Facility Agent shall promptly notify the applicable Borrowers
and the applicable Lenders of the interest rate applicable to any Interest
Period for Eurodollar Rate Loans upon determination of such interest rate. At
any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Borrowers and the Lenders of any change in the Administrative Agent’s
prime rate used in determining the Base Rate promptly following the public
announcement of such change. At any time that Canadian Prime Rate Loans or
Canadian U.S. Base Rate Loans are outstanding, the Canadian Agent shall notify
the Borrowers and the Multicurrency Facility Lenders of any change in the
Canadian Agent’s prime rate used or other rate of interest used in determining
the Canadian Prime Rate or Canadian U.S. Base Rate promptly following the public
announcement of such change.

(e) After giving effect to all borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten Interest Periods in effect with respect to Loans.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

2.03    Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the applicable Letter of Credit Expiration Date, to issue
Letters of Credit for the account of (x) the U.S. Borrower, (y) Holdings (so
long as such Letter of Credit is directly related to the business of U.S.
Borrower or any of its Subsidiaries) or (z) any Subsidiary of the U.S. Borrower
(so long as in the case of clauses (y) and (z), (A) with respect to any Letter
of Credit denominated in Dollars, the U.S. Borrower is a joint and several
co-applicant, (B) with respect to any Letter of Credit denominated in Canadian
Dollars, the U.S. Borrower and the Canadian Borrower are joint and several
co-applicants and references under this Section 2.03 shall be deemed to include
Holdings or such Subsidiary, (C) with respect to any Letter of Credit
denominated in Euros or Pounds Sterling, the U.S. Borrower and the Dutch
Borrower are joint and several co-applicants and references under this
Section 2.03 shall be deemed to include Holdings or such Subsidiary and (D) with
respect to any Letter of Credit denominated in an Alternative Currency, the U.S.
Borrower is the applicant or a joint and several co-applicant) and to amend or
extend Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of Holdings, the applicable Borrower or such Subsidiary and any drawings
thereunder; provided that after giving effect to any U.S. Dollar Facility L/C
Credit Extension with respect to any U.S. Dollar Facility Letter of Credit,
(x) the Outstanding Amount of the U.S. Dollar Facility Revolving Loans of any
U.S. Dollar Facility Lender, plus such Lender’s Pro rata Share of the
Outstanding Amount of all U.S. Dollar Facility L/C Obligations, plus such
Lender’s Pro rata Share of the Outstanding Amount of all U.S. Dollar Facility
Swing Line Loans shall not exceed such Lender’s U.S. Dollar Facility Commitment
and (y) the Outstanding Amount of the U.S. Dollar Facility L/C Obligations shall
not exceed the U.S. Dollar Facility Letter of Credit Sublimit; and, provided
further that after giving effect to any Multicurrency Facility L/C Credit
Extension with respect to any Multicurrency Facility Letter of Credit, (x) the
Outstanding Amount of the Multicurrency Facility Revolving Loans of any
Multicurrency Facility Lender, plus such Lender’s

 

58



--------------------------------------------------------------------------------

Pro rata Share of the Outstanding Amount of all Multicurrency Facility L/C
Obligations, plus such Lender’s Pro rata Share of the Outstanding Amount of all
Multicurrency Facility Swing Line Loans shall not exceed such Lender’s
Multicurrency Facility Commitment and (y) the Outstanding Amount of the
Multicurrency Facility L/C Obligations shall not exceed the Multicurrency
Facility Letter of Credit Sublimit. Within the foregoing limits, and subject to
the terms and conditions hereof, each Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly each Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Fourth Restatement Date shall be subject to and governed by the terms
and conditions hereof. Notwithstanding that a Letter of Credit issued or
outstanding hereunder is in support of any obligations of, or is for the account
of, a Subsidiary that is not a Loan Party, the U.S. Borrower, the Canadian
Borrower and the Dutch Borrower, as applicable, shall be obligated to reimburse
the applicable L/C Issuer hereunder for any and all drawings under such Letter
of Credit. The U.S. Borrower, the Canadian Borrower and the Dutch Borrower
hereby acknowledge that the issuance of Letters of Credit for the account of
Subsidiaries (other than Loan Parties) inures to the benefit of the U.S.
Borrower the Canadian Borrower and the Dutch Borrower, as applicable, and the
business of the U.S. Borrower, the Canadian Borrower and the Dutch Borrower
derives substantial benefits from the businesses of such Subsidiaries.

(ii) (A) No U.S. Dollar Facility L/C Issuer shall be under any obligation to
issue any U.S. Dollar Facility Letter of Credit, if:

(I) subject to Section 2.03(b)(iii), the expiry date of such requested
U.S. Dollar Facility Letter of Credit would occur more than twelve months after
the date of issuance or last extension, unless the Required Lenders have
approved such expiry date;

(II) the expiry date of such requested U.S. Dollar Facility Letter of Credit
would occur after the Letter of Credit Expiration Date applicable to U.S. Dollar
Facility Letters of Credit, unless all the Lenders have approved such expiry
date;

(III) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the U.S. Dollar Facility L/C
Issuer from issuing such U.S. Dollar Facility Letter of Credit, or any Law
applicable to the U.S. Dollar Facility L/C Issuer or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the U.S. Dollar Facility L/C Issuer shall prohibit, or request
that the U.S. Dollar Facility L/C Issuer refrain from, the issuance of letters
of credit generally or such U.S. Dollar Facility Letter of Credit in particular
or shall impose upon the U.S. Dollar Facility L/C Issuer with respect to such
U.S. Dollar Facility Letter of Credit any restriction, reserve or capital
requirement (for which the U.S. Dollar Facility L/C Issuer is not otherwise
compensated hereunder) not in effect on the Closing Date, or shall impose upon
the U.S. Dollar Facility L/C Issuer any unreimbursed loss, cost or expense which
was not applicable on the Closing Date and which the U.S. Dollar Facility L/C
Issuer in good faith deems material to it;

(IV) the issuance of such U.S. Dollar Facility Letter of Credit would violate
one or more policies of the U.S. Dollar Facility L/C Issuer generally applicable
to the issuance of letters of credit;

(V) such U.S. Dollar Facility Letter of Credit is to be denominated in a
currency other than Dollars;

 

59



--------------------------------------------------------------------------------

(VI) any U.S. Dollar Facility Lender is at that time a Defaulting Lender, unless
the U.S. Dollar Facility L/C Issuer has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to the U.S. Dollar Facility L/C Issuer
(in its sole discretion) with the U.S. Borrower or such U.S. Dollar Facility
Lender to eliminate the U.S. Dollar Facility L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with respect to
the Defaulting Lender arising from either the U.S. Dollar Facility Letter of
Credit then proposed to be issued or that U.S. Dollar Facility Letter of Credit
and all other U.S. Dollar Facility L/C Obligations as to which the U.S. Dollar
Facility L/C Issuer has actual or potential Fronting Exposure, as it may elect
in its sole discretion;

(VII) in the case of JPMorgan Chase Bank, N.A. and its Affiliates and branches
only, after giving effect to such U.S. Dollar Facility Letter of Credit, the
Outstanding Amount of the U.S. Dollar Facility L/C Obligations in respect of all
U.S. Dollar Facility Letters of Credit issued by JPMorgan Chase Bank, N.A.
and/or its Affiliates and branches, in the aggregate, shall exceed
$33,333,333.34;

(VIII) in the case of Bank of America, N.A. and its Affiliates and branches
only, after giving effect to such U.S. Dollar Facility Letter of Credit, the
Outstanding Amount of the U.S. Dollar Facility L/C Obligations in respect of all
U.S. Dollar Facility Letters of Credit issued by Bank of America and/or its
Affiliates and branches, in the aggregate, shall exceed $33,333,333.33; or

(IX) in the case of Bank of Montreal and its Affiliates and branches only, after
giving effect to such U.S. Dollar Facility Letter of Credit, the Outstanding
Amount of the U.S. Dollar Facility L/C Obligations in respect of all U.S. Dollar
Facility Letters of Credit issued by Bank of Montreal and/or its Affiliates and
branches, in the aggregate, shall exceed $33,333,333.33.

(B) No Multicurrency Facility L/C Issuer shall be under any obligation to issue
any Multicurrency Facility Letter of Credit, if:

(I) subject to Section 2.03(b)(iii), the expiry date of such requested
Multicurrency Facility Letter of Credit would occur more than twelve months
after the date of issuance or last extension, unless the Required Multicurrency
Facility Lenders have approved such expiry date;

(II) the expiry date of such requested Multicurrency Facility Letter of Credit
would occur after the Letter of Credit Expiration Date applicable to
Multicurrency Facility Letters of Credit, unless all the Lenders have approved
such expiry date;

(III) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Multicurrency Facility L/C
Issuer from issuing such Multicurrency Facility Letter of Credit, or any Law
applicable to the Multicurrency Facility L/C Issuer or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Multicurrency Facility L/C Issuer shall prohibit, or
request that the Multicurrency Facility L/C Issuer refrain from, the issuance of
letters of credit generally or such Multicurrency Facility Letter of Credit in
particular or shall impose upon the Multicurrency Facility L/C Issuer with
respect to such Multicurrency Facility Letter of Credit any restriction, reserve
or capital requirement (for which the Multicurrency Facility L/C Issuer is not
otherwise

 

60



--------------------------------------------------------------------------------

compensated hereunder) not in effect on the Closing Date, or shall impose upon
the Multicurrency Facility L/C Issuer any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which the Multicurrency
Facility L/C Issuer in good faith deems material to it;

(IV) the issuance of such Multicurrency Facility Letter of Credit would violate
one or more policies of the Multicurrency Facility L/C Issuer generally
applicable to the issuance of letters of credit;

(V) such Multicurrency Facility Letter of Credit is to be denominated in a
currency other than Dollars, Canadian Dollars, Euros, Pounds Sterling or an
Alternative Currency;

(VI) any Multicurrency Facility Lender is at that time a Defaulting Lender,
unless the Multicurrency Facility L/C Issuer has entered into arrangements,
including the delivery of Cash Collateral, satisfactory to the Multicurrency
Facility L/C Issuer (in its sole discretion) with the U.S. Borrower or such
Multicurrency Facility Lender to eliminate the Multicurrency Facility L/C
Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.16(a)(iv)) with respect to the Defaulting Lender arising from either
the Multicurrency Facility Letter of Credit then proposed to be issued or that
Multicurrency Facility Letter of Credit and all other Multicurrency Facility L/C
Obligations as to which the Multicurrency Facility L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion;

(VII) in the case of JPMorgan Chase Bank, N.A., Toronto Branch and its
Affiliates (including JPMorgan Chase Bank, N.A., London Branch) and branches
only, after giving effect to such Multicurrency Facility Letter of Credit, the
Outstanding Amount of the Multicurrency Facility L/C Obligations in respect of
all Multicurrency Facility Letters of Credit issued by JPMorgan Chase Bank,
N.A., Toronto Branch and/or its Affiliates (including JPMorgan Chase Bank, N.A.,
London Branch) and branches, in the aggregate, shall exceed $13,333,333.34;

(VIII) in the case of Bank of America, N.A., Canada Branch and its Affiliates
and branches only, after giving effect to such Multicurrency Facility Letter of
Credit, the Outstanding Amount of the Multicurrency Facility L/C Obligations in
respect of all Multicurrency Facility Letters of Credit issued by Bank of
America, N.A., Canada Branch and/or its Affiliates and branches, in the
aggregate, shall exceed $13,333,333.33; or

(IX) in the case of Bank of Montreal and its Affiliates and branches only, after
giving effect to such Multicurrency Facility Letter of Credit, the Outstanding
Amount of the Multicurrency Facility L/C Obligations in respect of all
Multicurrency Facility Letters of Credit issued by Bank of Montreal and/or its
Affiliates and branches, in the aggregate, shall exceed $13,333,333.33.

(iii) No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

61



--------------------------------------------------------------------------------

(iv) The U.S. Dollar Facility L/C Issuer shall act on behalf of the U.S. Dollar
Facility Lenders with respect to any U.S. Dollar Facility Letters of Credit
issued by it and the documents associated therewith, and the U.S. Dollar
Facility L/C Issuer shall have all of the benefits and immunities (A) provided
to the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by the U.S. Dollar Facility L/C Issuer in connection with
U.S. Dollar Facility Letters of Credit issued by it or proposed to be issued by
it and Issuer Documents pertaining to such U.S. Dollar Facility Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the U.S. Dollar Facility L/C Issuer with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the
U.S. Dollar Facility L/C Issuer. The Multicurrency Facility L/C Issuer shall act
on behalf of the Multicurrency Facility Lenders with respect to any
Multicurrency Facility Letters of Credit issued by it and the documents
associated therewith, and the Multicurrency Facility L/C Issuer shall have all
of the benefits and immunities (A) provided to the Canadian Agent and European
Agent in Article IX with respect to any acts taken or omissions suffered by the
Multicurrency Facility L/C Issuer in connection with Multicurrency Facility
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Multicurrency Facility Letters of Credit as fully
as if the terms “Canadian Agent” and “European Agent” as used in Article IX
included the Multicurrency Facility L/C Issuer with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the
Multicurrency Facility L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the U.S. Borrower (or, in the case of Multicurrency Facility
Letters of Credit, the U.S. Borrower, the Canadian Borrower or the Dutch
Borrower) delivered to the applicable L/C Issuer (with a copy to the
Administrative Agent and, in the case of a Letter of Credit denominated in
Canadian Dollars or issued to the Canadian Borrower, the Canadian Agent and, in
the case of a Letter of Credit denominated in Euros or Pounds Sterling or issued
to the Dutch Borrower, the European Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
applicable Borrower. Such Letter of Credit Application must be received by the
applicable L/C Issuer and the applicable Facility Agent not later than 2:00 p.m.
at least three Business Days (or such later date and time as the applicable
Facility Agent and such L/C Issuer may agree in a particular instance in their
sole discretion) prior to the proposed issuance date or date of amendment, as
the case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the applicable L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) solely with
respect to Multicurrency Facility Letters of Credit, whether such Letter of
Credit is to be denominated in Dollars, Canadian Dollars, Euros, Pounds Sterling
or an Alternative Currency and (H) such other matters as such L/C Issuer may
reasonably require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the applicable L/C Issuer (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as such L/C Issuer may reasonably require. Additionally, the applicable
Borrower shall furnish to the applicable L/C Issuer and the applicable Facility
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the
applicable L/C Issuer or such Facility Agent may reasonably require.

 

62



--------------------------------------------------------------------------------

(ii) Promptly after receipt of any Letter of Credit Application, each L/C Issuer
will confirm with the applicable Facility Agent (by telephone or in writing)
that such Facility Agent has received a copy of such Letter of Credit
Application from a Borrower and, if not, such L/C Issuer will provide such
Facility Agent with a copy thereof. Unless such L/C Issuer has received written
notice from any Lender, any applicable Facility Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, such L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of Holdings (so long as such Letter of Credit
is directly related to the business of U.S. Borrower or any of its
Subsidiaries), the U.S. Borrower, the Canadian Borrower, the Dutch Borrower or
the applicable Subsidiary or enter into the applicable amendment, as the case
may be, in each case in accordance with such L/C Issuer’s usual and customary
business practices relating generally to issuances of Letters of Credit.
Immediately upon the issuance of each U.S. Dollar Facility Letter of Credit,
each U.S. Dollar Facility Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the U.S. Dollar Facility L/C Issuer a
risk participation in such U.S. Dollar Facility Letter of Credit in an amount
equal to the product of such U.S. Dollar Facility Lender’s Pro rata Share times
the amount of such U.S. Dollar Facility Letter of Credit. Immediately upon the
issuance of each Multicurrency Facility Letter of Credit, each Multicurrency
Facility Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Multicurrency Facility L/C Issuer a risk
participation in such Multicurrency Facility Letter of Credit in an amount equal
to the product of such Multicurrency Facility Lender’s Pro rata Share times the
amount of such Multicurrency Facility Letter of Credit.

(iii) If the applicable Borrower so requests in any applicable Letter of Credit
Application for a standby Letter of Credit, the applicable L/C Issuer may, in
its sole and absolute discretion, agree to issue a standby Letter of Credit that
has automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit such L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by such L/C Issuer,
the applicable Borrower shall not be required to make a specific request to such
L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit that
is a U.S. Dollar Facility Letter of Credit has been issued, the U.S. Dollar
Facility Lenders shall be deemed to have authorized (but may not require) the
U.S. Dollar Facility L/C Issuer to permit the extension of such U.S. Dollar
Facility Letter of Credit at any time to an expiry date not later than the
Letter of Credit Expiration Date applicable to U.S. Dollar Facility Letters of
Credit; provided, however, that the U.S. Dollar Facility L/C Issuer shall not
permit any such extension if (A) the U.S. Dollar Facility L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such U.S. Dollar Facility Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the U.S. Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the U.S. Dollar Facility L/C Issuer not to permit such
extension. Once an Auto-

 

63



--------------------------------------------------------------------------------

Extension Letter of Credit that is a Multicurrency Facility Letter of Credit has
been issued, the Multicurrency Facility Lenders shall be deemed to have
authorized (but may not require) the Multicurrency Facility L/C Issuer to permit
the extension of such Multicurrency Facility Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date applicable to
Multicurrency Facility Letters of Credit; provided, however, that the
Multicurrency Facility L/C Issuer shall not permit any such extension if (A) the
Multicurrency Facility L/C Issuer has determined that it would not be permitted,
or would have no obligation, at such time to issue such Multicurrency Facility
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the applicable Facility Agent that the
Required Multicurrency Facility Lenders have elected not to permit such
extension or (2) from the applicable Facility Agent, any Lender or a Borrower
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing the Multicurrency Facility L/C
Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the applicable Borrower
and the applicable Facility Agent a true and complete copy of such Letter of
Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
applicable Borrower and the applicable Facility Agent thereof. Not later than
2:00 p.m. on the date of any payment by any L/C Issuer under a Letter of Credit
or the Applicable Time on the date of any payment by the applicable
Multicurrency Facility L/C Issuer under a Letter of Credit to be reimbursed in
an Alternative Currency (each such date, an “Honor Date”), the applicable
Borrower shall reimburse such L/C Issuer through the applicable Facility Agent
in an amount equal to the amount of such drawing. In the case of a Multicurrency
Facility Letter of Credit denominated in Canadian Dollars, the applicable
Borrower shall reimburse the applicable Multicurrency Facility L/C Issuer in
Canadian Dollars, in the case of a Multicurrency Facility Letter of Credit
denominated in Dollars, the applicable Borrower shall reimburse the applicable
Multicurrency Facility L/C Issuer in Dollars, in the case of a Multicurrency
Facility Letter of Credit denominated in Euros or Pounds Sterling, the
applicable Borrower shall reimburse the applicable Multicurrency Facility L/C
Issuer in Euros or Pounds Sterling, as applicable, and in the case of a
Multicurrency Facility Letter of Credit denominated in an Alternative Currency,
the applicable Borrower shall reimburse the applicable Multicurrency Facility
L/C Issuer in such Alternative Currency, unless (A) the Multicurrency Facility
L/C Issuer (at its option) shall have specified in such notice that it will
require reimbursement in Dollars, or (B) in the absence of any such requirement
for reimbursement in Dollars, the Borrower shall have notified the Multicurrency
Facility L/C Issuer promptly following receipt of the notice of drawing that
Borrower will reimburse the Multicurrency Facility L/C Issuer in Dollars. If the
U.S. Borrower fails to so reimburse the U.S. Dollar Facility L/C Issuer by such
time, the Administrative Agent shall promptly notify each U.S. Dollar Facility
Lender of the Honor Date, the amount of the unreimbursed drawing (the “U.S.
Dollar Facility Unreimbursed Amount”), and the amount of such U.S. Dollar
Facility Lender’s Pro rata Share thereof. In such event, the U.S. Borrower shall
be deemed to have requested a U.S. Dollar Facility Revolving Loan Borrowing of
Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
U.S. Dollar Facility Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02

 

64



--------------------------------------------------------------------------------

for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Aggregate U.S. Dollar Facility Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Borrowing or
Conversion Notice). If the Canadian Borrower or the Dutch Borrower, as
applicable, fails to so reimburse the Multicurrency Facility L/C Issuer by such
time, the applicable Facility Agent shall promptly notify each Multicurrency
Facility Lender of the Honor Date, the Dollar Equivalent amount of the
unreimbursed drawing (the “Multicurrency Facility Unreimbursed Amount”), and the
Dollar Equivalent amount of such Multicurrency Facility Lender’s Pro rata Share
thereof. In such event, such Borrower shall be deemed to have requested a
Multicurrency Facility Revolving Loan Borrowing of Canadian Prime Rate Loans
denominated in Canadian Dollars (if the Letter of Credit to which such Honor
Date relates is denominated in Canadian Dollars), Overnight LIBO Rate Loans
denominated in Euros or Pounds Sterling (if the Letter of Credit to which such
Honor Date relates is denominated in Euros or Pounds Sterling), as applicable,
or Canadian U.S. Base Rate Loans denominated in Dollars (if the Letter of Credit
to which such Honor Date relates is denominated in Dollars or an Alternate
Currency (in which case the Dollar Equivalent of the Multicurrency Facility
Unreimbursed Amount shall be the amount of such Canadian U.S. Base Rate Loan))
to be disbursed on the Honor Date in an amount equal to the Multicurrency
Facility Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Canadian U.S. Base Rate
Loans, Overnight LIBO Rate Loans and Canadian Prime Rate Loans, but subject to
the amount of the unutilized portion of the Aggregate Multicurrency Facility
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Borrowing or Conversion Notice). Any notice given by an L/C Issuer
or an applicable Facility Agent pursuant to this Section 2.03(c)(i) may be given
by telephone if immediately confirmed in writing; provided that the lack of such
an immediate confirmation shall not affect the conclusiveness or binding effect
of such notice.

(ii) Each U.S. Dollar Facility Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the U.S. Dollar Facility L/C Issuer at the Administrative Agent’s
Office in an amount equal to its Pro rata Share of the U.S. Dollar Facility
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each U.S. Dollar Facility Lender that so makes funds
available shall be deemed to have made a Base Rate Revolving Loan to the U.S.
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the U.S. Dollar Facility L/C Issuer. Each Multicurrency Facility
Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds (which
funds may be denominated in Dollars) available to the applicable Facility Agent
for the account of the Multicurrency Facility L/C Issuer at the applicable
Facility Agent’s Office in an amount equal to its Pro rata Share of the
Multicurrency Facility Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the applicable Facility Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Multicurrency
Facility Lender that so makes funds available shall be deemed to have made a
Canadian U.S. Base Rate Loan, Overnight LIBO Rate Loan or a Canadian Prime Rate
Loan, as applicable. The Canadian Agent or the European Agent, as applicable,
shall remit the funds so received to the Multicurrency Facility L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Loan Borrowing of Base Rate Loans, Canadian U.S. Base Rate Loans,
Overnight LIBO Rate Loans or Canadian Prime Rate Loans because the conditions
set forth in Section 4.02 cannot be satisfied or for any other reason, the
applicable Borrower shall be deemed to have incurred from the applicable L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with

 

65



--------------------------------------------------------------------------------

interest) and shall bear interest at the Default Rate. In such event, each
Lender’s payment to the applicable Facility Agent for the account of the
applicable L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.

(iv) Until a U.S. Dollar Facility Lender funds its U.S. Dollar Facility
Revolving Loan or U.S. Dollar Facility L/C Advance pursuant to this
Section 2.03(c) to reimburse the U.S. Dollar Facility L/C Issuer for any amount
drawn under any U.S. Dollar Facility Letter of Credit, interest in respect of
such U.S. Dollar Facility Lender’s Pro rata Share of such amount shall be solely
for the account of the U.S. Dollar Facility L/C Issuer. Until a Multicurrency
Facility Lender funds its Multicurrency Facility Revolving Loan or Multicurrency
Facility L/C Advance pursuant to this Section 2.03(c) to reimburse the
Multicurrency Facility L/C Issuer for any amount drawn under any Multicurrency
Facility Letter of Credit, interest in respect of such Multicurrency Facility
Lender’s Pro rata Share of such amount shall be solely for the account of the
Multicurrency Facility L/C Issuer.

(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, any Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided that each Lender’s obligation to make Revolving Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by a Borrower of a Borrowing or Conversion Notice). No such making
of an L/C Advance shall relieve or otherwise impair the obligation of any
Borrower to reimburse the applicable L/C Issuer for the amount of any payment
made by such L/C Issuer under any Letter of Credit, together with interest as
provided herein.

(vi) If any Lender fails to make available to the applicable Facility Agent for
the account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled to recover
from such Lender (acting through the applicable Facility Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such L/C
Issuer at a rate per annum equal to (i) with respect to amounts denominated in
Dollars or Canadian Dollars, the greater of (x)(A) with respect to amounts
denominated in Dollars, the Federal Funds Rate, and (B) with respect to amounts
denominated in Canadian Dollars, the rate of interest per annum at which
overnight deposits in any amount approximately equal to the amount with respect
to which such rate is determined, would be offered for such day by JPMorgan
Chase Bank, N.A., Toronto Branch, plus any administrative, processing or similar
fees customarily charged by JPMorgan Chase Bank, N.A., Toronto Branch and (y) a
rate determined by such L/C Issuer in accordance with banking industry rules on
interbank compensation, (ii) with respect to amounts denominated in Euros or
Pounds Sterling, a rate determined by such L/C Issuer in accordance with banking
industry rules on interbank compensation, and (iii) with respect to amounts
denominated in any Alternative Currencies, the rate of interest per annum at
which overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of JPMCB in
the applicable offshore interbank market for such currency to major banks in
such interbank market plus any administrative, processing or similar fees
customarily charged by the

 

66



--------------------------------------------------------------------------------

applicable Multicurrency Facility L/C Issuer. A certificate of such L/C Issuer
submitted to any Lender (through the applicable Facility Agent) with respect to
any amounts owing under this clause (vi) shall be conclusive absent manifest
error.

(d) Repayment of Participations.

(i) At any time after the U.S. Dollar Facility L/C Issuer has made a payment
under any U.S. Dollar Facility Letter of Credit and has received from any
U.S. Dollar Facility Lender such Lender’s U.S. Dollar Facility L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the U.S. Dollar Facility L/C
Issuer any payment in respect of the related U.S. Dollar Facility Unreimbursed
Amount or interest thereon (whether directly from the U.S. Borrower or
otherwise, including proceeds of cash collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such
U.S. Dollar Facility Lender its Pro rata Share thereof (appropriately adjusted,
in the case of interest payments, to reflect the period of time during which
such Lender’s U.S. Dollar Facility L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent. At any time after the
Multicurrency Facility L/C Issuer has made a payment under any Multicurrency
Facility Letter of Credit and has received from any Multicurrency Facility
Lender such Lender’s Multicurrency Facility L/C Advance in respect of such
payment in accordance with Section 2.03(c), if the applicable Facility Agent
receives for the account of the Multicurrency Facility L/C Issuer any payment in
respect of the related Multicurrency Facility Unreimbursed Amount or interest
thereon (whether directly from the applicable Borrower or otherwise, including
proceeds of cash collateral applied thereto by the Administrative Agent), the
applicable Facility Agent will distribute to such Multicurrency Facility Lender
its Pro rata Share thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s Multicurrency
Facility L/C Advance was outstanding) in the same funds as those received by the
applicable Facility Agent.

(ii) If any payment received by the Administrative Agent for the account of the
U.S. Dollar Facility L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the U.S. Dollar Facility L/C Issuer
in its discretion), each U.S. Dollar Facility Lender shall pay to the
Administrative Agent for the account of the U.S. Dollar Facility L/C Issuer its
Pro rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect. If any payment received by the applicable Facility Agent for the account
of the Multicurrency Facility L/C Issuer pursuant to Section 2.03(c)(i) is
required to be returned under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the
Multicurrency Facility L/C Issuer in its discretion), each Multicurrency
Facility Lender shall pay to such applicable Facility Agent for the account of
the Multicurrency Facility L/C Issuer its Pro rata Share thereof on demand of
such applicable Facility Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to (w) with respect to amounts denominated in Dollars, the Federal Funds
Rate from time to time in effect, (x) with respect to amounts denominated in
Canadian Dollars, the rate of interest per annum at which overnight deposits in
any amount approximately equal to the amount with respect to which such rate is
determined, would be offered for such day by JPMorgan Chase Bank, N.A., Toronto
Branch, plus any administrative, processing or similar fees customarily charged
by JPMorgan Chase Bank, N.A., Toronto Branch, (y) with respect to amounts
denominated in Euros or Pounds Sterling, the rate of interest determined by the
applicable Multicurrency Facility L/C Issuer in accordance with banking industry
rules on interbank compensation and (z) with respect to amounts denominated in
an

 

67



--------------------------------------------------------------------------------

Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable currency, in an amount approximately equal to the amount with
respect to which such rate is being determined, would be offered for such day by
a branch or Affiliate of JPMCB in the applicable offshore interbank market for
such currency to major banks in such interbank market. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrowers to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall, to the fullest extent permitted under applicable law,
be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that Holdings, the Borrowers or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), any L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not comply with the terms of
such Letter of Credit; or any payment made by such L/C Issuer under such Letter
of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guarantee or any other
guarantee, for all or any of the Obligations of the Borrowers in respect of such
Letter of Credit;

(vi) adverse change in the relevant exchange rates or in the availability of the
relevant Alternative Currency to the applicable Borrower or any Subsidiary
Guarantor or in the relevant currency markets generally; or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Holdings, any Borrower or
any Subsidiary.

The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with such Borrower’s instructions or other irregularity,
such Borrower will immediately notify the applicable L/C Issuer. Such Borrower
shall be conclusively deemed to have waived any such claim against each L/C
Issuer and its correspondents unless such notice is given as aforesaid.

 

68



--------------------------------------------------------------------------------

(f) Role of L/C Issuer. Each Lender and each Borrower agree that, in paying any
drawing under a Letter of Credit, each L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any applicable Facility Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuers shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders, any Required Lenders or any Required
Multicurrency Facility Lenders, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct (with any finding of
gross negligence or willful misconduct having been found by a final,
nonappealable judgment of a court of competent jurisdiction); or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. Each Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude such Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the L/C Issuers, any applicable
Facility Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuers shall be liable or responsible for
any of the matters described in clauses (i) through (vi) of Section 2.03(e);
provided that anything in such clauses to the contrary notwithstanding, a
Borrower may have a claim against an L/C Issuer, and such L/C Issuer may be
liable to such Borrower, to the extent, but only to the extent, of any direct,
as opposed to consequential or exemplary, damages suffered by such Borrower
which such Borrower proves were caused by such L/C Issuer’s willful misconduct
or gross negligence (as found by a final, nonappealable judgment of a court of
competent jurisdiction). In furtherance and not in limitation of the foregoing,
the L/C Issuers may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuers shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason, except to the extent that any errors with
respect to the foregoing are found by a final, nonappealable judgment of a court
of competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such L/C Issuer.

(g) [Reserved].

(h) Applicability of ISP and Uniform Customs. Unless otherwise expressly agreed
by the L/C Issuers and the Borrowers when a Letter of Credit is issued that
Uniform Customs shall apply to such Letter of Credit, (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs, as most recently published by the International Chamber of Commerce at
the time of issuance shall apply to each commercial Letter of Credit and, on an
exception basis only, to any standby Letter of Credit as may be required by
local law or statute.

(i) Letter of Credit Fees. The U.S. Borrower shall pay to the Administrative
Agent for the account of each U.S. Dollar Facility Lender in accordance with its
Pro rata Share a Letter of Credit fee (the “U.S. Dollar Facility Letter of
Credit Fee”) (i) for each commercial U.S. Dollar Facility Letter of Credit equal
to (x) the Applicable Rate for commercial Letters of Credit times (y) the daily
amount available to be drawn under such U.S. Dollar Facility Letter of Credit
and (ii) for each standby U.S. Dollar Facility Letter of Credit equal to the
Applicable Rate for standby Letters of Credit times the daily amount available
to be drawn under such U.S. Dollar Facility Letter of Credit; provided, however,
any U.S. Dollar Facility Letter of Credit Fees otherwise payable for the account
of a Defaulting Lender with respect to any U.S. Dollar Facility Letter of Credit
as to which such Defaulting Lender has not provided Cash Collateral satisfactory
to the U.S. Dollar Facility L/C Issuer pursuant to this Section 2.03 shall be
payable, to the maximum extent permitted by applicable Law, to the other
U.S. Dollar Facility Lenders in

 

69



--------------------------------------------------------------------------------

accordance with the upward adjustments in their respective Pro rata Shares
allocable to such Letter of Credit pursuant to Section 2.16(a)(iv), with the
balance of such fee, if any, payable to the U.S. Dollar Facility L/C Issuer for
its own account. The applicable Borrower shall pay to the applicable Facility
Agent for the account of each Multicurrency Facility Lender in accordance with
its Pro rata Share a Letter of Credit fee (the “Multicurrency Facility Letter of
Credit Fee”) (i) for each commercial Multicurrency Facility Letter of Credit
equal to (x) the Applicable Rate for commercial Letters of Credit times (y) the
Dollar Equivalent of the daily amount available to be drawn under such
Multicurrency Facility Letter of Credit and (ii) for each standby Multicurrency
Facility Letter of Credit equal to the Applicable Rate for standby Letters of
Credit times the Dollar Equivalent of the daily amount available to be drawn
under such Multicurrency Facility Letter of Credit; provided, however, any
Multicurrency Facility Letter of Credit Fees otherwise payable for the account
of a Defaulting Lender with respect to any Multicurrency Facility Letter of
Credit as to which such Defaulting Lender has not provided Cash Collateral
satisfactory to the Multicurrency Facility L/C Issuer pursuant to this
Section 2.03 shall be payable, to the maximum extent permitted by applicable
Law, to the other Multicurrency Facility Lenders in accordance with the upward
adjustments in their respective Pro rata Shares allocable to such Letter of
Credit pursuant to Section 2.16(a)(iv), with the balance of such fee, if any,
payable to the Multicurrency Facility L/C Issuer for its own account. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. Letter of Credit Fees shall be (i) computed on a quarterly
basis in arrears and (ii) due and payable on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date applicable thereto and thereafter on demand. If there is any
change in the Applicable Rate for Eurodollar Rate Revolving Loans during any
quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

2.04    Swing Line Loans.

(a)(i) The U.S. Dollar Facility Swing Line. Subject to the terms and conditions
set forth herein, the U.S. Dollar Facility Swing Line Lender, may, in its sole
discretion, in reliance upon the agreements of the other U.S. Dollar Facility
Lenders set forth in this Section 2.04, make loans (each such loan, a “U.S.
Dollar Facility Swing Line Loan”) to the U.S. Borrower from time to time on any
Business Day after the Closing Date during the U.S. Dollar Facility Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the U.S. Dollar Facility Swing Line Sublimit, notwithstanding the fact that
such U.S. Dollar Facility Swing Line Loans, when aggregated with the Pro rata
Share of the Outstanding Amount of U.S. Dollar Facility Revolving Loans and
U.S. Dollar Facility L/C Obligations of the Lender acting as Swing Line Lender,
may exceed the amount of such Lender’s U.S. Dollar Facility Commitment; provided
that after giving effect to any U.S. Dollar Facility Swing Line Loan, (i) the
Outstanding Amount of U.S. Dollar Facility Revolving Loans shall not exceed the
Aggregate U.S. Dollar Facility Commitments, and (ii) the aggregate Outstanding
Amount of the U.S. Dollar Facility Revolving Loans of any U.S. Dollar Facility
Lender, plus such Lender’s Pro rata Share of the Outstanding Amount of all
U.S. Dollar Facility L/C Obligations, plus such Lender’s Pro rata Share of the
Outstanding Amount of all U.S. Dollar Facility Swing Line Loans shall not exceed
such Lender’s U.S. Dollar Facility Commitment, and provided, further, that the
U.S. Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding U.S. Dollar Facility Swing Line Loan. Within the foregoing limits,
and subject to the other terms and conditions hereof, the U.S. Borrower may
borrow under this Section 2.04, prepay under Section 2.05, and reborrow under
this Section 2.04. Each U.S. Dollar Facility Swing Line Loan shall be a Base
Rate Loan. Immediately upon the making of a U.S. Dollar Facility Swing Line

 

70



--------------------------------------------------------------------------------

Loan, each U.S. Dollar Facility Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the U.S. Dollar
Facility Swing Line Lender a risk participation in such U.S. Dollar Facility
Swing Line Loan in an amount equal to the product of such Lender’s Pro rata
Share times the amount of such U.S. Dollar Facility Swing Line Loan.

(ii) The Multicurrency Facility Swing Line. Subject to the terms and conditions
set forth herein, the Multicurrency Facility Swing Line Lender, may, in its sole
discretion, in reliance upon the agreements of the other Multicurrency Facility
Lenders set forth in this Section 2.04, make loans (each such loan, a
“Multicurrency Facility Swing Line Loan”) denominated in Dollars, Canadian
Dollars, Euros or Pounds Sterling to the Borrowers from time to time on any
Business Day after the Restatement Date during the Multicurrency Facility
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Multicurrency Facility Swing Line Sublimit, notwithstanding
the fact that such Multicurrency Facility Swing Line Loans, when aggregated with
the Pro rata Share of the Outstanding Amount of Multicurrency Facility Revolving
Loans and Multicurrency Facility L/C Obligations of the Lender acting as Swing
Line Lender, may exceed the amount of such Lender’s Multicurrency Facility
Commitment; provided that after giving effect to any Multicurrency Facility
Swing Line Loan, (i) the Outstanding Amount of Multicurrency Facility Revolving
Loans shall not exceed the Aggregate Multicurrency Facility Commitments, and
(ii) the aggregate Outstanding Amount of the Multicurrency Facility Revolving
Loans of any Multicurrency Facility Lender, plus such Lender’s Pro rata Share of
the Outstanding Amount of all Multicurrency Facility L/C Obligations, plus such
Lender’s Pro rata Share of the Outstanding Amount of all Multicurrency Facility
Swing Line Loans shall not exceed such Lender’s Multicurrency Facility
Commitment, and provided, further, that the Borrowers shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Multicurrency Facility Swing
Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.04, prepay
under Section 2.05, and reborrow under this Section 2.04. Each Multicurrency
Facility Swing Line Loan denominated in Dollars shall be a Canadian U.S. Base
Rate Loan. Each Multicurrency Facility Swing Line Loan denominated in Canadian
Dollars shall be a Canadian Prime Rate Loan. Each Multicurrency Facility Swing
Line Loan denominated in Euros or Pounds Sterling shall be an Overnight LIBO
Rate Loan. Immediately upon the making of a Multicurrency Facility Swing Line
Loan, each Multicurrency Facility Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Multicurrency
Facility Swing Line Lender a risk participation in such Multicurrency Facility
Swing Line Loan in an amount equal to the product of such Lender’s Pro rata
Share times the amount of such Multicurrency Facility Swing Line Loan.

(b) Borrowing Procedures.

(i) Each U.S. Dollar Facility Swing Line Borrowing may, in the sole discretion
of the U.S. Dollar Facility Swing Line Lender, be made upon the U.S. Borrower’s
irrevocable notice to the U.S. Dollar Facility Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the U.S. Dollar Facility Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the requested borrowing date, and shall
specify (i) the amount to be borrowed, which shall be an amount in Dollars and a
minimum of $100,000 or a whole multiple of $50,000 in excess thereof, and
(ii) the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to the U.S. Dollar
Facility Swing Line Lender and the Administrative Agent of a written U.S. Dollar
Facility Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the U.S. Borrower. Promptly after receipt by the
U.S. Dollar Facility Swing Line Lender of any telephonic U.S. Dollar Facility
Swing Line Loan Notice, the U.S. Dollar Facility Swing Line Lender will confirm
with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such U.S. Dollar Facility Swing Line Loan
Notice and, if not, the U.S. Dollar Facility Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the U.S. Dollar Facility Swing Line

 

71



--------------------------------------------------------------------------------

Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed U.S. Dollar Facility Swing Line Borrowing (A) directing the
U.S. Dollar Facility Swing Line Lender not to make such U.S. Dollar Facility
Swing Line Loan as a result of the limitations set forth in the proviso to the
first sentence of Section 2.04(a)(i), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the U.S. Dollar Facility Swing Line Lender will,
not later than 3:00 p.m. on the borrowing date specified in such U.S. Dollar
Facility Swing Line Loan Notice, make the amount of its U.S. Dollar Facility
Swing Line Loan available to the U.S. Borrower at its office by crediting the
account of the U.S. Borrower on the books of the U.S. Dollar Facility Swing Line
Lender in immediately available funds.

(ii) Each Multicurrency Facility Swing Line Borrowing may, in the sole
discretion of the Multicurrency Facility Swing Line Lender, be made upon the
U.S. Borrower’s, the Canadian Borrower’s or the Dutch Borrower’s irrevocable
notice to the Multicurrency Facility Swing Line Lender, which may be given by
telephone. Each such notice must be received by the Multicurrency Facility Swing
Line Lender not later than 1:00 p.m. (or 11:00 a.m., London time, in the case of
Multicurrency Facility Swing Line Borrowings denominated in Euros or Pounds
Sterling or, in the case of the Dutch Borrower, denominated in Dollars) on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be an amount in Dollars, Canadian Dollars, Euros or Pounds Sterling and a
minimum of $100,000, C$100,000 or the Euro Equivalent or Pounds Sterling
Equivalent of $100,000, as applicable, or a whole multiple of $50,000, C$50,000
or the Euro Equivalent or Pounds Sterling Equivalent of $50,000, as applicable,
in excess thereof, and (ii) the requested borrowing date, which shall be a
Business Day. Each such telephonic notice must be confirmed promptly by delivery
to the Multicurrency Facility Swing Line Lender and the Canadian Agent (in the
case of (i) Dollar denominated Multicurrency Facility Swing Line Loans to the
U.S. Borrower or the Canadian Borrower and (ii) Canadian Dollar denominated
Multicurrency Facility Swingline Loans to any Borrower) or the European Agent
(in the case of (i) Dollar denominated Multicurrency Facility Swing Line Loans
to the Dutch Borrower and (ii) Euro and Pounds Sterling denominated
Multicurrency Facility Swing Line Loans to any Borrower) of a written
Multicurrency Facility Swing Line Loan Notice, appropriately completed and
signed by a Responsible Officer of the applicable Borrower. Promptly after
receipt by the Multicurrency Facility Swing Line Lender of any telephonic
Multicurrency Facility Swing Line Loan Notice, the Multicurrency Facility Swing
Line Lender will confirm (by telephone or in writing) with the Canadian Agent or
the European Agent, as applicable, that the such Facility Agent has also
received such Multicurrency Facility Swing Line Loan Notice and, if not, the
Multicurrency Facility Swing Line Lender will notify (by telephone or in
writing) such Facility Agent of the contents thereof. Unless the Multicurrency
Facility Swing Line Lender has received notice (by telephone or in writing) from
the Canadian Agent or the European Agent (including at the request of any
Lender) prior to 2:00 p.m. (or noon, London time, in the case of Multicurrency
Facility Swing Line Borrowings denominated in Euros or Pounds Sterling or, in
the case of the Dutch Borrower, denominated in Dollars) on the date of the
proposed Multicurrency Facility Swing Line Borrowing (A) directing the
Multicurrency Facility Swing Line Lender not to make such Multicurrency Facility
Swing Line Loan as a result of the limitations set forth in the proviso to the
first sentence of Section 2.04(a)(ii), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Multicurrency Facility Swing Line Lender will,
not later than 3:00 p.m. (or 3:00 p.m., London time, in the case of
Multicurrency Facility Swing Line Borrowings denominated in Euros or Pounds
Sterling or, in the case of the Dutch Borrower, denominated in Dollars) on the
borrowing date specified in such Multicurrency Facility Swing Line Loan Notice,
make the amount of its Multicurrency Facility Swing Line Loan available to the
applicable Borrower at its office by crediting the account of the applicable
Borrower on the books of the Multicurrency Facility Swing Line Lender in
immediately available funds.

 

72



--------------------------------------------------------------------------------

(c) Refinancing of Swing Line Loans.

(i)(A) The U.S. Dollar Facility Swing Line Lender at any time in its sole and
absolute discretion may request, on behalf of the U.S. Borrower (which hereby
irrevocably authorizes the U.S. Dollar Facility Swing Line Lender to so request
on its behalf), that each U.S. Dollar Facility Revolving Lender make a Base Rate
Revolving Loan in an amount equal to such Lender’s Pro rata Share of the amount
of U.S. Dollar Facility Swing Line Loans then outstanding. Such request shall be
made in writing (which written request shall be deemed to be a Borrowing or
Conversion Notice for purposes hereof) and in accordance with the requirements
of Section 2.02, without regard to the minimum and multiples specified therein
for the principal amount of Base Rate Loans, but subject to the unutilized
portion of the Aggregate U.S. Dollar Facility Commitments and the conditions set
forth in Section 4.02. The U.S. Dollar Facility Swing Line Lender shall furnish
the U.S. Borrower with a copy of the applicable Borrowing or Conversion Notice
promptly after delivering such notice to the Administrative Agent. Each
U.S. Dollar Facility Revolving Lender shall make an amount equal to its Pro rata
Share of the amount specified in such Borrowing or Conversion Notice available
to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable U.S. Dollar Facility Swing Line Loan) for the account of the
U.S. Dollar Facility Swing Line Lender at the Administrative Agent’s Office not
later than 1:00 p.m. on the day specified in such Borrowing or Conversion
Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Revolving Loan to the
U.S. Borrower in such amount. The Administrative Agent shall remit the funds so
received to the U.S. Dollar Facility Swing Line Lender.

(B) The Multicurrency Facility Swing Line Lender at any time in its sole and
absolute discretion may request, on behalf of the applicable Borrower (which
hereby irrevocably authorizes the Multicurrency Facility Swing Line Lender to so
request on its behalf), that each Multicurrency Facility Lender make a Canadian
Prime Rate Revolving Loan (in the case of Canadian Dollar denominated
Multicurrency Facility Swing Line Loans to any Borrower), Canadian U.S. Base
Rate Loan (in the case of Dollar denominated Multicurrency Facility Swing Line
Loans to the U.S. Borrower or the Canadian Borrower) or Overnight LIBO Rate Loan
(in the case of (i) Dollar denominated Multicurrency Facility Swing Line Loans
to the Dutch Borrower and (ii) Euro and Pounds Sterling denominated
Multicurrency Facility Swing Line Loans to any Borrower) in an amount equal to
such Lender’s Pro rata Share of the amount of Multicurrency Facility Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Borrowing or Conversion Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of
Canadian Prime Rate Loans, Canadian U.S. Base Rate Loans or Overnight LIBO Rate
Loans, but subject to the unutilized portion of the Aggregate Multicurrency
Facility Commitments and the conditions set forth in Section 4.02. The
Multicurrency Facility Swing Line Lender shall furnish the applicable Borrower
with a copy of the applicable Borrowing or Conversion Notice promptly after
delivering such notice to the Canadian Agent (in the case of (i) Dollar
denominated Multicurrency Facility Swing Line Loans to the U.S. Borrower or the
Canadian Borrower and (ii) Canadian Dollar denominated Multicurrency Facility
Swingline Loans to any Borrower) or the European Agent (in the case of
(i) Dollar denominated Multicurrency Facility Swing Line Loans to the Dutch
Borrower and (ii) Euro and Pounds Sterling denominated Multicurrency Facility
Swing Line Loans to any Borrower). Each Multicurrency Facility Lender shall make
an amount equal to its Pro rata Share of the amount specified in such Borrowing
or Conversion Notice available to the Canadian Agent or the European Agent, as
applicable, in the same currency in which such Multicurrency Facility Swing Line
Loan is denominated in immediately available funds (and Canadian Agent or
European Agent, as applicable, may apply Cash Collateral available with respect
to the applicable Multicurrency Facility Swing Line Loan) for the account of the
Multicurrency Facility Swing Line Lender at the Canadian Agent’s Office or the
European Agent’s Office, as

 

73



--------------------------------------------------------------------------------

applicable, not later than 1:00 p.m. on the day specified in such Borrowing or
Conversion Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that
so makes funds available shall be deemed to have made a Canadian Prime Rate
Loan, Canadian U.S. Base Rate Loan or Overnight LIBO Rate Loan, as applicable,
to the applicable Borrower in such amount. The Canadian Agent and the European
Agent, as applicable, shall remit the funds so received to the Multicurrency
Facility Swing Line Lender.

(ii) If for any reason any U.S. Dollar Facility Swing Line Loan cannot be
refinanced by such a U.S. Dollar Facility Revolving Loan Borrowing in accordance
with Section 2.04(c)(i)(A), the request for Base Rate Revolving Loans submitted
by the U.S. Dollar Facility Swing Line Lender as set forth herein shall be
deemed to be a request by the U.S. Dollar Facility Swing Line Lender that each
of the Lenders fund its risk participation in the relevant U.S. Dollar Facility
Swing Line Loan and each U.S. Dollar Facility Lender’s payment to the
Administrative Agent for the account of the U.S. Dollar Facility Swing Line
Lender pursuant to Section 2.04(c)(i)(A) shall be deemed payment in respect of
such participation. If for any reason any Multicurrency Facility Swing Line Loan
cannot be refinanced by such a Multicurrency Facility Revolving Loan Borrowing
in accordance with Section 2.04(c)(i)(B), the request for Canadian Prime Rate
Revolving Loans, Canadian U.S. Base Rate Loans or Overnight LIBO Rate Loans
submitted by the Multicurrency Facility Swing Line Lender as set forth herein
shall be deemed to be a request by the Multicurrency Facility Swing Line Lender
that each of the Lenders fund its risk participation in the relevant
Multicurrency Facility Swing Line Loan and each Multicurrency Facility Lender’s
payment to the Canadian Agent or the European Agent, as applicable, for the
account of the Multicurrency Facility Swing Line Lender pursuant to
Section 2.04(c)(i)(B) shall be deemed payment in respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent, the
Canadian Agent or the European Agent, as applicable, for the account of the
applicable Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i)(A) or (B), as applicable, the applicable Swing
Line Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent, the Canadian Agent or the European Agent, as applicable),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such Swing Line Lender at a rate per annum equal to (x) the greater of (A)(I)
with respect to amounts denominated in Dollars, the Federal Funds Rate, and (II)
with respect to amounts denominated in Canadian Dollars, the rate of interest
per annum at which overnight deposits in any amount approximately equal to the
amount with respect to which such rate is determined, would be offered for such
day by JPMorgan Chase Bank, N.A., Toronto Branch, plus any administrative,
processing or similar fees customarily charged by JPMorgan Chase Bank, N.A.,
Toronto Branch, and (B) a rate determined by such Swing Line Lender in
accordance with banking industry rules on interbank compensation and (y) with
respect to amounts denominated in Euros and Pounds Sterling, a rate determined
by such Swing Line Lender in accordance with banking industry rules on interbank
compensation. A certificate of the applicable Swing Line Lender submitted to any
Lender (through the Administrative Agent, the Canadian Agent or the European
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the applicable Swing Line Lender, the applicable
Borrower or any other Person for any reason

 

74



--------------------------------------------------------------------------------

whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
unless, in any case, such Lender has given the notice specified in
Section 2.04(b)(i) or (ii), as applicable. No such funding of risk
participations shall relieve or otherwise impair the obligation of any Borrower
to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any U.S. Dollar Facility Lender has purchased and funded a
risk participation in a U.S. Dollar Facility Swing Line Loan, if the U.S. Dollar
Facility Swing Line Lender receives any payment on account of such U.S. Dollar
Facility Swing Line Loan, the U.S. Dollar Facility Swing Line Lender will
distribute to such U.S. Dollar Facility Lender its Pro rata Share of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such U.S. Dollar Facility Lender’s risk
participation was funded) in the same funds as those received by the U.S. Dollar
Facility Swing Line Lender. At any time after any Multicurrency Facility Lender
has purchased and funded a risk participation in a Multicurrency Facility Swing
Line Loan, if the Multicurrency Facility Swing Line Lender receives any payment
on account of such Multicurrency Facility Swing Line Loan, the Multicurrency
Facility Swing Line Lender will distribute to such Multicurrency Facility Lender
its Pro rata Share of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Multicurrency
Facility Lender’s risk participation was funded) in the same funds as those
received by the Multicurrency Facility Swing Line Lender.

(ii) If any payment received by the U.S. Dollar Facility Swing Line Lender in
respect of principal or interest on any U.S. Dollar Facility Swing Line Loan is
required to be returned by the U.S. Dollar Facility Swing Line Lender under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the U.S. Dollar Facility Swing Line Lender in its
discretion), each U.S. Dollar Facility Lender shall pay to the U.S. Dollar
Facility Swing Line Lender its Pro rata Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate. The Administrative Agent will make such demand upon the request of the
U.S. Dollar Facility Swing Line Lender. The obligations of the U.S. Dollar
Facility Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement. If any payment received by
the Multicurrency Facility Swing Line Lender in respect of principal or interest
on any Multicurrency Facility Swing Line Loan is required to be returned by the
Multicurrency Facility Swing Line Lender under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
the Multicurrency Facility Swing Line Lender in its discretion), each
Multicurrency Facility Lender shall pay to the Multicurrency Facility Swing Line
Lender its Pro rata Share thereof on demand of the Canadian Agent or the
European Agent, as applicable, plus interest thereon from the date of such
demand to the date such amount is returned, at a rate per annum equal to
(x) with respect to amounts denominated in Dollars, the Federal Funds Rate,
(y) with respect to amounts denominated in Canadian Dollars, the rate of
interest per annum at which overnight deposits in any amount approximately equal
to the amount with respect to which such rate is determined, would be offered
for such day by JPMorgan Chase Bank, N.A., Toronto Branch, plus any
administrative, processing or similar fees customarily charged by JPMorgan Chase
Bank, N.A., Toronto Branch, and (z) with respect to amounts denominated in Euros
or Pounds Sterling, the rate of interest per annum determined by such Swing Line
Lender in accordance with banking industry rules on interbank compensation. The
Administrative Agent, the Canadian Agent or the European Agent will make such
demand upon the request of the Multicurrency Facility Swing Line Lender. The
obligations of the Multicurrency Facility Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

75



--------------------------------------------------------------------------------

(e) Interest for Account of Swing Line Lender. The U.S. Dollar Facility Swing
Line Lender shall be responsible for invoicing the U.S. Borrower for interest on
the U.S. Dollar Facility Swing Line Loans. Until a U.S. Dollar Facility Lender
funds its Base Rate Revolving Loan or risk participation pursuant to this
Section 2.04 to refinance such Lender’s Pro rata Share of any U.S. Dollar
Facility Swing Line Loan, interest in respect of such Pro rata Share shall be
solely for the account of the U.S. Dollar Facility Swing Line Lender. The
Multicurrency Facility Swing Line Lender shall be responsible for invoicing the
applicable Borrower for interest on the Multicurrency Facility Swing Line Loans.
Until a Multicurrency Facility Lender funds its Canadian Prime Rate Revolving
Loan, Overnight LIBO Rate Loan or risk participation pursuant to this
Section 2.04 to refinance such Lender’s Pro rata Share of any Multicurrency
Facility Swing Line Loan, interest in respect of such Pro rata Share shall be
solely for the account of the Multicurrency Facility Swing Line Lender.

(f) Payments Directly to Swing Line Lender. Each Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the applicable Swing Line Lender.

2.05    Prepayments.

(a) Optional.

(i) Each Borrower may, upon notice to the applicable Facility Agent at any time
or from time to time voluntarily prepay Revolving Loans, in whole or in part
without premium or penalty; provided that (A) such notice must be received by
the applicable Facility Agent not later than 12:30 p.m. (i) three Business Days
prior to any date of prepayment of Eurodollar Rate Loans; (ii) four Business
Days (or five, in the case of prepayment of Loans denominated in Special Notice
Currencies) prior to any date of such prepayment of Eurodollar Rate Loans
denominated in Alternative Currencies; and (iii) on the date of prepayment of
Base Rate Loans, Canadian U.S. Base Rate Loans, Canadian Prime Rate Loans or
Overnight LIBO Rate Loans; (B) any prepayment of Eurodollar Rate Loans not
denominated in Alternative Currencies shall be in a principal amount of
$1,000,000, C$1,000,000 or the Euro Equivalent or Pounds Sterling Equivalent of
$1,000,000, as applicable, or a whole multiple of $500,000, C$500,000 or
$500,000 of such equivalent, as applicable, in excess thereof or, if less, the
entire principal amount thereof then outstanding; (C) any prepayment of
Eurodollar Rate Loans denominated in Alternative Currencies shall be in a
minimum Alternative Currency Equivalent amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof or, if less, the entire principal amounts
outstanding; and (D) any prepayment of Base Rate Loans, Canadian U.S. Base Rate
Loans, Canadian Prime Rate Loans or Overnight LIBO Rate Loans shall be in a
principal amount of $200,000, C$200,000 or the Euro Equivalent or Pounds
Sterling Equivalent of $200,000, as applicable, or a whole multiple of $100,000,
C$100,000 or $100,000 of such equivalent, as applicable, in excess thereof or,
if less, the entire principal amount thereof then outstanding. Each such notice
shall be in the form of Exhibit A-2 and shall specify the date and amount of
such prepayment, the Type(s) of Loans to be prepaid, and whether a U.S. Dollar
Facility Revolving Loan or a Multicurrency Facility Revolving Loan is being
prepaid. The applicable Facility Agent will promptly notify each Lender, as
applicable, of its receipt of each such notice, and of the amount of such
Lender’s Pro rata Share of such prepayment. If such notice is given by a
Borrower, such Borrower shall be committed to make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by any additional amounts required pursuant to Section 3.05.

 

76



--------------------------------------------------------------------------------

(ii) Each Borrower may, upon notice to the applicable Swing Line Lender (with a
copy to the Administrative Agent, the Canadian Agent or the European Agent, as
applicable), at any time or from time to time, voluntarily prepay Swing Line
Loans in whole or in part without premium or penalty; provided that (i) such
notice must be received by such Swing Line Lender and, (x) in the case of
U.S. Dollar Facility Swing Line Loans, the Administrative Agent and (y) in the
case of Multicurrency Facility Swing Line Loans, the Canadian Agent or the
European Agent, as applicable, not later than 1:00 p.m. (or 11:00 a.m., London
time, in the case of Multicurrency Facility Swing Line Borrowings denominated in
Euros or Pounds Sterling or, in the case of the Dutch Borrower, denominated in
Dollars) on the date of the prepayment, and (ii) any such prepayment shall be in
a minimum principal amount of $100,000, C$100,000 or the Euro Equivalent or
Pounds Sterling Equivalent of $100,000, as applicable, or a whole multiple of
$50,000, C$50,000 or $50,000 of such equivalent, as applicable, in excess
thereof. Each such notice shall be in the form of Exhibit A-2 and shall specify
the date and amount of such prepayment. If such notice is given by a Borrower,
such Borrower shall be committed to make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(b) Revolving Loan Prepayments. If for any reason at any time the Outstanding
Amount of U.S. Dollar Facility Revolving Loans, U.S. Dollar Facility Swing Line
Loans and U.S. Dollar Facility L/C Obligations exceeds the Aggregate U.S. Dollar
Facility Commitments then in effect, the U.S. Borrower shall immediately first,
prepay U.S. Dollar Facility Swing Line Loans, second, prepay U.S. Dollar
Facility Revolving Loans, and third, Cash Collateralize the U.S. Dollar Facility
L/C Obligations, in an aggregate amount equal to such excess. If the applicable
Facility Agent notifies either Borrower at any time that the Outstanding Amount
in respect of Multicurrency Facility Revolving Loans, Multicurrency Facility L/C
Obligations and Multicurrency Facility Swing Line Loans at such time exceed an
amount equal to 105% of the aggregate Multicurrency Facility Commitments then in
effect, then, within two Business Days after receipt of such notice, the
applicable Borrower shall prepay Loans and/or the applicable Borrower shall Cash
Collateralize the Multicurrency Facility L/C Obligations in an aggregate amount
sufficient to reduce such Outstanding Amount as of such date of payment to an
amount not to exceed 100% of the Aggregate Multicurrency Facility Commitments
then in effect; provided, however, that, subject to the provisions of
Section 2.15, the Borrowers shall not be required to Cash Collateralize the
Multicurrency Facility L/C Obligations pursuant to this Section 2.05(b) unless
after the prepayment in full of the Multicurrency Facility Revolving Loans and
Multicurrency Facility Swing Line Loans, the Outstanding Amount of the
Multicurrency Facility L/C Obligations exceed the Aggregate Multicurrency
Facility Commitments then in effect. If the Administrative Agent notifies the
U.S. Borrower at any time that the Outstanding Amount of all Loans denominated
in Alternative Currencies at such time exceeds an amount equal to 105% of the
Alternative Currency Sublimit then in effect, then, within two Business Days
after receipt of such notice, the U.S. Borrower shall prepay Loans in an
aggregate amount sufficient to reduce the Outstanding Amount of all amounts
denominated in Alternative Currencies as of such date of payment to an amount
not to exceed 100% of the Alternative Currency Sublimit then in effect.

(c) Application of Prepayments. Prior to any optional prepayment hereunder, the
applicable Borrower shall select the Borrowing or Borrowings to be prepaid and
shall specify such selection in the notice of such prepayment pursuant to
Section 2.05(a), subject to the provisions of this Section 2.05(c).

Amounts to be applied pursuant to this Section 2.05 to the prepayment of
Revolving Loans shall be applied, as applicable, first to reduce outstanding
Base Rate Revolving Loans, Canadian U.S. Base Rate Loans, Canadian Prime Rate
Loans or Overnight LIBO Rate Loans, as determined by the applicable Borrower.
Any amounts remaining after each such application shall be applied to prepay
Eurodollar Rate Revolving Loans. Notwithstanding the foregoing, if the amount of
any prepayment of Loans required under this Section 2.05 shall be in excess of
the amount of the Base Rate Loans, Canadian U.S. Base Rate

 

77



--------------------------------------------------------------------------------

Loans, Canadian Prime Rate Loans or Overnight LIBO Rate Loans at the time
outstanding (an “Excess Amount”), only the portion of the amount of such
prepayment as is equal to the amount of such outstanding Base Rate Loans,
Canadian U.S. Base Rate Loans, Canadian Prime Rate Loans or Overnight LIBO Rate
Loans shall be immediately prepaid and, at the election of the applicable
Borrower, the Excess Amount shall be either (A) deposited in an escrow account
on terms reasonably satisfactory to the Collateral Agent and the U.S. Borrower
and applied to the prepayment of Eurodollar Rate Loans on the last day of the
then next-expiring Interest Period for Eurodollar Rate Loans; provided that
(i) interest in respect of such Excess Amount shall continue to accrue thereon
at the rate provided hereunder for the Loans which such Excess Amount is
intended to repay until such Excess Amount (and any returns on investment
relating thereto) shall have been used in full to repay such Loans and (ii) at
any time while a Default has occurred and is continuing, the applicable Facility
Agent may, and upon written direction from the Required Lenders (in the case of
U.S. Dollar Facility Revolving Loans) or the Required Multicurrency Facility
Lenders (in the case of Multicurrency Facility Revolving Loans) shall, apply any
or all proceeds then on deposit to the payment of such Loans in an amount equal
to such Excess Amount or (B) prepaid immediately, together with any amounts
owing to the Lenders under Section 3.05.

(d) Notice of Mandatory Prepayment. The applicable Borrower shall notify the
applicable Facility Agent by written notice of any mandatory prepayment pursuant
to Section 2.05(b) (i) in the case of prepayment of a Eurodollar Rate Loan, not
later than 12:30 p.m., three Business Days before the date of prepayment, and
(ii) in the case of prepayment of a Base Rate Loan, Canadian U.S. Base Rate
Loan, Canadian Prime Rate Loan or Overnight LIBO Rate Loan, not later than 12:30
p.m., one Business Day before the date of prepayment. Each such notice shall be
irrevocable. Each such notice shall be in the form of Exhibit A-2 and shall
specify the prepayment date, the principal amount of each Borrowing or portion
thereof to be prepaid and shall include a reasonably detailed calculation of the
amount of such prepayment. Promptly following receipt of any such notice, the
applicable Facility Agent shall advise the Lenders of the contents thereof. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing and otherwise in accordance with this Section 2.05.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.08.

2.06    Termination or Reduction of Commitments.

The U.S. Borrower may, upon notice to the Administrative Agent, the Canadian
Agent, the European Agent and any other Facility Agent, terminate the Aggregate
Commitments, or from time to time permanently reduce the Aggregate Commitments
(in each case, on a pro rata basis between the Aggregate U.S. Dollar Facility
Commitments and the Aggregate Multicurrency Facility Commitments); provided that
(i) any such notice shall be received by the Administrative Agent, the Canadian
Agent, the European Agent and any other Facility Agent not later than 12:30 p.m.
three Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof and (iii) the U.S. Borrower shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, (x) the Outstanding Amount of
U.S. Dollar Facility Revolving Loans, U.S. Dollar Facility Swing Line Loans and
U.S. Dollar Facility L/C Obligations would exceed the Aggregate U.S. Dollar
Facility Commitments or (y) the Outstanding Amount of Multicurrency Facility
Revolving Loans, Multicurrency Facility Swing Line Loans and Multicurrency
Facility L/C Obligations would exceed the Aggregate Multicurrency Facility
Commitments. The Administrative Agent will promptly notify the Lenders of any
such notice of termination or reduction of the Aggregate Commitments. Any
reduction of the Aggregate Commitments shall be applied ratably (x) to the
U.S. Dollar Facility Commitment of each U.S. Dollar Facility Lender according to
its Pro rata Share thereof and (y) to the Multicurrency Facility Commitment of
each Multicurrency Facility Lender according to its Pro rata Share thereof. All
fees accrued until the effective date of any termination of the Aggregate
Commitments shall be paid on the effective date of such termination.

 

78



--------------------------------------------------------------------------------

2.07    Repayment of Loans.

(a) Revolving Loans. The U.S. Borrower shall repay to the Administrative Agent
for the ratable account of the applicable U.S. Dollar Facility Lenders on the
U.S. Dollar Facility Maturity Date the aggregate principal amount of all
U.S. Dollar Facility Revolving Loans outstanding on such date. Each applicable
Borrower shall repay to each applicable Facility Agent, for the ratable account
of the applicable Multicurrency Facility Lenders on the Multicurrency Facility
Maturity Date the aggregate principal amount of all Multicurrency Facility
Revolving Loans outstanding on such date borrowed by such Borrower.

(b) Swing Line Loans. The U.S. Borrower shall repay the U.S. Dollar Facility
Swing Line Loans on the earlier to occur of (i) the date ten (10) Business Days
after such Loan is made and (ii) the U.S. Dollar Facility Maturity Date. Each
applicable Borrower shall repay the Multicurrency Facility Swing Line Loans on
the earlier to occur of (i) the date ten (10) Business Days after such Loan is
made and (ii) the Multicurrency Facility Maturity Date.

2.08    Interest.

(a) Subject to the provisions of subsection (b) below:

(i) each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate;

(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate;

(iii) each Canadian U.S. Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Canadian U.S. Base Rate plus the Applicable Rate;

(iv) each Canadian Prime Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Canadian Prime Rate plus the Applicable Rate;

(v) each Overnight LIBO Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Overnight LIBO Rate plus the Applicable Rate;

(vi) each U.S. Dollar Facility Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate;

(vii) each Multicurrency Facility Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Canadian U.S. Base Rate (if denominated in Dollars),
the Canadian Prime Rate (if denominated in Canadian Dollars), the Overnight LIBO
Rate (if denominated in Euros or Pounds Sterling) plus, in each case, the
Applicable Rate;

(viii) interest on each Loan shall be payable in the currency in which such Loan
was made.

 

79



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due (without regard to any applicable grace periods), whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall, to the
extent permitted by applicable law, bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal and
premium, if any, of or interest on any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in Section 2.08(a) or (ii) in the case of
any other overdue amount, 2% plus the rate applicable to Base Rate Revolving
Loans as provided in Section 2.08(a)(ii) (in either case, the “Default Rate”).

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto; provided that (i) interest accrued pursuant to
Section 2.08(b) shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of a Base Rate Revolving
Loan, a Canadian U.S. Base Rate Revolving Loan, a Canadian Prime Rate Revolving
Loan, an Overnight LIBO Rate Loan or a Swing Line Loan without a permanent
reduction in Commitments), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion. Interest hereunder shall be
due and payable in accordance with the terms hereof before and after judgment,
and before and after the commencement of any proceeding under any Debtor Relief
Law.

2.09    Fees. In addition to certain fees described in subsections
Section 2.03(i):

(a) Commitment Fee. The U.S. Borrower shall pay to the Administrative Agent, for
the account of each U.S. Dollar Facility Lender in accordance with its Pro Rata
Share, a fee in Dollars equal to the Applicable Commitment Fee Rate per annum
times the actual daily amount by which the Aggregate U.S. Dollar Facility
Commitments exceed the sum of (i) the Outstanding Amount of U.S. Dollar Facility
Revolving Loans (which for the avoidance of doubt does not include the
outstanding amount of U.S. Dollar Facility Swing Line Loans) and (ii) the
Outstanding Amount of U.S. Dollar Facility L/C Obligations, subject to
adjustment as provided in Section 2.16. Such commitment fee shall accrue at all
times during the period commencing on the Closing Date and ending on the last
day of the U.S. Dollar Facility Availability Period, including at any time
during which one or more of the conditions in Article IV are not met, and shall
be due and payable quarterly in arrears (A) on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and (B) on the U.S. Dollar Facility Maturity Date.
The U.S. Borrower shall pay to the Canadian Agent, for the account of each
Multicurrency Facility Lender in accordance with its Pro Rata Share, a fee in
Dollars equal to the Applicable Commitment Fee Rate per annum times the actual
daily amount by which the Aggregate Multicurrency Facility Commitments exceed
the sum of (i) the Outstanding Amount of Multicurrency Facility Revolving Loans
(which for the avoidance of doubt does not include the outstanding amount of
Multicurrency Facility Swing Line Loans) and (ii) the Outstanding Amount of
Multicurrency Facility L/C Obligations, subject to adjustment as provided in
Section 2.16. Such commitment fee shall accrue at all times during the period
commencing on the Fourth Restatement Date and ending on the last day of the
Multicurrency Facility Availability Period, including at any time during which
one or more of the conditions in Article IV are not met, and shall be due and
payable quarterly in arrears (A) on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Fourth Restatement Date, and (B) on the Multicurrency Facility Maturity Date.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

80



--------------------------------------------------------------------------------

(b) Other Fees.

(i) The U.S. Borrower shall pay to the Arrangers, the L/C Issuers and the
Administrative Agent for their own respective accounts fees in Dollars (i) with
respect to each commercial Letter of Credit, at the rate specified in the Fee
Letters, as applicable, computed on the amount of such Letter of Credit, and
payable upon the issuance thereof and (ii) with respect to each standby Letter
of Credit, at the rate per annum specified in the Fee Letters, as applicable,
computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears (it being understood and agreed that JPMorgan
Chase Bank, N.A., Toronto Branch, JPMorgan Chase Bank, N.A., London Branch and
Bank of America, N.A., Canada Branch, shall be entitled to the same letter of
credit fees as JPMCB and Bank of America, N.A., respectively). Such fees shall
be fully earned when paid and shall not be refundable for any reason whatsoever.

(ii) The U.S. Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.

2.10    Computation of Interest and Fees. All computations of interest for Base
Rate Loans when the Base Rate is determined by JPMCB’s “prime rate” shall be
made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed. All computations of interest for Canadian U.S. Base Rate Loans
when the Canadian U.S. Base Rate is determined by JPMorgan Chase Bank, N.A.,
Toronto Branch’s “reference rate of interest” and all computations of interest
for Canadian Prime Rate Loans and any other Loans based on the CDOR Rate shall
be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year), or, in the case of interest in respect of Loans denominated in
Alternative Currencies as to which market practice differs from the foregoing,
in accordance with such market practice. Interest shall accrue on each Loan for
the day on which the Loan is made, continued or converted from a Loan of another
Type and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Any change in the interest rate in a Loan resulting from a
change in the Base Rate, the Canadian Prime Rate or the Eurodollar Reserve
Percentage shall become effective as of the opening of business on the day on
which such change becomes effective. Each determination by the applicable
Facility Agent of an interest rate or fee hereunder shall be conclusive and
binding for all purposes, absent manifest error.

For the purposes of the Interest Act (Canada), (a) whenever a rate of interest
or fee rate hereunder is calculated on the basis of a year (the “Deemed Year”)
that contains fewer days than the actual number of days in the calendar year of
calculation, such rate of interest or fee rate shall be expressed as a yearly
rate by multiplying such rate of interest by the actual number of days in the
calendar year of calculation and dividing it by the number of days in the Deemed
Year, (b) the principle of deemed reinvestment of interest shall not apply to
any interest calculation hereunder and (c) the rates of interest quoted by the
Canadian Agent to any Borrower pursuant hereto are intended to be nominal rates
and not effective rates or yields.

2.11    Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent,
the Canadian Agent, the European Agent and any other applicable Facility Agent
in the ordinary course of business. The accounts or records maintained by the
Administrative Agent, the Canadian Agent, the European Agent and any other

 

81



--------------------------------------------------------------------------------

applicable Facility Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent, the Canadian Agent, the European Agent and any other applicable Facility
Agent in respect of such matters, the accounts and records of the Administrative
Agent, the Canadian Agent, the European Agent and any other applicable Facility
Agent shall control in the absence of manifest error.

(b) Upon the request of any Lender made through the Administrative Agent, the
applicable Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to a Note
and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.

(c) In addition to the accounts and records referred to in subsections (a) and
(b) above in this Section 2.11, each Lender, the Administrative Agent, the
Canadian Agent, the European Agent and any other applicable Facility Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans. In the event of any conflict between the accounts and
records maintained by the Administrative Agent, the Canadian Agent, the European
Agent or any other applicable Facility Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the
Administrative Agent, the Canadian Agent, the European Agent and any other
applicable Facility Agent shall control in the absence of manifest error.

(d) The provisions of subsections (a) through (c) above in this Section 2.11,
shall be subject to the provisions of Section 10.06 regarding the Register and
the Participant Register (as such terms are defined in Section 10.06).

2.12    Payments Generally; Applicable Facility Agent’s Clawback.

(a) General. Except as otherwise required by applicable Law, all payments to be
made by a Borrower shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein and except with respect to principal of and interest on Loans
denominated in an Alternative Currency, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, the Canadian Agent or the European
Agent, as applicable, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars, at the
Canadian Agent’s Office in Canadian Dollars or Dollars or at the European
Agent’s Office in Euros or Pounds Sterling, as applicable, and in immediately
available funds not later than 2:00 p.m. on the date specified herein. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
with respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the applicable Facility Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable Facility
Agent’s Office, in such Alternative Currency and in Same Day Funds not later
than the Applicable Time specified by the applicable Facility Agent on the dates
specified herein. If, for any reason, any Borrower is prohibited by any Law from
making any required payment hereunder in an Alternative Currency, such Borrower
shall make such payment in Dollars in the Dollar Equivalent of the Alternative
Currency payment amount. The applicable Facility Agent will promptly distribute
to each Lender its Pro rata Share (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the applicable Facility Agent (i) after
2:00 p.m. in the case of payments in Dollars, Canadian Dollars, Euros or Pounds
Sterling or (ii) after the Applicable Time specified by the Administrative Agent
in the case of payments in

 

82



--------------------------------------------------------------------------------

an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by a Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.

(b)(i) Funding by Lenders; Presumption by Applicable Facility Agent. Unless the
applicable Facility Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
applicable Facility Agent such Lender’s Pro rata Share of such Borrowing, the
applicable Facility Agent may assume that such Lender has made such share
available on such date in accordance with Section 2.02 and may, in reliance upon
such assumption, make available to a Borrower, a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the applicable Facility Agent, then each of the applicable Lender
and the applicable Borrower, agrees to pay to the applicable Facility Agent
forthwith on demand such corresponding amount in immediately available funds
(or, in the case of an amount demanded in any Alternative Currency, such
corresponding amount in Same Day Funds) with interest thereon, for each day from
and including the date such amount is made available to the applicable Borrower,
to but excluding the date of payment to the applicable Facility Agent at (A) in
the case of a payment to be made by such Lender, (i) with respect to amounts
denominated in Dollars or Canadian Dollars, the greater of (x)(1) with respect
to amounts denominated in Dollars, the Federal Funds Rate and (2) with respect
to amounts denominated in Canadian Dollars, the rate of interest per annum at
which overnight deposits in any amount approximately equal to the amount with
respect to which such rate is determined, would be offered for such day by
JPMorgan Chase Bank, N.A., Toronto Branch, plus any administrative, processing
or similar fees customarily charged by JPMorgan Chase Bank, N.A., Toronto
Branch, and (y) a rate determined by the Administrative Agent, the Canadian
Agent or the European Agent, as applicable, in accordance with banking industry
rules on interbank compensation, (ii) with respect to amounts denominated in
Euros or Pounds Sterling, a rate determined by the European Agent in accordance
with banking industry rules on interbank compensation and (iii) with respect to
amounts denominated in an Alternative Currency, the rate of interest per annum
at which overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of JPMCB in
the applicable offshore interbank market for such currency to major banks in
such interbank market plus any administrative, processing or similar fees
customarily charged by JPMCB and (B) in the case of a payment to be made by the
applicable Borrower, the interest rate applicable to Loans of the Type
comprising such Borrowing. If the applicable Borrower and such Lender shall pay
such interest to the applicable Facility Agent for the same or an overlapping
period, the applicable Facility Agent shall promptly remit to the applicable
Borrower the amount of such interest paid by the applicable Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
applicable Facility Agent then the amount so paid shall constitute such Lender’s
Revolving Loan, included in such Borrowing. Any payment by the applicable
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the applicable Facility
Agent.

(ii) Payments by the Borrowers; Presumptions by Applicable Facility Agent.
Unless the applicable Facility Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the
applicable Facility Agent for the account of the Lenders or an L/C Issuer
hereunder that such Borrower will not make such payment, the applicable Facility
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the applicable L/C Issuer, as the case may be, the amount due. In
such event, if such Borrower has not in fact made such payment,

 

83



--------------------------------------------------------------------------------

then each of the Lenders or the applicable L/C Issuer, as the case may be,
severally agrees to repay to the applicable Facility Agent forthwith on demand
the amount so distributed to such Lender or such L/C Issuer, in immediately
available funds (or, in the case of an amount distributed in any Alternative
Currency, in Same Day Funds) with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the applicable Facility Agent at (i) with respect to amounts
denominated in Dollars or Canadian Dollars, the greater of (x)(A) with respect
to amounts denominated in Dollars, the Federal Funds Rate and (B) with respect
to amounts denominated in Canadian Dollars, the rate of interest per annum at
which overnight deposits in any amount approximately equal to the amount with
respect to which such rate is determined, would be offered for such day by
JPMorgan Chase Bank, N.A., Toronto Branch, plus any administrative, processing
or similar fees customarily charged by JPMorgan Chase Bank, N.A., Toronto
Branch, and (y) a rate determined by the Administrative Agent, the Canadian
Agent or the European Agent, as applicable, in accordance with banking industry
rules on interbank compensation, (ii) with respect to amounts denominated in
Euros or Pounds Sterling, a rate determined by the European Agent in accordance
with banking industry rules on interbank compensation and (iii) with respect to
amounts denominated in an Alternative Currency, the rate of interest per annum
at which overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of JPMCB in
the applicable offshore interbank market for such currency to major banks in
such interbank market plus any administrative, processing or similar fees
customarily charged by JPMCB. A notice of the applicable Facility Agent to any
Lender or any Borrower with respect to any amount owing under this subsection
(b) shall be conclusive, absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the applicable Facility Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to a Borrower by the applicable Facility Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the applicable Facility
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Revolving Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Revolving Loan, to purchase its participation or to
make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner. Notwithstanding anything herein to
the contrary, the Lenders may make and book Loans through any of their branches
or Affiliates.

2.13    Sharing of Payments by Lenders. If (x) any U.S. Dollar Facility Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest or fees on any of the
U.S. Dollar Facility Revolving Loans made by it, or the participations in
U.S. Dollar Facility L/C Obligations or in U.S. Dollar Facility Swing Line Loans
held by it resulting in such U.S. Dollar Facility Lender’s receiving payment of
a proportion of the aggregate amount of such U.S. Dollar Facility Revolving
Loans or participations and accrued interest or fees thereon greater than its
Pro rata Share (or other ratable share provided under this Agreement) thereof as
provided herein, then the

 

84



--------------------------------------------------------------------------------

U.S. Dollar Facility Lender receiving such greater proportion shall (a) notify
the Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the U.S. Dollar Facility Revolving Loans and subparticipations
in U.S. Dollar Facility L/C Obligations and U.S. Dollar Facility Swing Line
Loans of the other U.S. Dollar Facility Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the U.S. Dollar Facility Lenders ratably in accordance with their respective
Pro rata Shares (or other ratable share provided under this Agreement) or
(y) any Multicurrency Facility Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest or fees on any of the Multicurrency Facility Revolving Loans made by
it, or the participations in Multicurrency Facility L/C Obligations or in
Multicurrency Facility Swing Line Loans held by it resulting in such
Multicurrency Facility Lender’s receiving payment of a proportion of the
aggregate amount of such Multicurrency Facility Revolving Loans or
participations and accrued interest or fees thereon greater than its Pro rata
Share (or other ratable share provided under this Agreement) thereof as provided
herein, then the Multicurrency Facility Lender receiving such greater proportion
shall (a) notify the applicable Facility Agent of such fact, and (b) purchase
(for cash at face value) participations in the Multicurrency Facility Revolving
Loans and subparticipations in Multicurrency Facility L/C Obligations and
Multicurrency Facility Swing Line Loans of the other Multicurrency Facility
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Multicurrency Facility
Lenders ratably in accordance with their respective Pro rata Shares (or other
ratable share provided under this Agreement), provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this section shall not be construed to apply to (x) any
payment made by a Borrower pursuant to and in accordance with the express terms
of this Agreement (including the application of funds arising from the existence
of a Defaulting Lender) or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Revolving Loans
or subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to such Borrower or any Subsidiary thereof (as to which
the provisions of this section shall apply).

Subject to the provisions of Sections 10.06(d) and (e), each Loan Party consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable Law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation.

2.14    Incremental Credit Extensions. The U.S. Borrower may at any time or from
time to time after the Closing Date, by notice to the Administrative Agent, the
Canadian Agent, the European Agent and any other applicable Facility Agent
(whereupon the Administrative Agent shall promptly deliver a copy to each of the
Lenders), request (i) one or more increases in the amount of (x) the U.S. Dollar
Facility Commitments to be made available to the U.S. Borrower (each such
increase, a “U.S. Dollar Facility Commitment Increase”), or (y) the
Multicurrency Facility Commitments to be made available to the U.S. Borrower,
the Canadian Borrower and the Dutch Borrower (each such increase, a
“Multicurrency Facility Commitment Increase”) or (ii) to add one or more
tranches of term loans (each, an “Incremental Term Loan”), provided that both at
the time of any such request and upon the effectiveness of any Incremental
Amendment referred to below, no Default or Event of Default (provided, however,
the Lenders providing any such Loans constituting Incremental Term Loans may
agree to a

 

85



--------------------------------------------------------------------------------

“funds certain” provision that does not impose as a condition to funding thereof
that no Default or Event of Default exist at the time of funding or requires
only a bring down of only certain representations and warranties, in which case
such “funds certain” provision shall be applicable) shall exist and at the time
that any such Commitment Increase or Incremental Term Loan is provided (and
after giving effect thereto) no Default or Event of Default shall exist
(provided, however, the Lenders providing any such Loans constituting
Incremental Term Loans may agree to a “funds certain” provision that does not
impose as a condition to funding thereof that no Default or Event of Default
exist at the time of funding or requires only a bring down of only certain
representations and warranties, in which case such “funds certain” provision
shall be applicable) and the U.S. Borrower shall be in compliance with each of
the covenants set forth in Section 7.12 determined on a Pro forma Basis as of
the last day of the most recently ended Test Period as if the Commitments, after
giving effect to such Commitment Increase, had been fully drawn on the last day
of such fiscal quarter of the U.S. Borrower for testing compliance therewith.
Each Incremental Term Loan shall be in an aggregate principal amount not less
than $25,000,000 and each Commitment Increase shall be in an aggregate principal
amount that is not less than $10,000,000. Notwithstanding anything to the
contrary herein, (i) the aggregate amount of U.S. Dollar Facility Commitment
Increases and Incremental Term Loans made available only to the U.S. Borrower in
Dollars shall not exceed (A) $350,000,000 plus (B) an unlimited amount so long
as the Consolidated First Lien Leverage Ratio (determined on a Pro forma Basis
as of the last day of the most recently ended Test Period as if the Commitments,
including any requested Commitment Increase, had been fully drawn and any
requested Incremental Term Loan had been made) is less than or equal to
2.25:1.00; provided that any U.S. Dollar Facility Commitment Increase or
Incremental Term Loan made available pursuant to this clause (i) may be incurred
under either clauses (A) or (B) above in the Borrowers’ discretion, and absent
an election, to the extent that the Consolidated First Lien Leverage Ratio set
forth in clause (B) above has been satisfied, such U.S. Dollar Facility Increase
or Incremental Term Loan will be deemed to have been made pursuant to clause
(B) above, and (ii) the aggregate amount of Multicurrency Facility Commitment
Increases and Incremental Term Loans made available to the U.S. Borrower, the
Canadian Borrower or the Dutch Borrower in Dollars, Canadian Dollars, Euros,
Pound Sterling or any Alternative Currency shall not exceed $75,000,000. Each
U.S. Dollar Facility Commitment Increase shall be on the same terms and
conditions as the U.S. Dollar Facility Commitments in effect immediately prior
to such U.S. Dollar Facility Commitment Increase. Each Multicurrency Facility
Commitment Increase shall be on the same terms and conditions as the
Multicurrency Facility Commitments in effect immediately prior to such
Multicurrency Facility Commitment Increase. The terms of any Incremental Term
Loans shall be as set forth in an Incremental Amendment; provided that (i) the
final maturity date of any Incremental Term Loans shall be no earlier than the
U.S. Dollar Facility Maturity Date, (ii) the all-in-yield (whether in the form
of interest rate margins, original issue discount, upfront fees, or any interest
rate floor) for the Incremental Term Loans shall be determined by the U.S.
Borrower and the lenders providing such Incremental Term Loans and any
prepayment premiums applicable to any Incremental Term Loans will be determined
by the U.S. Borrower and the lenders providing such Incremental Term Loans,
(iii) any Incremental Term Loans will rank pari passu in right of payment and be
secured on a pari passu basis with the obligations in respect of the Aggregate
U.S. Dollar Facility Commitments, (iv) subject to clause (i), the amortization
schedule applicable to any Incremental Term Loans shall be determined by the
U.S. Borrower and the lenders thereunder, (v) the mandatory prepayments
applicable to any Incremental Term Loans will be determined by the U.S. Borrower
and the lenders providing such Incremental Term Loans and (vi) any Incremental
Term Loans shall otherwise be on terms and pursuant to documentation reasonably
satisfactory to the Administrative Agent. Each notice from the U.S. Borrower
pursuant to this Section 2.14 shall set forth the requested amount of the
relevant Commitment Increase or Incremental Term Loans. (x) Incremental Term
Loans may be provided by any existing Lender or any Additional Lender reasonably
acceptable to the Administrative Agent, (y) U.S. Dollar Facility Commitment
Increases may be provided by any existing U.S. Dollar Facility Lender (and each
existing U.S. Dollar Facility Lender will have the right to provide a portion of
any U.S. Dollar Facility Commitment Increase, in each case on terms permitted in
this Section 2.14) and Multicurrency Facility Commitment Increases

 

86



--------------------------------------------------------------------------------

may be provided by any existing Multicurrency Facility Lender (and each existing
Multicurrency Facility Lender will have the right to provide a portion of any
Multicurrency Facility Commitment Increase, in each case on terms permitted in
this Section 2.14); provided that (i) the Administrative Agent shall have
consented (not to be unreasonably withheld) to such Lender’s providing such
Incremental Term Loan if such consent would be required under Section 10.06(a)
for an assignment of Loans or Commitments, as applicable, to such Lender and
(ii) each of the Administrative Agent, the applicable Facility Agent (in the
case of a Multicurrency Facility Commitment Increase), the applicable Swing Line
Lender and the applicable L/C Issuers shall have consented (not to be
unreasonably withheld) to such Lender’s providing such Commitment Increase, in
each case, if such consent would be required under Section 10.06(a) for an
assignment of Loans or Commitments, as applicable, to such Lender. Each
applicable existing Lender shall, by notice to the U.S. Borrower and the
Administrative Agent given not later than 10 days after the date of the
Administrative Agent’s notice delivered pursuant to the first sentence of this
paragraph, either agree to make a portion of any Commitment Increase or
Incremental Term Loan, or decline to do so (and any existing Lender that does
not deliver such notice within such period of 10 days shall be deemed to have
declined to do so). In the event that, on the 10th day after the Administrative
Agent shall have delivered the notice pursuant to the first sentence of this
paragraph, the applicable existing Lenders shall have agreed pursuant to the
preceding sentence to provide any Commitment Increase or Incremental Term Loan,
as applicable, in an aggregate amount less than the amount requested by the U.S.
Borrower, any Commitment Increase or Incremental Term Loan may be provided by
any other bank or other financial institution (any such other bank or other
financial institution being called an “Additional Lender”), provided that
(i) the Administrative Agent shall have consented (not to be unreasonably
withheld) to such Additional Lender’s providing such Incremental Term Loan if
such consent would be required under Section 10.06(a) for an assignment of Loans
or Commitments, as applicable, to such Lender and (ii) each of the
Administrative Agent, the applicable Facility Agent (in the case of a
Multicurrency Facility Commitment Increase), the applicable Swing Line Lender
and the applicable L/C Issuers shall have consented (not to be unreasonably
withheld) to such Additional Lender’s providing such Commitment Increase, in
each case, if such consent would be required under Section 10.06(a) for an
assignment of Loans or Commitments, as applicable, to such Additional Lender.
(x) Commitments in respect of Commitment Increases shall become Commitments (or
in the case of a Commitment Increase to be provided by an existing Lender that
already has such a Commitment, an increase in such Lender’s U.S. Dollar Facility
Commitment or Multicurrency Facility Commitment, as the case may be) under this
Agreement and (y) Incremental Term Loans, in each case, shall be effected
pursuant to an amendment (an “Incremental Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the U.S. Borrower, the
Canadian Borrower (in the case of a Multicurrency Facility Commitment Increase
for the benefit of the Canadian Borrower), the Dutch Borrower (in the case of a
Multicurrency Facility Commitment Increase for the benefit of the Dutch
Borrower), each Lender agreeing to provide such Commitment or Incremental Term
Loans, if any, each Additional Lender, if any, the Administrative Agent, and, in
the case of a Multicurrency Facility Commitment Increase, the applicable
Facility Agent. The Incremental Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect the provisions of this Section. The
effectiveness of any Incremental Amendment shall be subject to the satisfaction
on the date thereof (each, an “Incremental Facility Closing Date”) of each of
the conditions set forth in Section 4.02 (it being understood that all
references to “the date of such Credit Extension” or similar language in such
Section 4.02 shall be deemed to refer to the Incremental Facility Closing Date
of such Incremental Amendment) and such other conditions as the parties thereto
shall agree.

Subject to the minimum principal amount requirements specified above in this
Section 2.14, no more than five Incremental Facility Closing Dates may be
selected by the U.S. Borrower (it being understood and agreed that a U.S. Dollar
Facility Commitment Increase and Multicurrency Facility Commitment Increase
consummated on the same day shall constitute a single Incremental Facility

 

87



--------------------------------------------------------------------------------

Closing Date). The U.S. Borrower will use the proceeds of the Commitment
Increases and Incremental Term Loans for any purpose not prohibited by this
Agreement. No Lender shall be obligated to provide any Commitment Increases or
Incremental Term Loans, unless it so agrees in its sole discretion. Upon each
increase in the U.S. Dollar Facility Commitments pursuant to this Section, each
U.S. Dollar Facility Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each Lender
providing a portion of the U.S. Dollar Facility Commitment Increase (each a
“U.S. Dollar Facility Commitment Increase Lender”), and each such U.S. Dollar
Facility Commitment Increase Lender will automatically and without further act
be deemed to have assumed, a portion of such Lender’s participations hereunder
in outstanding U.S. Dollar Facility Letters of Credit and U.S. Dollar Facility
Swing Line Loans such that, after giving effect to each such deemed assignment
and assumption of participations, the percentage of the aggregate outstanding
(i) participations hereunder in U.S. Dollar Facility Letters of Credit and
(ii) participations hereunder in U.S. Dollar Facility Swing Line Loans held by
each U.S. Dollar Facility Lender (including each such U.S. Dollar Facility
Commitment Increase Lender) will equal the percentage of the aggregate
U.S. Dollar Facility Commitments of all U.S. Dollar Facility Lenders represented
by such U.S. Dollar Facility Lender’s U.S. Dollar Facility Commitment and
(b) if, on the date of such increase, there are any U.S. Dollar Facility
Revolving Loans outstanding, such U.S. Dollar Facility Revolving Loans shall on
or prior to the effectiveness of such U.S. Dollar Facility Commitment Increase
be prepaid from the proceeds of additional U.S. Dollar Facility Revolving Loans
made hereunder (reflecting such increase in U.S. Dollar Facility Commitments),
which prepayment shall be accompanied by accrued interest on the U.S. Dollar
Facility Revolving Loans being prepaid and any costs incurred by any U.S. Dollar
Facility Lender in accordance with Section 3.05. Upon each increase in the
Multicurrency Facility Commitments pursuant to this Section, each Multicurrency
Facility Lender immediately prior to such increase will automatically and
without further act be deemed to have assigned to each Lender providing a
portion of the Multicurrency Facility Commitment Increase (each a “Multicurrency
Facility Commitment Increase Lender”), and each such Multicurrency Facility
Commitment Increase Lender will automatically and without further act be deemed
to have assumed, a portion of such Lender’s participations hereunder in
outstanding Multicurrency Facility Letters of Credit and Multicurrency Facility
Swing Line Loans such that, after giving effect to each such deemed assignment
and assumption of participations, the percentage of the aggregate outstanding
(i) participations hereunder in Multicurrency Facility Letters of Credit and
(ii) participations hereunder in Multicurrency Facility Swing Line Loans held by
each Multicurrency Facility Lender (including each such Multicurrency Facility
Commitment Increase Lender) will equal the percentage of the aggregate
Multicurrency Facility Commitments of all Multicurrency Facility Lenders
represented by such Multicurrency Facility Lender’s Multicurrency Facility
Commitment and (b) if, on the date of such increase, there are any Multicurrency
Facility Revolving Loans outstanding, such Multicurrency Facility Revolving
Loans shall on or prior to the effectiveness of such Multicurrency Facility
Commitment Increase be prepaid from the proceeds of additional Multicurrency
Facility Revolving Loans made hereunder (reflecting such increase in
Multicurrency Facility Commitments), which prepayment shall be accompanied by
accrued interest on the Multicurrency Facility Revolving Loans being prepaid and
any costs incurred by any Multicurrency Facility Lender in accordance with
Section 3.05. The Administrative Agent, the Canadian Agent, the European Agent,
any other applicable Facility Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the two immediately preceding sentences. This Section 2.14
shall supersede any provisions in Section 2.13 or 10.01 to the contrary.

2.15    Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the U.S. Dollar Facility L/C Issuer (i) if such L/C Issuer has honored any
full or partial drawing request under any U.S. Dollar Facility Letter of Credit
and such drawing has resulted in a U.S. Dollar Facility L/C

 

88



--------------------------------------------------------------------------------

Borrowing, or (ii) if, as of the applicable Letter of Credit Expiration Date,
any U.S. Dollar Facility L/C Obligation for any reason remains outstanding, the
U.S. Borrower shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all U.S. Dollar Facility L/C Obligations. Upon the request
of the applicable Facility Agent or the Multicurrency Facility L/C Issuer (i) if
such L/C Issuer has honored any full or partial drawing request under any
Multicurrency Facility Letter of Credit and such drawing has resulted in a
Multicurrency Facility L/C Borrowing, or (ii) if, as of the applicable Letter of
Credit Expiration Date, any Multicurrency Facility L/C Obligation for any reason
remains outstanding, the U.S. Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all Multicurrency Facility L/C
Obligations. In addition, if the Administrative Agent notifies the U.S. Borrower
at any time that the Outstanding Amount of all Multicurrency Facility L/C
Obligations at such time exceeds 105% of the Multicurrency Facility Letter of
Credit Sublimit then in effect, then, within two Business Days after receipt of
such notice, the U.S. Borrower shall deliver to the Administrative Agent Cash
Collateral in an amount equal to the amount by which the Outstanding Amount of
all Multicurrency Facility L/C Obligations exceeds the Multicurrency Facility
Letter of Credit Sublimit. At any time that there shall exist a Defaulting
Lender, immediately upon the request of the applicable Facility Agent, the
applicable L/C Issuer or the applicable Swing Line Lender, the U.S. Borrower
shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
If at any time the Administrative Agent determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the
Administrative Agent or that the total amount of such funds is less than the
aggregate Outstanding Amount of all L/C Obligations or Swing Line Loans, the
U.S. Borrower will, forthwith upon demand by the Administrative Agent, pay to
the Administrative Agent, as additional funds to be deposited as Cash
Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent determines to be free and clear of any such right
and claim. Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under applicable Laws, to reimburse the applicable L/C Issuer and the applicable
Swing Line Lender.

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at JPMC. The U.S. Borrower, and to the
extent provided by any Lender, such Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, each L/C Issuer and the Lenders (including each Swing Line Lender), and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the U.S. Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.04, 2.06, 2.16 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

 

89



--------------------------------------------------------------------------------

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(iv))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.15 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the applicable L/C Issuer or Swing Line Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

2.16    Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the applicable Facility Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
applicable Facility Agent by that Defaulting Lender pursuant to the Guarantee),
shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the applicable Facility Agent hereunder; second, to
the payment on a pro rata basis of any amounts owing by that Defaulting Lender
to any L/C Issuer or Swing Line Lender hereunder, on a pro rata basis; third, if
so determined by the Administrative Agent or requested by any L/C Issuer or
Swing Line Lender, to be held as Cash Collateral for future funding obligations
of that Defaulting Lender of any participation in any Swing Line Loan or Letter
of Credit; fourth, as the U.S. Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the U.S. Borrower, to be held in a non-interest
bearing deposit account and released in order to satisfy obligations of that
Defaulting Lender to fund Loans under this Agreement; sixth, to the payment of
any amounts owing to the Lenders, the L/C Issuers or Swing Line Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, any L/C Issuer or Swing Line Lender against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to a Borrower as a result of any judgment of a
court of competent jurisdiction obtained by such Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the applicable Loans of, and applicable L/C
Borrowings owed to, all applicable non-Defaulting

 

90



--------------------------------------------------------------------------------

Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Borrowings owed to, that Defaulting Lender. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 2.16(a)(ii) shall be deemed paid to and redirected by
that Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any fee pursuant to Section 2.09(a) for any period during which that Lender is a
Defaulting Lender (and no Borrower shall be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender),
and the applicable Borrower shall (A) be required to pay to each L/C Issuer and
Swing Line Lender, as applicable, the amount of such fee allocable to its
Fronting Exposure arising from that Defaulting Lender and (B) not be required to
pay the remaining amount of such fee that otherwise would have been required to
have been paid to that Defaulting Lender and (y) shall be limited in its right
to receive Letter of Credit Fees as provided in Section 2.03(i).

(iv) Reallocation of Pro rata Shares to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Pro rata Share” of each non-Defaulting Lender shall
be computed without giving effect to the Commitment of that Defaulting Lender;
provided, that, (i) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default or Event of
Default exists; and (ii) the aggregate obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit and Swing Line
Loans shall not exceed the positive difference, if any, of (1) the Commitment of
that non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Loans of that Lender.

(b) Defaulting Lender Cure. If the applicable Borrower, the Administrative
Agent, the Canadian Agent, the European Agent, any other applicable Facility
Agent, each Swing Line Lender and each L/C Issuer agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the applicable
Loans and funded and unfunded participations in applicable Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the applicable Lenders in
accordance with their Pro rata Shares (without giving effect to
Section 2.16(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of such Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

91



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes.

(a) Payments Free of Taxes. Except as required by applicable Law, any and all
payments by or on account of any obligation of any Loan Party hereunder or under
any other Loan Document shall be made free and clear of and without deduction or
withholding for any Indemnified Taxes or Other Taxes, provided that if any
applicable withholding agent shall be required by applicable law to deduct any
Indemnified Taxes or any Other Taxes from such payments, then (i) the sum
payable by the applicable Loan Party shall be increased as necessary so that
after all required deductions have been made (including deductions applicable to
additional sums payable under this Section) the applicable Facility Agent,
Lender, Swing Line Lender, or L/C Issuer, as the case may be, receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the applicable withholding agent shall make such deductions and (iii) the
applicable withholding agent shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

(b) Payment of Other Taxes by the U.S. Borrower. Without limiting the provisions
of subsection (a) above, the U.S. Borrower shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Law.

(c) Indemnification by the Borrowers. The U.S. Borrower and, with respect to
Multicurrency Facility Revolving Loans, Multicurrency Facility Swing Line Loans
and Multicurrency Facility L/C Obligations only, the Canadian Borrower and the
Dutch Borrower shall indemnify the Administrative Agent, the Canadian Agent, the
European Agent, any other applicable Facility Agent, each Lender, each Swing
Line Lender and each L/C Issuer, within 10 Business Days after written demand
therefor (such demand setting forth in reasonable detail the basis and
calculation of such amount), for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed on or
attributable to amounts payable under this Section 3.01) payable by the
applicable Facility Agent, such Lender, such Swing Line Lender or such L/C
Issuer, as the case may be, and reasonable out-of-pocket expenses arising
therefrom whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate setting forth the amount of such payment or liability, the basis
thereof and the calculation of such amount in reasonable detail delivered to the
U.S. Borrower by a Lender, Swing Line Lender or L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, the Canadian Agent, the European Agent, any other applicable
Facility Agent, a Swing Line Lender or an L/C Issuer, shall be conclusive absent
manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
the U.S. Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

(e) Status of Lenders. Each Lender shall deliver to the U.S. Borrower and to the
Administrative Agent, whenever reasonably requested by any Borrower or the
Administrative Agent, such properly completed and duly executed documentation
prescribed by applicable Laws and such other reasonably requested information as
will permit the U.S. Borrower, the Canadian Borrower, the Dutch Borrower or the
applicable Facility Agent, as the case may be, (A) to determine whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) to determine, if applicable, the required rate of withholding or deduction
and (C) to establish such Lender’s entitlement to any available exemption from,
or reduction of, applicable Taxes in respect of any payments to be made to such
Lender pursuant to any Loan Document or otherwise to establish such Lender’s
status for withholding tax purposes in an applicable jurisdiction (including, if
applicable, any documentation necessary to prevent withholding under FATCA).

 

92



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, (A) any Lender that is a
“United States person” within the meaning of Section 7701(a)(30) of the Code
shall deliver to the U.S. Borrower and the Administrative Agent executed
originals of IRS Form W-9 or such other documentation or information prescribed
by applicable Laws or reasonably requested by the U.S. Borrower or the
Administrative Agent (in such number of signed originals as prescribed by
applicable Laws or otherwise shall be requested by the recipient) on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter (1) if any documentation previously delivered has
expired or become obsolete or invalid or (2) upon the request of the U.S.
Borrower or the Administrative Agent) as will enable the U.S. Borrower or the
Administrative Agent, as the case may be, to determine whether or not such
Lender is subject to U.S. federal backup withholding or information reporting
requirements; and (B) each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of U.S. federal withholding
tax with respect to any payments hereunder or under any other Loan Document
shall deliver to the U.S. Borrower and the Administrative Agent (in such number
of signed originals as prescribed by applicable Laws or otherwise shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and (1) if any documentation previously
delivered has expired or become obsolete or invalid or (2) upon the request of
the U.S. Borrower or the Administrative Agent), whichever of the following is
applicable:

(i) IRS Form W-8BEN or W-8BEN-E (or any successor thereto) claiming eligibility
for benefits of an income tax treaty to which the United States is a party,

(ii) IRS Form W-8ECI (or any successor thereto),

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Sections 881(c) or 871(h) of the Code (the “Portfolio
Interest Exemption”), (x) a certificate, substantially in the form of Exhibit
L-1, L-2, L-3 or L-4, as applicable (a “Tax Status Certificate”), to the effect
that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the U.S.
Borrower, within the meaning of Section 881(c)(3)(B) of the Code or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and that no interest to be received is effectively connected with a U.S. trade
or business and (y) duly completed and executed original copies of IRS Form
W-8BEN or W-8BEN-E (or any successor thereto),

(iv) where such Lender is a partnership (for U.S. federal income tax purposes)
or otherwise not a beneficial owner (e.g., where such Lender has sold a
participation), IRS Form W-8IMY (or any successor thereto) and all required
supporting documentation (including, where one or more of the underlying
beneficial owner(s) is claiming the benefits of the Portfolio Interest
Exemption, a Tax Status Certificate of such beneficial owner(s) (provided that,
if the Foreign Lender is a partnership and not a participating Lender, the Tax
Status Certificate from the beneficial owner(s) may be provided by the Foreign
Lender on the beneficial owner(s) behalf)), and/or

(v) any other form prescribed by applicable Laws as a basis for claiming
exemption from or a reduction in United States federal withholding tax or
otherwise reasonably requested by the U.S. Borrower or the Administrative Agent
together with such supplementary documentation as may be prescribed by
applicable Laws or otherwise reasonably requested by the U.S. Borrower or the
Administrative Agent to permit the U.S. Borrower or the Administrative Agent to
determine the withholding or deduction required to be made.

 

93



--------------------------------------------------------------------------------

Each Lender shall promptly notify in writing the U.S. Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any documentation previously provided.

Notwithstanding anything to the contrary in this Section 3.01(e), no Lender
shall be required to deliver any documentation that it is not legally eligible
to deliver.

For purposes of determining withholding Taxes imposed under FATCA, from and
after the Fourth Restatement Date, the U.S. Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) this Agreement and the Loans hereunder as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

(f) Treatment of Certain Refunds. If any applicable Facility Agent, any Lender,
Swing Line Lender or L/C Issuer determines, in its good faith discretion, that
it has received a refund (in cash or as an overpayment applied to future Tax
payments) of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by the a Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall promptly pay to a
Loan Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the U.S. Borrower under this
Section 3.01 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of such applicable Facility
Agent, such Lender, Swing Line Lender or L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the U.S. Borrower, upon
the request of such applicable Facility Agent, such Lender, Swing Line Lender or
L/C Issuer, agrees to repay the amount paid over to the U.S. Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority (other than penalties arising from the gross negligence or willful
misconduct of any applicable Facility Agent, the Lenders, Swing Line Lender or
L/C Issuer)) to such applicable Facility Agent, such Lender, Swing Line Lender
or L/C Issuer in the event such applicable Facility Agent, such Lender, Swing
Line Lender or L/C Issuer is required to repay such refund to such Governmental
Authority. Such Lender, Swing Line Lender, L/C Issuer, applicable Facility
Agent, as the case may be, shall, at the U.S. Borrower’s reasonable request,
provide the U.S. Borrower with a copy of any notice of assessment or other
evidence of the requirement to repay such refund received from the relevant
taxing authority. If the U.S. Borrower reasonably believes that any Indemnified
Taxes or Other Taxes for which additional amounts or indemnification payments
were made by a Loan Party were incorrectly imposed, the U.S. Borrower may
request the relevant Lender to pursue a refund of such Taxes (at U.S. Borrower’s
expense), and such Lender shall pursue such refund unless, in the good faith
determination of such Lender, pursuing such refund would be materially
disadvantageous to it. This subsection shall not be construed to interfere with
the right of a Lender, Swing Line Lender, L/C Issuer or an applicable Facility
Agent to arrange its Tax affairs in whatever manner it thinks fit nor oblige any
Lender, Swing Line Lender, L/C Issuer or applicable Facility Agent to disclose
any information relating to its tax affairs or any computations in respect
thereof or require any Lender, Swing Line Lender, L/C Issuer or applicable
Facility Agent to do anything that would prejudice its ability to benefit from
any other refunds, credits, reliefs, remissions or repayments to which it may be
entitled. Notwithstanding anything to the contrary, in no event will any Lender,
Swing Line Lender or L/C Issuer be required to pay any amount to the U.S.
Borrower the payment of which would place such Lender, Swing Line Lender or L/C
Issuer in a less favorable net after-tax position than it would have been in if
the Indemnified Taxes or Other Taxes giving rise to such refund had never been
imposed.

3.02    Illegality. If any Change in Law has made it unlawful, or any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans
(whether denominated in Dollars, Canadian Dollars, Euros, Pounds Sterling or an

 

94



--------------------------------------------------------------------------------

Alternative Currency), or to determine or charge interest rates based upon the
Eurodollar Rate (including the Overnight LIBO Rate), or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars, Canadian Dollars, Euros,
Pounds Sterling or any Alternative Currency in the London interbank market,
then, on notice thereof by such Lender to the U.S. Borrower, the Canadian
Borrower or the Dutch Borrower, as applicable, through the applicable Facility
Agent, any obligation of such Lender to make or continue Eurodollar Rate Loans
or Overnight LIBO Rate Loans in the applicable currency or to convert Base Rate
Loans or Overnight LIBO Rate Loans to Eurodollar Rate Loans in the applicable
currency shall be suspended until such Lender notifies the applicable Facility
Agent and the applicable Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the U.S. Borrower
shall, upon demand from such Lender (with a copy to applicable Facility Agent),
(x) convert all Eurodollar Rate Loans of such Lender denominated in Dollars to
Base Rate Loans and (y) to the extent such Eurodollar Rate Loans or Overnight
LIBO Rate Loans are denominated in an Alternative Currency, prepay such Loans,
in each case either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans or in the case of Overnight LIBO Rate Loans. Upon any such
conversion or prepayment, the U.S. Borrower shall also pay accrued interest on
the amount so converted or prepaid. Upon receipt of such notice, the Canadian
Borrower and the Dutch Borrower, as applicable, shall, upon demand from such
Lender (with a copy to the Canadian Agent and the European Agent) (x) to the
extent such Eurodollar Rate Loans are denominated in Dollars, convert such
Eurodollar Rate Loans of such Lender to Canadian U.S. Base Rate Loans, (y) to
the extent such Eurodollar Rate Loans are denominated in Canadian Dollars,
convert such Eurodollar Rate Loans of such Lender to Canadian Prime Rate Loans,
or (z) to the extent such Eurodollar Rate Loans or Overnight LIBO Rate Loans are
denominated in Euros, Pounds Sterling or an Alternative Currency, prepay such
Loans, in each case either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans or Overnight LIBO Rate Loans. Upon any such conversion or
prepayment, the Canadian Borrower and the Dutch Borrower, as applicable, shall
also pay accrued interest on the amount so converted or prepaid.

3.03    Inability to Determine Rates. If (A) the applicable Facility Agent
determines that for any reason in connection with any request for an Overnight
LIBO Rate Loan or a Eurodollar Rate Loan or a conversion to or continuation
thereof that (i) Dollar, Canadian Dollar, Euro, Pounds Sterling or any
applicable Alternative Currency deposits are not being offered to banks in the
London interbank eurodollar market for the applicable amount and/or Interest
Period of such Eurodollar Rate Loan or Overnight LIBO Rate Loan or (ii) adequate
and reasonable means do not exist for determining the Overnight LIBO Rate or the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or Overnight LIBO Rate Loan (whether denominated in
Dollars, Canadian Dollars, Euros, Pounds Sterling or in an Alternative
Currency), or (B) the Required Lenders advise the applicable Facility Agent in
writing that the Overnight LIBO Rate or Eurodollar Rate, as applicable, for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or
Overnight LIBO Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, in any such case, the Administrative Agent will
promptly so notify the applicable Borrower and each Lender. Thereafter, the
obligation of the Lenders to make or maintain Overnight LIBO Rate Loans and
Eurodollar Rate Loans in the relevant currency shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, such Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or Overnight LIBO Rate Loans, as applicable, or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans, to the extent available in the applicable currency, in the amount
specified therein.

 

95



--------------------------------------------------------------------------------

3.04    Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;

(ii) subject any Lender or any L/C Issuer to any Tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Loan made by it, change the basis of taxation of payments to
such Lender or any L/C Issuer in respect thereof (except, in each case, for
(y) Indemnified Taxes or Other Taxes indemnifiable pursuant to Section 3.01, or
(z) any Excluded Tax); or

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans or Overnight LIBO Rate Loans made by such Lender or any Letter of Credit
or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan or Overnight LIBO Rate
Loan (or, with respect to clause (ii) above, any Loan), or of maintaining its
obligation to make any such Loan, or to increase the cost to such Lender or any
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the applicable
Borrower will pay to such Lender or such L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any L/C Issuer determines in good
faith but in its sole and absolute discretion that any Change in Law affecting
such Lender or such L/C Issuer or any Lending Office of such Lender or such
Lender’s or such L/C Issuer’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or such L/C Issuer’s capital or on the capital of such
Lender’s or such L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital or liquidity adequacy), then
from time to time, the applicable Borrower will pay to such Lender or such L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding
company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a), (b) or (e) of this Section 3.04 and delivered to the applicable
Borrower shall be conclusive absent manifest error. The applicable Borrower
shall pay such Lender or such L/C Issuer, as the case may be, the amount shown
as due on any such certificate within 10 days after receipt thereof.

 

96



--------------------------------------------------------------------------------

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation; provided that the applicable Borrower shall
not be required to compensate a Lender or an L/C Issuer pursuant to the
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the applicable Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
such L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The applicable Borrower shall pay to each
applicable Lender, as long as such Lender shall be required to maintain reserves
with respect to liabilities or assets consisting of or including Eurodollar
funds or deposits (currently known as “Eurocurrency liabilities”), additional
interest on the unpaid principal amount of each Eurodollar Rate Loan equal to
the actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan; provided such Borrower shall have received at least 10
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender. If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest shall be due and
payable 10 days from receipt of such notice.

3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent and any other applicable Facility Agent) from time to time,
the applicable Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan, Canadian U.S. Base Rate Loan, Canadian Prime Rate Loan or
Overnight LIBO Rate Loan on a day prior to the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise) or of any L/C Borrowing;

(b) any failure by such Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan, Canadian U.S. Base Rate Loan, Canadian Prime Rate Loan or
Overnight LIBO Rate Loan on the date or in the amount notified by such Borrower;
or

(c) any assignment of any Loan other than a Base Rate Loan, Canadian U.S. Base
Rate Loan, Canadian Prime Rate Loan or Overnight LIBO Rate Loan on a day prior
to the last day of the Interest Period therefor as a result of a request by such
Borrower pursuant to Section 3.06(b) or Section 10.13;

including any loss or expense (excluding loss of anticipated profits or margin)
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The applicable Borrower shall also pay any reasonable and
customary administrative fees charged by such Lender in connection with the
foregoing; provided, however, that, notwithstanding anything to the contrary
contained herein or in the Third Amended and Restated Credit Agreement, each
Lender party to the Third Amended and Restated Credit Agreement agrees to waive
its right to compensation for any amounts owing with respect to such Lender’s
“Loans” under Section 3.05 of the Third Amended and Restated Credit Agreement.

 

97



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by the applicable Borrower to the
Lenders under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

A certificate of any Lender setting forth in reasonable detail any amount or
amounts that such Lender is entitled to receive pursuant to this Section 3.05
shall be delivered to the applicable Borrower (with a copy to the Administrative
Agent and any other applicable Facility Agent) and shall be conclusive and
binding absent manifest error. The applicable Borrower shall pay such Lender the
amount shown as due on any such certificate within 5 days after receipt thereof.

Notwithstanding the foregoing, the Loan Parties shall not be required to pay
increased losses pursuant to this Section if such losses were incurred more than
270 days prior to the date that an applicable Lender notifies the applicable
Borrower of the events giving rise to such notice and of such Lender’s intention
to claim compensation therefor (except that, if the event giving rise to such
losses is retroactive then such 270 day period referred to above shall be
extended to include the period of retroactive effect thereof).

3.06    Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the applicable Borrower to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. Each Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment. A certificate setting forth such costs and expenses
submitted by such Lender to the applicable Borrower shall be conclusive absent
manifest error.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, if any Lender gives a notice pursuant to Section 3.02 or if a
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
such Borrower may replace such Lender in accordance with Section 10.13.

3.07    Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder. Additionally, the agreements in this Article III shall
survive the resignation of the Administrative Agent, the Canadian Agent, the
European Agent, any other applicable Facility Agent, the Collateral Agent and
the L/C Issuers, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations, including, without limitation, the resignation of Bank of America,
NA. and Bank of America, N.A., Canada Branch pursuant to the Agency Resignation
and Appointment Agreement.

 

98



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01    [Reserved].

4.02    Conditions to All Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (including the initial Credit Extension)
is subject to the following conditions precedent:

(a) The representations and warranties of the U.S. Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Credit Extension, except (i) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material aspects as of such earlier
date, (ii) to the extent that such representations and warranties are qualified
as to materiality, in which case they shall be true and correct in all respects,
and (iii) that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements of the U.S. Borrower and its Subsidiaries
furnished pursuant to Section 6.01(a) and Section 6.01(b), respectively;
provided, however, the Lenders providing such Credit Extension consisting of
Incremental Term Loans may agree to a “funds certain” provision that requires
only a bring down of only certain representations and warranties, in which case
such “funds certain” provision shall be applicable.

(b) No Default or Event of Default shall have occurred and be continuing, or
would result from such proposed Credit Extension or from the application of the
proceeds thereof; provided, however, the Lenders providing such Credit Extension
consisting of Incremental Term Loans may agree to a “funds certain” provision
that does not impose as a condition to funding thereof that no Default or Event
of Default exist at the time of funding.

(c) The applicable Facility Agent, the applicable L/C Issuer or the applicable
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension submitted by the U.S. Borrower, the Canadian
Borrower or the Dutch Borrower, as applicable, shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and have been satisfied on and as of the date of the applicable Credit
Extension.

4.03    Conditions of Fourth Amendment and Restatement. The effectiveness of
this Agreement is subject to satisfaction of the following conditions precedent:

(a) Loan and Corporate Documents; Certificates. The Administrative Agent’s
receipt of the following, each of which shall be originals, facsimiles or other
electronic transmission (followed promptly by originals) unless otherwise
specified, each, if applicable, properly executed by a Responsible Officer of
the signing Loan Party, each dated the Fourth Restatement Date (or, in the case
of certificates of governmental officials, a recent date before the Fourth
Restatement Date) and each in form and substance reasonably satisfactory to the
Administrative Agent:

(i) executed counterparts of this Agreement (including the applicable Schedules
and Exhibits);

 

99



--------------------------------------------------------------------------------

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party (including, without limitation, a
copy of the articles of association (statuten) and deed of incorporation
(oprichtingsakte) of the Dutch Borrower, an extract (uittreksel) from the Dutch
Commercial Register (Handelsregister) of the Dutch Borrower and a copy of a
resolution of the board of managing directors of the Dutch Borrower in form and
substance reasonably satisfactory to the European Agent);

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
is validly existing, in good standing (or such comparable term as may be used in
Ontario or the Netherlands) and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to be so qualified could not reasonably be expected to have a Material
Adverse Effect;

(iv) a certificate signed by the chief executive officer or the chief financial
officer of the U.S. Borrower certifying that, after giving effect to the Fourth
Restatement Date Transaction, (A) the conditions specified in Sections 4.02(a)
and (b) have been satisfied, (B) there has been no event or circumstance since
December 31, 2016 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect and (C) the U.S.
Borrower and its Restricted Subsidiaries are in compliance with the financial
covenants set forth in Section 7.12 (and attaching calculations reflecting such
compliance); and

(v) a Solvency Certificate executed by the chief financial officer of the U.S.
Borrower, as to the solvency of the U.S. Borrower and the Loan Parties, taken as
a whole, on the Fourth Restatement Date after giving effect to the Credit
Extension made on the Fourth Restatement Date and the use of proceeds therefrom.

(b) Opinions of Counsel. The Administrative Agent shall have received, on behalf
of itself, the other Agents, the Lenders and the L/C Issuers, an opinion of
(v) Paul Hastings LLP, counsel to the Loan Parties, (w) Stearns Weaver Miller
Weissler Alhadeff & Sitterson, P.A., Florida counsel to certain of the Loan
Parties, (x) Pierce Atwood LLP, Massachusetts counsel to the U.S. Borrower,
(y) Stikeman Elliott LLP, counsel to the Canadian Borrower, and (z) Loyens &
Loeff N.V., counsel to the Dutch Borrower, in each case addressed to each of the
Administrative Agent, the Collateral Agent, the Canadian Agent, the European
Agent, the Lenders and the L/C Issuers and dated the Fourth Restatement Date.

(c) Fee and Expenses. All fees and expenses of the Administrative Agent
(including the reasonable fees and expenses of King & Spalding LLP, counsel for
the Administrative Agent, and of any local and special counsel for the
Administrative Agent) and the Arrangers and fees of the Lenders required to be
paid on or before the Fourth Restatement Date shall have been paid. The
Borrowers shall have paid all items due and payable under the Fee Letters on or
before the Fourth Restatement Date.

(d) Security Documents. Each Loan Party (other than the Canadian Borrower and
the Dutch Borrower) shall have executed and delivered to the Administrative
Agent and the Collateral Agent an amendment to the Security Agreement.

(e) Reserved.

(f) Lien Searches; Security Interests. The Collateral Agent shall have received
copies of UCC, United States Patent and Trademark Office and United States
Copyright Office, tax and judgment lien searches, bankruptcy and pending lawsuit
searches or equivalent reports or searches, each of a recent

 

100



--------------------------------------------------------------------------------

date in each of the jurisdictions set forth in Schedules 1(c) and 3 attached to
the Perfection Certificate, the results of which shall not reveal any Liens on
the Collateral covered or intended to be covered by the Security Documents
(other than Permitted Liens). The Arrangers shall have received reasonably
satisfactory evidence that the Collateral Agent shall have a valid and perfected
first priority (subject to certain exceptions set forth in the Loan Documents)
lien and security interest in the Collateral.

(g) Insurance. The Administrative Agent shall have received evidence that all
insurance (including without limitation title insurance, if applicable) required
to be maintained pursuant to the Loan Documents has been obtained and is in
effect and that the Collateral Agent has been named as loss payee or additional
insured, as applicable, under each insurance policy with respect to such
insurance as to which the Collateral Agent shall have requested to be so named.

(h) Principal, Accrued Interest and Fees. The Borrowers shall have paid to all
lenders under the Third Amended and Restated Credit Agreement on the Fourth
Restatement Date, simultaneously with the making of Credit Extensions under this
Agreement, all outstanding principal amounts and all accrued and unpaid interest
and fees (provided that the Borrowers shall have received invoices for such fees
prior to the Fourth Restatement Date) on their Revolving Loans outstanding under
the Third Amended and Restated Credit Agreement, to, but not including, the
Fourth Restatement Date.

(i) Patriot Act Compliance. At least three Business Days prior to the Fourth
Restatement Date, the Arrangers shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001) (the “Patriot Act”)).

(j) Reserved.

(k) Approvals. All governmental and third party approvals necessary or, in the
discretion of the Agents, advisable in connection with the financing
contemplated hereby and the continuing operations of the Loan Parties and their
Restricted Subsidiaries shall have been obtained and be in full force and
effect.

(l) Financial Statements. To the extent such financial statements are available,
the Lenders shall have received satisfactory unaudited interim consolidated
financial statements of Holdings and its Subsidiaries for each quarterly period
ended subsequent to July 1, 2017.

(m) Indebtedness. After giving effect to the Fourth Restatement Date
Transaction, neither the Borrowers nor any of their Restricted Subsidiaries
shall have any outstanding Indebtedness (other than Indebtedness permitted under
Section 7.03).

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.03,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the funding on the Fourth Restatement Date
specifying its objection thereto.

 

101



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The U.S. Borrower represents and warrants to the Administrative Agent, the
Canadian Agent, the European Agent and the Lenders that:

5.01    Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each Restricted Subsidiary thereof (a) is duly organized or formed,
validly existing and in good standing (or such comparable term as may be used in
Ontario or the Netherlands) under the Laws of the jurisdiction of its
incorporation or organization, (b) has the organizational power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, (c) is
duly qualified and in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification, and (d) is in compliance with all Laws, except in
each case referred to in clause (b)(i), (c) or (d), to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.

5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien (other than as permitted by
Section 7.01) under (i) any Contractual Obligation to which such Person is a
party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law, except with respect to any conflict, breach or
contravention referred to in clause (b)(i), to the extent that such conflict,
breach or contravention could not reasonably be expected to have a Material
Adverse Effect.

5.03    Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by any Loan Party of
this Agreement or any other Loan Document, (b) the grant by any Loan Party of
the Liens granted by it pursuant to the Security Documents, (c) the perfection
or maintenance of the Liens created under the Security Documents (including the
priority thereof) or (d) the exercise by any Agent or any Lender of its rights
under the Loan Documents or the remedies in respect of the Collateral, except
for (i) filings necessary to perfect the Liens on the Collateral granted by the
Loan Parties in favor of the Secured Parties, (ii) the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force, (iii) those approvals,
consents, exemptions, authorizations, actions, notices or filings described in
the Security Agreement and (iv) those approvals, consents, exemptions,
authorizations, actions, notices or filings, the failure of which to obtain or
make could not reasonably be expected to have a Material Adverse Effect. Each of
the Foreign Loan Parties is subject to civil and commercial Laws with respect to
its obligations under this Agreement and the other Loan Documents to which it is
a party, and the execution, delivery and performance by such Foreign Loan Party
of such Loan Documents constitute and will constitute private and commercial
acts and not public or governmental acts. There is no material tax, levy,
impost, duty, fee, assessment or other governmental charge, or any material
deduction or withholding, imposed by any Governmental Authority in or of the
jurisdiction in which such Foreign Loan Party is organized and existing on or by
virtue of the execution or delivery of any Loan Document to which it is party.

 

102



--------------------------------------------------------------------------------

5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights or secured parties’ generally,
and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).

5.05    Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the periods covered thereby, except as otherwise
expressly noted therein and (ii) fairly present in all material respects the
financial condition of Holdings and its Subsidiaries as of the date thereof and
their results of operations for the periods covered thereby in accordance with
GAAP consistently applied throughout the periods covered thereby, except as
otherwise expressly noted therein.

(b) The financial statements delivered pursuant to Section 6.01(b) (i) were
prepared in accordance with GAAP consistently applied throughout the periods
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present in all material respects the financial condition of Holdings (or the
U.S. Borrower, as applicable) and its Subsidiaries as of the date thereof and
their results of operations for the periods covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.

(c) Since December 31, 2016, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(d) All consolidated forecasted balance sheets and statements of income and cash
flows of Holdings and its Subsidiaries delivered to the Lenders prior to the
Closing Date and pursuant to Section 6.01(d), after the Closing Date, were
prepared in good faith on the basis of estimates, information and assumptions
believed by management of Holdings to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.

5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the U.S. Borrower and its Restricted
Subsidiaries, threatened in writing, at law, in equity, in arbitration or before
any Governmental Authority, by or against the U.S. Borrower or any of its
Restricted Subsidiaries or against any of their properties or revenues that as
of the Closing Date, purport to affect or pertain to this Agreement or any other
Loan Document or any of the transactions contemplated hereby or (b) either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

5.07    No Default. Neither the U.S. Borrower nor any of its Restricted
Subsidiaries is in default under or with respect to any Contractual Obligation
that could, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

103



--------------------------------------------------------------------------------

5.08    Properties.

(a) Generally. Each of the U.S. Borrower and its Restricted Subsidiaries has
good legal title to (in the case of fee interests in Real Property), valid
leasehold interests in (in the case of leasehold interests in real or personal
property) and good title to (in the case of all other personal property), all
its tangible property material to its business, free and clear of all Liens
except for Permitted Liens and minor irregularities or deficiencies in title
that in the aggregate do not materially interfere with its ability to conduct
its business as currently conducted or to utilize such property for its intended
purpose or except where the failure to have such title could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(b) Real Property. Schedules 7(a) and 7(b) to the Perfection Certificate dated
the Third Restatement Date contain a true and complete list of each interest in
Real Property (i) owned by the U.S. Borrower and its Restricted Subsidiaries as
of the Third Restatement Date and describes the type of interest therein held by
the U.S. Borrower and its Restricted Subsidiaries and (ii) leased, subleased or
otherwise occupied or utilized by the U.S. Borrower or its Restricted
Subsidiaries, as lessee, sublessee, franchisee or licensee, as of the Third
Restatement Date and describes the type of interest therein held by such
company.

(c) Flood Insurance. No Mortgage encumbers improved Real Property that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards within the meaning of
the National Flood Insurance Act of 1968 unless flood insurance available under
such Act has been obtained to the extent required by Section 6.07(b).

(d) Collateral. The use by each of the U.S. Borrower and its Restricted
Subsidiaries of the Collateral does not infringe on the rights of any Person
other than such infringement which would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

5.09    Environmental Matters.

(a) Except as set forth in Schedule 5.09 and except as, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect:

(i) the U.S. Borrower and its Restricted Subsidiaries and their businesses,
operations and Real Property are in compliance with, and the U.S. Borrower and
its Restricted Subsidiaries have no liability under, Environmental Law;

(ii) the U.S. Borrower and its Restricted Subsidiaries have obtained all
Environmental Permits required for the conduct of their businesses and
operations, and the ownership, operation and use of their property, under
Environmental Law and all such Environmental Permits are valid and in good
standing;

(iii) there has been no Release or threatened Release of Hazardous Material on,
at, under or from any Real Property or facility presently or, to the knowledge
of the U.S. Borrower and its Restricted Subsidiaries, formerly owned, leased or
operated by the U.S. Borrower and its Restricted Subsidiaries or their
predecessors in interest, which Release or threatened Release could reasonably
be expected to result in liability by the U.S. Borrower and its Restricted
Subsidiaries under Environmental Law; and

(iv) there is no Environmental Claim pending or, to the knowledge of the U.S.
Borrower and its Restricted Subsidiaries, threatened in writing against the U.S.
Borrower and its Restricted Subsidiaries, or which claim relates to the Real
Property currently or, to the knowledge of the U.S. Borrower and its Restricted
Subsidiaries, formerly owned, leased or operated by the U.S. Borrower and its
Restricted Subsidiaries or which claim relates to the operations of the U.S.
Borrower and its Restricted Subsidiaries, and, to the knowledge of the U.S.
Borrower and its Restricted Subsidiaries, there are no actions, activities,
circumstances, conditions, events or incidents that could reasonably be expected
to form the basis of such an Environmental Claim.

 

104



--------------------------------------------------------------------------------

(b) Except as set forth in Schedule 5.09 or as would not reasonably be expected
to have a Material Adverse Effect:

(i) none of the U.S. Borrower or its Restricted Subsidiaries is obligated to
perform any action or otherwise incur any expense under Environmental Law
pursuant to any order, decree, judgment or agreement by which it is bound or has
assumed by contract or agreement, and no such Person is conducting or financing
any Response pursuant to any Environmental Law with respect to any Real Property
or any other location, except as, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect;

(ii) no Real Property or facility owned, operated or leased by the U.S. Borrower
and its Restricted Subsidiaries and, to the knowledge of the U.S. Borrower and
its Restricted Subsidiaries, no Real Property or facility formerly owned,
operated or leased by the U.S. Borrower and its Restricted Subsidiaries or any
of their predecessors in interest is (A) listed or proposed for listing on the
National Priorities List promulgated pursuant to CERCLA or (B) listed on the
Comprehensive Environmental Response, Compensation and Liability Information
System promulgated pursuant to CERCLA or included on any similar list maintained
by any Governmental Authority including any such list relating to petroleum;

(iii) no Lien has been recorded or, to the knowledge of the U.S. Borrower and
its Restricted Subsidiaries, threatened under any Environmental Law with respect
to any owned real property or other assets of the U.S. Borrower and its
Restricted Subsidiaries, except as individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; and

(iv) the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Governmental Real Property Disclosure
Requirements or any other Environmental Law, except for those matters that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

5.10    Insurance. The properties of the U.S. Borrower and its Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies, in such amounts (after giving effect to any self-insurance reasonable
and customary for similarly situated Persons engaged in the same or similar
businesses as U.S. Borrower and its Restricted Subsidiaries) with such
deductibles and covering such risks as are customarily carried by prudent
companies engaged in similar businesses and owning similar properties in
localities where U.S. Borrower or the applicable Restricted Subsidiary operates.

5.11    Taxes. Holdings and each of its Restricted Subsidiaries have (a) timely
filed all material federal, state and other Tax Returns and reports required to
be filed and (b) duly and timely paid all material federal, state, provincial,
territorial and other Taxes levied or imposed upon them or their properties,
income or assets otherwise due and payable (whether or not shown on any Tax
Return), except those which are not more than 30 days overdue or are being
contested in good faith by appropriate actions diligently conducted and in each
case for which adequate reserves have been provided in accordance with GAAP.
There are no proposed tax assessments against Holdings or any of its Restricted
Subsidiaries that, if made, would reasonably be expected to, individually or in
the aggregate, result in a Material Adverse Effect. Holdings and each Restricted
Subsidiary has made adequate provision in accordance with GAAP

 

105



--------------------------------------------------------------------------------

for all material Taxes not yet due and payable. Neither Holdings nor any
Restricted Subsidiary has engaged in any “listed transaction” within the meaning
of Treasury Regulation Section 1.6011-4(b)(2), except as would not be reasonably
expected to, individually or in the aggregate, result in a Material Adverse
Effect. Except any liabilities for Taxes of any consolidated, combined or
unitary Tax group of which the Holdings is the common parent, neither Holdings
nor any of its Restricted Subsidiaries has any liabilities for the Taxes of any
Person under Treas. Reg. Section 1.1502-6 or any similar provision of state,
provincial, territorial, local or foreign law, as a transferee or successor, by
contract or otherwise, except for (i) any agreements among or between Holdings
and its Restricted Subsidiaries and other than customary Tax indemnifications
contained in credit or other commercial agreements the primary purpose of which
does not relate to Taxes or (ii) as would not reasonably be expected to,
individually or in the aggregate, result in a Material Adverse Effect.

5.12    ERISA Compliance.

(a) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect. The Loan Parties and each ERISA Affiliate are in
compliance in all material respects with the presently applicable provisions of
ERISA and the Code with respect to each Employee Benefit Plan except such
noncompliance as would not reasonably be expected to have a Material Adverse
Effect. The present value of all accumulated benefit obligations of all
underfunded Pension Plans (based on the assumptions used for purposes of FASB
ASC No. 715) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed an amount that would reasonably be expected to
have a Material Adverse Effect.

(b) Except as would not reasonably be expected to have a Material Adverse
Effect, (i) each Foreign Plan has been maintained in substantial compliance with
its terms and with the requirements of any and all applicable Law and has been
maintained, where required, in good standing with applicable regulatory
authorities, (ii) neither the U.S. Borrower or any of its Restricted
Subsidiaries has incurred any material obligation in connection with the
termination of or withdrawal from any Foreign Plan and (iii) the present value
of the accrued benefit liabilities (whether or not vested) under each Foreign
Plan which is funded, determined as of the end of the most recently ended fiscal
year on the basis of actuarial assumptions, each of which is reasonable, did not
exceed the current value of the property of such Foreign Plan, and for each
Foreign Plan which is not funded, the obligations of such Foreign Plan are
properly accrued.

(c) Except as would not reasonably be expected to have a Material Adverse
Effect, the Canadian Pension Plans, if any, are duly registered under the ITA
(if required to be so registered) and any other applicable laws which require
registration, have been administered in accordance with the ITA and such other
applicable laws and no event has occurred which could reasonably be expected to
cause the loss of such registered status. All material obligations of the U.S.
Borrower and/or its Restricted Subsidiaries, as applicable (including fiduciary,
funding, investment and administration obligations) required to be performed in
connection with the Canadian Pension Plans and the funding agreements therefor
have been performed on a timely basis, except to the extent that any failure to
do so could not reasonably be expected to have a Material Adverse Effect. Except
as would not reasonably be expected to have a Material Adverse Effect, there are
no outstanding disputes concerning the assets of the Canadian Pension Plans or
the Canadian Benefit Plans. Except as would not reasonably be expected to have a
Material Adverse Effect, all contributions or premiums required to be made or
paid by the U.S. Borrower and/or its Restricted Subsidiaries, as applicable, to
the Canadian Pension Plans or the Canadian Benefit Plans have been made on a
timely basis in accordance with the terms of such plans and all applicable laws.
Except as would not reasonably be expected to have a Material Adverse Effect,
there have been no improper withdrawals or applications of the assets of the
Canadian Pension Plans or the Canadian Benefit

 

106



--------------------------------------------------------------------------------

Plans. The Loan Parties do not, and have not previously sponsored, administered,
participated in or contributed to a Canadian Pension Plan that is a “registered
pension plan” as defined in subsection 248(1) of the ITA and which contains a
“defined benefit provision” as defined in subsection 147.1(1) of the Income Tax
Act (Canada).

(d) As of the Closing Date, no Borrower is nor will be (1) an employee benefit
plan subject to Title I of ERISA; (2) a plan or account subject to Section 4975
of the Code; (3) an entity deemed to hold “plan assets” of any such plans or
accounts for purposes of ERISA or the Code; or (4) a “governmental plan” within
the meaning of ERISA.

5.13    Subsidiaries; Equity Interests. As of the Fourth Restatement Date, the
U.S. Borrower does not have any Subsidiaries other than those specifically
disclosed in Schedule 5.13(a), and all of the outstanding Equity Interests in
such Subsidiaries have been validly issued, are, to the extent applicable, fully
paid and nonassessable and are owned by a Loan Party in the amounts specified on
Schedule 5.13(a) free and clear of all Liens, except the security interest
created by the Security Agreement, liens permitted by Section 7.01 and Liens
arising by operation of law. As of the Fourth Restatement Date, neither the U.S.
Borrower nor any of its Subsidiaries has any equity investments in any other
corporation or entity other than those specifically disclosed in Schedule
5.13(b). All of the outstanding Equity Interests of the U.S. Borrower have been
validly issued. As of the Fourth Restatement Date, all Wholly-Owned Restricted
Subsidiaries of the U.S. Borrower that do not constitute Excluded Subsidiaries
existing on the Fourth Restatement Date, other than the Foreign Subsidiaries
that are not Dutch Borrower and Canadian Borrower, are Subsidiary Guarantors. As
of the Fourth Restatement Date, Schedule 5.13(a) correctly sets forth the
ownership interest of the U.S. Borrower and its Subsidiaries in their respective
Subsidiaries as of the Fourth Restatement Date.

5.14     Margin Regulations; Investment Company Act.

(a) Neither the U.S. Borrower nor any of its Restricted Subsidiaries is engaged
nor does it intend to engage, principally or as one of its important activities,
in the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock, and no proceeds of any Borrowings or
drawings under any Letter of Credit will be used for any purpose that violates
Regulation U.

(b) Neither the U.S. Borrower nor any of its Restricted Subsidiaries is an
“investment company” under the Investment Company Act of 1940.

5.15    Disclosure. No report, financial statement, certificate or other
information, including the Perfection Certificate, but excluding projected
financial information, budgets, estimates, pro formas, general industry
information and other forward-looking information, furnished in writing by or on
behalf of any Loan Party to any Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document, when taken as a whole
(after giving effect to all supplements and updates thereto from time to time),
contained any material misstatement of fact or omitted to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed by
them to be reasonable at the time; it being understood that such projections may
vary from actual results and that such variances may be material, are subject to
significant uncertainties and outside factors, many of which are beyond the
control of the Loan Parties, and that they are not a guarantee of financial
performance.

 

107



--------------------------------------------------------------------------------

5.16    Compliance with Laws. Each of the U.S. Borrower and its Restricted
Subsidiaries is in compliance with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such applicable law or order, writ, injunction or
decree is being contested in good faith by appropriate actions diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

5.17    Solvency. Immediately after the Credit Extension to occur on the Fourth
Restatement Date and immediately following the making of each Loan and after
giving effect to the application of the proceeds of each Loan (after taking into
account the contribution obligations of each Loan Party pursuant to the
Guarantees), (a) the fair value of the properties (as a going concern) of the
Loan Parties, taken as a whole, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of the Loan Parties, taken as a whole, will be greater than the
amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) the Loan Parties, taken as a
whole, will be able to generally pay their debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) the Loan Parties, taken as a whole, will not have unreasonably
small capital with which to conduct its business in which it is engaged.

5.18    Intellectual Property Matters. Except as set forth in Schedule 5.18:
(i) each Loan Party owns, is licensed, or is otherwise free to use, all patents,
patent applications, trademarks, trade names, service marks, copyrights,
proprietary technology, trade secrets, proprietary information, domain names,
and proprietary know-how and processes, necessary for the conduct of its
business as currently conducted (the “Intellectual Property”), except for those
which the failure to own, license or otherwise have the right to use,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect. To the knowledge of each Loan Party, no claim has
been asserted and is pending by any Person challenging or questioning the use of
any such Intellectual Property or the validity or effectiveness of any such
Intellectual Property, nor to the knowledge of each Loan Party does the use of
such Intellectual Property by each Loan Party infringe the rights of any Person,
except for such claims and infringements that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

5.19    Perfection, Etc. Except during a Collateral and Covenant Release Period,
all filings and other actions necessary to perfect and protect the Lien in the
Collateral created under the Security Documents, to the extent required by the
Security Documents, have been duly made or taken or otherwise provided for and
are in full force and effect, and except during a Collateral and Covenant
Release Period, the Security Documents create in favor of the Collateral Agent
for the benefit of the Secured Parties a valid and, together with such filings
and other actions, to the extent required by the Security Documents, perfected
first priority Lien in such Collateral, securing the payment of the Secured
Obligations, subject to Liens permitted by Section 7.01. Except during a
Collateral and Covenant Release Period, the Loan Parties (other than the
Canadian Borrower and the Dutch Borrower) are the legal and beneficial owners of
the Collateral free and clear of any Lien, except for the Liens created or
permitted under the Loan Documents.

5.20 Anti-Terrorism Laws; Anti-Corruption Laws; Sanctions.

(a) No Loan Party and, to the knowledge of the Loan Parties, none of its
Affiliates is in violation of any applicable law, sanctions or trade embargoes
relating to terrorism, money laundering or Sanctions (“Anti-Terrorism Laws”),
including Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”), the Patriot Act and Canadian
Anti-Terrorism Laws. The Borrowers have implemented and maintain in effect
policies and procedures designed to promote and achieve compliance by Holdings,
its Subsidiaries and their respective directors, officers, employees and agents,
in all material respects, with Anti-Corruption Laws and applicable Sanctions.

 

108



--------------------------------------------------------------------------------

(b) No Loan Party or Subsidiary of a Loan Party, or any of their respective
officers and directors, or, to the knowledge of the Loan Parties, any Affiliate,
employee, broker or other agent of any Loan Party or Subsidiary of a Loan Party,
acting or benefiting in any capacity in connection with the Loans is any of the
following:

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii) a Person owned or controlled by, or acting for or on behalf of, any person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order;

(v) a Person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control at its official website or any replacement
website or other replacement official publication of such list; or

(vi) a Sanctioned Person.

(c) No Loan Party and, to the knowledge of the Loan Parties, no broker or other
agent of any Loan Party acting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Person described in
paragraph (b) above, (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order, or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

(d) Holdings, its Subsidiaries and their respective officers and directors and,
to the knowledge of Holdings and its Subsidiaries, their respective employees
and agents are in compliance with Anti-Corruption Laws in all material respects
and are not knowingly engaged in any activity that would reasonably be expected
to result in either of Canadian Borrower or Dutch Borrower being designated as a
Sanctioned Person. No borrowing or Letter of Credit, use of proceeds or other
Fourth Restatement Date Transaction will violate any Anti-Corruption Law or
applicable Sanctions.

5.21    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than
(A) contingent indemnification obligations and (B) obligations and liabilities
under Swap Contracts and Treasury Management Agreements not then due

 

109



--------------------------------------------------------------------------------

and payable), or any Letter of Credit shall remain outstanding (other than
Letters of Credit as to which arrangements reasonably satisfactory to the
Administrative Agent and the L/C Issuers shall have been made), the U.S.
Borrower shall, and shall cause each Restricted Subsidiary (except in the case
of Sections 6.01, 6.02 and 6.03) to:

6.01    Financial Statements. Deliver to the Administrative Agent (for
distribution to each Lender):

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year (or, if earlier, within 15 days after the date the U.S. Borrower is
required to file such financial statements with the SEC without giving effect to
extensions) of the U.S. Borrower, a consolidated balance sheet of the U.S.
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income, stockholders’ equity and cash flows for such
fiscal year setting forth in each case in comparative form the figures for the
previous fiscal year, prepared in accordance with GAAP, audited and accompanied
by a report and opinion of an independent registered public accountant of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification (except for qualifications
resulting from the Obligations being classified as short term Indebtedness
during the year prior to the applicable maturity date) or exception or any
qualification or exception as to the scope of such audit, together with, if not
filed with the SEC within such time frame, a management’s discussion and
analysis with respect to such financial statements (it being understood and
agreed that so long as Holdings has no material assets or liabilities other than
Holdings’ Guarantee of the Loans and the other Secured Obligations, the Equity
Interests of the U.S. Borrower and guarantees of other Indebtedness permitted to
be incurred under Section 7.03(r) or (s) to the extent such Indebtedness appears
on the consolidated balance sheet of Holdings and its Subsidiaries, the U.S.
Borrower may provide financial statements, audit reports and management’s
discussion and analysis of financial statements of Holdings and its Subsidiaries
as if “Holdings” were substituted in place of “the U.S. Borrower” in this
Section 6.01(a));

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year (or, if earlier, within
10 days after the date the U.S. Borrower is required to file such financial
statements with the SEC without giving effect to extensions) of the U.S.
Borrower, a consolidated balance sheet of the U.S. Borrower and its Subsidiaries
as at the end of such fiscal quarter, and the related consolidated statements of
income and cash flows for such fiscal quarter and for the portion of the U.S.
Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year, certified by a Responsible Officer of the U.S. Borrower, as fairly
presenting in all material respects the financial condition, results of income
and cash flows of the U.S. Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes, together with, if not filed with the SEC within such time frame, a
management’s discussion and analysis with respect to such financial statements
(it being understood and agreed that so long as Holdings has no material assets
or liabilities other than Holdings’ Guarantee of the Loans and the other Secured
Obligations, the Equity Interests of the U.S. Borrower and guarantees of other
Indebtedness permitted to be incurred under Section 7.03(r) or (s) to the extent
such Indebtedness appears on the consolidated balance sheet of Holdings and its
Subsidiaries, the U.S. Borrower may provide financial statements and
management’s discussion and analysis of financial statements of Holdings and its
Subsidiaries as if “Holdings” were substituted in place of “the U.S. Borrower”
in this Section 6.01(b));

(c) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) (which may be in
footnote form only) from such consolidated financial statements; and

 

110



--------------------------------------------------------------------------------

(d) as soon as available, but in any event within 90 days after the commencement
of each fiscal year, a financial forecast for such fiscal year (including the
fiscal year in which the Maturity Date occurs) (a “Financial Plan”), presented
on a quarterly basis, including a forecasted consolidated balance sheet and
forecasted consolidated statements of income and cash flows of the U.S. Borrower
and its Subsidiaries for such fiscal year and any revised Financial Plan for
such fiscal year promptly after it is available.

As to any information contained in materials furnished pursuant to
Section 6.02(d), the U.S. Borrower shall not be separately required to furnish
such information under clause (a) or (b) above, to the extent applicable, but
the foregoing shall not be in derogation of the obligation of the U.S. Borrower
to furnish the information and materials described in clauses (a) and (b) above
at the times specified therein.

6.02    Certificates; Other Information. Deliver to the Administrative Agent
(for distribution to each Lender):

(a) [Reserved.]

(b) no later than five days after the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the U.S. Borrower;

(c) promptly after any request by the Administrative Agent, copies of any
detailed audit reports submitted to the board of directors (or the audit
committee of the board of directors) of the U.S. Borrower or Holdings by
independent accountants in connection with the accounts or books of Holdings,
the U.S. Borrower or any of their respective Subsidiaries, or any audit of any
of them;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the U.S. Borrower or Holdings, and copies of all annual, regular, periodic
and special reports and registration statements which the U.S. Borrower or
Holdings may file or be required to file with the SEC under Section 13 or 15(d)
of the Exchange Act, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(e) except during a Collateral and Covenant Release Period, promptly after the
furnishing thereof, copies of any material report furnished to any holder of
debt securities of any Loan Party pursuant to the terms of any indenture, loan
or credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to Section 6.01 or any other clause of this Section 6.02;

(f) promptly after receipt thereof by any Loan Party or any Restricted
Subsidiary thereof, copies of each material notice or other material
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other material inquiry by such agency regarding financial or other operational
results of any Loan Party or any Restricted Subsidiary thereof;

(g) upon request by the Administrative Agent, copies of (i) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by a Loan
Party or any Restricted Subsidiary with the IRS with respect to each Pension
Plan; (ii) the most recent actuarial valuation report for each Pension Plan;
(iii) all notices received by a Loan Party or any Restricted Subsidiary from a
Multiemployer Plan sponsor or any governmental agency concerning an ERISA Event;
and (iv) such other documents or governmental reports or filings relating to any
Pension Plan or Canadian Pension Plan sponsored by a Loan Party or any
Restricted Subsidiary as the Administrative Agent shall reasonably request;

 

111



--------------------------------------------------------------------------------

(h) promptly, such additional information regarding the business, financial or
corporate affairs of Holdings, the U.S. Borrower or any of its Restricted
Subsidiaries, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request; and

(i) except during a Collateral and Covenant Release Period, within 90 days after
the end of each fiscal year of the U.S. Borrower, (i) a report supplementing
Schedule 7(a) of the Perfection Certificate, limited to an identification of all
owned real property disposed of by the U.S. Borrower or any Restricted
Subsidiary thereof during such fiscal year, a list of all owned real property
acquired during such fiscal year and a description of such other changes in the
information included in such Schedules with respect to owned real property as
may be necessary for such Schedules to be accurate and complete with respect to
owned real property; (ii) a report supplementing Schedules 11(a), 11(b) and
11(c) of the Perfection Certificate, setting forth an updated list of the
information included in such Schedules as may be necessary for such Schedules to
be accurate and complete; and (iii) a report supplementing Schedules 5.13(a) and
(b) containing a description of all changes in the information included in such
Schedules as may be necessary for such Schedules to be accurate and complete,
each such report to be signed by a Responsible Officer of the U.S. Borrower and
to be in a form reasonably satisfactory to the Administrative Agent.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) or (d) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and, if
so delivered, shall be deemed to have been delivered on the date (i) on which
the U.S. Borrower or Holdings posts such documents, or provides a link thereto,
on the U.S. Borrower’s or Holdings’ website on the Internet at its website
address provided to the Lenders; or (ii) on which such documents are posted on
the U.S. Borrower’s or Holdings’ behalf on an Internet or intranet website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that (i) the U.S. Borrower shall not be required to deliver
paper copies of such documents to the Administrative Agent unless a written
request to deliver paper copies is given by the Administrative Agent and
(ii) the U.S. Borrower shall notify the Administrative Agent (by facsimile or
electronic mail) of the posting of any such documents and provide, if requested,
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Upon the request of the Administrative Agent, the
U.S. Borrower promptly deliver paper copies of originally executed Compliance
Certificates required by Section 6.02(b) to the Administrative Agent. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies (except for such Compliance Certificates) of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the U.S. Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

The U.S. Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the U.S. Borrower and Holdings
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the U.S.
Borrower or its securities) (each, a “Public Lender”). The U.S. Borrower hereby
agrees that (w) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (x) by marking Borrower Materials “PUBLIC,” the U.S. Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers, the L/C
Issuers and the Lenders to treat such Borrower Materials as not containing any
material nonpublic information with respect to the U.S. Borrower or its
securities for purposes of United

 

112



--------------------------------------------------------------------------------

States Federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”

6.03    Notices. Promptly after obtaining knowledge thereof notify the
Administrative Agent in writing (for distribution to the Lenders):

(a) of the occurrence of any Default or Event of Default; and

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including to the extent the following meets the
foregoing standard, (i) breach or non-performance of, or any default under, a
Contractual Obligation of the U.S. Borrower or any of its Restricted
Subsidiaries; (ii) any dispute, litigation, investigation, proceeding or
suspension between the U.S. Borrower or any of its Restricted Subsidiaries and
any Governmental Authority; (iii) the commencement of, or any material adverse
development in, any litigation or proceeding affecting the U.S. Borrower or any
of its Restricted Subsidiaries, including pursuant to any applicable
Environmental Laws; or (iv) of any ERISA Event.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the U.S. Borrower setting forth details of the
occurrence referred to therein and stating what action the U.S. Borrower has
taken and proposes to take with respect thereto.

6.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all their obligations and liabilities, including (a) all Taxes,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate actions
diligently conducted and adequate reserves in accordance with GAAP are being
maintained by the U.S. Borrower or such Restricted Subsidiary; and (b) all
lawful claims which, if unpaid, would by law become a Lien (other than a
Permitted Lien) upon its property; except, in each of the cases of clauses
(a) and (b), where any failure to pay or discharge as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

6.05    Preservation of Existence, Etc. Except to the extent that failure to do
so, individually or in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect, do or cause to be done all things necessary to
preserve, renew and maintain in full force and effect its legal existence,
except as otherwise expressly permitted under Section 7.04 or Section 7.05 and
except for the liquidation or dissolution of Subsidiaries if the assets of such
Subsidiaries are acquired by the U.S. Borrower or a Wholly-Owned Subsidiary of
the U.S. Borrower in such liquidation.

6.06    Maintenance of Properties. Except to the extent that failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, do or cause to be done all things reasonably
necessary to obtain, preserve, renew, extend and keep in full force and effect
the rights, licenses, permits, privileges, franchises, authorizations, patents,
copyrights, trademarks and trade names material to the conduct of its business
and at all times maintain, preserve and protect all tangible property material
to the conduct of such business and keep such property in good repair, working
order and condition (other than as may result from any casualty or condemnation
or wear and tear occurring in the ordinary course of business); provided that
nothing in this Section 6.06 shall prevent (i) sales of property,
consolidations, amalgamations or mergers by or involving any Loan Party in
accordance with Section 7.04 or Section 7.05; (ii) the withdrawal by any Loan
Party of its qualification as

 

113



--------------------------------------------------------------------------------

a foreign corporation in any jurisdiction where such withdrawal, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect; or the abandonment by any Loan Party of any rights, franchises,
licenses, trademarks, trade names, copyrights, patents or other Intellectual
Property that such Person reasonably determines are not useful to its business
or no longer commercially desirable.

6.07    Maintenance of Insurance.

(a) Generally. Maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance reasonable and customary for similarly situated Persons
engaged in the same or similar businesses as the U.S. Borrower and its
Restricted Subsidiaries) as are customarily carried under similar circumstances
by such other Persons.

(b) Flood Insurance. With respect to each Mortgaged Property, obtain flood
insurance in such total amount as the Administrative Agent or the Required
Lenders may from time to time reasonably require (and, in any event, in at least
the minimum amount required by applicable flood insurance laws), if at any time
the area in which any improvements located on any Mortgaged Property is
designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency, and otherwise comply with the National
Flood Insurance Program as set forth in the Flood Disaster Protection Act of
1973, as amended from time to time, and any other applicable flood insurance
laws.

6.08    Compliance with Laws. Comply with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such applicable law or order,
writ, injunction or decree is being contested in good faith by appropriate
actions diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect. Without limiting the
foregoing, the Borrowers will maintain in effect and enforce policies and
procedures designed to promote and achieve compliance by Holdings, its
Subsidiaries and their respective directors, officers, employees and agents, in
all material respects, with Anti-Corruption Laws and applicable Sanctions.

Except as would not reasonably be expected to have a Material Adverse Effect,
for each existing Canadian Pension Plan, the Canadian Borrower shall ensure that
such plan retains its registered status under and is administered in a timely
manner in all respects in accordance with the applicable pension plan text,
funding agreement, the ITA and all other applicable laws. Except as would not
reasonably be expected to have a Material Adverse Effect, for each Canadian
Pension Plan hereafter adopted or contributed to by U.S. Borrower and/or its
Restricted Subsidiaries, as applicable, which is required to be registered under
the ITA or any other applicable laws, Canadian Borrower shall use, and shall
cause its Restricted Subsidiaries to use, their commercially reasonable efforts
to seek and receive confirmation in writing from the applicable regulatory
authorities to the effect that such plan is unconditionally registered under the
ITA and such other applicable laws. Except as would not reasonably be expected
to have a Material Adverse Effect, for each Canadian Pension Plan and Canadian
Benefit Plan hereafter adopted or contributed to by Canadian Borrower and/or its
Restricted Subsidiaries, the Canadian Borrower shall perform, or cause its
Restricted Subsidiaries to perform, in a timely fashion and in all material
respects, all obligations (including fiduciary, funding, investment and
administration obligations) required to be performed in connection with such
plan and the funding therefor.

 

114



--------------------------------------------------------------------------------

6.09    Books and Records. Maintain books of record and account, in which
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the U.S.
Borrower or such Restricted Subsidiary, as the case may be.

6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants
(subject to such independent accountants’ customary procedure), all at the
reasonable expense of the U.S. Borrower and in each case at such reasonable
times during normal business hours as often as may be reasonably desired, upon
reasonable advance notice to the U.S. Borrower; provided that, excluding any
such visits and inspections during the continuation of an Event of Default, only
the Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and Lenders under this Section 6.10 and the Administrative
Agent shall not exercise such rights more often than two (2) times during any
calendar year absent the existence of an Event of Default and only one (1) such
time shall be at the U.S. Borrower’s expense; provided further that when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the U.S. Borrower at any time during normal business
hours and upon reasonable advance notice. The Administrative Agent and the
Lenders shall give the U.S. Borrower the opportunity to participate in any
discussions with the U.S. Borrower’s independent public accountants.

6.11    Use of Proceeds. Use the proceeds of the Credit Extensions (i) on the
Fourth Restatement Date to pay fees and expenses incurred in connection with the
Fourth Restatement Date Transaction and (ii) after the Fourth Restatement Date
to provide ongoing working capital and for general corporate purposes of the
U.S. Borrower and the Restricted Subsidiaries and to pay any fees and expenses
incurred in connection with the Fourth Restatement Date Transaction.

6.12    Compliance with Environmental Laws.

(a) Except to the extent that failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, (i) comply, and use commercially reasonable efforts to cause all lessees
and other Persons occupying Real Property of any Loan Party to comply, in all
material respects with all Environmental Laws and Environmental Permits
applicable to its operations and Real Property; (ii) obtain and renew all
material Environmental Permits applicable to its operations and Real Property;
and (iii) conduct all Responses required by, and in accordance with,
Environmental Laws; provided that no Loan Party shall be required to undertake
any Response or perform any compliance activity to the extent that its
obligation to do so is being contested in good faith and by proper actions and
appropriate reserves are being maintained with respect to such circumstances in
accordance with GAAP.

(b) If a Default caused by reason of a breach of Section 5.09 or Section 6.12(a)
shall have occurred and be continuing for more than 20 days without the Loan
Parties commencing activities reasonably likely to cure such Default in
accordance with Environmental Laws, at the written request of the Administrative
Agent or the Required Lenders through the Administrative Agent, provide to the
Lenders within 45 days after such request, at the expense of the U.S. Borrower,
an environmental assessment report regarding the matters which are the subject
of such Default, including, where and to the extent appropriate, soil and/or
groundwater sampling in relation to the subject of such Default, prepared by an
environmental consulting firm and, in form reasonably acceptable to the
Administrative Agent and indicating the presence or absence of Hazardous
Materials and the estimated cost of any compliance or Response to address them.

 

115



--------------------------------------------------------------------------------

6.13    Additional Collateral; Additional Subsidiary Guarantors; Collateral and
Covenant Release.

(a) Subject to the terms of this Section 6.13 and the Security Documents, with
respect to any property of any Loan Party (other than the Canadian Borrower or
the Dutch Borrower) that is intended to be subject to the Lien created by any of
the Security Documents but is not so subject, promptly (and in any event within
30 days after the acquisition thereof or the occurrence of a Collateral and
Covenant Trigger Date, as applicable, or such longer period as the
Administrative Agent may agree in its discretion) (i) execute and deliver to the
Administrative Agent and the Collateral Agent such amendments or supplements to
the relevant Security Documents or such other documents as the Administrative
Agent or the Collateral Agent shall reasonably deem necessary to grant to the
Collateral Agent, for its benefit and for the benefit of the other Secured
Parties, a First Priority Lien on such property subject to no Liens other than
Permitted Liens, and (ii) take all actions necessary to cause such Lien to be
duly perfected to the extent required by such Security Documents in accordance
with all applicable law, including the filing of financing statements in such
jurisdictions as may be reasonably requested by the Administrative Agent. The
U.S. Borrower shall otherwise take such actions and execute and/or deliver to
the Collateral Agent such documents as the Administrative Agent or the
Collateral Agent shall reasonably require to confirm the validity, perfection
and priority of the Lien of the Security Documents on such after-acquired
properties.

With respect to any Person that becomes a Wholly-Owned Domestic Restricted
Subsidiary after the Closing Date (other than any Excluded Subsidiary) or the
designation in accordance with Section 6.16 of any Wholly-Owned Subsidiary as a
Wholly-Owned Domestic Restricted Subsidiary, promptly (i) deliver to the
Collateral Agent the certificates, if any, representing the Equity Interests of
each first-tier Wholly-Owned Restricted Subsidiary held by such Wholly-Owned
Domestic Restricted Subsidiary, together with undated stock powers or other
appropriate instruments of transfer executed and delivered in blank by a duly
authorized officer of the holder(s) of such Equity Interests, provided, that,
only 65% of the outstanding Equity Interests of any first-tier Foreign
Restricted Subsidiary of such Wholly-Owned Domestic Restricted Subsidiary shall
be required to be delivered pursuant to this clause (i), (ii) cause such new
Wholly-Owned Domestic Restricted Subsidiary to execute joinder agreements to the
Guarantee and the Security Agreement, substantially in the forms annexed
thereto, and (iii) take all actions necessary in the reasonable opinion of the
Administrative Agent or the Collateral Agent to cause the Liens created by the
Security Agreement to be duly perfected to the extent required by such agreement
in accordance with all applicable law, including the filing of financing
statements in such jurisdictions as may be reasonably requested by the
Administrative Agent or the Collateral Agent.

Promptly grant to the Collateral Agent, within 90 Business Days of the
acquisition thereof or such longer period as the Administrative Agent may agree
in its discretion, a security interest in and Mortgage on each Real Property
owned in fee by any Loan Party (other than the Canadian Borrower and the Dutch
Borrower) that is acquired by such Loan Party after the Closing Date and that,
together with any improvements thereon, individually has a fair market value of
at least $7,500,000, as additional security for the Secured Obligations (unless
the subject property is already mortgaged to a third party to the extent
permitted by Section 7.01); provided that, notwithstanding the foregoing, (i) no
Mortgage shall be executed and delivered with respect to any Real Property
unless and until each Lender has (x) received written notice thereof at least 45
days in advance of such execution and deliver, (y) received, at least 20
Business Days in advance of such execution and delivery, a life of loan flood
zone determination and such other documents as it may reasonably request to
complete its flood insurance due diligence and (z) confirmed to the
Administrative Agent that flood insurance due diligence and flood insurance
compliance has been completed to its satisfaction and (ii) to the extent the
requirements in clause (i) are not satisfied prior to the end of the 90 Business
Day period required above, such period shall be automatically extended to the
date that is 10 Business Days after the date on which all requirements under

 

116



--------------------------------------------------------------------------------

clause (i) have been satisfied. Such Mortgages shall be granted pursuant to
documentation reasonably satisfactory in form and substance to the
Administrative Agent and the Collateral Agent and shall constitute valid and
enforceable perfected Liens subject only to Permitted Liens or other Liens
reasonably acceptable to the Collateral Agent. The Mortgages or instruments
related thereto shall be duly recorded or filed in such manner and in such
places as are required by law to establish, perfect, preserve and protect the
Liens in favor of the Collateral Agent required to be granted pursuant to the
Mortgages and all taxes, fees and other charges payable in connection therewith
shall be paid in full. Such Loan Party (other than the Canadian Borrower and the
Dutch Borrower) shall otherwise take such actions and execute and/or deliver to
the Collateral Agent such documents as the Collateral Agent shall reasonably
require to confirm the validity, perfection and priority of the Lien of any
existing Mortgage or new Mortgage against such after-acquired Real Property
(including a Title Policy, a Survey and local counsel opinion (in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent) in respect of such Mortgage). Such Loan Party (other than the Canadian
Borrower and the Dutch Borrower) shall deliver to the Collateral Agent a
completed “Life-of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to each such Real Property (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by the U.S. Borrower and each Loan Party (other than the Canadian
Borrower and the Dutch Borrower) relating thereto).

Notwithstanding anything to the contrary contained herein, (a) no actions in any
non-U.S. jurisdiction shall be required under the Loan Documents in order to
create any security interests in assets located or titled outside of the U.S. or
to perfect any security interests (it being understood that there shall be no
security agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction, so long as all applicable equity interests that are certificated
are in the possession of the Collateral Agent to the extent constituting
Collateral), (b) deposit account and security account control agreements shall
not be required under the Loan Documents, and (c) third party landlord and
bailee waivers shall not be required under the Loan Documents.

(b) Notwithstanding the foregoing, (x) the Administrative Agent shall not take a
security interest in those assets as to which the Administrative Agent shall
determine, in its reasonable discretion, that the cost of obtaining such Lien
(including any mortgage, stamp, intangibles or other tax) are excessive in
relation to the benefit to the Lenders of the security afforded thereby and
(y) Liens required to be granted pursuant to this Section 6.13 shall be subject
to exceptions and limitations consistent with those set forth in the Security
Documents as in effect on the Fourth Restatement Date (to the extent appropriate
in the applicable jurisdiction).

(c) Upon the occurrence of a Collateral and Covenant Release Date, (i)(A) any
Liens granted to the Administrative Agent or the Collateral Agent, as the case
may be, on any Collateral which remain in effect at such time (other than any
such Liens in respect of Cash Collateral) shall be automatically released,
(B) upon receipt by the Administrative Agent of written notice from the U.S.
Borrower of the occurrence of a Collateral and Covenant Release Date, the
Administrative Agent or the Collateral Agent, as the case may be, shall promptly
execute and deliver any documents or instruments and authorize the
recordation/filing, if applicable, of any termination statements, reasonably
requested by the U.S. Borrower and in form and substance reasonably satisfactory
to the Administrative Agent or the Collateral Agent, as the case may be, to
evidence the release of such Liens, and the Administrative Agent or the
Collateral Agent, as the case may be, shall promptly deliver all possessory
Collateral to the Company (and to the extent any Lender has a Lien on Collateral
as security for the Obligations (other than Cash Collateral), it shall comply
with the foregoing requirements applicable to the Administrative Agent and the
Collateral Agent), all at the expense of the U.S. Borrower, and (C) the
Administrative Agent or the Collateral Agent, as the case may be, shall promptly
advise all of Holdings’ and its Subsidiaries’ insurance carriers to terminate
all lenders’ loss payee endorsements, (ii) the requirements of

 

117



--------------------------------------------------------------------------------

Section 6.13(a), to the extent they relate to the granting of Liens, shall be
suspended and of no effect, and (iii) the requirements of Sections 6.02(e),
6.02(i), 6.15 and 7.14 shall be suspended and of no effect, unless and until, if
ever, a subsequent Collateral and Covenant Trigger Date occurs following the
occurrence of such Collateral and Covenant Release Date, at which time the
requirements of Sections 6.13(a) (as it relates to the granting of Liens),
6.02(e), 6.02(i), 6.15 and 7.14 (collectively, the “Suspended Covenants”) shall
again become fully effective and binding upon the U.S. Borrower and the other
Loan Parties, as applicable, in all respects with respect to future events, and,
in such case, the U.S. Borrower hereby acknowledges and agrees that it will, and
will cause each other Loan Party (other than the Canadian Borrower and the Dutch
Borrower) to, re-grant the security interests in the Collateral pursuant to
documents substantially identical to the Security Documents within 30 days of
such Collateral and Covenant Trigger Date (or such later date, not to exceed an
additional 30 days, as may be agreed upon by the Administrative Agent) and take
such other actions and execute and/or deliver to the Collateral Agent such
filings, board resolutions, legal opinions, certificates and other documents as
the Administrative Agent or the Collateral Agent shall reasonably require to
confirm the validity and perfection of such security interests. Notwithstanding
that the Suspended Covenants may be reinstated on a Collateral and Covenant
Trigger Date, (i) in the event of any such reinstatement, no action taken or
omitted to be taken by the U.S. Borrower or any of its Restricted Subsidiaries
prior to such reinstatement will give rise to a Default or Event of Default
under this Agreement solely as a result any failure be in compliance with any
such Suspended Covenant, (ii) no Default or Event of Default shall be deemed to
exist or have occurred as a result of any failure by the U.S. Borrower or any of
its Restricted Subsidiaries to comply with the Suspended Covenants during any
Collateral and Covenant Release Period, or, upon termination of the Collateral
and Covenant Release Period, as a result of any action taken or event that
occurred during the Collateral and Covenant Release Period, in each case, solely
as a result any failure be in compliance with any such Suspended Covenant, and
(iii) following a Collateral and Covenant Trigger Date, the U.S. Borrower and
each of its Restricted Subsidiaries will be permitted, without causing a Default
or Event of Default solely as a result of the reinstatement of any such
Suspended Covenant, to honor, comply with or otherwise to perform any
contractual commitments or obligations arising on or prior to such Collateral
and Covenant Trigger Date and to consummate the transactions contemplated
thereby, so long as such contractual commitments and obligations were not
incurred in contemplation of the occurrence of such Collateral and Covenant
Trigger Date. Notwithstanding anything to the contrary in this Agreement, all
baskets, thresholds, caps and similar exceptions contained in any reinstated
Suspended Covenant and/or Sections 7.02, 7.06, 7.09 and 7.15 shall be calculated
and/or determined, for purposes of the U.S. Borrower’s and its Restricted
Subsidiaries’ ability to utilize any such basket, threshold, cap or similar
exception following the termination of any Collateral and Covenant Release
Period, giving full effect to all Investments, Restricted Payments,
Sale-Leaseback Transactions, prepayments of Subordinated Indebtedness and other
applicable transactions made, consummated and/or outstanding, as applicable,
prior to the termination of such Collateral and Covenant Release Period (or, so
long as such contractual commitments and obligations were not incurred in
contemplation of the occurrence of such Collateral and Covenant Trigger Date,
contractual commitments or obligations arising on or prior to such Collateral
and Covenant Trigger Date with respect to thereto which are consummated after a
Collateral and Covenant Trigger Date) (with such Investments, Restricted
Payments, Sale-Leaseback Transactions, prepayments of Subordinated Indebtedness
and other applicable transactions being allocated by the U.S. Borrower in good
faith to minimize any potential overages); provided that, for the avoidance of
doubt, any Investments, Restricted Payments, Sale-Leaseback Transactions,
prepayments of Subordinated Indebtedness and other applicable transactions (or,
so long as such contractual commitments and obligations were not incurred in
contemplation of the occurrence of such Collateral and Covenant Trigger Date,
contractual commitments or obligations arising on or prior to such Collateral
and Covenant Trigger Date with respect to thereto which are consummated after a
Collateral and Covenant Trigger Date) that exceed in the aggregate such
applicable baskets, thresholds, caps or similar exceptions in any reinstated
Suspended Covenant and/or Sections 7.02, 7.06, 7.09 and 7.15 shall not result in
a Default or Event of Default under such reinstated Suspended Covenant or such
Section 7.02, 7.06, 7.09 or 7.15 solely as a

 

118



--------------------------------------------------------------------------------

result of such excess on such Collateral and Covenant Trigger Date. It is
understood that, if a Collateral and Covenant Release Period terminates as
provided in this paragraph (c) above, a Collateral and Covenant Release Period
may commence again if the requirements of this paragraph (c) above are
subsequently satisfied.

6.14    Further Assurances. Promptly upon the reasonable request by the
Administrative Agent, or any Lender through the Administrative Agent, correct
any material defect or error that may be discovered in any Loan Document or in
the execution, acknowledgment, filing or recordation thereof.

6.15    Information Regarding Collateral. Except during a Collateral and
Covenant Release Period, not effect any change (i) in any Loan Party’s (other
than the Canadian Borrower’s and the Dutch Borrower’s) legal name, (ii) in the
location of any Loan Party’s (other than the Canadian Borrower’s and the Dutch
Borrower’s) chief executive office, (iii) in any Loan Party’s (other than the
Canadian Borrower’s and the Dutch Borrower’s) organizational structure or
organizational identification number, if any, or (iv) in any Loan Party’s (other
than the Canadian Borrower’s and the Dutch Borrower’s) jurisdiction of
organization (in each case, including by merging with or into any other entity,
reorganizing, dissolving, liquidating, reorganizing or organizing in any other
jurisdiction), until (A) it shall have given the Collateral Agent and the
Administrative Agent not less than 10 days’ prior written notice, or such lesser
notice period agreed to by the Collateral Agent, of its intention so to do,
clearly describing such change and providing such other information in
connection therewith as the Collateral Agent or the Administrative Agent may
reasonably request and (B) subject to Section 6.13(c), it shall have taken all
action reasonably requested by the Collateral Agent to maintain (to the extent
provided in the applicable Security Document) the perfection and priority of the
security interest of the Collateral Agent for the benefit of the Secured Parties
in the Collateral. Each Loan Party (other than the Canadian Borrower and the
Dutch Borrower) agrees to promptly provide the Collateral Agent with certified
Organization Documents reflecting any of the changes described in the preceding
sentence.

6.16    Designation of Subsidiaries. The Board of Directors of the U.S. Borrower
may at any time after the Fourth Restatement Date designate any Restricted
Subsidiary as an Unrestricted Subsidiary (including any newly acquired or newly
formed Restricted Subsidiary at or prior to the time it is so acquired or
formed) or any Unrestricted Subsidiary as a Restricted Subsidiary; provided that
notwithstanding anything else in this Section 6.16 to the contrary, any
Unrestricted Subsidiary that has been redesignated a Restricted Subsidiary may
not be subsequently redesignated as an Unrestricted Subsidiary. The designation
of any Subsidiary as an Unrestricted Subsidiary after the Fourth Restatement
Date shall constitute an Investment by the U.S. Borrower and its Restricted
Subsidiaries, as applicable, therein at the date of designation in an amount
equal to the fair market value, as determined by the U.S. Borrower in good
faith, of the applicable parties’ investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time and (ii) a return on any Investment by the U.S.
Borrower or any Restricted Subsidiary in Unrestricted Subsidiaries pursuant to
the preceding sentence in an amount equal to the fair market value, as
determined by the U.S. Borrower in good faith, at the date of such designation
of Borrower’s and its Restricted Subsidiaries’ (as applicable) Investment in
such Subsidiary. As of the Fourth Restatement Date, there are no Unrestricted
Subsidiaries of the U.S. Borrower.

 

119



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than
(A) contingent indemnification obligations and (B) obligations and liabilities
under Swap Contracts and Treasury Management Agreements not then due and
payable), or any Letter of Credit shall remain outstanding (other than Letters
of Credit as to which arrangements reasonably satisfactory to the Administrative
Agent and the L/C Issuers shall have been made), the U.S. Borrower shall not,
and shall not permit any Restricted Subsidiary to:

7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of
their assets, whether now owned or hereafter acquired, other than the following
(“Permitted Liens”):

(a) Liens in favor of the Collateral Agent for the benefit of the Secured
Parties granted pursuant to any Loan Document;

(b) Liens for taxes (i) not overdue for thirty days, (ii) less than $1,500,000
in the aggregate or (iii) which are being contested in good faith by appropriate
actions promptly instituted and diligently conducted;

(c) inchoate statutory Liens of landlords, carriers, warehousemen, mechanics,
repairmen, workmen and materialmen, and other Liens imposed by law (other than
any such Lien imposed pursuant to Section 436(f) or 430(k) of the Code or by
ERISA), in each case incurred in the ordinary course of business for amounts not
yet overdue for thirty days, or for amounts that are overdue and that (i) are
less than $1,500,000 in the aggregate or (ii) (in the case of any such amounts
overdue for a period in excess of thirty days) are being contested in good faith
by appropriate actions, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts;

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
bonds (other than bonds related to judgments or litigation) and appeal bonds,
bids, leases, government contracts, trade contracts, performance and
return-of-money bonds and other similar obligations of a like nature incurred in
the ordinary course of business (exclusive of obligations for the payment of
borrowed money or other Indebtedness), so long as no foreclosure, sale or
similar proceedings have been commenced with respect to any portion of the
Collateral on account thereof and pledges and deposits in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the U.S. Borrower or any of its Restricted Subsidiaries;

(e) easements, rights-of-way, restrictions, encroachments, other minor defects
or irregularities in title, and leases or subleases, in each case which do not
and will not interfere in any material respect with the ordinary conduct of the
business of the U.S. Borrower or any of its Restricted Subsidiaries;

(f) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder entered into by the U.S. Borrower or any Restricted
Subsidiary in the ordinary course of its business covering only the assets so
leased of real estate permitted hereunder;

(g) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(h) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (x) interfere in any material respect with the
business of the U.S. Borrower or any of its Restricted Subsidiaries or
(y) secure any Indebtedness;

 

120



--------------------------------------------------------------------------------

(i) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodities brokerage accounts incurred in the ordinary course of
business and (iii) in favor of a banking institution arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry;

(j) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Sections 7.02(f), (j), (o) or
(r) to be applied against the purchase price for such Investment and
(ii) consisting of an agreement to dispose of any property in an Asset Sale
permitted under Section 7.05, in each case, solely to the extent such Investment
or Asset Sale, as the case may be, would have been permitted on the date of the
creation of such Lien;

(k) Liens on property of any Foreign Restricted Subsidiary that does not
constitute Collateral, which Liens secure Indebtedness of such Foreign
Restricted Subsidiary permitted under Section 7.03;

(l) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary,
in each case after the Closing Date (other than Liens on the Equity Interests of
any Person that becomes a Restricted Subsidiary); provided that (i) such Lien
was not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (ii) such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirements shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition and (iii) the
Indebtedness secured thereby is permitted under Sections 7.03(c) or (d);

(m) Liens solely on any cash earnest money deposits made by the U.S. Borrower or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(n) Liens evidenced by the filing of precautionary UCC or similar financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(o) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(p) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(q) licenses of patents, trademarks and other intellectual property rights
granted by the U.S. Borrower or any of its Restricted Subsidiaries in the
ordinary course of business and not interfering in any respect with the ordinary
conduct of the business of the U.S. Borrower or such Restricted Subsidiary;

(r) Liens existing on the Closing Date and set forth on Schedule 7.02;

(s) Liens securing Indebtedness permitted pursuant to Section 7.03(m); provided
that (i) such Liens attach concurrently with or within three hundred sixty
(360) days after the acquisition, repair, replacement, construction or
improvement (as applicable) of the property subject to such Liens, (ii) such
Liens shall not at any time encumber more than the asset acquired (other than
accessions thereto) with the proceeds of such Indebtedness and the proceeds and
the products thereof and (iii) with respect to

 

121



--------------------------------------------------------------------------------

capitalized leases, such Liens do not at any time extend to or cover any assets
(except for accessions to such asset) other than the assets subject to such
capitalized leases; provided that individual financings of equipment provided by
one lender may be cross-collateralized to other financings of equipment provided
by such lender;

(t) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the U.S. Borrower or any
of its Restricted Subsidiaries in the ordinary course of business permitted by
this Agreement;

(u) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.02;

(v) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(w) other Liens on assets securing obligations in an aggregate amount not to
exceed $65,000,000 at any time outstanding; provided that, notwithstanding
anything to the contrary set forth in Section 3.4(b) of the Security Agreement,
any Deposit Account (as defined in the Security Agreement) on which a Lien is
granted pursuant to this Section 7.01(w) shall not be subject to the prohibition
on granting a Control Agreement (as defined in the Security Agreement) to any
Person; provided that the aggregate balance of all such Deposit Accounts (when
together with any other assets on which a Lien is granted pursuant to this
Section 7.01(w)) shall not exceed $65,000,000 at any time;

(x) Liens created under the 2016 Reorganization Documents solely to the extent
resulting from the transactions consummated pursuant to and in accordance with
the definition thereof;

(y) Liens securing Indebtedness permitted under Section 7.03(g);

(z) Liens on the Equity Interests of Unrestricted Subsidiaries that secure
Indebtedness or other obligations of such Unrestricted Subsidiaries;

(aa) Liens on cash of Foreign Subsidiaries securing Indebtedness permitted under
Section 7.03(t)(B); and

(bb) Liens securing Indebtedness permitted under Section 7.03(v);

provided, however, that no consensual Liens shall be permitted to exist,
directly or indirectly, on any Securities Collateral which constitutes
Collateral, other than Liens granted pursuant to the Security Documents.

7.02    Investments. Make any Investments, except:

(a) Investments held by the U.S. Borrower or such Restricted Subsidiary in the
form of Cash Equivalents;

(b) equity Investments owned as of the Closing Date in any Restricted Subsidiary
and, to the extent not constituting a Permitted Acquisition, Investments made
after the Closing Date in Persons that are at the time made, immediately prior
to such Investment, the U.S. Borrower, Canadian Borrower, Dutch Borrower, or any
Subsidiary Guarantor;

 

122



--------------------------------------------------------------------------------

(c) Investments consisting of extensions of trade credit and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors and deposits, prepayments and other credits to
suppliers, in each case, made in the ordinary course of business;

(d) intercompany loans to the extent permitted under Section 7.03(b);

(e) loans and advances to employees of Holdings, the U.S. Borrower and its
Restricted Subsidiaries (i) made in the ordinary course of business for
business-related travel, entertainment, relocation and analogous ordinary
business purposes or (ii) made in connection with such Person’s purchase of
Equity Interests (other than Disqualified Capital Stock) of Holdings in an
aggregate principal amount not to exceed $30,000,000 at any time outstanding, so
long as, in the case of clause (ii), such purchase price is immediately
contributed to the U.S. Borrower;

(f) Permitted Acquisitions;

(g) Investments consisting of Liens, Indebtedness, fundamental changes, Asset
Sales, Restricted Payments and prepayments permitted under Sections 7.01, 7.03,
7.04, 7.05, 7.06 and 7.15, respectively;

(h) Investments outstanding on the Fourth Restatement Date and listed on
Schedule 7.02 and any modification, replacement, renewal or extension thereof so
long as the extent of such Investment is not increased thereby;

(i) Investments in Swap Contracts permitted under Section 7.03(n);

(j) Investments made with the proceeds of an Excluded Issuance that are not used
for any other purpose;

(k) Investments in the ordinary course of business consisting of
(i) endorsements for collection or deposit and (ii) customary trade arrangements
with customers consistent with past practices;

(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the ordinary course of business and upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;

(m) loans and advances to Holdings in lieu of, and not in excess of the amount
of (after giving effect to any other loans, advances or Restricted Payments in
respect thereof), Restricted Payments to the extent permitted to be made to
Holdings in accordance with Section 7.06;

(n) Investments made by (i) the U.S. Borrower, Canadian Borrower, Dutch Borrower
or a Subsidiary Guarantor in a Foreign Restricted Subsidiary (including
guarantees of Indebtedness) in an aggregate amount outstanding at any time which
shall not exceed $50,000,000, (ii) Investments by a Foreign Restricted
Subsidiary in another Foreign Restricted Subsidiary, (iii) a Foreign Subsidiary
that is not a Loan Party in a Foreign Subsidiary, and (iv) Foreign Subsidiary
that is a Loan Party in any other Loan Party;

(o) any other Investment, so long as immediately after giving effect to such
Investment, (A) no Default or Event of Default has occurred and is continuing,
(B) the Lease Adjusted Leverage Ratio (calculated on a Pro forma Basis after
giving effect to any such Investment) at the time of making such

 

123



--------------------------------------------------------------------------------

Investment is less than or equal to 3.75:1.00 and (C) the aggregate Commitments
exceed the sum of the Outstanding Amount of all Revolving Loans, the Outstanding
Amount of all L/C Obligations and the Outstanding Amount of all Swing Line Loans
by no less than $50,000,000;

(p) advances of payroll payments to employees or consultants in the ordinary
course of business;

(q) non-cash consideration received in any Asset Sale permitted by Section 7.05;

(r) other Investments in an aggregate amount not to exceed at any time
$250,000,000;

(s) Investments consisting of the contribution of Equity Interests of any other
Foreign Restricted Subsidiary held directly by the U.S. Borrower or a Restricted
Subsidiary in exchange for Indebtedness, Equity Interests or a combination
thereof of the Foreign Restricted Subsidiary to which such contribution is made
or the exchange of Equity Interests in any Foreign Restricted Subsidiary for
Indebtedness of such Foreign Restricted Subsidiary, as applicable;

(t) Guarantees by the U.S. Borrower or a Restricted Subsidiary of leases (other
than Capital Lease Obligations) or other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(u) Investments made by any Restricted Subsidiary that is not a Subsidiary
Guarantor to the extent such Investments are financed with the proceeds received
by such Restricted Subsidiary from an Investment made pursuant to clauses (n),
(o) or (r) of this Section 7.02 promptly after such proceeds were received by
such Restricted Subsidiary;

(v) Investments in Affiliated Charitable Organizations not exceeding $30,000,000
in the aggregate during the term of this Agreement;

(w) Investments in Treasury Management Agreements with Treasury Management
Banks;

(x) Investments made in connection with the 2016 Reorganization, solely to the
extent resulting from the transactions consummated pursuant to and in accordance
with the definition thereof; and

(y) during a Collateral and Covenant Release Period, any Investment so long as
the U.S. Borrower and its Restricted Subsidiaries shall be in pro forma
compliance (giving effect to such Investment and each other Investment, if any,
made in reliance on this exception after the end of the most recently ended Test
Period) with the financial covenants set forth in Section 7.12 as of the last
day of the most recently ended Test Period; provided that, upon the termination
of such Collateral and Covenant Release Period, all Investments made in reliance
on this exception shall be deemed to have been made under one or more other
exceptions contained in this Section 7.02 for purposes of determining the U.S.
Borrowers’ and its Restricted Subsidiaries’ ability to utilize any basket,
threshold, cap or similar exception to make additional Investments following the
termination of such Collateral and Covenant Release Period (with such
Investments being allocated by the U.S. Borrower in good faith to minimize any
potential overages).

An Investment shall be deemed to be outstanding to the extent not returned in
the same form (or (i) in assets that may be used in those businesses in which
the U.S. Borrower and its Restricted Subsidiaries are permitted to be engaged
under Section 7.07 and have at least the same fair market value or (ii) in Cash
Equivalents with at least the same fair market value, provided that such Cash
Equivalents are otherwise permitted by this Section 7.02 or such Cash
Equivalents are liquidated within 180 days) as

 

124



--------------------------------------------------------------------------------

the original Investment to (x) if such Investment was made by U.S. Borrower or a
Subsidiary Guarantor, to the U.S. Borrower or a Subsidiary Guarantor and (y) if
such Investment was made by a Restricted Subsidiary that was not a Guarantor, to
U.S. Borrower or any Restricted Subsidiary.

7.03    Indebtedness and Disqualified Capital Stock. Create, incur, assume or
suffer to exist any Indebtedness or Disqualified Capital Stock, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness of (w) any Subsidiary Guarantor, Canadian Borrower, or Dutch
Borrower to the U.S. Borrower, any other Subsidiary Guarantor, Canadian Borrower
or Dutch Borrower, (x) the U.S. Borrower to any Subsidiary Guarantor, Canadian
Borrower or Dutch Borrower, (y) the U.S. Borrower, Canadian Borrower, Dutch
Borrower, or any Subsidiary Guarantor owed to Foreign Subsidiaries, and
(z) Foreign Subsidiaries not constituting Loan Parties to other Foreign
Subsidiaries; provided (i) all such Indebtedness described in clauses (w) and
(x) above, to the extent representing Indebtedness owed to a U.S. Loan Party,
except during a Collateral and Covenant Release Period, shall be evidenced by
promissory notes and all such notes shall be subject to a First Priority Lien
pursuant to the Security Agreement, (ii) all such Indebtedness shall be
unsecured and subordinated in right of payment to the payment in full of the
Obligations pursuant to the terms of the applicable promissory notes or an
intercompany subordination agreement that in any such case, is reasonably
satisfactory to Administrative Agent, and (iii) any payment by any such
Subsidiary Guarantor under any guaranty of the Obligations shall result in a pro
tanto reduction of the amount of any Indebtedness owed by such Subsidiary
Guarantor to the U.S. Borrower or to any of its Subsidiaries for whose benefit
such payment is made;

(c) Indebtedness incurred by the U.S. Borrower or any of its Restricted
Subsidiaries arising from agreements providing for indemnification, adjustment
of purchase price, earn-out or similar obligations, or from guarantees or
letters of credit, surety bonds or performance bonds securing the performance of
the U.S. Borrower or any such Restricted Subsidiary pursuant to such agreements,
in connection with Permitted Acquisitions or permitted dispositions of any
business, assets or Restricted Subsidiary of the U.S. Borrower or any of its
Restricted Subsidiaries; provided that in the case of a disposition, the maximum
aggregate liability in respect of all such obligations outstanding under this
clause (c) shall at no time exceed the gross proceeds actually received by the
U.S. Borrower and its Restricted Subsidiaries in connection with such
disposition;

(d) Indebtedness of the U.S. Borrower and its Restricted Subsidiaries
(A) assumed in connection with any Permitted Acquisition; provided that such
Indebtedness is not incurred in contemplation of such Permitted Acquisition, or
(B) owed to the seller of any property acquired in a Permitted Acquisition on an
unsecured subordinated basis, which subordination shall be on terms reasonably
satisfactory to the Administrative Agent, in each case, so long as both
immediately prior and after giving effect thereto, (x) no Default or Event of
Default shall exist or result therefrom, and (y) the U.S. Borrower and its
Restricted Subsidiaries will be in pro forma compliance with the covenants set
forth in Section 7.12 after giving effect to such Permitted Acquisition and the
incurrence or issuance of such Indebtedness and any extensions, renewals or
replacements (“refinancings”) of such Indebtedness except refinancings of any
such Indebtedness if the terms and conditions thereof when taken as a whole are
less favorable to the obligor thereon or to the Lenders than the Indebtedness
being refinanced or extended, and the average life to maturity thereof is not
greater than or equal to that of the Indebtedness being refinanced or extended;
provided such refinancing Indebtedness shall not (A) include Indebtedness of an
obligor that was not an obligor with respect to the Indebtedness being extended,
renewed or refinanced, (B) exceed in principal amount the Indebtedness being
renewed, extended or refinanced along with interest and premium (if any) of such
Indebtedness, together with fees and expenses related to such renewal, extension
or refinancing or (C) be incurred, created or assumed if any Default or Event of
Default has occurred and is continuing or would result therefrom;

 

125



--------------------------------------------------------------------------------

(e) Indebtedness representing deferred compensation to employees of the U.S.
Borrower and its Restricted Subsidiaries incurred in the ordinary course of
business;

(f) Indebtedness consisting of obligations of the U.S. Borrower or its
Restricted Subsidiaries under deferred employee compensation or other similar
arrangements incurred by such Person in connection with Permitted Acquisitions;

(g) Indebtedness consisting of (A) the financing of insurance premiums or
(B) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(h) Indebtedness which may be deemed to exist pursuant to any guarantees,
performance, surety, statutory, appeal or similar obligations (other than any
guarantees of obligations for borrowed money) incurred in the ordinary course of
business;

(i) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts; provided that such Indebtedness
is extinguished within five (5) Business Days of the incurrence thereof;

(j) guarantees in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of the U.S. Borrower and its
Restricted Subsidiaries;

(k)(i) guarantees by the U.S. Borrower of Indebtedness of a Subsidiary Guarantor
or guarantees by a Subsidiary Guarantor of Indebtedness of the U.S. Borrower or
another Subsidiary Guarantor or (ii) guarantees by a Restricted Subsidiary of
the U.S. Borrower that is not a Guarantor of Indebtedness of another Restricted
Subsidiary of the U.S. Borrower that is not a Subsidiary Guarantor or
(iii) guarantees by a Foreign Restricted Subsidiary of Indebtedness of another
Foreign Restricted Subsidiary or (iv) guarantees by the U.S. Borrower or a
Subsidiary Guarantor of Indebtedness of a Restricted Subsidiary of the U.S.
Borrower that is not a Guarantor to extent permitted by Section 7.02(e), (n),
(o), (r), (u), or (x) with respect, in each case, to Indebtedness otherwise
permitted to be incurred pursuant to this Section 7.03;

(l) Indebtedness existing on the Closing Date and listed on Schedule 7.03 and
Permitted Refinancing Indebtedness thereof;

(m) Capital Lease Obligations and purchase money Indebtedness incurred within
360 days of the acquisition or completion of construction or installation of the
assets acquired in connection with the incurrence of such Indebtedness in an
aggregate amount which, when added to refinancings thereof and with sales and
lease-backs permitted pursuant to Section 7.09, is in an aggregate principal
amount at any time outstanding not to exceed the greater of (i) $100,000,000 and
(ii) 5% of Consolidated Total Assets, and Permitted Refinancing Indebtedness
thereof;

(n) obligations (contingent or otherwise) of the U.S. Borrower or any Restricted
Subsidiary existing or arising under any Swap Contract; provided that such
obligations are (or were) entered into in the ordinary course of business for
the purpose of fixing or hedging interest rate, currency or commodity risks and
not for purposes of speculation;

 

126



--------------------------------------------------------------------------------

(o) Indebtedness incurred by the U.S. Borrower to past, present or future
members of management, employees, directors and consultants of Holdings, the
U.S. Borrower or any Restricted Subsidiary in connection with stock repurchases;
provided that the aggregate amount of such Indebtedness incurred during any
fiscal year of the U.S. Borrower shall not exceed $15,000,000;

(p) Indebtedness of one or more Foreign Subsidiaries that are Restricted
Subsidiaries in an aggregate amount not to exceed not to exceed $60,000,000;

(q) Indebtedness of a Foreign Restricted Subsidiary to the U.S. Borrower or a
Subsidiary Guarantor to the extent constituting an Investment permitted by
Section 7.02(e), (j), (n), (o), (r), (u), or (x);

(r) Indebtedness of the U.S. Borrower and its Restricted Subsidiaries in an
aggregate amount not to exceed $75,000,000;

(s) unsecured Indebtedness of the U.S. Borrower and the Subsidiary Guarantors,
so long as, after giving effect thereto, (A) no Default or Event of Default has
occurred and is continuing, (B) the Lease Adjusted Leverage Ratio (on a Pro
forma Basis after giving effect to the incurrence of such Indebtedness) at the
time of the incurrence of such Indebtedness is less than or equal to 3.75:1.00;
and (C) the aggregate Commitments exceed the sum of the Outstanding Amount of
all Revolving Loans, the Outstanding Amount of all L/C Obligations and the
Outstanding Amount of all Swing Line Loans by no less than $50,000,000; provided
that such Indebtedness shall not mature earlier than the Maturity Date and no
portion thereof shall be required to be repaid, prepaid, redeemed, repurchased
or defeased, whether on one or more fixed dates, upon the occurrence of one or
more events or at the option of any holder thereof prior to the Maturity Date
(except, in each case, this proviso will not prevent (i) customary prepayment or
repurchase events upon a change in control or an asset sale and (ii) customary
mandatory prepayment, repurchase or redemption provisions of “bridge” facilities
in connection with a bridge or other interim credit facility to the extent such
bridge or interim credit facility, subject to customary conditions,
automatically converts or exchanges into Indebtedness that would otherwise be
permitted under this Section 7.03(s) (without giving effect to this clause
(ii))); provided further that, for the avoidance of doubt, no Restricted
Subsidiary that is not a Subsidiary Guarantor may guarantee or be an obligor
with respect to such Indebtedness;

(t) Indebtedness under Treasury Management Agreements with (A) Treasury
Management Banks or (B) in the case of Foreign Subsidiaries, depositary
institutions, commercial banks or similar institutions;

(u) Intercompany Indebtedness arising from the 2016 Reorganization, solely to
the extent resulting from the transactions consummated pursuant to and in
accordance with the definition thereof; and

(v) in the event that any L/C Issuer has resigned and (i) no successor L/C
Issuer has been appointed under Section 10.6(i) or (ii) such successor L/C
Issuers appointed under such Section have not agreed to commit to issue Letters
of Credit in amounts up to the amounts set forth in Section 2.03(a)(ii)(A)(VIII)
or Section 2.03(a)(ii)(B)(VIII), as applicable (the difference between each such
amount and the actual commitments received by such successor L/C Issuers with
respect to the respective Letter of Credit Facility, the “Shortfall Amount” with
respect to such Letter of Credit Facility), letters of credit in a face amount
not to exceed the lesser of (1) with respect to either Letter of Credit
Facility, the Shortfall Amount and (2) an amount that when added to the sum of
the aggregate (a) Outstanding Amount of the U.S. Dollar Facility Revolving
Loans, (b) Outstanding Amount of Multicurrency Facility Revolving Facility
Loans, (c) Outstanding Amount of U.S. Dollar Facility Swing Line Loans,
(d) Outstanding Amount of Multicurrency Facility Swing Line Loans,
(e) Outstanding Amount of U.S. Dollar Facility L/C Obligations and
(f) Outstanding Amount of Multicurrency Facility L/C Obligations

 

127



--------------------------------------------------------------------------------

would exceed the sum of (x) the aggregate U.S. Dollar Facility Commitments of
all Lenders then in effect plus (y) the aggregate Multicurrency Facility
Commitments of all Lenders then in effect; provided, that to the extent the
foregoing limits in clause (1) or (2) are exceeded after the date of incurrence
of any such letter of credit, the amount of any such letter of credit shall be
re-allocated to another basket under this Section 7.03 and may not be deemed as
outstanding pursuant to this clause 7.03(v).

7.04    Fundamental Changes. Merge, amalgamate, dissolve, liquidate, consolidate
with or into another Person, or dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Event of Default exists or would result therefrom:

(a) any Restricted Subsidiary of the U.S. Borrower may merge or amalgamate with
(i) the U.S. Borrower, provided that (x) the U.S. Borrower shall be the
continuing or surviving Person or (y) the resulting, surviving or transferee
Person (the “Successor Company”) will be a corporation or a limited liability
company organized and existing under the laws of the United States, any state
thereof or the District of Columbia and the Successor Company (if not the U.S.
Borrower) will expressly assume, by an assumption agreement in form and
substance reasonably satisfactory to the Administrative Agent, all of the
Obligations of the U.S. Borrower under any of the Loan Documents to which it is
a party, or (ii) any one or more other Restricted Subsidiaries, provided that
when any Subsidiary Guarantor is merging or amalgamating with another
Subsidiary, the Subsidiary Guarantor shall be the continuing or surviving Person
or to the extent constituting an Investment, such Investment must be a permitted
Investment in or Indebtedness of a Subsidiary which is not a Loan Party
(assuming solely for such purpose that the Canadian Borrower and the Dutch
Borrower are not Loan Parties) in accordance with Sections 7.02 and 7.03;

(b) any Restricted Subsidiary of the U.S. Borrower may dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
U.S. Borrower or to another Restricted Subsidiary; provided that, if the
transferor in such a transaction is a Subsidiary Guarantor, then (i) the
transferee must be the U.S. Borrower or a Subsidiary Guarantor and (ii) to the
extent constituting an Investment, such Investment must be a permitted
Investment in or Indebtedness of a Restricted Subsidiary which is not a Loan
Party (assuming solely for such purpose that the Canadian Borrower and the Dutch
Borrower are not Loan Parties) in accordance with Sections 7.02 and 7.03;

(c) any Restricted Subsidiary may merge or amalgamate with any other Person in
order to effect an Investment permitted pursuant to Section 7.02; provided that
(i) the continuing or surviving Person shall have complied with the requirements
of Section 6.13 and (ii) to the extent constituting an Investment, such
Investment must be a permitted Investment in accordance with Section 7.02;

(d) a merger, amalgamation dissolution, liquidation, consolidation or Asset
Sale, the purpose of which is to effect an Asset Sale permitted pursuant to
Section 7.05 may be effected; and

(e)(i) any Restricted Subsidiary that is not a Loan Party may merge, amalgamate
or consolidate with or into any other Restricted Subsidiary that is not a Loan
Party, and (ii) any Restricted Subsidiary of the U.S. Borrower may liquidate or
dissolve or change its legal form if the U.S. Borrower determines in good faith
that such action is in the best interests of the U.S. Borrower and if not
materially disadvantageous to the Lenders.

7.05    Asset Sales. Make any Asset Sales, except:

(a) sales or other dispositions of assets that do not constitute Asset Sales;

 

128



--------------------------------------------------------------------------------

(b) Asset Sales, the proceeds of which (valued at the principal amount thereof
in the case of non-cash proceeds consisting of notes or other debt securities
and valued at fair market value in the case of other non-cash proceeds) when
aggregated with the proceeds of all other Asset Sales made within the same
fiscal year of the U.S. Borrower, are less than the greater of (i) $150,000,000
and (ii) 7.5% of Consolidated Total Assets (with unused amounts permitted to be
applied in the immediately following fiscal year); provided that (1) the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof (determined in good faith by the board of
directors of the U.S. Borrower (or similar governing body)) and (2) no less than
75% thereof shall be paid in cash or Cash Equivalents; provided further that for
purposes of clause (2), the U.S. Borrower may elect to treat non-cash
consideration from an Asset Sale as cash so long as the amount of such non-cash
consideration being held by the U.S. Borrower and its Restricted Subsidiaries
(and not previously converted to cash or Cash Equivalents) does not exceed
$50,000,000 in the aggregate;

(c) Investments made in accordance with Section 7.02;

(d) dispositions permitted by Sections 7.04 and 7.06 and Liens permitted by
Section 7.01;

(e) any issuance or sale of Equity Interests in, or sale of Indebtedness or
other securities of, an Unrestricted Subsidiary;

(f) dispositions of Property by the U.S. Borrower or any Restricted Subsidiary
to the U.S. Borrower or to a Restricted Subsidiary; provided that if the
transferor is the U.S. Borrower or a Subsidiary Guarantor of the U.S. Borrower,
(i) the transferee thereof must be either the U.S. Borrower or a Subsidiary
Guarantor or (ii) to the extent such transaction constitutes an Investment, such
transaction is permitted by Section 7.02;

(g) dispositions permitted by Section 7.09;

(h) Involuntary casualty and condemnation events;

(i) dispositions of Investments in joint ventures or any Subsidiary that is not
wholly owned to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture or similar parties set forth in joint
venture arrangements and similar binding arrangements;

(j) dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business;

(k) the unwinding of any Swap Contract;

(l) leases and subleases of real or personal property and licenses and
sublicenses of intellectual property that do not materially interfere with the
business of the Borrower Representative and its Subsidiaries;

(m) the forgiveness of loans permitted by Section 7.02(e);

(n) any disposition by reason of the exercise of termination rights under any
lease, sublease, license, sublicense, concession or other agreement; and

(o) dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property.

 

129



--------------------------------------------------------------------------------

To the extent the Required Lenders waive the provisions of this Section 7.05
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 7.05, such Collateral (unless sold to U.S. Borrower or
a Subsidiary Guarantor) shall be sold free and clear of the Liens created by the
Security Documents, and the Agents shall take all actions they deem appropriate
or reasonably requested by the U.S. Borrower in order to effect the foregoing.

7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except that:

(a) Each Restricted Subsidiary may make Restricted Payments to the U.S. Borrower
and to Restricted Subsidiaries (and, in the case of a Restricted Payment by a
non-Wholly-Owned Restricted Subsidiary, to the U.S. Borrower and any Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests);

(b) U.S. Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in Equity Interests (other than
Disqualified Capital Stock) of such Person and, in the case of a Restricted
Subsidiary, based on the proportionate ownership of such Restricted Subsidiary;

(c) Holdings may declare and make dividend payments or other distributions
payable solely in Equity Interests (other than Disqualified Capital Stock) of
such Person and, in the case of a Restricted Subsidiary, based on the
proportionate ownership of such Restricted Subsidiary;

(d) to the extent constituting Restricted Payments, the U.S. Borrower and its
Restricted Subsidiaries may enter into transactions expressly permitted by
Section 7.04;

(e) so long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, the U.S. Borrower may make Restricted
Payments to Holdings (i) in an aggregate amount not to exceed $18,000,000 in any
fiscal year, to the extent necessary to permit Holdings to pay general
administrative costs and expenses and operating expenses incurred in the
ordinary course of business and other corporate overhead costs and expenses,
(ii) for so long as Holdings and U.S. Borrower are members of the same
affiliated group of corporations within the meaning of section 1504 of the Code
and the Treasury Regulations promulgated thereunder (or any similar provision of
state or local income tax law), to the extent necessary to permit Holdings or a
Subsidiary to discharge the consolidated or similar Tax liabilities of Holdings
and any of its Subsidiaries so long as Holdings or the paying Subsidiary applies
the amount of any such payment for such purpose and provided that the amount of
such payment for any taxable period shall not exceed the amount of income taxes
that the U.S. Borrower and/or its Subsidiaries would have paid for such taxable
period on a standalone basis; provided that any portion of any such payment
attributable to the income of an Unrestricted Subsidiary shall only be permitted
to the extent such Unrestricted Subsidiary makes cash distributions for such
purpose to the U.S. Borrower or its Restricted Subsidiaries, (iii) in an
aggregate amount required for Holdings to pay franchise taxes and other fees
required to maintain its legal existence, (iv) in an aggregate amount sufficient
to pay reasonable and customary costs and expenses incident to a public offering
(whether or not consummated) of the Equity Interests of Holdings to the extent
that the proceeds therefrom are intended to be contributed to the U.S. Borrower
and (v) to finance any Investment permitted to be made pursuant to Section 7.02;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) Holdings shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be contributed to the U.S. Borrower or a
Subsidiary Guarantor (or a Subsidiary to the extent otherwise allowed by
Section 7.02) or (2) the merger (to the extent permitted in Section 7.04) of the
Person formed or acquired into the U.S. Borrower or a Subsidiary Guarantor (or a
Subsidiary to the extent otherwise allowed by Section 7.02) in order to
consummate such Permitted Acquisition, in each case, in accordance with the
requirements of Section 6.13;

 

130



--------------------------------------------------------------------------------

(f) so long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, the U.S. Borrower may make Restricted
Payments with respect to the repurchase, redemption or other acquisition or
retirement for value of any Equity Interests of Holdings, the U.S. Borrower or
any Restricted Subsidiary held by any past, present or future employee,
director, officer or consultant of Holdings (or any of its Restricted
Subsidiaries) pursuant to any equity subscription agreement, stock option
agreement or similar agreement or plan; provided that the aggregate price paid
for all such repurchased, redeemed, acquired or retired Equity Interests may not
exceed $30,000,000 in any twelve-month period;

(g) payments made or expected to be made by Holdings, the U.S. Borrower or any
Restricted Subsidiary in respect of withholding or similar taxes payable by any
future, present or former employee, director, officer, manager or consultant, to
the extent made from the proceeds of any Equity Interest constituting restricted
stock or stock options issued to such employee, director, officer, manager or
consultant and any deemed repurchases of Equity Interests in connection with the
exercise of stock options or the vesting of restricted stock;

(h) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, to the extent the Lease Adjusted Leverage
Ratio calculated on a Pro forma Basis at the time of, and after giving effect
to, the making of such Restricted Payments, is less than or equal to 3.75:1.00
and, after giving effect to the applicable Restricted Payment(s), the aggregate
Commitments exceed the sum of the Outstanding Amount of all Revolving Loans, the
Outstanding Amount of all L/C Obligations and the Outstanding Amount of all
Swing Line Loans by no less than $50,000,000, the Borrower may make additional
Restricted Payments to Holdings;

(i) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the U.S. Borrower may make additional
Restricted Payments to Holdings in an amount not to exceed $35,000,000;

(j) so long as no Default or Event of Default shall have occurred or be
continuing or would result therefrom, the U.S. Borrower may make (and any
Restricted Subsidiary may make) Restricted Payments comprised of the proceeds of
an Excluded Issuance that are not used for any other purpose; and

(k) during a Collateral and Covenant Release Period, any Restricted Payment so
long as the U.S. Borrower and its Restricted Subsidiaries shall be in pro forma
compliance (giving effect to such Restricted Payment and each other Restricted
Payment, if any, made in reliance on this exception after the end of the most
recently ended Test Period) with the financial covenants set forth in
Section 7.12 as of the last day of the most recently ended Test Period; provided
that, upon the termination of such Collateral and Covenant Release Period, all
Restricted Payments made in reliance on this exception shall be deemed to have
been made under one or more other exceptions contained in this Section 7.06 for
purposes of determining the U.S. Borrowers’ and its Restricted Subsidiaries’
ability to utilize any basket, threshold, cap or similar exception to make
additional Restricted Payments following the termination of such Collateral and
Covenant Release Period (with such Restricted Payments being allocated by the
U.S. Borrower in good faith to minimize any potential overages).

7.07    Change in Nature of Business/Partnerships/Accounting Changes. (a) Engage
in any business other than those businesses in which the U.S. Borrower and its
Restricted Subsidiaries are engaged on the Closing Date (or which are reasonably
related thereto or are reasonable extensions thereof) or such other lines of
business as may be consented to by the Required Lenders, (b) become a general
partner in any general partnership (other than any general partnership in
existence on the Closing Date), or (c) make any change in accounting policies or
reporting practices, except as required or permitted by GAAP.

 

131



--------------------------------------------------------------------------------

7.08    Transactions with Affiliates. Enter into any transaction or series of
related transactions, whether or not in the ordinary course of business, with or
for the benefit of any Affiliate of the U.S. Borrower or any Restricted
Subsidiary, other than on terms and conditions not materially less favorable to
the U.S. Borrower or such Restricted Subsidiary as would reasonably be obtained
by the U.S. Borrower or such Restricted Subsidiary at that time in an
arm’s-length transaction with a Person other than an Affiliate, except that the
following shall be permitted:

(a) Restricted Payments permitted by Section 7.06;

(b) Investments (i) in Unrestricted Subsidiaries to the extent permitted by
Section 7.02(d), (j), (o) or (r) and (ii) in Holdings to the extent permitted by
Section 7.02(m);

(c) reasonable director, officer and employee fees, compensation (including
bonuses) and other benefits (including retirement, health, stock option and
other benefit plans) and indemnification and severance arrangements, in each
case entered into in the ordinary course of business;

(d) transactions with customers, clients, suppliers, joint venture partners or
purchasers or sellers of goods and services, in each case in the ordinary course
of business and otherwise not prohibited by the Loan Documents;

(e) transactions pursuant to permitted agreements in existence on the Closing
Date and set forth on Schedule 7.08(e) or any amendment thereto to the extent
such an amendment is not adverse to the Lenders in any material respect;

(f) Asset Sales permitted by Section 7.04(b);

(g) loans and other transactions by and between or among the U.S. Borrower or
any Restricted Subsidiary to extent permitted under this Article VII; and

(h) transactions (i) between or among the U.S. Borrower and/or one or more
Restricted Subsidiaries, (ii) between or among Restricted Subsidiaries and
(iii) between or among U.S. Borrower, and/or one or more Restricted Subsidiaries
and an Affiliated Charitable Organization to the extent otherwise permitted
under this Article VII.

7.09    Sales and Leasebacks. Become or remain liable as lessee, guarantor or
other surety with respect to any lease of any property (whether real, personal
or mixed), whether now owned or hereafter acquired, which such Person (a) has
sold or transferred or is to sell or to transfer to any other Person (other than
the U.S. Borrower or any of its Restricted Subsidiaries), or (b) intends to use
for substantially the same purpose as any other property which has been or is to
be sold or transferred by such Person to any other Person (other than the U.S.
Borrower or any of its Restricted Subsidiaries) in connection with such lease
(each of the foregoing, a “Sale-Leaseback Transaction”); provided that the U.S.
Borrower and its Restricted Subsidiaries may become and remain liable as lessee,
guarantor or other surety with respect to any such lease (i) if and to the
extent that the U.S. Borrower and its Restricted Subsidiaries are permitted to
enter into and remain liable with respect to such lease in connection with
Indebtedness incurred pursuant to Section 7.03(m) in an aggregate principal
amount which, when added to the amount of Indebtedness of the U.S. Borrower and
its Restricted Subsidiaries pursuant to Section 7.03(m), shall not exceed
$75,000,000 outstanding at any time and (ii) during a Collateral and Covenant
Release Period

 

132



--------------------------------------------------------------------------------

so long as the U.S. Borrower and its Restricted Subsidiaries shall be in pro
forma compliance (giving effect to such Sale-Leaseback Transaction and each
other Sale-Leaseback Transaction, if any, made in reliance on this clause
(ii) after the end of the most recently ended Test Period) with the financial
covenants set forth in Section 7.12 as of the last day of the most recently
ended Test Period; provided that, upon the termination of such Collateral and
Covenant Release Period, all Sale-Leaseback Transactions made in reliance on
this clause (ii) shall be deemed to have been made under clause (i) above for
purposes of determining the U.S. Borrowers’ and its Restricted Subsidiaries’
ability to consummate additional Sale-Leaseback Transactions following the
termination of such Collateral and Covenant Release Period.

7.10    Clauses Restricting Restricted Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Restricted Subsidiary of the U.S. Borrower to (a) make
Restricted Payments in respect of any Equity Interests of such Restricted
Subsidiary held by, or pay any Indebtedness owed to, the U.S. Borrower or any
other Subsidiary Guarantor, (b) make loans or advances to, or other Investments
in, the U.S. Borrower or any other Subsidiary Guarantor or (c) transfer any of
its assets to the Borrower or any other Subsidiary Guarantor, except for:

(i) any restrictions existing under or permitted by the Loan Documents;

(ii) any encumbrance or restriction pursuant to applicable Law;

(iii) any encumbrance or restriction with respect to a Restricted Subsidiary or
any of its Subsidiaries pursuant to an agreement relating to any Indebtedness
incurred by such Restricted Subsidiary prior to the date on which such
Restricted Subsidiary was acquired by the U.S. Borrower (other than Indebtedness
incurred as consideration in, in contemplation of, or to provide all or any
portion of the funds or credit support utilized to consummate the transaction or
series of related transactions pursuant to which such Restricted Subsidiary was
acquired by the U.S. Borrower) and outstanding on such date of acquisition,
which encumbrance or restriction is not applicable to the U.S. Borrower or its
Restricted Subsidiaries, or the properties or assets of the U.S. Borrower or its
Restricted Subsidiaries, other than the Restricted Subsidiary, or the property
or assets of the Restricted Subsidiary, so acquired, or any Restricted
Subsidiary thereof or the property or assets of any such Restricted Subsidiary;

(iv) any encumbrance or restriction pursuant to an agreement effecting a
refinancing of Indebtedness incurred pursuant to an agreement referred to in
clause (i), or (iii) of this covenant or this clause (iv) or contained in any
amendment to an agreement referred to in clause (i), (ii) or (iii) of this
covenant or this clause (iv); provided, however, that the encumbrances and
restrictions contained in any such refinancing agreement or amendment are not
materially less favorable taken as a whole, as determined by the U.S. Borrower
in good faith, to the Lenders than the encumbrances and restrictions contained
in such predecessor agreement;

(v) with respect to clause (c), any encumbrance or restriction (A) that
restricts the subletting, assignment, sublicense or transfer of any property or
asset or right and is contained in any lease, license or other contract entered
into in the ordinary course of business or (B) contained in security agreements
securing Indebtedness of a Restricted Subsidiary to the extent such encumbrance
or restriction restricts the transfer of the property subject to such security
agreements;

(vi) any restrictions with respect to a Restricted Subsidiary imposed pursuant
to an agreement that has been entered into in connection with the disposition of
the Equity Interests or assets of such Restricted Subsidiary permitted by
Section 7.05;

 

133



--------------------------------------------------------------------------------

(vii) any encumbrances or restrictions applicable solely to a Foreign Restricted
Subsidiary and contained in any credit facility extended to any Foreign
Restricted Subsidiary;

(viii) restrictions in the transfers of assets pursuant to a Lien permitted by
Section 7.01;

(ix) any encumbrance or restriction arising under or in connection with any
agreement or instrument relating to any Indebtedness permitted by Section 7.03
if (A) either (x) the encumbrance or restriction applies only in the event of a
payment default or a default with respect to a financial covenant contained in
the terms of such agreement or instrument or (y) such encumbrance or restriction
will not cause the U.S. Borrower not to have the funds necessary to pay the
Obligations when due and (B) the encumbrance or restriction is not materially
more disadvantageous to the Lenders than is customary in comparable financings;

(x) any encumbrance or restriction arising under or in connection with any
agreement or instrument governing Equity Interests of any Person other than a
Wholly-Owned Restricted Subsidiary that is acquired after the Closing Date;

(xi) any negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property financed by or the subject of the Indebtedness;

(xii) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted by Section 7.03(m) to the extent such restrictions apply
only to the property or assets (including proceeds and products thereof and any
accessions thereto) securing such Indebtedness;

(xiii) restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business; and

(xiv) any encumbrance or restriction created under the 2016 Reorganization
Documents, solely to the extent resulting from the transactions consummated
pursuant to and in accordance with the definition thereof.

7.11    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly to purchase or carry margin stock (in a manner that would
violate Regulation U of the FRB) or to extend credit to others for the purpose
of purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose. The Borrowers will not request any Borrowing or
Letter of Credit, and the Borrowers shall not use, and shall procure that their
respective Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Borrowing or Letter of
Credit (a) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or in a European Union member
state, or (c) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

7.12    Financial Covenants.

(a) Lease Adjusted Leverage Ratio. Permit the Lease Adjusted Leverage Ratio, as
of the last day of any Test Period, to exceed 4.00:1.00; provided that if any
Material Acquisition shall occur and the Lease Adjusted Leverage Ratio, on a Pro
forma Basis giving effect to the consummation of such Material

 

134



--------------------------------------------------------------------------------

Acquisition, shall be less than 4.00:1.00, then the maximum Lease Adjusted
Leverage Ratio required under this Section shall be increased to 4.50:1.00 for
the fiscal quarter of the U.S. Borrower in which such Material Acquisition is
consummated and the three (3) fiscal quarters of the U.S. Borrower immediately
following such fiscal quarter; provided, further, that notwithstanding
successive Material Acquisitions, the maximum Lease Adjusted Leverage Ratio
required under this Section shall not step up to 4.50:1.00 for more than four
(4) fiscal quarters in any six (6) fiscal quarter period.

(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio, for any Test Period, to be less than 2.25:1.00; provided
that, notwithstanding the foregoing, if any Material Acquisition shall occur and
the minimum Consolidated Fixed Charge Coverage Ratio, on a Pro forma Basis
giving effect to the consummation of such Material Acquisition, shall be at
least 2.25:1.00, then the minimum Consolidated Fixed Charge Coverage Ratio
required under this Section shall be decreased to 2.00:1.00 for the fiscal
quarter of the U.S. Borrower in which such Material Acquisition is consummated
and the three (3) fiscal quarters of the U.S. Borrower immediately following
such fiscal quarter; provided, further, that notwithstanding successive Material
Acquisitions, the minimum Consolidated Fixed Charge Coverage Ratio required
under this Section shall not step down to 2.00:1.00 for more than four
(4) fiscal quarters in any six (6) fiscal quarter period.

7.13    Negative Pledges During Collateral and Covenant Release Periods. Enter
into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of the U.S. Borrower or any other Loan Party (other
than the Canadian Borrower and the Dutch Borrower) to re-grant the security
interests in the Collateral (taken as a whole and not in any specific
Collateral) pursuant to documents substantially identical to the Security
Documents within 30 days after the occurrence of any Collateral and Covenant
Trigger Date.

7.14    Modifications of Organization Documents and Other Documents, Etc. Except
during a Collateral and Covenant Release Period, directly or indirectly:

(a) amend or modify, or permit the amendment or modification of, any provision
of any documents governing any Indebtedness incurred pursuant to Section 7.03(d)
or (s), in each case in any manner that is adverse in any material respect to
the interests of the Lenders; or

(b) terminate, amend, modify or change any of its Organization Documents
(including (x) by the filing or modification of any certificate of designation
and (y) any election to treat any Pledged Interests (as defined in the Security
Agreement) as a “security” under Section 8-103 of the UCC other than
concurrently with the delivery of certificates representing such Pledged
Interests to the Collateral Agent) or any agreement to which it is a party with
respect to its Equity Interests (including any stockholders’ agreement), other
than any such amendments, modifications or changes which are not adverse in any
material respect to the interests of the Lenders; provided that the U.S.
Borrower may issue Qualified Capital Stock, so long as such issuance is not
prohibited by any provision of this Agreement, and may amend its Organization
Documents to authorize any such Qualified Capital Stock.

7.15    Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner (it
being understood that payments of regularly scheduled interest shall be
permitted, subject to the terms of the subordination provisions applicable
thereto) any Subordinated Indebtedness (“Junior Financing”), except (i) so long
as no Default or Event of Default shall have occurred and be continuing or would
result therefrom, (x) such prepayments, redemptions, purchases, defeasances or
satisfactions may be made (A) if at the time thereof the Lease Adjusted Leverage
Ratio calculated on a Pro forma Basis after giving effect to such prepayment,
redemption, repurchase, defeasance or satisfaction is less than or equal to
3.75:1.00 and (B) if after giving effect thereto, the aggregate Commitments
exceed the sum of the Outstanding Amount of

 

135



--------------------------------------------------------------------------------

all Revolving Loans, the Outstanding Amount of all L/C Obligations and the
Outstanding Amount of all Swing Line Loans by no less than $50,000,000, or
(y) for the refinancing thereof in exchange for, or with the Net Cash Proceeds
of, any (1) Subordinated Indebtedness that (A) does not have an earlier maturity
date or a shorter weighted average life to maturity than the Subordinated
Indebtedness being refinanced, have any interim amortization or prepayment or
redemption offers or events other than change of control and asset sale events
that are customary for high yield subordinated notes and does not contain
(I) any financial maintenance covenants or (II) covenants or events of default
that are, taken as a whole, more onerous to the U.S. Borrower and its Restricted
Subsidiaries than those contained herein or (2) an Excluded Issuance that are
not used for any other purpose, (ii) for the conversion of any Junior Financing
to Equity Interests (other than Disqualified Capital Stock) of Holdings and
(iii) the U.S. Borrower and its Restricted Subsidiaries may prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
any Subordinated Indebtedness during a Collateral and Covenant Release Period so
long as the U.S. Borrower and its Restricted Subsidiaries shall be in pro forma
compliance (giving effect to such prepayment, redemption, purchase, defeasance
or other satisfaction and each other prepayment, redemption, purchase,
defeasance or other satisfaction, if any, made in reliance on this clause after
the end of the most recently ended Test Period) with the financial covenants set
forth in Section 7.12 as of the last day of the most recently ended Test Period;
provided that, upon the termination of such Collateral and Covenant Release
Period, all prepayments, redemptions, purchases, defeasances and other
satisfactions made in reliance on this exception shall be deemed to have been
made under one or more other exceptions contained in this Section 7.15 for
purposes of determining the U.S. Borrowers’ and its Restricted Subsidiaries’
ability to utilize any basket, threshold, cap or similar exception to make
additional prepayments, redemptions, purchases, defeasances or other
satisfactions of any Subordinated Indebtedness following the termination of such
Collateral and Covenant Release Period (with such prepayments, redemptions,
purchases, defeasances and other satisfactions being allocated by the U.S.
Borrower in good faith to minimize any potential overages).

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01    Events of Default. Any of the following shall constitute an “Event of
Default”:

(a) Non-Payment. The U.S. Borrower, the Canadian Borrower, the Dutch Borrower or
any other Loan Party fails to pay (i) when and as required to be paid herein,
any amount of principal of or premium (if any) on any Loan or any L/C
Obligation, or (ii) within five Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05, 6.11 or Article
VII of this Agreement; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after notice thereof by the Administrative Agent or any
Lender to the U.S. Borrower; or

(d) Representations and Warranties. Any representation, warranty or
certification or other statement made or deemed made by or on behalf of any Loan
Party herein, in any other Loan Document or in any statement or document
delivered in writing in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

 

136



--------------------------------------------------------------------------------

(e) Cross-Default. Any Loan Party or any of its Restricted Subsidiaries
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise, and giving effect to any
applicable grace period) in respect of any Indebtedness (other than Indebtedness
hereunder or under the Guarantee) having an aggregate principal amount
(including amounts owing to all creditors under any combined or syndicated
credit arrangement) equal to or greater than the Threshold Amount, or (B) fails
to observe or perform any other material agreement or condition relating to any
such Indebtedness beyond any applicable cure period or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event in the case of this
clause (B) is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise) prior to its stated maturity;
provided that this clause (e)(B) shall not apply to secured Indebtedness that
became due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of their respective
Restricted Subsidiaries (other than an Immaterial Subsidiary) institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any interim receiver, receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator or similar officer for it
or for all or any material part of its property; or any interim receiver,
receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding (including, for
the avoidance of doubt, any commencement by the Canadian Borrower or the Dutch
Borrower of, or acquiescence by the Canadian Borrower or the Dutch Borrower, to
any proceedings for substantive relief with respect to the Canadian Borrower or
the Dutch Borrower in any bankruptcy, insolvency, debt restructuring,
reorganization, readjustment of debt or other similar proceedings (including,
without limitation, proceedings under the BIA, the Winding-up and Restructuring
Act (Canada), the Companies’ Creditors Arrangement Act (Canada), or other
similar federal or provincial legislation) including, without limitation, the
filing by the Canadian Borrower or the Dutch Borrower of a proposal or plan of
arrangement or a notice of intention to file same, or proceedings initiated by
the Canadian Borrower or the Dutch Borrower for the appointment of a trustee,
interim receiver, receiver, receiver and manager, custodian, administrator,
sequestrator or other like official with respect to the Canadian Borrower or the
Dutch Borrower or all or any substantial part of the assets of Canadian Borrower
or the Dutch Borrower, or any similar relief, and in the case of any such
proceeding instituted against the Canadian Borrower or the Dutch Borrower (but
not instituted by it), either the proceeding remains undismissed or unstayed for
a period of 60 calendar days, or the Canadian Borrower or the Dutch Borrower
fails to diligently and actively oppose such proceeding or any of the actions
sought in such proceeding, in each case, for a period of 60 calendar days); or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any of its
Restricted Subsidiaries (other than an Immaterial Subsidiary) becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 60 days
after its issue or levy; or

 

137



--------------------------------------------------------------------------------

(h) Judgments. There is entered against any Loan Party or any of its Restricted
Subsidiaries (other than an Immaterial Subsidiary) one or more final judgments
or orders by a court or Governmental Authority for the payment of money in an
amount that individually or in the aggregate is equal to or greater than the
Threshold Amount (to the extent not adequately covered by insurance issued by a
solvent and unaffiliated insurer that has not disclaimed coverage), and all such
judgments or orders shall not have been vacated, discharged, stayed or fully
bonded pending appeal within 60 days from the entry thereof; or

(i) ERISA. (i) An ERISA Event, or termination, withdrawal or noncompliance with
applicable laws or plan terms with respect to Foreign Plans occurs which has
resulted or could reasonably be expected to result in a Material Adverse Effect,
or (ii) any Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability to a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in any manner in writing the validity or enforceability of any provision of any
Loan Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document except by reason of payment in full of all
Obligations, or purports to revoke, terminate or rescind any provision of any
Loan Document except pursuant to the express terms thereof; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral. Except during a Collateral and Covenant Release Period, any
security interest and Lien purported to be created by any Security Document as
to any material portion of the Collateral of the Loan Parties (other than the
Canadian Borrower and the Dutch Borrower) (other than by reason of a release of
Collateral in accordance with the terms hereof or thereof or the satisfaction in
full of the Obligations in accordance with the terms hereof) shall cease to give
the Collateral Agent, for the benefit of the Secured Parties a perfected First
Priority security interest in and Lien on a material portion of the Collateral
thereunder (except as otherwise expressly provided in this Agreement or such
Security Document and subject to Permitted Liens) in favor of the Collateral
Agent, or any security interest and Lien purported to be created by any Security
Document on such property shall be asserted by any Loan Party not to be a valid,
perfected, First Priority (except as otherwise expressly provided in this
Agreement or such Security Document and subject to Permitted Liens) security
interest in or Lien on the Collateral covered thereby, in each case other than
to the extent that any such loss of perfection or priority results from the
failure of the Collateral Agent to maintain possession of certificates or
instruments actually delivered to it representing securities or notes pledged
under the Security Documents or to file UCC continuation statements and except,
as to Collateral consisting of real property to the extent that such losses are
covered by a lender’s title insurance policy and the Collateral Agent shall be
reasonably satisfied with the credit of such insurer.

8.02    Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(i) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

138



--------------------------------------------------------------------------------

(ii) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(iii) require that the U.S. Borrower Cash Collateralize the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof); and

(iv) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the U.S. Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the U.S. Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Secured Obligations shall be applied by the
Administrative Agent in the following order:

(a) First, to payment of that portion of the Secured Obligations constituting
fees, indemnities, expenses and other amounts (other than principal and
interest, but including fees, charges and disbursements of counsel to the
Administrative Agent and amounts payable under Article III) payable to the
Administrative Agent and the Collateral Agent in their capacities as such;

(b) Second, to payment of that portion of the Secured Obligations constituting
fees, indemnities and other amounts (other than principal, interest, commitment
fees and Letter of Credit Fees) payable to the Lenders and the L/C Issuers
(including fees, charges and disbursements of counsel payable under
Section 10.04 and amounts payable under Article III), ratably among them in
proportion to the amounts described in this clause (b) payable to them;

(c) Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid commitment fees, Letter of Credit Fees and interest on the
Loans, L/C Borrowings and other Obligations, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this clause
(c) payable to them;

(d) Fourth, (i) to payment of that portion of the Secured Obligations
constituting unpaid principal of the Loans and L/C Borrowings, (ii) to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit, (iii) to payment of amounts due under any Treasury
Management Agreement between any Loan Party and any Secured Party and (iv) to
payment of breakage, termination or other amounts owing in respect of any Swap
Contract between any Loan Party and any Secured Party, to the extent such Swap
Contract is permitted hereunder, ratably among the Secured Parties in proportion
to the respective amounts described in this clause (d) held by them; and

(e) Last, the balance, if any, after all of the Secured Obligations have been
paid in full, to the Borrowers or as otherwise required by Law.

 

139



--------------------------------------------------------------------------------

Subject to Section 2.15, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause (d) above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the U.S. Borrower. Excluded Swap Obligations
with respect to any Guarantor shall not be paid with amounts received from such
Guarantor or its assets, but appropriate adjustments shall be made with respect
to payments from other Loan Parties to preserve the allocation to Secured
Obligations otherwise set forth above in this Section.

ARTICLE IX

ADMINISTRATIVE AGENT, CANADIAN AGENT, EUROPEAN AGENT AND COLLATERAL AGENT

9.01    Appointment and Authority.

(a) Each of the Lenders and the L/C Issuers hereby irrevocably appoints
(x) JPMCB to act on its behalf as the Administrative Agent and Collateral Agent
hereunder and under the other Loan Documents, (y) JPMorgan Chase Bank, N.A.,
Toronto Branch to act on behalf of the Multicurrency Facility Lenders as the
Canadian Agent hereunder and under the other Loan Documents and (z) J.P. Morgan
Europe Limited to act on behalf of the Multicurrency Facility Lenders as the
European Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent, the Canadian Agent, the European Agent and Collateral
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent, the Canadian Agent, the European Agent
and Collateral Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, Canadian Agent, the
European Agent, any other applicable Facility Agent and Collateral Agent, the
Lenders and the L/C Issuers, and no Loan Party shall have rights as a third
party beneficiary of any of such provisions, except for Sections 9.06 and 9.10
(but solely to the extent explicitly set forth in Sections 9.06 and 9.10).

(b) The Collateral Agent shall act as the “collateral agent” under the Loan
Documents, and each of the Lenders (including in its capacities as a potential
Hedge Bank or Treasury Management Bank) and each L/C Issuer hereby irrevocably
appoints and authorizes the Collateral Agent to act as the agent of such Lender
and such L/C Issuer for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent), shall be entitled to the benefits of all
provisions of this Article IX and Article X (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

9.02    Rights as a Lender. The Persons serving as the Administrative Agent, the
Canadian Agent, the European Agent, any other applicable Facility Agent and
Collateral Agent hereunder shall have the same rights and powers in its capacity
as a Lender as any other Lender and may exercise the same as though they were
not the Administrative Agent, the Canadian Agent, the European Agent, any other
applicable Facility Agent and/or the Collateral Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent,
Canadian Agent, European Agent, any other applicable Facility Agent

 

140



--------------------------------------------------------------------------------

and/or Collateral Agent hereunder in its individual capacity. Such Person and
its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the U.S. Borrower or any Subsidiary or other Affiliate thereof
as if such Person were not the Administrative Agent, Canadian Agent, European
Agent any other applicable Facility Agent and/or Collateral Agent hereunder and
without any duty to account therefor to the Lenders.

9.03    Exculpatory Provisions. No Agent shall have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Agents:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that such the Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
such Agent to liability or that is contrary to any Loan Document or applicable
Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the U.S. Borrower or any of their
Affiliates that is communicated to or obtained by the Person serving as an Agent
or any of its Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct. No Agent shall be deemed to have knowledge of any Default
unless and until notice describing such Default is given to such Agent by the
U.S. Borrower, a Lender or an L/C Issuer.

No Agent shall be responsible to the Lenders, the L/C Issuers or any of their
respective Related Parties for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.

9.04    Reliance by Agents. Each Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. Each Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter

 

141



--------------------------------------------------------------------------------

of Credit, that by its terms must be fulfilled to the satisfaction of a Lender
or an L/C Issuer, each Agent may presume that such condition is satisfactory to
such Lender or such L/C Issuer unless such Agent shall have received notice to
the contrary from such Lender or such L/C Issuer prior to the making of such
Loan or the issuance of such Letter of Credit. Each Agent may consult with legal
counsel (who may be counsel for the U.S. Borrower), independent accountants and
other experts selected by it, and shall not be liable to the Lenders, the L/C
Issuers or any of their respective Related Parties for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

9.05    Delegation of Duties. Each Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub-agents appointed by the applicable Facility
Agent. The applicable Facility Agent and any such sub-agent may perform any and
all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of each Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as the Agents.

9.06    Resignation of Agent. Each Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuers and the Borrowers. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, with
the consent of the U.S. Borrower so long as no Event of Default has occurred and
is continuing, to appoint a successor, which shall be a “bank” or other
“financial institution” with an office in the United States, or an Affiliate of
any such bank or other financial institution with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may on
behalf of the Lenders and the L/C Issuers, appoint a successor Agent meeting the
qualifications set forth above; provided that if the Agent shall notify the
Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Collateral Agent on
behalf of the Lenders or the L/C Issuers under any of the Loan Documents, the
retiring Collateral Agent shall continue to hold such collateral security until
such time as a successor Collateral Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender and each L/C Issuer directly,
until such time as the Required Lenders appoint a successor Agent as provided
for above in this Section. Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired) Agent,
and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
U.S. Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the U.S. Borrower and such
successor. After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of Article III, this Article IX and Section 10.04
shall continue in effect for the benefit of such retiring Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Agent was acting as Agent.

Any resignation by JPMCN, JPMorgan Chase Bank, N.A., Toronto Branch or J.P.
Morgan Europe Limited, as Administrative Agent, Canadian Agent or European Agent
pursuant to this section shall also constitute its resignation as L/C Issuer and
Swing Line Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent, Canadian Agent or European Agent hereunder, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer and Swing Line Lender, (b) the
retiring L/C Issuer and Swing Line Lender shall be

 

142



--------------------------------------------------------------------------------

discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
L/C Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit. Any resignation by JPMCB as Administrative
Agent pursuant to this section shall also constitute the resignation of JPMorgan
Chase Bank, N.A., Toronto Branch as Canadian Agent and J.P. Morgan Europe
Limited as European Agent.

9.07    Non-Reliance on Agent and Other Lenders. Each Lender and each L/C Issuer
acknowledges that it has, independently and without reliance upon any Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and each L/C Issuer also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Administrative Agent, Canadian Agent, the European Agent, any other
applicable Facility Agent, Collateral Agent, Swing Line Lender, L/C Issuer,
Syndication Agent, Co-Documentation Agent and Arrangers listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as an
Agent, a Lender, a Swing Line Lender or an L/C Issuer hereunder.

9.09    Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Loan Party,
any Agent (irrespective of whether the principal of any Loan or L/C Obligation
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether such Agent shall have made any demand on any Loan
Party) shall be entitled and empowered, by intervention in such proceeding or
otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers, the European Agent, the Canadian Agent, the Administrative Agent and
any other applicable Facility Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers, the European Agent, the Canadian Agent, the Administrative Agent and
any other applicable Facility Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers, the European Agent, the
Canadian Agent, the Administrative Agent and any other applicable Facility Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same in the manner set forth in
Section 8.03;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to any applicable Facility
Agent and, in the event that any applicable Facility Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the applicable Facility Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of any applicable Facility Agent and their
agents and counsel, and any other amounts due any applicable Facility Agent
under Sections 2.09 and 10.04.

 

143



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize any applicable Facility
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
any L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Secured Obligations or the rights of any Lender or to
authorize any applicable Facility Agent to vote in respect of the claim of any
Lender in any such proceeding.

9.10    Collateral and Guarantee Matters . The Lenders and the L/C Issuers
irrevocably authorize each of the Administrative Agent and Collateral Agent, at
its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Secured Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Swap
Contracts and Treasury Management Agreements not then due and payable) and the
expiration, termination or Cash Collateralization of all Letters of Credit
(other than Letters of Credit as to which other arrangements reasonably
satisfactory to the Administrative Agent and the L/C Issuers shall have been
made), (ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, (iii) subject to
Section 10.01, if approved, authorized or ratified in writing by the Required
Lenders or (iv) upon the occurrence of a Collateral and Covenant Release Date in
accordance with the terms of Section 6.13(c);

(b) to subordinate any Lien on any property granted to or held by the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.01(s);

(c) to release the Lien on any property granted to or held by the Collateral
Agent under any Loan Document to the extent a Lien is granted on such property
pursuant to and in accordance with Section 7.01(w); and

(d) to release any Subsidiary Guarantor from its obligations under the Guarantee
if such Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted hereunder; provided that no such release shall occur if such
Subsidiary Guarantor continues to be a guarantor in respect of any other
Indebtedness of any Borrower unless and until such Subsidiary Guarantor is (or
is being simultaneously) released from its guaranty with respect to such other
Indebtedness.

Upon request by the Administrative Agent or Collateral Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent’s or
Collateral Agent’s, as the case may be, authority to release or subordinate its
interest in particular types or items of property, or to release any Subsidiary
Guarantor from its obligations under the Guarantee pursuant to this
Section 9.10.

9.11    Treasury Management Agreements and Swap Contracts. No Hedge Bank or
Treasury Management Bank that obtains the benefits of Section 8.03, any
Guarantee or any Collateral by virtue of the provisions hereof or of any
Guarantee or any Security Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured
Obligations arising under Treasury Management Agreements entered into with
Treasury Management Banks and Swap Contracts entered into with Hedge Banks
unless the Administrative Agent has received written notice of such Secured
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Treasury Management Bank or Hedge Bank,
as the case may be.

 

144



--------------------------------------------------------------------------------

9.12    Withholding. To the extent required by any applicable Law, the Agent may
withhold from any payment to any Lender, Swing Line Lender or L/C Issuer an
amount equal to any applicable withholding Tax. If the IRS or any Governmental
Authority asserts a claim that the Agent did not properly withhold Tax from any
amount paid to or for the account of any Lender, Swing Line Lender or L/C Issuer
for any reason (including because the appropriate form was not delivered or was
not properly executed, or because such Lender, Swing Line Lender or L/C Issuer
failed to notify the Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding Tax ineffective), such Lender,
Swing Line Lender or L/C Issuer shall indemnify and hold harmless the Agent (to
the extent that the Administrative Agent has not already been reimbursed by the
applicable Borrower and without limiting or expanding the obligation of the
applicable Borrower to do so) for all amounts paid, directly or indirectly, by
the Agent as tax or otherwise, including any penalties, additions to Tax or
interest thereon, together with all expenses incurred, including legal expenses
and any out-of-pocket expenses, whether or not such Tax was correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender, Swing Line
Lender or L/C Issuer by the Agent shall be conclusive absent manifest error.
Each Lender, Swing Line Lender and L/C Issuer hereby authorizes the Agent to set
off and apply any and all amounts at any time owing to such Lender, Swing Line
Lender or L/C Issuer under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this Article IX. The agreements in
this Article IX shall survive the resignation and/or replacement of the Agent,
any assignment of rights by, or the replacement of, a Lender, Swing Line Lender
or L/C Issuer, the termination of the Loans and the repayment, satisfaction or
discharge of all obligations under this Agreement. Unless required by applicable
Laws, at no time shall the Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, Swing Line Lender or L/C Issuer any refund of
Taxes withheld or deducted from funds paid for the account of such Lender, Swing
Line Lender or L/C Issuer.

9.13    ERISA. Each Lender hereto represents and warrants as of the Closing Date
to the Administrative Agent, each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, for the benefit of the Borrowers, that such
Lender is not and will not be (1) an employee benefit plan subject to Title I of
ERISA; (2) a plan or account subject to Section 4975 of the Code; (3) an entity
deemed to hold “plan assets” of any such plans or accounts for purposes of ERISA
or the Code; or (4) a “governmental plan” within the meaning of ERISA.

ARTICLE X

MISCELLANEOUS

10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the U.S. Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that no such amendment, waiver or consent
shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(it being understood that no amendment, modification, termination, waiver or
consent with respect to any condition precedent, covenant or Default shall
constitute an increase in the Commitment of any Lender);

 

145



--------------------------------------------------------------------------------

(b)(A) change the scheduled final maturity of any Loan, (B) postpone the date
for payment of any L/C Obligation or any interest or fees payable hereunder,
(C) change the amount of, waive or excuse any such payment or (D) postpone the
scheduled date of expiration of any Commitment or any Letter of Credit beyond
the Maturity Date, in any case, without the written consent of each Lender
directly affected thereby;

(c) [Reserved];

(d) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or any fees or other amounts payable hereunder or
under any other Loan Document or change the form or currency of payment without
the written consent of each Lender directly affected thereby (it being
understood that any amendment or modification to the financial definitions in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (d); provided that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrowers to pay interest at the Default Rate);

(e) waive, change or consent to any departure from Section 2.12(a), Section 2.13
or Section 8.03 or the definition of “Pro rata Share” in a manner that would
alter the pro rata sharing of payments or the order of application of payments
required thereby without the written consent of each Lender;

(f) waive, change or consent to any departure from any provision of this
Section 10.01 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender, other than to
increase such percentage or number or to give any additional Lender or group of
Lenders such right to waive, amend or modify or make any such determination or
grant any such consent;

(g) other than in a transaction permitted under Section 7.04 or Section 7.05 or
upon the occurrence of a Collateral and Covenant Release Date, release all or
substantially all of the Collateral in any transaction or series of related
transactions, without the written consent of each Lender;

(h) amend Section 1.09(a) or the definition of “Alternative Currency” without
the written consent of each Multicurrency Facility Lender; or

(i) other than a transaction permitted by Section 7.04, Section 7.05 or
Section 6.16, release Holdings, any Borrower or any Significant Subsidiary that
is a Subsidiary Guarantor from the Guarantee without the written consent of each
Lender;

provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by an L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by a
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of such Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by any Agent in addition
to the Lenders required above, affect the rights or duties of such Agent under
this Agreement or any other Loan Document; and (iv) Section 10.06(h) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification.

 

146



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

If, in connection with any proposed change, waiver, discharge or termination of
the provisions of this Agreement as contemplated by this Section 10.01, the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the U.S.
Borrower shall have the right to replace all non-consenting Lenders required to
obtain such consent with one or more Eligible Assignees in accordance with
Section 10.13, so long as at the time of such replacement each such new Lender
consents to the proposed change, waiver, discharge or termination.

Notwithstanding anything to the contrary, without the consent of any other
Person, the applicable Loan Party or Parties and the Administrative Agent and/or
Collateral Agent may (in its or their respective sole discretion, or shall, to
the extent required by any Loan Document) enter into any amendment or waiver of
any Loan Document, or enter into any new agreement or instrument, to effect the
granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, or as required by local law to give effect to,
or protect any security interest for the benefit of the Secured Parties, in any
property or so that the security interests therein comply with applicable law.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the U.S. Borrower (a) to add one or more additional credit facilities
to this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Loans and the accrued interest and fees in respect thereof
and (b) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders.

10.02    Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the U.S. Borrower, the Canadian Borrower, the Dutch Borrower, the
Administrative Agent, the Canadian Agent, the European Agent, the Collateral
Agent, an L/C Issuer or a Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed

 

147



--------------------------------------------------------------------------------

to have been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or L/C Issuer pursuant to Article II if
such Lender or L/C Issuer, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent, the Canadian Agent, the European Agent,
any other applicable Facility Agent, the Collateral Agent or the Borrowers may,
in their discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent, the Canadian Agent, the European Agent, any
other applicable Facility Agent, or any of their Related Parties (collectively,
the “Agent Parties”) have any liability to any Loan Party, any Lender or any L/C
Issuer for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of any Borrower’s or any applicable
Facility Agent’s transmission of Borrower Materials through the Internet, except
to the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to any Loan Party, any Lender or any L/C Issuer for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d) Change of Address, Etc. Each of the Borrowers, any applicable Facility
Agent, the Collateral Agent, each L/C Issuer and each Swing Line Lender may
change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the U.S. Borrower, the
Administrative Agent, the Canadian Agent, the European Agent, any other
applicable Facility Agent, the Collateral Agent, each L/C Issuer

 

148



--------------------------------------------------------------------------------

and each Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent, the Canadian Agent, the European Agent and any other
applicable Facility Agent from time to time to ensure that the Administrative
Agent, the Canadian Agent, the European Agent and any other applicable Facility
Agent have on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the U.S. Borrower or its securities for purposes of United
States Federal or state securities laws.

(e) Reliance by each Applicable Facility Agent, the Collateral Agent, L/C Issuer
and Lenders. Each applicable Facility Agent, the Collateral Agent, the L/C
Issuers and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Borrowing or Conversion Notices and Swing Line Loan
Notices) purportedly given by or on behalf of any Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. Each Borrower shall indemnify each applicable Facility Agent, the
Collateral Agent, each L/C Issuer, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of such
Borrower. All telephonic notices to and other telephonic communications with any
applicable Facility Agent or the Collateral Agent may be recorded by any such
Facility Agent or the Collateral Agent, and each of the parties hereto hereby
consents to such recording.

10.03    No Waiver; Cumulative Remedies. No failure by any Lender, any L/C
Issuer, any applicable Facility Agent or the Collateral Agent to exercise, and
no delay by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent (and, in the sole discretion of the Administrative Agent,
the Canadian Agent, the European Agent or other applicable Facility Agent) in
accordance with Section 8.02 for the benefit of all the Lenders and the L/C
Issuers; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) the Canadian Agent, the
European Agent, any other applicable Facility Agent, any L/C Issuer or any Swing
Line Lender from exercising the rights and remedies that inure to its benefit
(solely in its capacity as Canadian Agent, European Agent, Facility Agent, L/C
Issuer or Swing Line Lender, as the case may be) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as

 

149



--------------------------------------------------------------------------------

Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

10.04    Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The U.S. Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by each Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for any Agent), in
connection with due diligence, the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuers in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by each
Agent, any Lender or any L/C Issuer (including the fees, charges and
disbursements of any counsel for any Agent, any Lender or any L/C Issuer), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 10.04, or (B) in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Agent (and any sub-agent thereof), the Arrangers, each
Lender and each L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
expenses and settlement costs (but in the case of counsel to such Indemnitees,
limited to the fees, charges and disbursements of a single firm of counsel for
all Indemnitees and, if necessary, a single firm of local counsel to such
Indemnitees in each relevant jurisdiction (and, in the case of a conflict of
interest, one additional firm of counsel to each affected Indemnitee and, if
reasonably necessary, one additional firm of local counsel to each affected
Indemnitee in any relevant jurisdiction)), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
any L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Material on, at, under or from any property owned or
operated by the U.S. Borrower or any of the Subsidiaries, or any Environmental
Claim related in any way to the U.S. Borrower or any of the Subsidiaries, or
(iv) any actual or threatened claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party, by any Loan Party or any equity holder
or creditor of a Loan Party, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities, expenses
or settlement costs are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, and provided further that Article III (instead of
this Section 10.04) shall govern indemnity with respect to the matters addressed
in such Article (including, without limitation, Taxes), except that Taxes
representing losses, claims, damages, etc., with respect to a non-Tax claim may
be covered by this

 

150



--------------------------------------------------------------------------------

Section 10.04(b) (without duplication of Article III). The U.S. Borrower agrees
that no Indemnitee shall have any liability (whether direct or indirect, in
contract or tort or otherwise) to U.S. Borrower, its Subsidiaries or Affiliates
or to U.S. Borrower’s or Holdings’ equity holders or creditors arising out of,
related to or in connection with any aspect of the Transaction, the Fourth
Restatement Date Transaction or the Loan Documents, except to the extent of
direct (as opposed to special, indirect, consequential or punitive) damages
determined in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnitee. It is further agreed that the Lenders shall only have liability
to U.S. Borrower (as opposed to any other Person). Notwithstanding any other
provision of the Loan Documents, no Indemnitee shall be liable for any damages
arising from the use by others of information or other materials obtained
through electronic telecommunications or other information transmission systems,
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final, non-appealable
judgment of a court of competent jurisdiction. The Loan Parties shall not,
without the prior written consent of an Indemnitee (which consent shall not be
unreasonably withheld), effect any settlement of any pending or threatened
proceeding against an Indemnitee in respect of which indemnity could have been
sought hereunder by such Indemnitee unless (i) such settlement includes an
unconditional release of such Indemnitee from all liability or claims that are
the subject matter of such claim, litigation, investigation or proceeding and
(ii) does not include any statement as to any admission of fault, culpability,
wrong-doing or a failure to act by or on behalf of such Indemnitee. The Loan
Parties shall not be liable for any settlement of any claim, litigation,
investigation or proceeding effected without the written consent (which consent
shall not be unreasonably withheld, conditioned or delayed) of the Loan Parties,
but if settled with the written consent of the Loan Parties, the Loan Parties
agree to indemnify and hold harmless each Indemnitee from and against any and
all claims, damages, losses, liabilities and expenses by reason of such claim,
litigation, investigation or proceeding in accordance with and to the extent
provided in the other provisions of this Section 10.04.

(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to pay any amount required under subsection (a) or (b) of this
Section 10.04 to be paid by them to the Administrative Agent (or any sub-agent
thereof), the Canadian Agent, the European Agent, any other applicable Facility
Agent, the Collateral Agent, any L/C Issuer, any Swing Line Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Canadian Agent, the
European Agent, any other applicable Facility Agent, the Collateral Agent, (or
any sub-agent thereof), each L/C Issuer, each Swing Line Lender or such Related
Party, as the case may be, such Lender’s Pro rata Share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), the
Canadian Agent, the European Agent, any other applicable Facility Agent, the
Collateral Agent (or any sub-agent thereof), any Swing Line Lender or any L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the
Canadian Agent, the European Agent, any other applicable Facility Agent, the
Collateral Agent (or any sub-agent thereof), or L/C Issuer or Swing Line Lender
in connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Loan Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

151



--------------------------------------------------------------------------------

(e) Payments. All amounts due under this Section 10.04 shall be payable not
later than ten Business Days after demand therefor.

(f) Survival. The agreements in this Section 10.04 shall survive the resignation
of the Administrative Agent, the Canadian Agent, the European Agent, any other
applicable Facility Agent, the Collateral Agent and the L/C Issuers, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.05    Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to any Agent, any L/C Issuer or any Lender, or any Agent,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any Agent, any L/C Issuer or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
each Agent upon demand its applicable share (without duplication) of any amount
so recovered from or repaid by such Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to
(w) with respect to amounts denominated in Dollars, the Federal Funds Rate from
time to time in effect, (x) with respect to amounts denominated in Canadian
Dollars, the rate of interest per annum at which overnight deposits in any
amount approximately equal to the amount with respect to which such rate is
determined, would be offered for such day by JPMorgan Chase Bank, N.A., Toronto
Branch, plus any administrative, processing or similar fees customarily charged
by JPMorgan Chase Bank, N.A., Toronto Branch, (y) with respect to amounts
denominated in Euros and Pounds Sterling, the rate determined by such Agent in
accordance with banking industry rules on interbank compensation, and (z) with
respect to amounts denominated in any Alternative Currency, the rate of interest
per annum at which overnight deposits in the applicable Alternative Currency, in
an amount approximately equal to the amount with respect to which such rate is
being determined, would be offered for such day by a branch or Affiliate of
JPMCB in the applicable offshore interbank market for such currency to major
banks in such interbank market. The obligations of the Lenders and L/C Issuers
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

10.06    Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither any Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section 10.06, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section 10.06, (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section 10.06, or (iv) to
an SPC in accordance with the provisions of subsection (h) of this Section 10.06
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent

 

152



--------------------------------------------------------------------------------

provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Canadian Agent, the European Agent, any other applicable Facility Agent, the
L/C Issuers and the Lenders) any legal or equitable right, remedy or claim under
or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that

(i) except in the case of an assignment of the entire remaining amount of the
assigning (x) U.S. Dollar Facility Lender’s U.S. Dollar Facility Commitment or
U.S. Dollar Facility Revolving Loans at the time owing to it or in the case of
an assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, the aggregate amount of the U.S. Dollar Facility Commitment
(which for this purpose includes U.S. Dollar Facility Revolving Loans
outstanding thereunder) of the assigning U.S. Dollar Facility Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the U.S.
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed and provided that the U.S. Borrower shall be deemed to have consented
if it has not objected in writing to any such assignment within 10 Business Days
after having received notice thereof); provided, however, that concurrent
assignments under this clause (x) to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met and (y) Multicurrency Facility Lender’s Multicurrency Facility
Commitment or Multicurrency Facility Revolving Loans at the time owing to it or
in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the
Multicurrency Facility Commitment (which for this purpose includes Multicurrency
Facility Revolving Loans outstanding thereunder) of the assigning Multicurrency
Facility Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment, is delivered to the
applicable Facility Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $1,000,000 with respect
to Multicurrency Facility Commitments and Multicurrency Facility Revolving Loans
unless each of the applicable Facility Agent and, so long as no Event of Default
has occurred and is continuing, the U.S. Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed and provided that the U.S.
Borrower shall be deemed to have consented if it has not objected in writing to
any such assignment within 10 Business Days after having received notice
thereof); provided, however, that concurrent assignments under this clause
(y) to members of an Assignee Group and concurrent assignments from members of
an Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group) will be treated as a single assignment for
purposes of determining whether such minimum amount has been met;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not apply to rights in respect of Swing Line Loans;

 

153



--------------------------------------------------------------------------------

(iii)(x) any assignment of a U.S. Dollar Facility Commitment or a U.S. Dollar
Facility Revolving Loan must be approved by the Administrative Agent, each
U.S. Dollar Facility L/C Issuer and the U.S. Dollar Facility Swing Line Lender
(provided that each such approval required by this clause (iii) shall not be
unreasonably withheld) unless, in the case of the approval of the Administrative
Agent only, the Person that is the proposed assignee is itself a Lender (whether
or not the proposed assignee would otherwise qualify as an Eligible Assignee),
and (y) any assignment of a Multicurrency Facility Commitment or a Multicurrency
Facility Revolving Loan must be approved by the applicable Facility Agent, each
Multicurrency Facility L/C Issuer and the Multicurrency Facility Swing Line
Lender (provided that each such approval required by this clause (iii) shall not
be unreasonably withheld) unless, in the case of the approval of the applicable
Facility Agent only, the Person that is the proposed assignee is itself a Lender
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee);

(iv)(x) the parties to each assignment of a U.S. Dollar Facility Commitment or a
U.S. Dollar Facility Revolving Loan shall execute and deliver to the
Administrative Agent, an Assignment and Assumption, together with a processing
and recordation fee in the amount, if any, required as set forth in Schedule
10.06, and the Eligible Assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire and (y) the parties to
each assignment of a Multicurrency Facility Commitment or a Multicurrency
Facility Revolving Loan shall execute and deliver to the applicable Facility
Agent, an Assignment and Assumption, together with a processing and recordation
fee in the amount, if any, required as set forth in Schedule 10.06, and the
Eligible Assignee, if it shall not be a Lender, shall deliver to the applicable
Facility Agent an Administrative Questionnaire;

(v) no such assignment shall be made to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute a Defaulting Lender; and

(vi) in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the applicable Facility
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the U.S. Borrower and Administrative Agent, the
applicable Pro rata Share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the applicable Facility Agent or any
Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full Pro rata Share of all Loans and participations in Letters
of Credit and Swing Line Loans. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the applicable Facility Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment

 

154



--------------------------------------------------------------------------------

and Assumption covering all of the assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Upon request, each applicable Borrower (at its expense) shall
execute and deliver the applicable Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this subsection or subsection (c) hereof shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section 10.06.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the U.S. Borrower, shall maintain at the Administrative Agent’s Office
a copy of each Assignment and Assumption delivered to it in respect of the
U.S. Dollar Facility Revolving Loans and U.S. Dollar Facility Revolving
Commitments and a register for the recordation of the names and addresses of the
U.S. Dollar Facility Lenders, and the U.S. Dollar Facility Commitments of, and
principal and interest amounts of the U.S. Dollar Facility Revolving Loans,
U.S. Dollar Facility Swing Line Loans and U.S. Dollar Facility L/C Obligations
owing to, each U.S. Dollar Facility Lender pursuant to the terms hereof from
time to time (the “U.S. Dollar Facility Register”). The Canadian Agent and the
European Agent (and each other applicable Facility Agent), acting solely for
this purpose as an agent of the Borrowers, shall maintain at the Canadian
Agent’s Office or the European Agent’s Office (or such other applicable Facility
Agent’s Office), as applicable, a copy of each Assignment and Assumption
delivered to it in respect of the Multicurrency Facility Revolving Loans and
Multicurrency Facility Revolving Commitments and a register for the recordation
of the names and addresses of the Multicurrency Facility Lenders, and the
Multicurrency Facility Commitments of, and principal and interest amounts of the
Multicurrency Facility Revolving Loans, Multicurrency Facility Swing Line Loans
and Multicurrency Facility L/C Obligations owing to, each Multicurrency Facility
Lender pursuant to the terms hereof from time to time (the “Multicurrency
Facility Register” and, together with the U.S. Dollar Facility Register, the
“Register”). The entries in the Register shall be conclusive, and the Borrowers,
each applicable Facility Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as the owner of
its interests in the Loans and L/C Obligations as set forth in the Register and
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. Each applicable Facility Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrowers and the L/C Issuers at any reasonable time and from time to time
upon reasonable prior notice. In addition, at any time that a request for a
consent for a material or substantive change to the Loan Documents is pending,
any Lender wishing to consult with other Lenders in connection therewith may
request and receive from each applicable Facility Agent a copy of the Register.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower, or any applicable Facility Agent sell participations to
any Person (other than a natural person, a Defaulting Lender or the U.S.
Borrower or the U.S. Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans, if applicable) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, each applicable Facility Agent, the
Lenders and the L/C Issuers shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument

 

155



--------------------------------------------------------------------------------

may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in
Section 10.01(a), (b), (c) or (d) that affects such Participant. Subject to the
foregoing provisions of this subsection and to subsection (e) of this Section,
the Borrowers agree that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and limitations of
those sections read as if a Participant were a Lender) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. Subject to the foregoing provisions of this
subsection (d), to the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a nonfiduciary agent of the applicable Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive and such Lender (and the Borrowers,
to the extent that the Participant requests payment from any Borrower) shall
treat each Person whose name is recorded in the Participant Register as the
owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary. The portion of the Participant Register relating to
any Participant requesting payment from any Borrower under the Loan Documents
shall be made available to such Borrower upon reasonable request.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, except to the extent that any entitlement to a greater
payment results from a Change in Law arising after such Participant became a
Participant.

(f) Certain Pledges. Any Lender may, without the consent of the U.S. Borrower,
the Canadian Borrower, the Dutch Borrower or any applicable Facility Agent, at
any time pledge or assign a security interest in all or any portion of its
rights under this Agreement (including under its Note(s), if any) to secure
obligations of such Lender, including (i) any pledge or assignment to secure
obligations to a Federal Reserve Bank and (ii) any pledge or assignment to any
holders of obligations owed, or securities issued, by such Lender as collateral
security for such obligations or securities, or to any trustee for, or any other
representative of, such holders; provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent, any applicable Facility Agent and
the U.S. Borrower (an “SPC”) the option to provide all or any part of any Loan
that such Granting Lender would otherwise be obligated to make pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to fund any Loan, (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Loan, the Granting Lender shall
be

 

156



--------------------------------------------------------------------------------

obligated to make such Loan pursuant to the terms hereof or, if it fails to do
so, to make such payment to any applicable Facility Agent as is required under
Section 2.12(b)(ii), and (iii) such SPC and the applicable Loan or any
applicable part thereof, shall be appropriately reflected in the Register.
Subject to the provisions of this subsection (h), the U.S. Borrower agrees that
each SPC shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations of those sections) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section. Each party hereto hereby agrees that
(i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the U.S. Borrower under this Agreement (including its obligations
under Section 3.01, 3.04 or 3.05), except to the extent that any entitlement to
a greater payment under Section 3.01, 3.04 or 3.05 results from a Change in Law
arising after the grant to such SPC, (ii) no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement for which a Lender
would be liable, and (iii) the Granting Lender shall for all purposes, including
the approval of any amendment, waiver or other modification of any provision of
any Loan Document, remain the lender of record hereunder. The making of a Loan
by an SPC hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, subject to compliance with the provisions of this
Section 10.06 regarding the Register and/or the Participant Register, as
appropriate, any SPC may (i) with notice to, but without prior consent of the
U.S. Borrower and the applicable Facility Agent and with the payment of a
processing fee of $3,500, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
guarantee or credit or liquidity enhancement to such SPC.

(i) Resignation as L/C Issuer or Swing Line Lender After Assignment.
Notwithstanding anything to the contrary contained herein, if at any time JPMCB
(together with JPMorgan Chase Bank, N.A., Toronto Branch and JPMorgan Chase
Bank, London Branch) assigns all of its Commitment and Revolving Loans pursuant
to Section 10.6(b), JPMCB, JPMorgan Chase Bank, N.A., Toronto Branch and
JPMorgan Chase Bank, N.A., London Branch, may, (i) upon 30 days’ notice to the
U.S. Borrower and the Lenders, resign as L/C Issuers and/or (ii) upon 30 days’
notice to the U.S. Borrower and the Lenders, resign as Swing Line Lenders. In
the event of any such resignation as L/C Issuers or Swing Line Lenders, the
Required Lenders, in consultation with the U.S. Borrower, shall be entitled to
appoint from among the Lenders (with the consent of the applicable Lender) a
successor L/C Issuer or Swing Line Lender hereunder; provided that if (i) the
Required Lenders shall not have so appointed any such successor within the
30-day period following JPMCB’s, JPMorgan Chase Bank, N.A., Toronto Branch’s and
JPMorgan Chase Bank, N.A., London Branch’s notice of resignation, or (ii) JPMCB
shall have resigned as Administrative Agent, JPMorgan Chase Bank, N.A., Toronto
Branch shall have resigned as Canadian Agent and J.P. Morgan Europe Limited
shall have resigned as European Agent, in accordance with Section 9.06, JPMCB
may appoint such successor. Any such resignation shall be effective upon the
appointment (with the consent of the applicable Lender) of a successor.
Notwithstanding anything to the contrary contained herein, if at any time any of
Bank of America, N.A. (together with Bank of America, N.A., Canadian Branch)
assigns all of its Commitment and Revolving Loans pursuant to Section 10.6(b),
Bank of America, N.A. and Bank of America, N.A., Canadian Branch may, upon 30
days’ notice to the U.S. Borrower and the Lenders, resign as L/C Issuers. In the
event of any such resignation as L/C Issuers, the Required Lenders, in
consultation with the U.S. Borrower, shall be entitled to appoint from among the
Lenders (with the consent of the applicable Lender) successor L/C Issuers
hereunder; provided

 

157



--------------------------------------------------------------------------------

that if the Required Lenders shall not have so appointed any such successor
within the 30-day period following Bank of America, N.A.’s and Bank of America,
N.A., Canada Branch’s notice of resignation, Bank of America, N.A. may appoint
such successor. Any such resignation shall be effective upon the appointment
(with the consent of the applicable Lender) of a successor. If any L/C Issuer
resigns as a U.S. Dollar Facility L/C Issuer or a Multicurrency Facility L/C
Issuer, they shall retain all the rights and obligations of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Revolving Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If any Swing Line Lender resigns as the U.S. Dollar Facility Swing Line Lender
or as a Multicurrency Facility Swing Line Lender, they shall retain all the
rights of a Swing Line Lender provided for hereunder with respect to Swing Line
Loans made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Revolving Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c).
Notwithstanding anything to the contrary contained herein, if an L/C Issuer
resigns pursuant to this Section 10.06(i), such L/C Issuer will remain an L/C
Issuer and will retain its rights and obligations in its capacity as such (other
than any obligation to issue any future Letters of Credit) with respect to
Letters of Credit issued by such L/C Issuer prior to the date of such
resignation.

10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Canadian Agent, the European Agent, any other
applicable Facility Agent, the Lenders and the L/C Issuers agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives, (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process; provided that any applicable Facility Agent or such
Lender, unless prohibited by any Law, shall use reasonable efforts to notify the
U.S. Borrower in advance of any disclosure pursuant to this clause (c) but only
to the extent reasonably practicable under the circumstances and on the
understanding that neither the applicable Facility Agent nor any Lender shall
incur any liability for failure to give such notice, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any pledgee pursuant to Section 10.06(f), any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any Swap Contract with the U.S.
Borrower or any Subsidiary, (g) with the consent of the U.S. Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the applicable
Facility Agent, any Lender, any L/C Issuer or any of their respective Affiliates
on a nonconfidential basis from a source other than the U.S. Borrower.

For purposes of this Section, at any time that the U.S. Borrower or any
Subsidiary is not a reporting company, “Information” means all information
received from the U.S. Borrower or any Subsidiary relating to the U.S. Borrower
or any Subsidiary or any of their respective businesses, other than any such
information that is available to the applicable Facility Agent, any Lender or
any L/C Issuer on a nonconfidential basis prior to disclosure by the U.S.
Borrower or any Subsidiary and other than information pertaining to this
Agreement routinely provided by arrangers to data service providers, including
league table providers, that serve the lending industry. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

158



--------------------------------------------------------------------------------

10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the U.S. Borrower or any other Loan Party (other than the Canadian
Borrower and the Dutch Borrower) against any and all of the obligations of the
U.S. Borrower or such Loan Party (other than the Canadian Borrower and the Dutch
Borrower) now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such L/C Issuer, irrespective of whether or not such
Lender or such L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the U.S. Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender or such L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the applicable Facility Agent, for
further application in accordance with the provisions of Section 2.16 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the applicable Facility
Agents and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the applicable Facility Agent, a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have. Each Lender and each L/C Issuer agrees to notify
the U.S. Borrower and the applicable Facility Agent promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application.

10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the applicable Facility
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the applicable Borrower. In
determining whether the interest contracted for, charged, or received by the
applicable Facility Agent or a Lender exceeds the Maximum Rate, such Person may,
to the extent permitted by applicable Law, (a) characterize any payment that is
not principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.03, this Agreement shall become effective when it shall
have been executed by the Administrative Agent, the Canadian Agent and the
European Agent and when the Administrative Agent, Canadian Agent and European
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or pdf electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

159



--------------------------------------------------------------------------------

10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent, the Canadian Agent, the European Agent, any other
applicable Facility Agent and each Lender, regardless of any investigation made
by such Agent or any Lender or on their behalf and notwithstanding that such
Agent or any Lender may have had notice or knowledge of any Default at the time
of any Credit Extension, and shall continue in full force and effect as long as
any Commitment shall remain in effect, any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.

10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the Canadian
Agent, the European Agent, any other applicable Facility Agent, the applicable
L/C Issuer or the applicable Swing Line Lender, as applicable, then such
provisions shall be deemed to be in effect only to the extent not so limited.

10.13    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, if any Lender gives notice pursuant to Section 3.02, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
and such amounts or compensation do not affect Lenders generally, or if any
Lender is a Defaulting Lender or as provided in Section 10.01, then such
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent (and, if such Lender is a Multicurrency Facility Lender,
the applicable Facility Agent), require such Lender to assign and delegate
(including by executing an Assignment and Assumption relating thereto), without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which Eligible Assignee may be
another Lender, if a Lender accepts such assignment); provided that:

(a) the U.S. Borrower shall have paid to the applicable Facility Agent the
assignment fee specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of and premium (if any) on its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the applicable Borrower (in the case of all other
amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

 

160



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the U.S. Borrower to require such assignment and
delegation cease to apply.

10.14    Governing Law, Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMIT, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
SUCH STATE, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, THE CANADIAN AGENT, ANY OTHER APPLICABLE FACILITY
AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN FACSIMILE, TELEPHONE OR
ELECTRONIC COMMUNICATION) IN SECTION 10.02. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON

 

161



--------------------------------------------------------------------------------

CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the U.S. Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Canadian Agent, the European
Agent, any other applicable Facility Agent, and the Arrangers are arm’s-length
commercial transactions between the U.S. Borrower and its Affiliates, on the one
hand, and the Administrative Agent, the Canadian Agent, the European Agent, any
other applicable Facility Agent and the Arrangers, on the other hand, (B) the
U.S. Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the U.S. Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Canadian Agent, the European
Agent, any other applicable Facility Agent and the Arrangers each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the U.S. Borrower or any of its Affiliates, or
any other Person and (B) neither the Administrative Agent, the Canadian Agent,
the European Agent, any other applicable Facility Agent nor the Arrangers has
any obligation to the U.S. Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Canadian Agent, the European Agent, any other applicable Facility Agent and the
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the U.S. Borrower
and its Affiliates, and neither the Administrative Agent, the Canadian Agent,
the European Agent, any other applicable Facility Agent nor the Arrangers has
any obligation to disclose any of such interests to the U.S. Borrower or its
Affiliates. To the fullest extent permitted by law, the U.S. Borrower hereby
waives and releases any claims that it may have against the Administrative
Agent, the Canadian Agent, the European Agent, any other applicable Facility
Agent and the Arrangers with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

10.17    USA Patriot Act Notice. Each Lender that is subject to the Patriot Act
(or any Canadian Anti-Terrorism Laws), the Administrative Agent (for itself and
not on behalf of any Lender), the Canadian Agent (for itself and not on behalf
of any Lender) and the European Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
Patriot Act and any Canadian Anti-Terrorism Laws, respectively, it is required
to obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of the Borrowers and other information
that will allow such Lender, the Administrative Agent, the Canadian Agent or the
European Agent to identify the Borrowers in accordance with the Patriot Act and
such Canadian Anti-Terrorism Laws, as the case may be.

10.18    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or under any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the applicable
Facility Agent could purchase the first currency with such other currency on the
Business Day preceding that on which final judgment is given. The obligation of
each Borrower in

 

162



--------------------------------------------------------------------------------

respect of any such sum due from it to such Facility Agent or the Lenders
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by such Facility Agent of any sum adjudged to be so due in the
Judgment Currency, such Facility Agent may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to such Facility Agent from any Borrower in the Agreement Currency, such
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify such Facility Agent or the Person to whom such obligation was owing
against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to such Facility Agent in such currency,
such Facility Agent agrees to return the amount of any excess to such Borrower
(or to any other Person who may be entitled thereto under applicable law).

10.19    Separate and Distinct Obligations. For the avoidance of doubt, each of
the Loan Parties, the Agents and the Lenders acknowledges and agrees that,
notwithstanding anything to the contrary in this Agreement or any of the other
Loan Documents, the Obligations of the Foreign Loan Parties under this Agreement
or any of the other Loan Documents shall be separate and distinct from the
Obligations of the Domestic Loan Parties, and shall be expressly limited to the
Obligations of the Foreign Loan Parties. In furtherance of the foregoing, each
of the parties acknowledges and agrees that the liability of any Foreign Loan
Party for the payment and performance of its covenants, representations and
warranties set forth in this Agreement and the other Loan Documents shall be
several from but not joint with the Obligations of the Domestic Loan Parties;
and the Collateral of the Foreign Loan Parties, if any, shall not secure or be
applied in satisfaction, by way of payment, prepayment, or otherwise, of all or
any portion of the Obligations of the Domestic Loan Parties. For the avoidance
of doubt, this Section 10.19 shall in no event limit the joint and several
liability of the Foreign Loan Parties for the Obligations of such Foreign Loan
Parties.

10.20    Amendment and Restatement; Reaffirmation.

(a) It is the intention of each of the parties hereto that the Third Amended and
Restated Credit Agreement be amended and restated in its entirety pursuant to
this Agreement so as to preserve the perfection and priority of all Liens
securing Indebtedness and Obligations under the Third Amended and Restated
Credit Agreement and that all Indebtedness and Obligations of the Loan Parties
hereunder shall be secured by the Liens evidenced under the Security Documents
and that this Agreement does not constitute a novation or termination of the
Indebtedness and Obligations existing under the Third Amended and Restated
Credit Agreement (or serve to terminate Section 10.04 of the Third Amended and
Restated Credit Agreement). The parties hereto further acknowledge and agree
that this Agreement constitutes an amendment of the Third Amended and Restated
Credit Agreement made under and in accordance with the terms of Section 10.01 of
the Third Amended and Restated Credit Agreement. In addition, unless
specifically amended hereby, each of the Loan Documents and the Exhibits and
Schedules to the Third Amended and Restated Credit Agreement shall continue in
full force and effect and that, from and after the Fourth Restatement Date, all
references to the “Credit Agreement” contained therein shall be deemed to refer
to this Agreement.

(b) Each Borrower party to any Loan Document (as defined in the Third Amended
and Restated Credit Agreement) entered into prior to execution of this Agreement
(collectively, the “Reaffirmed Documents”) hereby (i) ratifies and reaffirms its
obligations under each Reaffirmed Document except as otherwise amended and
restated on the Closing Date and (ii) acknowledges and agrees that (A) all Liens
granted to the Collateral Agent to secure the Secured Obligations (under and as
defined in the Third Amended and Restated Credit Agreement) remain in full force
and effect except as

 

163



--------------------------------------------------------------------------------

otherwise amended and restated on the Closing Date and (B) the validity,
perfection and priority of such Liens will not be impaired by the amendment and
restatement of the Third Amended and Restated Credit Agreement or any other Loan
Document.

10.21    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Signature Pages Follow]

 

164



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

THE WILLIAM CARTER COMPANY, as U.S. Borrower By:       /s/ Richard F.
Westenberger   Name: Richard F. Westenberger   Title: Chief Financial Officer
THE GENUINE CANADIAN CORP., as Canadian Borrower By:   /s/ Richard F.
Westenberger   Name: Richard F. Westenberger   Title: Chief Financial Officer &
Treasurer CARTER’S HOLDINGS B.V., as Dutch Borrower By:   /s/ Michael C. Wu  
Name: Michael C. Wu   Title: Authorized Signatory



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and Collateral Agent By:    
  /s/ John A. Horst   Name: John A. Horst   Title: Executive Director



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender, a U.S. Dollar Facility L/C Issuer and
U.S. Dollar Facility Swing Line Lender By:       /s/ John A. Horst   Name: John
A. Horst   Title: Executive Director JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,
as Canadian Agent, a Lender, a Multicurrency Facility L/C Issuer and a
Multicurrency Facility Swing Line Lender By:       /s/ Jeffrey Coleman   Name:
Jeffrey Coleman   Title: Executive Director J.P. MORGAN EUROPE LIMITED, as
European Agent By:       /s/ Fatma Mustafa   Name: Fatma Mustafa   Title:
Authorized Signatory JPMORGAN CHASE BANK, N.A., LONDON BRANCH, as a Lender, a
Multicurrency Facility L/C Issuer and a Multicurrency Facility Swing Line Lender
By:       /s/ John A. Horst   Name: John A. Horst   Title: Executive Director



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender and a U.S. Dollar Facility L/C Issuer By:    
  /s/ Andrew Wulff   Name: Andrew Wulff   Title: Associate



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., Canada Branch, as a Multicurrency Facility L/C Issuer and
Lender By:       /s/ Medina Sales de Andrade   Name: Medina Sales de Andrade  
Title: Vice President



--------------------------------------------------------------------------------

BANK OF MONTREAL, as a U.S. Dollar Facility L/C Issuer, a Multicurrency Facility
L/C Issuer, a Co-Syndication Agent and a Lender By:       /s/ Katherine Robinson
  Name: Katherine Robinson   Title: Director



--------------------------------------------------------------------------------

Branch Bank & Trust Company, as a Co-Documentation Agent and a Lender By:      
/s/ Bradley Sands   Name: Bradley Sands   Title: Vice President



--------------------------------------------------------------------------------

HSBC Bank USA, N.A., as a Lender By:       /s/ Devin Moore   Name: Devin Moore  
Title: Vice President



--------------------------------------------------------------------------------

Royal Bank of Canada, as a Co-Documentation Agent and a Lender By:       /s/
Matthias Wong   Name: Matthias Wong   Title: Director



--------------------------------------------------------------------------------

SunTrust Bank, as a Lender By:       /s/ W. Bradley Hamilton   Name: W. Bradley
Hamilton   Title: Director



--------------------------------------------------------------------------------

U.S. Bank National Association, as a Co-Documentation Agent and a Lender By:    
  /s/ Conan Schleicher   Name: Conan Schleicher   Title: Senior Vice President



--------------------------------------------------------------------------------

Wells Fargo Bank, as a Co-Documentation Agent and a Lender By:       /s/ Denis
Waltrich   Name: Denis Waltrich   Title: Director



--------------------------------------------------------------------------------

PNC Bank, National Association, as a Co-Documentation Agent and a Lender By:    
  /s/ Bunny Dalbec   Name: Bunny Dalbec   Title: Vice President



--------------------------------------------------------------------------------

The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a Lender By:       /s/ Ravneet Mumick
  Name: Ravneet Mumick   Title: Director



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., CANADA BRANCH, as a Multicurrency Lender
By:       /s/ Hiromichi Matsui   Name: Hiromichi Matsui   Title: President